Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 1 of 71 PageID: 872




James W. Boyan III
PASHMAN STEIN WALDER HAYDEN
Court Plaza South
21 Main Street, Suite 200
Hackensack, New Jersey 07601
(201) 488-8200
Attorneys for Plaintiffs
Martino Rivaplata and CPM Consulting LLC

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                        Civil Action No.: 19-cv-16579 (JMV)
MARTINO RIVAPLATA and
CPM CONSULTING LLC                                             CERTIFICATION OF
                                                               JAMES W. BOYAN III
                     Plaintiffs,
v.

CAPSUGEL US, LLC,

                     Defendant.



       JAMES W. BOYAN III, of full age, hereby certifies as follows:

       1.      I am an attorney at law of the State of New Jersey and a partner at Pashman Stein

Walder Hayden, attorneys for Plaintiffs Martino Rivaplata and CPM Consulting LLC in this

matter. I am fully familiar with the facts set forth herein.

       2.      Attached as Exhibit A is a true and correct copy of the transcript from the May

14, 2019 deposition of Martino Rivaplata.

       3.      Attached as Exhibit B is a true and correct copy of the transcript from the June 13,

2019 deposition of Muralidhar Nuggehalli.

       4.      Attached hereto as Exhibit C is a true and correct copy of document produced by

Capsugel in discovery (Bates stamped Capsugel 000900-000911) titled Robert Half

Subcontractor Services Agreement.
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 2 of 71 PageID: 873




       I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

                                            PASHMAN STEIN WALDER HAYDEN
                                            Attorneys for Plaintiffs
                                            Martino Rivaplata and CPM Consulting LLC

Dated: February 18, 2020                    /s/ James W. Boyan III
                                            JAMES W. BOYAN III

                                            Court Plaza South
                                            21 Main Street, Suite 200
                                            Hackensack, NJ 07601
                                            Tel: 201) 488-8200
                                            Fax: (201 ) 488-5556
                                            jboyan@pashmanstein.com




                                               2
                 EXHIBIT A
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 3 of 71 PageID: 874
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 4 of 71 PageID: 875

   MARTINO RIVAPLATA
   MARTINO RIVAPLATA                                                          5/14/2019
                                                                              5/14/2019


                                                                                  Page
                                                                                  Page 1
                                                                                       1

                        IN
                        IN THE
                            THE UNITED
                                UNITED STATES
                                       STATES DISTRICT
                                              DISTRICT COURT
                                                        COURT
                        FOR
                        FOR THE
                             THE NORTHERN
                                 NORTHERN DISTRICT
                                          DISTRICT OF
                                                   OF TEXAS
                                                       TEXAS
                                   DALLAS
                                   DALLAS DIVISION
                                          DIVISION



           CPM
           CPM CONSULTING,
               CONSULTING, LLC
                           LLC and
                               and             )




                                              vvvvvvvvvvvv
           MARTINO RIVAPLATA,
           MARTINO RIVAPLATA,                  )
                                               )
                          Plaintiffs,
                          Plaintiffs,          )
                                               )
           VS.
           VS.                                 )              CIVIL
                                                              CIVIL ACTION
                                                                     ACTION NO.
                                                                            NO.
                                               )              3:17-cv-03059-S
                                                              3:17—cv—O3059—S
                                               )
           CAPSUGEL
           CAPSUGEL US,
                    US, LLC,
                        LLC,                   )
                                               )
                                               )
                          Defendant.
                          Defendant.           )


                                 ORAL
                                 ORAL DEPOSITION
                                       DEPOSITION OF
                                                  OF
                                 MARTINO
                                 MARTINO RIVAPLATA
                                          RIVAPLATA
                                TUESDAY,
                                TUESDAY, MAY
                                          MAY 14,
                                              14, 2019
                                                  2019
                                9:58
                                9:58 A.M.-
                                      A.M.— 12:14
                                            12:14 P.M.
                                                  P.M.




                 ORAL
                 ORAL DEPOSITION
                      DEPOSITION of
                                 of MARTINO
                                    MARTINO RIVAPLATA,
                                            RIVAPLATA, produced
                                                       produced as
                                                                as a
                                                                   a

           witness
           witness at
                   at the
                      the instance
                          instance of
                                   Of Plaintiff,
                                      Plaintiff, and
                                                 and duly
                                                     duly sworn,
                                                          sworn,

           was
           was taken
               taken in
                     in the
                        the above-styled
                            above—styled and
                                         and -numbered
                                             —numbered cause
                                                       cause on
                                                             on the
                                                                the

           14th
           14th day
                day of
                    of May,
                       May, 2019,
                            2019, from
                                  from 9:58
                                       9:58 a.m.
                                            a.m. until
                                                 until 12:48
                                                       12:48 p.m.,
                                                             p.m.,

           before
           before Terri
                  Terri Etekochay,
                        Etekochay, Certified
                                   Certified Shorthand
                                             Shorthand Reporter
                                                       Reporter and
                                                                and

           Notary
           Notary Public
                  Public in
                         in and
                            and for
                                for the
                                    the State
                                        State of
                                              Of Texas,
                                                 Texas, reported
                                                        reported by
                                                                 by

           machine shorthand
           machine shorthand at
                             at Clark
                                Clark Firm
                                      Firm PLLC,
                                           PLLC, 5445
                                                 5445 La
                                                      La Sierra
                                                         Sierra

           Dr.,
           Dr., #415,
                #415, Dallas,
                      Dallas, Texas
                              Texas 75231,
                                    75231, pursuant
                                           pursuant to
                                                    to Rules
                                                       Rules 26
                                                             26 and
                                                                and

           30,
           30, Federal Rules of Civil Procedure,
                                      Procedure, and the provisions

           stated
           stated on
                  on the
                     the record
                         record or
                                or attached
                                   attached hereto,
                                            hereto, if
                                                    if any.
                                                       any.

           Signature
           Signature reserved.
                     reserved.



   ELITE DEPOSITION TECHNOLOGIES                             Exhibit      214-698-5199
                                                                          214—698—5199
                                                               C
                                                               C                     APP. 007
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 5 of 71 PageID: 876

   MARTINO
   MART INO RIVAPLATA
            RIVAPLATA                                                                                                         5/14/2019
                                                                                                                              5/14/2019

                                                                    Page
                                                                    Page 2
                                                                         2                                                            Page
                                                                                                                                      Page 4
                                                                                                                                           4
      11   APPEARANCES:                                                       1                 P  ROCEEDINGS
                                                                                                PROCEEDINGS
      2                                                                       2            TUESDAY, MAY 14, 2019, 9:58 A.M.
      3:   TALLEY PARKER                 ATTORNEY FOR DEFENDANT                2           TUESDAY’ MAY 14’ 2019’ 9:58 AM'
                                                                              3                 MARTINO RIVAPLATA,
           Texas
           Texas State  Bar No.
                  State Bar No. 24065872
                                24065872 Capsugel
                                          Capsugel US,
                                                   US, LLC
                                                       LDC                     3                MARTINO RIVAPLATA’
      44   Jackson Iewis
           Jackson         RC.
                    Lewis P.C.                                                44   having
                                                                                   having been
                                                                                           been duly
                                                                                                  duly cautioned
                                                                                                         cautioned and
                                                                                                                     and administered
                                                                                                                          administered thethe oath,
                                                                                                                                              oath,
           500 North Akard                                                    55   testified
                                                                                   testiﬁed as
                                                                                             as follows:
                                                                                                follows:
      5    Suite 2500                                                         66                    EXAMINATION
           Dallas, Texas 75201
           Dallas’ Texas 75201                                                77       Q.
                                                                                       Q. (By
                                                                                           (By Mr.
                                                                                                Mr. Parker)
                                                                                                       Parker) :: Please
                                                                                                                   Please state  your name.
                                                                                                                           state your  name.
      66   Telephone:
           Telephone: (214)
                        (214) 520-2400
                              520-2400                                                           .       .
      77                                                                      88       A.
                                                                                       A. Martino
                                                                                           Martino Rivaplata.
                                                                                                       Rivaplata.
      88                                                                      99       Q.
                                                                                       Q. What
                                                                                           What is is your
                                                                                                      your current
                                                                                                            current address?
                                                                                                                      address?
      99   STEVEN
           STEVEN CLARK
                     CLARK                  ATTORNEY
                                            ATTORNEY FOR      PLAINTIFFS
                                                        FOR PLAINTIFFS       10
                                                                             1O        A.
                                                                                       A. 7410
                                                                                           7410 Hundley
                                                                                                   Hundley Boulevard,
                                                                                                             Boulevard, Dallas,
                                                                                                                             Dallas, Texas,
                                                                                                                                     Texas, 75231.
                                                                                                                                             75231.
           Texas State Bar
                       Bar No.
                            No. 04294800 Martino
                                             Martino Rivaplata
                                                     Rivaplata & CPM         11
                                                                             11        Q Does
                                                                                       Q.  Does anyone
                                                                                                   anyone else
                                                                                                            else live
                                                                                                                  live With  you at
                                                                                                                        with you  at that
                                                                                                                                     that
     10
     10    Clark Firm PLLC
           Clark FirmPLLC-          .                                        12    addre S?
           5445  La Sierra
           5445 La  Sierra Drive,
                           Drive, Suite 415
                                  Smte 415
                                                                             12    address?
     11
     11    Dallas, Texas
           Dallas, Texas 75231
                          75231                                              13
                                                                             13        A.
                                                                                       A. My
                                                                                           My mom
                                                                                                mom and and her
                                                                                                            her caregiver,
                                                                                                                  caregiver, Araceli.
                                                                                                                              Araceli.
           Telephone: (214) 890-4066
                              890—4066                                       14
                                                                             14        Q.
                                                                                       Q. Anyone
                                                                                           Anyone else?
                                                                                                      else?
     12
     12                                                                      15
                                                                             15        A. No.
     13
     1:                                                                      16
                                                                             16        Q. Do you
                                                                                               you own that residence?
                                                                                                                 residence?
     14
     15
     15                                                                      17
                                                                             17        A. My mom does.
     16
     16                                                                      18
                                                                             18        Q.
                                                                                       Q. Do   you consider
                                                                                           Do you     consider that
                                                                                                                 that address   to be
                                                                                                                       address to  be your
                                                                                                                                      your
     17
     17                                                                      19
                                                                             19    full-time
                                                                                   full-time residence?
                                                                                             residence?
     18
     1:                                                                      20
                                                                             2O        A.
                                                                                       A. Yes.
                                                                                           Yes.
     19
     20
     20
                                                                             21
                                                                             21        Q. How long have  have you lived there?
     21
     21                                                                      22
                                                                             22        A.
                                                                                       A. Twenty      years. 1980
                                                                                           Twenty years.      1980 --    no. Yeah,
                                                                                                                      -- no.  Yeah, 20
                                                                                                                                     20 years.
                                                                                                                                        years.
     22
     22                                                                      23
                                                                             23        Q.
                                                                                       Q. Do   you personally
                                                                                           Do you     personally ownown any   real estate?
                                                                                                                         any real  estate?
     23
     23                                                                      24
                                                                             24        A. No.
     24
     :2                                                                      25
                                                                             25        Q. Are you married, sir?
     25


                                                                    Page
                                                                    Page 3
                                                                         3                                                            Page
                                                                                                                                      Page 5
                                                                                                                                           5

      11                           INDEX                                      11       A.  No.
                                                                                       A. No.
      22                                                                      22       Q. Have you ever been married?
      3     WITNESS: MARTINO RIVAPLATA
      44                                                                      3        A. No.
            Examination by Mr. Parker.....................           4        44       Q.
                                                                                       Q. Do    you have
                                                                                           Do you     have any
                                                                                                            any children?
                                                                                                                children?
      5     Changes and Signature.........................
                        Signature......                            90         55       A. No.
                                                                                       A.  No.
       6    Court Reporter's
                  Reporter 5 Certificate..................
                             Certiﬁcate..................          92          6       Q. No?
      6                                                                       6        Q. No?
      77                         EXHIBITS                                     77       A. (Shakes head.)
      8                                                                       8        Q. Are you currently employed, sir?
       8    Exhibit 1.....................................
                    1 .....................................   13
                                                              13               8       Q' Are you currently employed, sir?
      99                                                                      99       A.
                                                                                       A. II am.
                                                                                             am.
     10
     10     Exhibit 2.....................................
            Exhibit 2.....................................    14
                                                              14             10
                                                                             l0        Q.
                                                                                       Q. Where
                                                                                           Where are     you working
                                                                                                     are you  working now?
                                                                                                                       now?
     11
     11           _ _                                                        11
                                                                             11        A.
                                                                                       A. I'm   working in
                                                                                           I'm working     in Colorado.
                                                                                                              Colorado.
     12     Exhibit 3.....................................
                    3 .....................................   16
                                                              16             12        Q. Are you working as a contractor or as an
     12                                                                      12        Q. Are you working as a contractor or as an
     13     Exhibit 4.....................................    18
                                                              18             13
                                                                             13    employee?
                                                                                   employee?
     14
     14           _ _                                                        14
                                                                             14        A.
                                                                                       A. Contractor.
                                                                                           Contractor.
     15     Exhibit 5.....................................    43             15        Q. And who is the company you are providing
     15
                                                                             15        Q. And who is the company you are providing
     16
     16     Exhibit 6.....................................    45             16
                                                                             l6    services
                                                                                   services to
                                                                                             to as
                                                                                                as aa contractor?
                                                                                                      contractor?
     17
     17           _ _                                                        17
                                                                             l7        A.  Newmont.
                                                                                       A. Newmont.
     18     Exhibit 7.....................................    48             18        Q. Can you spell that please?
     18
                                                                             18        Q. Can you spell that please?
     19
     19     Exhibit 8.....................................    50             19
                                                                             19        A.
                                                                                       A- Newmont, N-E-W --      -- new, like            Energy.
                                                                                                                          like Newmont EnergY-
     20
     20                                                                      20
                                                                             2O    Newmont Energy. That's the client.
            Exhibit 9.....................................    52             21        Q. Where in Colorado are the located?
     21
     21
                                                                             21        Q. Where in Colorado are they     y located?
     22
     22     Exhibit 10....................................
                    10....................................    67             22
                                                                             22        A.
                                                                                       A- They
                                                                                           They are
                                                                                                  are in
                                                                                                       in Greenwood    Village in
                                                                                                          Greenwood Village     in the Denver
                                                                                                                                   the Denver
     23
     23        _ _                                                           23
                                                                             23    Technical Center.
     24     Exhibit 11....................................
                    11 ....................................   70             24
                                                                             24        Q. Do you perform services for them remotely or
                                                                                       Q. Do you perform services for them remotely or
     24
     25
     25     Exhibit
            Exhibit 12....................................
                    12....................................    76
                                                              76             25
                                                                             25    are
                                                                                   are you  physically 13165611t
                                                                                       you physically    present in
                                                                                                                 in Colorado?
                                                                                                                     Colorado?


                                                                                                         2
                                                                                                         2 (Pages
                                                                                                           (Pages 2
                                                                                                                  2 to
                                                                                                                    to 5)
                                                                                                                       5)

   ELITE DEPOSITION
   ELITE DEPOSITION TECHNOLOGIES
                    TECHNOLOGIES                                                                                      214-698-5199
                                                                                                                      214—698—5199
                                                                                                                                            APP. 008
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 6 of 71 PageID: 877

   MARTINO
   MART INO RIVAPLATA
            RIVAPLATA                                                                                                                                    5/14/2019
                                                                                                                                                         5/14/2019

                                                                          Page
                                                                          Page 6
                                                                               6                                                                                   Page
                                                                                                                                                                   Page 8
                                                                                                                                                                        8
      1
      1       A. On-site
              A.         person.
                 On-site person.                                                             11   Holding.
                                                                                                  Holding. New  New York York Screens.
                                                                                                                                 Screens. New New YorkYork Screens,
                                                                                                                                                              Screens, yeah.yeah.
      2
      2       Q.
              Q. When
                 When did you begin
                      did you begin performing
                                    performing services
                                               services for
                                                        for                                  2
                                                                                             2    It's
                                                                                                  It's aa company
                                                                                                          company that'sthat's in   New York,
                                                                                                                                in New     York, upstate.       Yeah.
                                                                                                                                                    upstate. Yeah.
      3    Newmont?
           Newmont?                                                                          33        Q.
                                                                                                       Q. And And what
                                                                                                                    what kind
                                                                                                                            kind of of screens
                                                                                                                                       screens are      you referring
                                                                                                                                                  are you     referring to? to?
      4
      4       A. May
              A  May 1st.
                     1st.                                                                    44        A. The
                                                                                                       A.     The screens
                                                                                                                    screens forfor the
                                                                                                                                    the computer,
                                                                                                                                          computer, for  for the
                                                                                                                                                             the
      5       Q.
              Q. Of 2019?
                 Of 2019?                                                                    55   monitors,
                                                                                                  monitors, for       the iPhones.
                                                                                                                 for the   iPhones.
      66      A. This
              A       year, yes.
                 This year, yes. May
                                 May 1st.
                                     1st.                                                    66        Q.
                                                                                                       Q. And And when
                                                                                                                    when did did you     perform services
                                                                                                                                   you perform      services for      that
                                                                                                                                                                 for that
      7
      7       Q. Are you
              Q. Are you performing
                         performing those
                                    those services
                                          services as
                                                   as aa                                     77   company?
                                                                                                  company?
      8
      8    contractor
           contractor through
                      through your
                              your company
                                   company CPM
                                           CPM Consulting?
                                               Consulting?                                   8         A. Like
                                                                                                       A      Like for
                                                                                                                     for six
                                                                                                                          six months      before II join
                                                                                                                              months before           join Newmont.
                                                                                                                                                            Newmont. So       So
      99      A. Yes.
              A  Yes. Yes.
                      Yes.                                                                   99   it
                                                                                                  it was
                                                                                                     was like     until --
                                                                                                            like until      probably from
                                                                                                                         -- probably      from like
                                                                                                                                                 like six    months prior
                                                                                                                                                        six months       prior
     10
     1O       Q.
              Q. Do you have
                 Do you have an
                             an agreement
                                agreement directly
                                          directly with Newmont
                                                   with Newmont                             10
                                                                                            10    to
                                                                                                  to April.
                                                                                                      April.
     11
     11    Energy
           Energy to provide services
                  to provide services or
                                      or are you going
                                         are you going through
                                                       through aa                           11
                                                                                            11         Q.
                                                                                                       Q. So  So from
                                                                                                                  from approximately
                                                                                                                          approximately October
                                                                                                                                              October of    of 2018
                                                                                                                                                               2018 to     April
                                                                                                                                                                        to April
     12
     12    staffing
           stafﬁng agency?
                    agency?                                                                 12
                                                                                            12    of  2019?
                                                                                                  of 2019?
     13
     13       A. Yeah,
              A  Yeah, aa staffing
                          staffing agency.
                                   agency. The
                                           The staffing
                                               stafﬁng agency
                                                        agency                              13
                                                                                            13         A. Actually,
                                                                                                       A      Actually, earlier      than that.
                                                                                                                           earlier than     that. Probably
                                                                                                                                                    Probably July.
                                                                                                                                                                 July.
     14
     14    name Kaygen,
                Kaygen, K-A-Y-G-E-N.
                        K—A—Y—G—E—N. That's
                                     That's what
                                            what I'm
                                                 I'm going through
                                                     going through                          14
                                                                                            14    July.
                                                                                                  July. It's
                                                                                                           It's was    kind of
                                                                                                                was kind      of aa long   project. The
                                                                                                                                    long project.       The name
                                                                                                                                                              name of  of it
                                                                                                                                                                           it
     15
     15    with, yeah.
           with, yeah.                                                                      15
                                                                                            15    is
                                                                                                  is Corning,
                                                                                                      Coming, C-O-R-N-I-N-G,
                                                                                                                   C—O—R—N—I—N—G, Corning.  Corning. They  They areare located
                                                                                                                                                                        located inin
     16
     16       Q. Approximately
                 Approximately how
                               how many hours aa week
                                   many hours         will you
                                                 week will you                              16
                                                                                            16    Corning,
                                                                                                  Corning, New  New York.
                                                                                                                        York. And,And, yeah,
                                                                                                                                          yeah, that's     what --
                                                                                                                                                 that's what      -- they
                                                                                                                                                                     they do do
     17
     17    be working
           be working for Newmont Energy
                      for Newmont Energy as
                                         as aa contractor?
                                               contractor?                                  17
                                                                                            17    screens
                                                                                                  screens for      Apple. And
                                                                                                              for Apple.      And HP's
                                                                                                                                     HP's oneone of    the clients.
                                                                                                                                                  of the    clients.
     18
     18       A. Forty.
              A         Forty hours
                 Forty. Forty hours aa week.
                                       week.                                                18
                                                                                            18         Q.
                                                                                                       Q. JustJust so   the record
                                                                                                                    so the   record is is clear,   you started
                                                                                                                                           clear, you     started
     19
     19       Q.
              Q. What
                 What is
                      is your hourly rate?
                         your hourly rate?                                                  19
                                                                                            19    performing services
                                                                                                  performing       services as  as aa contractor
                                                                                                                                      contractor for for Corning
                                                                                                                                                           Coming in   in or
                                                                                                                                                                           or
     20
     20       A. 135.
              A  135.                                                                       20
                                                                                            20    about
                                                                                                  about July
                                                                                                           July of    2018?
                                                                                                                  of2018?
     21
     21       Q.
              Q. How
                 How long
                     long are you expecting
                          are you           to perform
                                  expecting to perform services
                                                       services                             21
                                                                                            21         A. Yes.
                                                                                                       A.     Yes. Yes.
                                                                                                                      Yes. Correct,
                                                                                                                              Correct, July/August.
                                                                                                                                           July/August.
     22
     22    for Newmont Energy?
           for Newmont Energy?                                                              22
                                                                                            22         Q.
                                                                                                       Q. ThenThen youyou stopped       performing services
                                                                                                                            stopped performing           services forfor
     23
     23       A. The
              A  The contract
                     contract is until December,
                              is until December, so
                                                 so it's
                                                    it's like
                                                         like                               23
                                                                                            23    Corning
                                                                                                  Coming in    in or
                                                                                                                   or about    April of
                                                                                                                       about April          2019?
                                                                                                                                        of 2019?
     24
     24    eight months plus, but,
                 months plus, but, you
                                   you know,
                                       know, you
                                             you never know.
                                                 never know.                                24
                                                                                            24         A. Yes.
                                                                                                       A      Yes. Yes.
                                                                                                                      Yes. That
                                                                                                                              That sounds
                                                                                                                                      sounds about
                                                                                                                                               about right,      yeah.
                                                                                                                                                         right, yeah.
     25
     25    They're
           They're always
                   always longer.
                          longer.                                                           25
                                                                                            25         Q.
                                                                                                       Q. Was Was there
                                                                                                                     there anytime       between when
                                                                                                                             anytime between         when youryour engagement
                                                                                                                                                                      engagement


                                                                          Page
                                                                          Page 7
                                                                               7                                                                                   Page
                                                                                                                                                                   Page 9
                                                                                                                                                                        9

      11        Q. December of        of 2019?                                               11   with Corning ended and your engagement with Newmont
      2         A.
                A. Yes.
                     Yes. But But it's
                                    it's aa plus,
                                             plus, soso it's
                                                         it's like
                                                               like eight
                                                                     eight                   22   began when you weren't working at all?
      3    months
           months plus.plus.                                                                 3       A. Probably a few weeks until I find
                                                                                                                                     ﬁnd a new
      44        Q.
                Q. DoDo youyou have
                                 have an  an apartment
                                              apartment in     in Colorado?
                                                                   Colorado?                 44   project. A few weeks.
      55        A.
                A. Yes,
                     Yes, II do.
                               do. I'm      renting an
                                      I'm renting      an apartment
                                                             apartment there,
                                                                            there,           5       Q. Do you recall what your hourly rate was at
      66   yes.                                                                              66   Corning?
                                                                                                  Coming?
      77        Q.
                Q. What
                     What typetype of of services
                                          services are are youyou providing
                                                                    providing as  as aa      77      A. 135.
                                                                                                          135.
      88   contractor
           contractor to      Newmont Energy?
                           to Newmont         Energy?                                        88      Q.
                                                                                                     Q. And
                                                                                                          And how
                                                                                                               how many
                                                                                                                    many hours
                                                                                                                          hours a week did
                                                                                                                                a week     you work
                                                                                                                                       did you work there?
                                                                                                                                                    there?
      99        A.
                A. II amam anan SAP
                                 SAP BPC  BPC senior
                                                   senior solution
                                                             solution architect.
                                                                         architect.          99      A. Same. Forty hours average, yeah.
     10
     10    That
           That isis the
                      the name
                            name ofof the     role that
                                        the role     that I'm     having for
                                                            I‘m having           that
                                                                            for that        10
                                                                                            1O       Q. And were you providing services to Corning
     11
     11    company.
           company. They   They recently
                                  recently merge merge withwith another
                                                                   another company
                                                                              company       11
                                                                                            11    through your company CPM Consulting?
     12
     12    called
           called ---- the
                        the name
                             name of   of the
                                          the company
                                                company is      is Goldcorp.
                                                                   Goldcorp. It's It's aa   12
                                                                                            12       A. Yeah. That is correct.
     13
     13    merger,
           merger, so  so there's
                           there's aa little    work there
                                        little work     there so  so that's
                                                                      that's why
                                                                              why           13
                                                                                            13       Q. And were you engaged through a staffing
                                                                                                                                           stafﬁng
     14
     14    they  hired me
           they hired      me for
                               for eight      plus months,
                                     eight plus      months, and   and SAP
                                                                         SAP BPCBPC         14
                                                                                            14    agency?
     15
     15    architect
           architect is  is my   role.
                            my role.                                                        15
                                                                                            15       A. Yes. Yes.
     16
     16         Q. Where did you work prior to going to work for                            16
                                                                                            16       Q. Do you recall which agency?
     17
     17    Newmont Energy
           Newmont         Energy in  in May
                                          May of  of this    year?
                                                      this year?                            17
                                                                                            17       A. It's called Next Ventures out of London, UK.
     18
     18         A.
                A. II worked
                        worked for for aa company
                                            company called called -- -- it's
                                                                        it's in New
                                                                             in New         18
                                                                                            18       Q. Where did you work prior to going to perform
     19
     19    York. It's
           York.     It's aa company
                             company that   that does
                                                   does screens
                                                           screens in     New York.
                                                                       in New     York.     19
                                                                                            19    services for Corning
                                                                                                               Coming in or about July of
                                                                                                                                       of 2018?
                                                                                                                                          201 8?
     20
     20    It's
           It's not  New York
                not New      York City.City. It's
                                                It's in New York
                                                     in New       York up up --  uptown.
                                                                              -- uptown.    20
                                                                                            2O       A. I went to work for a company called Cardone
     21
     21         Q. Uptown or upstate?                                                       21
                                                                                            21    Industries in Philadelphia.
     22
     22         A. Upstate.                                                                 22
                                                                                            22       Q. Before we move onto that, when you were
     23
     23         Q. What was the name of             of that company?                        23
                                                                                            23    performing services for Corning, were you performn
                                                                                                                                             performing
     24
     24         A.
                A. It's
                     It's the
                           the company
                                company that   that does
                                                      does screens.
                                                               screens. It's
                                                                           It's             24
                                                                                            24    those remotely or on site in New York?
     25
     25    called   New York
           called New        York -- -- it's
                                        it's --   hold on
                                              -- hold   on aa second.
                                                                 second. New New YorkYork   25
                                                                                            25       A. I was mostly remotely, but when they asked me


                                                                                                                              3 (Pages
                                                                                                                                (Pages 6
                                                                                                                                       6 to
                                                                                                                                         to 9)
                                                                                                                                            9)
   ELITE DEPOSITION
   ELITE DEPOSITION TECHNOLOGIES
                    TECHNOLOGIES                                                                                                               214-698-5199
                                                                                                                                               214—698—5199
                                                                                                                                                                           APP. 009
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 7 of 71 PageID: 878

   MARTINO
   MART INO RIVAPLATA
            RIVAPLATA                                                                                                                        5/14/2019
                                                                                                                                             5/14/2019

                                                                  Page
                                                                  Page 10
                                                                       1O                                                                           Page
                                                                                                                                                    Page 12
                                                                                                                                                         12

      1    to
           to go
              go there
                 there for
                       for aa week
                              week or two, IIwent.
                                   or two,   went. So
                                                   So II was mostly
                                                         was mostly                    11   me was because
                                                                                            me was because II knew both skills.
                                                                                                              knew both skills. The
                                                                                                                                The BPC
                                                                                                                                    BPC is
                                                                                                                                        is one
                                                                                                                                           one
      22   remotely, but
           remotely, but II did
                            did on-site visits.
                                on—site visits.                                        2
                                                                                       2    product, and
                                                                                            product,     the SAP
                                                                                                     and the SAP HANA
                                                                                                                 HANA is
                                                                                                                      is another product. It's
                                                                                                                         another product.      kind
                                                                                                                                          It's kind
      33      Q.
               Q. And
                    And when
                          when you you worked
                                        worked remotely,
                                                 remotely, were    you working
                                                             were you   working        3
                                                                                       3    of
                                                                                            of hard to have
                                                                                               hard to have those
                                                                                                              those skills.
                                                                                                                      skills.
      44   from
           from the
                  the address
                      address youyou gave
                                      gave us
                                            us earlier
                                                earlier in Dallas?
                                                        in Dallas?                     44             So,
                                                                                                      So, they   hired me
                                                                                                           they hired    me toto implement
                                                                                                                                 implement that
                                                                                                                                              that for
                                                                                                                                                    for
      5       A. Yes,
              A.    Yes, sir.
                           sir. 7410
                                 7410 Hundley
                                        Hundley Boulevard.
                                                  Boulevard.                           5
                                                                                       5    the
                                                                                            the company,
                                                                                                company, so so SAP,
                                                                                                                SAP, PCN
                                                                                                                       PCN and and SAP.
                                                                                                                                   SAP.
      66      Q.
               Q. When
                    When did      you perform
                             did you   perform services
                                                 services for
                                                            for Cardone
                                                                Cardone                66      Q.
                                                                                                Q. And
                                                                                                    And did
                                                                                                          did you   work anywhere
                                                                                                               you work     anywhere prioprior --
                                                                                                                                               -- where
                                                                                                                                                  where did
                                                                                                                                                         did
      77   Industries
           Industries inin Pennsylvania?
                           Pennsylvania?                                               7
                                                                                       7    you work
                                                                                            you        prior to
                                                                                                 work prior       performing services
                                                                                                              to performing      services for
                                                                                                                                           for Cardone?
                                                                                                                                               Cardone?
      88      A. That
              A.    That was
                           was like
                                 like three
                                      three months    prior to
                                            months prior     to Corning.
                                                                Corning.               88      A. Prior
                                                                                               A.   Prior to
                                                                                                           to Cardone,
                                                                                                              Cardone, II don't
                                                                                                                            don't --
                                                                                                                                   — II really
                                                                                                                                        really don't
                                                                                                                                               don‘t
      99   So
           So it  was probably
               it was  probably February,
                                    February, March,     April, May,
                                               March, April,    May, June,
                                                                       June,           99   recall.
                                                                                            recall.
     10
     10    and
           and then
                 then they
                      they overlap.
                             overlap. That    was on-site.
                                        That was   on-site. II went
                                                                went there
                                                                      there           10
                                                                                      1O       Q.
                                                                                                Q. Was
                                                                                                    Was itit for
                                                                                                             for my
                                                                                                                  my client,
                                                                                                                      client, Capsugel?
                                                                                                                                Capsugel?
     11
     11    to
           to Philadelphia.
              Philadelphia. II moved
                                   moved there.
                                          there.                                      11
                                                                                      11       A. Probably,
                                                                                               A.                yeah.
                                                                                                    Probably, yeah.
     12
     12       Q.
               Q. You
                    You had
                          had anan apartment
                                    apartment there?
                                                there?                                12
                                                                                      12       Q.
                                                                                                Q. Do   you believe
                                                                                                    Do you    believe you     performed any
                                                                                                                       you performed       any services
                                                                                                                                                services
     13
     13       A. Well,
              A.    Well, they
                            they gave
                                   gave me
                                         me aa hotel.
                                               hotel. It
                                                       It was
                                                          was aa hotel
                                                                 hotel                13
                                                                                      13    between the
                                                                                            between  the end
                                                                                                          end ofof your
                                                                                                                   your engagement
                                                                                                                          engagement with with Cardone
                                                                                                                                                Cardone and
                                                                                                                                                          and
     14
     14    mostly,   yeah.
           mostly, yeah.                                                              14
                                                                                      14    Capsugel?
                                                                                            Capsugel?
     15
     15       Q.
               Q. Do     you recall
                    Do you     recall what
                                      what your   hourly rate
                                            your hourly         was there?
                                                           rate was  there?           15
                                                                                      15       A. No.
                                                                                               A.   No. II was
                                                                                                            was out
                                                                                                                  out almost
                                                                                                                      almost aa year.
                                                                                                                                  year. A A year,
                                                                                                                                            year, yeah.
                                                                                                                                                   yeah.
     16
     16       A. 135.
              A.    135.                                                              16
                                                                                      16       Q.
                                                                                                Q. Did
                                                                                                    Did you
                                                                                                         you receive
                                                                                                               receive any
                                                                                                                         any income
                                                                                                                               income during
                                                                                                                                         during those
                                                                                                                                                 those
     17
     17       Q.
               Q. Do     you recall
                    Do you     recall how  many hours
                                      how many     hours aa week
                                                             week you   worked
                                                                   you worked         17
                                                                                      17    periods of
                                                                                            periods    time that
                                                                                                    of time         you weren't
                                                                                                              that you             providing services
                                                                                                                         weren‘t providing      services as
                                                                                                                                                         as aa
     18
     18    there?                                                                     18
                                                                                      18    contractor?
     19
     19        A. Forty
               A.       hours plus.
                  Forty hours plus. Average 40 hours.
                                    Average 40 hours.                                 19
                                                                                      19       A. No.
                                                                                               A. No. No.
                                                                                                      No.
     20
     20      Q.
              Q. Were   you engaged
                  Were you   engaged through
                                        through aa staffing
                                                     staffing firm?
                                                               ﬁrm?                   20
                                                                                      2O       Q.   No?
                                                                                               Q. No?
     21
     21      A. Yes.
             A.   Yes.                                                                21
                                                                                      21              MR.
                                                                                                      MR. CLARK:
                                                                                                           CLARK: You  You want
                                                                                                                           want to   kind of
                                                                                                                                 to kind  of let
                                                                                                                                              let him
                                                                                                                                                  him
     22
     22      Q.
              Q. Do  you recall
                  Do you   recall the
                                  the name
                                       name of
                                             of the
                                                  the firm?
                                                      ﬁrm?                            22
                                                                                      22    finish
                                                                                            ﬁnish the
                                                                                                   the question before answering
                                                                                                       question before              just so
                                                                                                                        answering just      the court
                                                                                                                                         so the  court
     23
     23      A. The
             A.       name of
                  The name       the firm,
                              of the fum, ifif II recall
                                                  recall correctly,
                                                         correctly,                   23
                                                                                      23    reporter can
                                                                                            reporter can get
                                                                                                         get everything
                                                                                                             everything down.
                                                                                                                         down.
     24
     24    was Stream
           was Stream IT
                       IT Technologies.
                          Technologies. Stream
                                            Stream IT.IT.                             24
                                                                                      24       Q.
                                                                                               Q. (By   Mr. Parker)
                                                                                                    (By Mr.  Parker) :: Did
                                                                                                                        Did you
                                                                                                                            you apply
                                                                                                                                apply for
                                                                                                                                        for
     25
     25      Q.
              Q. What's   your best
                  What's your         recollection as
                                best recollection        to the
                                                     as to      time
                                                            the time                  25
                                                                                      25    unemployment beneﬁts
                                                                                            unemployment    benefits between
                                                                                                                     between the   time period
                                                                                                                              the time   period when
                                                                                                                                                  when your
                                                                                                                                                       your


                                                                  Page
                                                                  Page 11
                                                                       1l                                                                           Page
                                                                                                                                                    Page 13
                                                                                                                                                         13

      11   period that
           period that you
                       you provided
                           provided services
                                    services to
                                             to Cardone
                                                Cardone Industries?
                                                        Industries?                    1
                                                                                       1    engagement
                                                                                            engagement withwith Capsugel
                                                                                                                 Capsugel ended
                                                                                                                              ended and       your engagement
                                                                                                                                         and your                with
                                                                                                                                                    engagement with
      2
      2       A. Oh,
              A. Oh, man,
                     man, II think
                             think it
                                   it was
                                      was early
                                          early in the year,
                                                in the year, so
                                                             so                        2
                                                                                       2    Cardone
                                                                                            Cardone Industries     began?
                                                                                                      Industries began?
      3    probably February/March,
           probably February/March, all the way
                                    all the way through
                                                through                                3
                                                                                       3        A. No.
                                                                                                A.  No.
      44   July/August.
           July/August.                                                                4
                                                                                       4        Q.
                                                                                                Q. CPM
                                                                                                    CPM Consulting
                                                                                                            Consulting is is an
                                                                                                                             an L.L.C.
                                                                                                                                   L.L.C. of    which you
                                                                                                                                            of which    you are
                                                                                                                                                             are
      5        Q.
               Q. And
                    And that's
                          that's 2018?
                                 2018?                                                 5
                                                                                       5    the
                                                                                            the sole
                                                                                                sole member,
                                                                                                     member, correct?
                                                                                                                 correct?
      66       A. Yes.
               A.   Yes. Yes.
                           Yes. Correct.
                                  Correct. Even
                                              Even more
                                                     more II think.
                                                             think. ItIt               66       A. Yes.
                                                                                                A.  Yes.
      7    was through
           was   through September
                           September maybe;
                                        maybe; February,
                                                  February, March,       April,
                                                              March, April,            7
                                                                                       7               (Exhibit  No. 11 marked.)
                                                                                                       (Exhibit No.      marked.)
      88   May,
           May, June,
                  June, July.
                         July. Yeah,
                                 Yeah, from
                                        from March/April
                                               March/April to  to                      8
                                                                                       8        Q.
                                                                                                Q. (By
                                                                                                    (By Mr.
                                                                                                          Mr. Parker)
                                                                                                               Parker) :: I'm
                                                                                                                           I'm handing
                                                                                                                                 handing you you what    I've
                                                                                                                                                   what I‘ve
      99   September/October
           September/October timeframe.
                                   timeﬁarne.                                          99   marked
                                                                                            marked as    Exhibit 1,
                                                                                                     as Exhibit   1, sir.
                                                                                                                     sir. Exhibit
                                                                                                                           Exhibit 11 reﬂects
                                                                                                                                          reflects that
                                                                                                                                                    that CPM
                                                                                                                                                         CPM
     10
     1O        Q.
               Q. OfOf 2018,
                        20 1 8, correct?
                                correct?                                              10
                                                                                      10    Consulting,    L.L.C., is
                                                                                            Consulting, L.L.C.,    is aa Florida
                                                                                                                         Florida Limited         Liability
                                                                                                                                     Limited Liability
     11
     11        A. Yes,
               A.   Yes, sir.   Yes.
                          sir. Yes.                                                   11
                                                                                      11    Company,
                                                                                            Company, correct?
                                                                                                         correct?
     12
     12        Q.
               Q. What
                    What were     you doing
                           were you    doing asas aa contractor
                                                     contractor for
                                                                  for                 12
                                                                                      12        A. Yes.
                                                                                                A.  Yes.
     13
     13    Cardone
           Cardone Industries?
                      Industries?                                                     13
                                                                                      13        Q.  And the
                                                                                                Q. And     the document     reflects that
                                                                                                               document reﬂects          that you
                                                                                                                                              you filed  these
                                                                                                                                                    ﬁled these
     14
     14        A. In
               A.   In Cardone
                       Cardone Industries
                                  Industries II went
                                                 went to
                                                       to redesign
                                                          redesign thethe             14
                                                                                      14    Articles of
                                                                                            Articles  of Incorporation    with the
                                                                                                         Incorporation with        the Florida
                                                                                                                                        Florida Secretary
                                                                                                                                                  Secretary ofof
     15
     15    consolidation
           consolidation system,
                            system, re-
                                      re- -- redevelop the
                                          -- redevelop   the SAP
                                                              SAP                     15
                                                                                      15    State
                                                                                            State on  November 14th,
                                                                                                   on November     14th, 2006,
                                                                                                                           2006, correct?
                                                                                                                                     correct?
     16
     16    consolidation
           consolidation engine,
                            engine, and
                                      and did
                                           did aa lot
                                                  lot of
                                                      of contact   with --
                                                         contact with     --          16
                                                                                      16        A. Yes.
                                                                                                A.  Yes.
     17
     17        Q.
               Q. What
                    What was
                           was the    word you
                                 the word    you said  there, redesign
                                                  said there,  redesign               17
                                                                                      17        Q.  And then
                                                                                                Q. And     then the
                                                                                                                the second     page of
                                                                                                                     second page        of the
                                                                                                                                           the document
                                                                                                                                                 document
     18
     18    something?
           something?                                                                 18
                                                                                      18    reflects correctly
                                                                                            reﬂects             that you
                                                                                                     correctly that   you are    the managing
                                                                                                                            are the    managing member
                                                                                                                                                     member oror
     19
     19        A. Redesign
               A.   Redesign thethe consolidation
                                     consolidation engine.
                                                      engine.                         19
                                                                                      19    manager
                                                                                            manager ofof the
                                                                                                          the entity,
                                                                                                              entity, correct?
                                                                                                                       correct?
     20
     2O        Q. Consolidation engine?
               Q.   Consolidation     engine?                                         20
                                                                                      2O        A. Yes.
                                                                                                A.  Yes.
     21
     21        A. Yeah.
               A.   Yeah.                                                             21
                                                                                      21        Q.
                                                                                                Q. Is
                                                                                                    Is CPM
                                                                                                        CPM currently
                                                                                                               currently still
                                                                                                                           still aa Florida
                                                                                                                                    Florida Limited
                                                                                                                                               Limited
     22
     22        Q.
               Q. And
                    And what     were you
                          what were    you doing     when you
                                             doing when     you were     working
                                                                  were working        22
                                                                                      22    Liability
                                                                                            Liability Company?
                                                                                                      Company?
     23
     23    as
           as aa contractor
                 contractor for
                              for Corning?
                                  Corning?                                            23
                                                                                      23        A. Yes.
                                                                                                A.  Yes.
     24
     24        A. In
               A.   In Corning
                       Corning we we implement
                                      implement aa new      product called
                                                      new product     called          24
                                                                                      24        Q.  You've never
                                                                                                Q. You've     never organized
                                                                                                                     organized it       under the
                                                                                                                                     it under   the laws
                                                                                                                                                    laws in
                                                                                                                                                          in
     25
     25    SAP
           SAP BPCBPC optimize
                        optimize for
                                   for S/4HANA,
                                       S/4HANA, and   and the
                                                           the reason
                                                                reason they
                                                                         they hired
                                                                              hired   25
                                                                                      25    the
                                                                                            the State
                                                                                                State of
                                                                                                       of Texas,
                                                                                                          Texas, correct?
                                                                                                                  correct?



                                                                                                               4
                                                                                                               4 (Pages
                                                                                                                 (Pages 10
                                                                                                                        10 to
                                                                                                                           to 13)
                                                                                                                              13)
   ELITE DEPOSITION
   ELITE DEPOSITION TECHNOLOGIES
                    TECHNOLOGIES                                                                                                    214-698-5199
                                                                                                                                    214—698—5199
                                                                                                                                                              APP. 010
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 8 of 71 PageID: 879

   MARTINO
   MART INO RIVAPLATA
            RIVAPLATA                                                                                                               5/14/2019
                                                                                                                                    5/14/2019

                                                              Page
                                                              Page 14
                                                                   14                                                                     Page
                                                                                                                                          Page 16
                                                                                                                                               16

      1      A. No.                                                               11              (Exhibit No. 3 marked.)
                                                                                                                       marked.)
      2
      2      Q. Now, you at some point changed the name of
                                                        of CPM                    22      Q. (By Mr. Parker) : Exhibit 3 is aa copy      copy ofof the
                                                                                                                                                   the
      3    Consulting, correct?                                                   3    Articles of
                                                                                       Articles  of Organization
                                                                                                     Organization for  for Maggie
                                                                                                                            Maggie Property
                                                                                                                                     Property Developers
                                                                                                                                                Developers
      4
      4      A. I did, yes.                                                       44              ﬁled on August 8th of
                                                                                       that was filed                        of 2017 with the Florida
      5             (Exhibit No. 2 marked.)                                       5    Secretary ofof State, correct?
      66      Q.
              Q. (By
                   (By Mr.   Parker) :: The
                        Mr. Parker)     The document
                                             document   I'm handing
                                                            handing to to         66      A.
                                                                                          A. Yeah.
                                                                                               Yeah.
      77                                                    ﬁled with
           you is Exhibit 2. This is paperwork that you filed                     77      Q.   And this
                                                                                          Q. And       this document
                                                                                                              document on on the
                                                                                                                              the second   page reflects
                                                                                                                                  second page    reﬂects
      8    the Florida Secretary ofof State regarding the name                    88   that
                                                                                       that you
                                                                                            you and
                                                                                                 and your      mother, Margarita,
                                                                                                        your mother,     Margarita, are
                                                                                                                                      are the  persons
                                                                                                                                           the persons
      99   change, correct?                                                       99   authorized
                                                                                       authorized to to manage
                                                                                                         manage thethe entity,
                                                                                                                        entity, correct?
                                                                                                                                 correct?
     10
     10       A. Yes.                                                            10
                                                                                 10       A.
                                                                                          A- Yes.
                                                                                               Yes.
     11
     11       Q.
              Q. And
                   And this   paperwork on each page
                         this paperwork           page has     ﬁle
                                                         has a file              11
                                                                                 11       Q.   And the
                                                                                          Q. And       the address
                                                                                                             address listed
                                                                                                                      listed there
                                                                                                                              there for
                                                                                                                                    for both  you and
                                                                                                                                        both you    and
     12
     12    stamp which shows that the papers were filed      with the
                                                       ﬁled with    the          12
                                                                                 12    your mother
                                                                                       your  mother is     the address
                                                                                                        is the  address that    you said
                                                                                                                          that you  said that  your
                                                                                                                                         that your
     13
     13    Florida Secretary ofof State on July 29 of
                                                   of 2016, correct?             13
                                                                                 13    mother
                                                                                       mother lives
                                                                                               lives at at and   that you
                                                                                                           and that         reside at
                                                                                                                      you reside   at too,
                                                                                                                                      too, correct?
                                                                                                                                            correct?
     14
     14       A. Yeah.
              A.   Yeah.                                                         14
                                                                                 14       A.
                                                                                          A. Yes.
                                                                                               Yes.
     15
     15       Q. Is
              Q.   Is that yes?
                      that yes?                                                  15
                                                                                 15       Q. I guess that's a typo. It should say           Dallas,
                                                                                                                                       say Dallas,
     16
     16       A.
              A. Yes.
                   Yes.                                                          16
                                                                                 16    Texas, rather than Dallas, Florida,
                                                                                                                         Florida, correct?
     17
     17       Q. And it looks like the new name for CPM                          17
                                                                                 17       A.
                                                                                          A- It's
                                                                                               It's aa typo.
                                                                                                        typo.
     18
     18                                            L.L.c., correct?
           Consulting, L.L.C., is EPM Consulting, L.L.C.,                        18
                                                                                 18       Q.
                                                                                          Q- Have
                                                                                               Have you received any     any income
                                                                                                                               income personally fromfrom
     19
     19       A
              A. Yes.
                  Yes.                                                           19
                                                                                 19    Maggie Property Developers?
     20
     20       Q. Is that the current name of
                                          of your entity?                        20
                                                                                 2O       A.
                                                                                          A N°~No.
     21
     21       A
              A. Yes.
                  Yes.                                                           21
                                                                                 21       Q. Is that a no?  no?
     22
     22       Q. Is EPM Consulting the name of of the entity                     22
                                                                                 22       A.
                                                                                          A- No " yeah, no.
                                                                                               No    --  yeah,  110-
     23
     23    through which you now perform services as a contractor?               23
                                                                                 23       Q.
                                                                                          Q- DoDo youyou know
                                                                                                            know ifif your
                                                                                                                      your mother    has received
                                                                                                                             mother has   received any
                                                                                                                                                     any
     24
     24       A.
              A. Yes.
                  Yes.                                                           24
                                                                                 24    income from that entity?
     25
     25       Q. What was the reason why, after
                                             aﬁer ten years, in                  25
                                                                                 25       A.   No.
                                                                                          A‘ N°~


                                                              Page
                                                              Page 15
                                                                   15                                                                     Page
                                                                                                                                          Page 17
                                                                                                                                               17

      11   2016 you changed your entity's name from CPM Consulting  Consulting    11      Q. You
                                                                                               You don't  know or
                                                                                                    don't know  or she
                                                                                                                    she hasn't?
                                                                                                                        hasn't?
      2    to EPM Consulting?                                                     22      A. No, she hasn't. Zero.
      3       A. It was just to reﬂect
                                  reflect better the type of                      3       Q. In 2017 you performed services for
      44   software I implement. The firstﬁrst is for corporate                   44   approximately three months for Capsugel in New Jersey,
      5
      5    performance managment.
           performance    managment. TheThe second
                                              second one
                                                       one isis for
                                                                for enterprise
                                                                    enterprise    55   correct?
                                                                                       correct?
      66   performance management,
           performance    management, andand there's
                                              there's aa difference
                                                         difference               66      A.
                                                                                          A. Yes.
                                                                                               Yes.
      7    technically about the software, how you install and                    77      Q. Did you say yes?
      88   implement it. So CPM is different than EPM, so since I                 88      A. Yeah, it was supposed to be six months plus,
      99   started doing more HANA on top of BPC,   BPC, it    just made
                                                            it just made          99   but it
                                                                                       but it was
                                                                                              was only
                                                                                                  only two
                                                                                                       two months
                                                                                                            months and-a-half
                                                                                                                     and-a—half or
                                                                                                                                or three.
                                                                                                                                   three.
     10
     10    sense for me that my company reflect
                                             reﬂect clearly what I do            10
                                                                                 1O       Q. And during the time period when you performed
     11
     11    which is EPM. That's the only reason.                                 11
                                                                                 11    services for Capsugel, you performed them on site for
     12
     12       Q.
              Q. This
                   This last
                         last document,
                              document, Exhibit
                                          Exhibit 2,
                                                   2, is
                                                      is signed
                                                         signed and
                                                                  and            12
                                                                                 12    Morristown,   New Jersey,
                                                                                       Morristown, New    Jersey, right?
                                                                                                                  right?
     13
     13    dated  by you
           dated by  you on
                          on January
                              January 26th,
                                       26th, 2016,
                                             2016, correct?
                                                     correct?                    13
                                                                                 13       A.
                                                                                          A. Yes.
                                                                                               Yes.
     14
     14       A. Yes. Yes.                                                       14
                                                                                 14       Q. And throughout the time period that you
     15
     15       Q. And have you made any subsequent changes to                     15
                                                                                 15    performed services for Capsugel in Morristown, New New
     16
     16    the name ofof your entity?                                            16
                                                                                 16    Jersey, you were supervised by Muralidhar Nuggehalli,
     17
     17       A. No.
              A.   No. Stay
                         Stay EPM.    No.
                               EPM. No.                                          17
                                                                                 17    correct?
                                                                                       correct?
     18
     18       Q.
              Q. What
                   What isis Maggie
                             Maggie Property    Developers, L.L.C.?
                                      Property Developers,      L.L.C.?          18
                                                                                 18       A.
                                                                                          A. Yes.
                                                                                               Yes.
     19
     19       A. It's my mom's company. She's trying to get                      19
                                                                                 19       Q. Were you supervised by anyone else while you
     20
     20    into real estate, buying and sell homes, and, you know,               20
                                                                                 20    performed services for Capsugel?
     21
     21    like she's trying to do remodeling stuff.                             21
                                                                                 21       A. No. It was the mainly only one him.
     22
     22       Q. Approximately how old is your mom?                              22
                                                                                 22       Q. How did you come to enter an arrangement the   the
     23
     23       A. My mom's 80 years old.                                          23
                                                                                 23    document that I'll mark as Exhibit 4, which is a
     24
     24       Q. Is her name Margarita?                                          24
                                                                                 24    subcontractor services agreement between Robert HalfHalf
     25
     25       A. Yeah.                                                           25
                                                                                 25    Technology and your entity, CPM Consulting?


                                                                                                        5
                                                                                                        5 (Pages
                                                                                                          (Pages 14
                                                                                                                 14 to
                                                                                                                    to 17)
                                                                                                                       17)

   ELITE DEPOSITION
   ELITE DEPOSITION TECHNOLOGIES
                    TECHNOLOGIES                                                                                           214-698-5199
                                                                                                                           214—698—5199
                                                                                                                                                   APP. 011
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 9 of 71 PageID: 880

   MARTINO
   MART INO RIVAPLATA
            RIVAPLATA                                                                                                                         5/14/2019
                                                                                                                                              5/14/2019

                                                                 Page
                                                                 Page 18
                                                                      18                                                                             Page
                                                                                                                                                     Page 20
                                                                                                                                                          2O

      11             (Exhibit No. 4 marked.)                                         11   your supervisor at Capsugel, Nuggehalli?
                                                                                                                              Nuggehalli?
      2       A. Your question is how?                                               22      A. Yes. This is probably just about a day. I
      3       Q. Yeah.                                                               3    don't recall the timing after my call, but it was very
      44      A. Okay. During that time, you know, I was                             44   quickly like within one day or two I was     was on    the
                                                                                                                                             on the
      5    looking for new projects, and I entertained several                       55   interview,  which is
                                                                                          interview, which     is kind
                                                                                                                  kind of
                                                                                                                        of cool
                                                                                                                             cool for
                                                                                                                                  for me.
                                                                                                                                      me.
      66   projects at that time. It was three or four projects or                   66      Q.   And the
                                                                                              Q. And     the interview
                                                                                                             interview waswas done
                                                                                                                                done over
                                                                                                                                      over the    phone?
                                                                                                                                             the phone?
      7    ﬁve maybe, and in those pool of five
           five                               ﬁve projects, this                     77      A.
                                                                                             A. The
                                                                                                  The interview
                                                                                                        interview waswas done
                                                                                                                          done over    the phone.
                                                                                                                                 over the    phone.
      88   company came to talk to me with Barry Cormier, and he                     88      Q.
                                                                                              Q. Did    you ever
                                                                                                  Did you     ever travel
                                                                                                                    travel to
                                                                                                                            to Capsugel's
                                                                                                                               Capsugel's location
                                                                                                                                              location in
      99   explained toto me
                          me the
                              the details
                                  details of
                                          of the project. Technically
                                             the project.  Technically               99   Morristown     prior  to you  being   engaged
                                                                                          MOITiStOWh prior to you being engaged "           --
     10
     1O    I really liked the definition
                               deﬁnition of
                                          of the project, especially                10
                                                                                    10       A.   No.
                                                                                             A. N0.
     11
     11    because they were using HANA and BPC. The other                          11
                                                                                    11       Q.
                                                                                              Q- --
                                                                                                  -- to  provide services?
                                                                                                     to provide    SCI'ViCCS?
     12
     12    projects were only using BPC. The last of    of the                      12
                                                                                    12       A.   No.
                                                                                             A- N0-
     13
     13    projects -- all my entertaining projects were six months                 13
                                                                                    13       Q.
                                                                                              Q When
                                                                                                  When Mr. Mr. Cormier
                                                                                                                 Cormier reached
                                                                                                                            reached out
                                                                                                                                      Ollt to
                                                                                                                                           to you,
                                                                                                                                               you, you
                                                                                                                                                    you said
                                                                                                                                                         said
     14
     14    plus. There
           plus.       was one
                 There was one that
                               that was
                                    was one year right
                                        one year right off
                                                       off the
                                                           the                      14
                                                                                    14    he provided you
                                                                                          he provided    you with
                                                                                                              With aa project
                                                                                                                       project definition,
                                                                                                                                deﬁnition, correct?
                                                                                                                                               correct?
     15
     15    bat. So
           bat. So they
                   they was
                         was all
                              all like
                                  like six months plus,
                                       six months plus, one
                                                        one year.
                                                            year.                   15
                                                                                    15       A.
                                                                                             A- Yes,
                                                                                                  Yes, hehe gave
                                                                                                            gave meme --   typically the
                                                                                                                        " typically        recruiters
                                                                                                                                      the recruiters
     16
     16             So
                    So this
                        this guy
                             guy Barry
                                   Barry Cormier
                                          Cormier called
                                                  called me
                                                         me on
                                                            on                      16
                                                                                    16    don't have specific
                                                                                          don't have  speciﬁc details.
                                                                                                                  details. They    usually give
                                                                                                                             They usually          you
                                                                                                                                              give you
     17
     17    the phone, explained
           the phone, explained me
                                me the
                                   the specifications
                                       speciﬁcations of  the
                                                      of the                        17
                                                                                    17    360-degrees
                                                                                          360-degrees ballpark       picture of
                                                                                                          ballpark picture       the project,
                                                                                                                              0f the  project, yeah.
                                                                                                                                                 yeah.
     18
     18    project, and
           project, and II sent
                           sent him
                                him my
                                    my resume to him.
                                       resume to him. And
                                                      And that
                                                          that was
                                                               was                  18
                                                                                    18       Q.   And during
                                                                                              Q- Ahd     during that
                                                                                                                  that call
                                                                                                                       call how
                                                                                                                             how did   he define
                                                                                                                                   did he   deﬁne the
                                                                                                                                                    the
     19
     19    very quickly, this guy quickly set up an interview with                  19
                                                                                    19    project to
                                                                                          project to you?
                                                                                                     you?
     20
     20    this gentleman Nuggehalli the next day, and that's when                  20
                                                                                    2O       A.
                                                                                             A- Mr.
                                                                                                  Mr. Cormier?
                                                                                                        Cormier?
     21
     21    II came
              came about
                   about to
                          to see
                             see about
                                 about this  project just,
                                        this project just, you  know,
                                                            you know,               21
                                                                                    21       Q.   Yes.
                                                                                              Q- Yes.
     22
     22    recruiters call me every day, send me e-mails every day.                 22
                                                                                    22       A.
                                                                                             A- HeHe said
                                                                                                      said to
                                                                                                            to me    that there
                                                                                                                me that   there was
                                                                                                                                 was aa merger     between
                                                                                                                                         merger between
     23
     23    That's how he reached to me. He knows my name, lmow      knows --        23
                                                                                    23    two
                                                                                          two big ﬁrms and companies, and they need people, and
                                                                                               big firms   and   companies,    and  they   need   people, and
     24
     24     okay. I've
           okay.  I‘ve been
                       been doing
                             doing this
                                    this for
                                         for 20
                                             20 years.
                                                 years. II guess
                                                           guess he
                                                                 he                 24
                                                                                    24    your resume looks great. They need help. And          And he told
                                                                                                                                                        told
     25
     25    knows
           knows meme already.
                       already. I'm
                                 I‘m in
                                     in his
                                        his database.
                                             database.                              25
                                                                                    25    me the names of  of the companies. He said this company,


                                                                 Page
                                                                 Page 19
                                                                      19                                                                             Page
                                                                                                                                                     Page 21
                                                                                                                                                          2l

      1
      1        Q. In your answer you said this company. I just                       11   Lonza and Capsugel, they're merging, and they need
                                                                                                                                        need
      2
      2    want to confirm
                    conﬁrm you were referring to Robert Half?                        22   people, and your resume is great. You do HANA and on
      3        A. He and Barry Cormier called me about this
               A                                                                     3    top of
                                                                                              of HANA you do BPC, and I think you're going to
                                                                                                                                            to be
      4
      4    project.
           project.                                                                  44   great.
                                                                                          great.
      5        Q. So IIwant
                          want to make sure I understand. Are you                    5             In an e-mail I sent him my resume, and
      66   saying that Robert HalfHalf reached out to you about working              66   then seems like he obviously send my resume to
      7
      7    for
           for CPM
               CPM or     you sent
                      or you   sent him
                                    him your
                                         your resume
                                                resume initially?
                                                          initially?                 77   Capsugel
                                                                                          Capsugel -- -- I'm
                                                                                                         I'm assuming
                                                                                                               assuming that  that ---- and  that's why
                                                                                                                                        and that's   why he he said
                                                                                                                                                                said
      88       A. He called me.
               A                                                                     88   to me they want an interview with you.
      99       Q.
               Q. Okay.     And the
                    Okay. And     the gentleman
                                      gentleman who who you're
                                                           you're saying
                                                                   saying            99      Q.
                                                                                              Q. Okay.
                                                                                                   Okay. Now,Now, you've
                                                                                                                      you've referenced
                                                                                                                                 referenced HANAHANA and  and BPC
                                                                                                                                                                BPC a a
     10
     10    called you from
           called you          Robert Half,
                        from Robert    Half, his
                                              his name
                                                  name is  is Barry
                                                              Barry Cormier,
                                                                     Cormier,       10
                                                                                    1O    couple
                                                                                          couple times.
                                                                                                  times. Can Can you,
                                                                                                                   you, in     your most
                                                                                                                           in your     most simplest
                                                                                                                                              simplest terms,
                                                                                                                                                         terms,
     11
     11    C-O-R-M-I-E-R?
           C-O-R-M-I-E—R?                                                           11
                                                                                    11    explain
                                                                                          explain to
                                                                                                   to someone
                                                                                                       someone like  like me,     who doesn't
                                                                                                                            me, who      doesn't work
                                                                                                                                                  work in     this
                                                                                                                                                          in this
     12
     12        A. Yes.
               A   Yes.                                                             12
                                                                                    12    industry,  what HANA
                                                                                          industry, what     HANA means   means andand BPC
                                                                                                                                         BPC means?
                                                                                                                                                means?
     13
     13        Q.   And he
               Q. And     he worked
                              worked for   Robert Half
                                       for Robert   Half Technology,
                                                            Technology,             13
                                                                                    13       A.    Yeah. HANA
                                                                                             A. Yeah.        HANA is     is the
                                                                                                                            the database.
                                                                                                                                  database. It's
                                                                                                                                               It's like
                                                                                                                                                    like Oracle
                                                                                                                                                          Oracle
     14
     14    correct?
           correct?                                                                 14
                                                                                    14    or
                                                                                          or Simple
                                                                                             Simple Serve.
                                                                                                       Serve. HANAHANA is        just the
                                                                                                                             is just   the database
                                                                                                                                           database as      the
                                                                                                                                                        as the
     15
     15        A. Yes.
               A   Yes.                                                             15
                                                                                    15    repository of
                                                                                          repository   of raw
                                                                                                           raw data,
                                                                                                                  data, as    the repository
                                                                                                                          as the   repository of of all  your
                                                                                                                                                     all your
     16
     16        Q.
               Q. SoSo the
                       the sequence     here is
                            sequence here    is Mr.
                                                 Mr. Cormier
                                                      Cormier called
                                                                  called you
                                                                         you        16
                                                                                    16    transactions.
                                                                                          transactions. LikeLike when
                                                                                                                   when you  you bill
                                                                                                                                   bill your
                                                                                                                                        your services
                                                                                                                                               services forfor
     17
     17    out
           out of
               of the  blue, correct?
                  the blue,   correct?                                              17
                                                                                    17    professional services,
                                                                                          professional    services, that       bill you
                                                                                                                        that bill    you bill
                                                                                                                                          bill to
                                                                                                                                               to your
                                                                                                                                                   your client
                                                                                                                                                         client
     18
     18        A. Like
               A   Like everybody
                          everybody else.
                                       else. Everybody
                                              Everybody call call me
                                                                  me out
                                                                      out of
                                                                          of        18
                                                                                    18    goes  to that
                                                                                          goes to  that database;
                                                                                                         database; expenses,
                                                                                                                        expenses, legallegal fees,
                                                                                                                                              fees, et
                                                                                                                                                     et cetera,
                                                                                                                                                        cetera,
     19
     19    the blue, yeah.
           the blue,  yeah.                                                         19
                                                                                    19    whatever. That
                                                                                          whatever.    That goes
                                                                                                               goes to to HANA
                                                                                                                           HANA database.
                                                                                                                                      database. That's
                                                                                                                                                    That's HANA.
                                                                                                                                                             HANA.
     20
     2O        Q.
               Q. Right.
                    Right. InIn response
                                response toto him
                                              him calling     you, you
                                                    calling you,    you             20
                                                                                    2O               BPC
                                                                                                     BPC is  is aa front-end
                                                                                                                   front-end tool tool on   top of
                                                                                                                                         on top  of HANA,
                                                                                                                                                     HANA,
     21
     21    sent
           sent him   your resume,
                him your    resume, correct?
                                      correct?                                      21
                                                                                    21    but what
                                                                                          but what itit does
                                                                                                        does is is aggregates
                                                                                                                   aggregates all   all that  raw data,
                                                                                                                                        that raw    data,
     22
     22        A. He
               A   He sent
                        sent me
                              me an
                                  an e-mail
                                     e-mail and
                                             and said
                                                   said attach
                                                         attach meme your
                                                                      your          22
                                                                                    22    aggregates
                                                                                          aggregates them
                                                                                                        them up up and     putting them
                                                                                                                     and putting       them into
                                                                                                                                              into another
                                                                                                                                                    another
     23
     23    resume to
           resume      my e-mail,
                    to my   e-mail, and   then II will
                                    and then      will get   back to
                                                       get back       you.
                                                                   to you.          23
                                                                                    23    database   type queue
                                                                                          database type     queue which
                                                                                                                      which is  is going
                                                                                                                                   going to to aggregate
                                                                                                                                               aggregate that      raw
                                                                                                                                                             that raw
     24
     24        Q.   And then
               Q. And     then after you sent
                                aﬂer you   sent him   your resume,
                                                 him your     resume, the
                                                                       the          24
                                                                                    24    data that's in
                                                                                          data that's  in HANA
                                                                                                           HANA that   that is
                                                                                                                             is very
                                                                                                                                very easy     to understand
                                                                                                                                        easy to  understand and  and
     25
     25    following
           following day    you had
                       day you   had an
                                      an interview    with who
                                          interview with      who would    become
                                                                    would become    25
                                                                                    25    analyze
                                                                                          analyze byby high
                                                                                                        high level
                                                                                                               level officers
                                                                                                                        officers like
                                                                                                                                    like CFO,
                                                                                                                                          CFO, CEO,
                                                                                                                                                  CEO, financial
                                                                                                                                                          ﬁnancial



                                                                                                              66 (Pages
                                                                                                                 (Pages 18
                                                                                                                        18 to
                                                                                                                           to 21)
                                                                                                                              21)
   ELITE DEPOSITION
   ELITE DEPOSITION TECHNOLOGIES
                    TECHNOLOGIES                                                                                                    214-698-5199
                                                                                                                                    214—698—5199
                                                                                                                                                               APP. 012
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 10 of 71 PageID: 881

    MARTINO
    MART INO RIVAPLATA
             RIVAPLATA                                                                                                           5/14/2019
                                                                                                                                 5/14/2019

                                                               Page
                                                               Page 22
                                                                    22                                                                 Page
                                                                                                                                       Page 24
                                                                                                                                            24
      1
      l    analysts. And what they do with that cue from HANA,             1    a lot of
                                                                                      of long    names. Every
                                                                                          long names.       Every time     they would
                                                                                                                     time they    would sendsend me
                                                                                                                                                  me an
                                                                                                                                                      an
      2
      2    BPC,
           BPC, what
                what BPC
                     BPC does
                         does is
                              is it provides planning
                                 it provides planning applications,
                                                      applications,        22   e-mail,
                                                                                e—mail, the
                                                                                          the from
                                                                                               from e-mail
                                                                                                      e—mail was
                                                                                                               was like
                                                                                                                      like 30   people there,
                                                                                                                           30 people     there, you
                                                                                                                                                 you
      3    consolidation applications and reporting applications.          3    know, that
                                                                                know,    that are
                                                                                               are from
                                                                                                    from India.
                                                                                                           India. Indian
                                                                                                                     Indian names.
                                                                                                                              names. II don't
                                                                                                                                           don't
      4
      4    That's the difference. One is the front-end. One is             44   remember
                                                                                remember all  all those   names. They're
                                                                                                  those names.        They're all
                                                                                                                                all Indian
                                                                                                                                    Indian guys.
                                                                                                                                              guys.
      5    the back-end. HANA is the back-end, and BPC is the              55       Q. The only person person --
      66   front-end.                                                      66       A. Nuggehalli,
                                                                                          Nuggehalli, Yokeslr,
                                                                                                          Yokesh, and there's two more      more or
      7
      7       Q. Is HANA a brand?
                           brand?                                          77   three   more that
                                                                                three more     that II don't recall their
                                                                                                       don't recall    their names,
                                                                                                                             names, but but they're
                                                                                                                                             they’re
      8       A. Yes. It's SAP HANA.
              A                                                            88   all -- IIwould
                                                                                         would say Prakash maybe or Sumadi      Surnadi (ph). I
      99      Q. So is HANA a product put out by SAP?                      99   don't
                                                                                don't recall    very well
                                                                                        recall very   well their
                                                                                                            their other    name, but
                                                                                                                    other name,     but there
                                                                                                                                         there were
                                                                                                                                                were
     10
     1O       A. Yes.
              A                                                           10
                                                                          10    other   people that
                                                                                other people     that II was
                                                                                                         was interacting      with.
                                                                                                               interacting with.
     11
     11       Q. But BPC is not a product?                                11
                                                                          11        Q.
                                                                                    Q. AndAnd during
                                                                                                 during the   time that
                                                                                                          the time         you performed
                                                                                                                      that you   performed
     12
     12       A. It's a product too, another product by SAP.
              A                                                           12
                                                                          12    services
                                                                                services for
                                                                                           for Capsugel,
                                                                                                 Capsugel, youyou worked
                                                                                                                    worked 40  40 hours
                                                                                                                                   hours aa week,
                                                                                                                                              week,
     13
     13    There
           There are two products.
                 are two products. SAP BPC is
                                   SAP BPC is one product; SAP
                                              one product; SAP HANA
                                                               HANA       13
                                                                          13    correct?
                                                                                COITeCt?
     14
     14    is another product.
                      product. So two
                                  two completely
                                      completely different
                                                 diﬂ'erent                14
                                                                          14        A.
                                                                                    A- Yes.
                                                                                          Yes-
     15
     15    products that there's a lot of
                                       of skills that, you know,
                                                           ImOW,          15
                                                                          15        Q.
                                                                                    Q. You've
                                                                                          You‘ve seenseen Exhibit
                                                                                                           Exhibit 4  4 before,
                                                                                                                         before, haven't
                                                                                                                                  haven't you?
                                                                                                                                             you?
     16
     16    people hired only for HANA, only for BPC.                      16
                                                                          16        A.
                                                                                    A. Yes.
                                                                                          Yes. Yeah.
                                                                                                  Yeah. This
                                                                                                           This is   the contract that I
                                                                                                                  is the
     17
     17       Q.
              Q. And
                 And you
                     you were
                         were able
                              able to
                                   to have
                                      have the
                                           the skills
                                               skills for both?
                                                      for both?           17
                                                                          17    signed    with Barry
                                                                                signed With     Barry Cormier.
                                                                                                         COI'miEI. WithWith Robert
                                                                                                                              RObCI't Half,    yeah.
                                                                                                                                        Half, yeah.
     18
     18       A
              A. Both, yes
                       yes.                                               18
                                                                          18        Q.
                                                                                    Q. DidDid someone
                                                                                                someone at  at Robert
                                                                                                                Robert Half     prepare Exhibit
                                                                                                                          Half prepare               4?
                                                                                                                                            Exhibit 4?
     19
     19       Q_ Now, did mm
              Q.            Lonza or Capsugel that were going to          19
                                                                          19        A.
                                                                                    A. Yeah,
                                                                                          Yeah, this
                                                                                                   this is
                                                                                                        is Robert
                                                                                                           Robert Half.
                                                                                                                      Half. This
                                                                                                                              This isis all
                                                                                                                                        all Robert
                                                                                                                                            Robert
     20
     20    be merging
           be merging together,
                      together, do you know
                                do you larow if
                                             if they
                                                they already used
                                                     already used         20
                                                                          20    Half.
                                                                                Half- II didn't    write anything
                                                                                          didn't write    anything here.here. This
                                                                                                                               This isis all Robert
                                                                                                                                         all RObert
     21
     21    those two
                 two products?
                     products?                                            21
                                                                          21    Half
                                                                                Half stuff.
                                                                                       stuff.
     22
     22       A
              A.   Yes.
                   Yes.                                                   22
                                                                          22        Q.
                                                                                    Q. Did      you make
                                                                                          Did you     make any
                                                                                                             any changes
                                                                                                                   changes to  to the
                                                                                                                                  the document
                                                                                                                                       document
     23
     23       Q_
              Q.   Did both
                   Did  both use
                             use them 01. only
                                 them or  only one?
                                               one?                       23
                                                                          23    that's  marked as
                                                                                that's marked      as Exhibit
                                                                                                      Exhibit 4     before it
                                                                                                                 4 before       was finalized?
                                                                                                                             it was   ﬁnalized?
     24
     24       A.
              A.   Both.
                   Both.                                                  24
                                                                          24        A.
                                                                                    A. No.No.
     25
     25       Q. So
              Q. So they
                    they both
                         both had
                              had their
                                  their own
                                        own separate
                                            separate HANA
                                                     HANA and
                                                          and             25
                                                                          25        Q.
                                                                                    Q. So So the
                                                                                              the document
                                                                                                    document that       was signed
                                                                                                                 that was    signed by     you is
                                                                                                                                       by you   is as
                                                                                                                                                   as


                                                               Page
                                                               Page 23
                                                                    23                                                                 Page
                                                                                                                                       Page 25
                                                                                                                                            25

      11    BPC
            BPC and
                  and were
                       were looking
                              looking toto merge?                          1
                                                                           1    it was presented to you by Robert Half?
      22       A. That is correct.                                         2
                                                                           2        A. Yes. This is it.
                                                                                    A
       3       Q. And that's why you were brought on?                      3        Q. In Exhibit 4 it consists of
                                                                                                                of a subcontractor
      44       A. That
               A.   That isis correct.
                              correct.                                     4
                                                                           4    services
                                                                                services agreement between Robert
                                                                                         agreement between  Robert Half
                                                                                                                     Half and your company,
                                                                                                                          and your company,
      5        Q. To your knowledge were there any other                   5    CPM. It also consists of
                                                                                                       of Exhibit A to that
      66    contractors like you who were brought on to perform the        66   subcontractor services agreement which is titled as a
      77    same duties that you were at the same time?                    7
                                                                           7    work schedule, and then it also consists of
                                                                                                                         of Exhibit B to
      88       A.   No.
               A. No.                                                      8
                                                                           8    the
                                                                                the subcontractor
                                                                                    subcontractor services
                                                                                                  services agreement
                                                                                                           agreement which
                                                                                                                      which is
                                                                                                                             is called
                                                                                                                                called aa
      99       Q.
               Q. Did     you have
                    Did you    have an
                                     an office
                                          ofﬁce at the Morristown          99   personnel agreement, correct?
     10
     10     location?                                                     10
                                                                          1O       AA. Yes.
     11
     11        A. Yes. Where I went to work, yeah, that's --              11
                                                                          11        Q. And you personally were not a party to the
     12
     12     yes, that's the address that's in there.                      12
                                                                          12    subcontractor services agreement, correct?
     13
     13        Q. Right. But did you personally have an office?  ofﬁce?   13
                                                                          13       A. I am. I am party of
                                                                                   A                       of this.
     14
     14        A.
               A. Me?
                    Me? No, No, no,
                                 no, no,
                                     no, no,
                                          no, no.
                                              no.                         14
                                                                          14       Q.
                                                                                   Q. Where
                                                                                         Where in
                                                                                                in the
                                                                                                   the subcontractor
                                                                                                       subcontractor services
                                                                                                                      services agreement
                                                                                                                               agreement
     15
     15        Q. Were you in a cubicle?                                  15
                                                                          15    that I've marked as Exhibit 4 does it note that you are
     16
     16        A. Oh, a cubicle, yes. Yes. Like this office,ofﬁce,        16
                                                                          16    a party to that contract?
     17
     17     but kind
            but kind of   very small
                      of very   small like
                                       like a quarter of
                                                      of this.            17
                                                                          17       A. It's right there, Martino Rivaplata.
                                                                                   A
     18
     18        Q. And if   if you can remember, who would have been       18
                                                                          18    Personnel name, Martino.
     19
     19     the individuals that you would have interacted with on a      19
                                                                          19       Q. If   you look at the page before what you're
                                                                                         Ifyou
     20
     2O     day-to-day basis during your time performing services         20
                                                                          20    looking at, and you're looking at Exhibit A, the
     21
     21     for Capsugel?                                                 21
                                                                          21    agreement reflects
                                                                                            reﬂects it is signed by two individuals,
     22
     22        A. Well, Nuggehalli is one. From there there was           22
                                                                          22    correct?
     23
     23     another gentleman called Yokesh, and then there was --        23
                                                                          23       A. Yes.
                                                                                   A
     24
     24     gosh, there was a lot of of people, but they're all from      24
                                                                          24       Q. And it reﬂects
                                                                                             reflects it's signed by you, correct?
     25
     25     India. Sorry,
                    Sony, I don't remember those names. They have         25
                                                                          25       A. Yeah.
                                                                                   A


                                                                                                  7
                                                                                                  7 (Pages
                                                                                                    (Pages 22
                                                                                                           22 to
                                                                                                              to 25)
                                                                                                                 25)
    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                                                                      214-698-5199
                                                                                                                       214—698—5199
                                                                                                                                                 APP. 013
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 11 of 71 PageID: 882

    MARTINO
    MART INO RIVAPLATA
             RIVAPLATA                                                                                                                           5/14/2019
                                                                                                                                                 5/14/2019

                                                                   Page
                                                                   Page 26
                                                                        26                                                                              Page
                                                                                                                                                        Page 28
                                                                                                                                                             28

      11       Q. And it reﬂects
                              reflects it is signed by someone named                    11      Q. The document notes that your expected start
      22   Amy Phetkanya?                                                               22   date was April 3 ofof 2017, correct?
      3        A. Yes.                                                                  3       A.   Yes.
                                                                                                A. Yes.
      44       Q. And Ms. Phetkanya, it notes above her         her                     44      Q. As best as you can recall, was April 3, 2017,
      5    signature
            signature she    was signing
                        she was   signing onon behalf
                                                behalf of
                                                        of Robert
                                                           Robert Half
                                                                    Half                5    the date on which you actually started to perform
      66   Nevada Staff,
           Nevada    Staff, Inc.,
                              Inc., through
                                    through its
                                              its division
                                                  division Robert
                                                            Robert Half
                                                                     Half               66   services for Capsugel?
      77   Technology, correct?                                                         77      A. I started that day.
                                                                                                                    day.
      88       A.
               A. Yeah.
                    Yeah.                                                               88      Q.
                                                                                                Q. DoDo you
                                                                                                         you remember
                                                                                                              remember whatwhat day
                                                                                                                                 day ofof the week that
                                                                                                                                          the week    that was?
                                                                                                                                                           was?
      99       Q. And then then above    your signature
                                 above your     signature it
                                                           it notes
                                                              notes that
                                                                    that                99      A. Monday. Had to be      be Monday.
                                                                                                                             Monday.
     10
     10    you were signing on behalf behalf of
                                              of CPM Consulting, L.L.C.,
                                                                       L.L.C.,         10
                                                                                       10       Q.
                                                                                                Q, And the document notes that the expected
     11
     11    correct?
            correct?                                                                   11
                                                                                       11    project length was six months, and then there'sthere's aa plus
                                                                                                                                                       plus
     12
     12        A.
               A. ItIt says
                        says yes,
                              yes, CPM.
                                   CPM.                                                12
                                                                                       12    sign,
                                                                                             sign, correct?
                                                                                                   correct?
     13
     13        Q.
               Q. Then
                    Then on on the
                                the first  page of
                                     ﬁrst page   of the
                                                    the agreement
                                                         agreement itit                13
                                                                                       13       A.   Yes.
                                                                                                A_ Yes.
     14
     14    says
            says that
                 that the
                       the agreement
                            agreement is is entered
                                            entered into
                                                      into between
                                                           between CPM
                                                                     CPM               14
                                                                                       14       Q.
                                                                                                Q. And
                                                                                                     And it  notes that
                                                                                                          it notes  that your
                                                                                                                         your project
                                                                                                                               project manager
                                                                                                                                        manager wouldwould
     15
     15    Consulting,
            Consulting, and
                          and there's
                                there's aa typo
                                           typo "LCC",
                                                 "ICC", andand Robert
                                                                Robert Half
                                                                        Half           15
                                                                                       15    be the
                                                                                             be the gentleman   who we've
                                                                                                    gentleman who             referred to
                                                                                                                      we've referred    to earlier,
                                                                                                                                            earlier,
     16
     16    Nevada Staff,
           Nevada    Staff, Inc.,
                              Inc., through
                                    through its
                                              its division
                                                  division Robert
                                                            Robert Half
                                                                     Half              16
                                                                                       16    Muralidhar   Nuggehalli, correct?
                                                                                             Muralidhar Nuggehalli,      correct?
     17
     17    Technology,
            Technology, correct?
                            correct?                                                   17
                                                                                       17       A.   Yes.
                                                                                                A. Yes.
     18
     18        A.
               A. Yes.
                    Yes.                                                               18
                                                                                       18       Q. And
                                                                                                     And then
                                                                                                          then it
                                                                                                                it has
                                                                                                                   has aa contact   person for
                                                                                                                          contact person    for someone
                                                                                                                                                 someone
     19
     19        Q.
               Q- ItIt doesn't
                        doesn't say
                                 say on
                                      Oh the
                                          the first page of
                                              ﬁrst page       the
                                                          0f the                       19
                                                                                       19    at Robert Half Technology, correct?
     20
     2O    subcontractor services agreement that you personally personally are
                                                                            are        20
                                                                                       20       A. Yes.
                                                                                                A.   Yes.
     21
     21    aa party
              party to  the  agreement,    does
                    to the agreement, does it?   it?                                   21
                                                                                        21      Q. And then it says travel arrangements, other
     22
     22        A. Yes.                                                                 22
                                                                                        22   expenses subject to client approval, and then says not     not
     23
     23        Q. Where on the first   ﬁrst page is your name, sir?                     23
                                                                                       23    applicable, correct?
                                                                                             applicable, correct?
     24
     24        A. No, it doesn't say my name.                                           24
                                                                                       24       A. Yes.
                                                                                                A.   Yes.
     25
     25        Q. Okay. Now, Exhibit A, the work schedule to                           225
                                                                                         5      Q. And
                                                                                                Q.   And this
                                                                                                          this Exhibit
                                                                                                               Exhibit A,A, just  like the
                                                                                                                             just like the


                                                                   Page
                                                                   Page 27
                                                                        27                                                                              Page
                                                                                                                                                        Page 29
                                                                                                                                                             29

      1
      1    the
           the subcontractor
               subcontractor services
                                 services agreement
                                            agreement reflects
                                                          reﬂects again
                                                                    again that
                                                                           that         1    subcontractor
                                                                                             subcontractor servicers
                                                                                                               servicers agreement
                                                                                                                               agreement thatthat we
                                                                                                                                                  we looked
                                                                                                                                                       looked atat is
                                                                                                                                                                    is
      2
      2    the work schedule
           the work    schedule itself
                                  itself is
                                         is entered
                                            entered into    pursuant to
                                                      into pursuant       the
                                                                       to the           22   signed
                                                                                             signed byby yourself,
                                                                                                         yourself, correct?
                                                                                                                        correct?
      3
      3    agreement
           agreement between
                        between youryour company,
                                          company, CPM CPM Consulting,       L.L.C.,
                                                              Consulting, L.L.C.,       3        A. Yes.
                                                                                                 A.   Yes.
      4
      4    and
           and Robert
                Robert Half    Nevada Staff,
                         HalfNevada       Staff, Inc.,
                                                 Inc., through
                                                        through its
                                                                  its division
                                                                      division          44       Q.
                                                                                                 Q. And
                                                                                                      And you      were signing
                                                                                                            you were         signing here
                                                                                                                                        here on
                                                                                                                                              on behalf
                                                                                                                                                 behalf ofof aa
      5
      5    Robert
           Robert Half
                    Half Technology,
                          Technology, correct?
                                           correct?                                     5    subcontractor
                                                                                             subcontractor which
                                                                                                              which was   was your
                                                                                                                                 your company,
                                                                                                                                         company, CPMCPM Consulting,
                                                                                                                                                            Consulting,
      66       A. Yes.
               A    Yes.                                                                66   L.L.C.,
                                                                                             L.L.C., correct?
                                                                                                       correct?
      7
      7        Q.   And the
               Q. And     the work
                              work described
                                       described on
                                                  on the    work schedule
                                                       the work   schedule isis         77       A. Yes.
                                                                                                 A.   Yes.
      8
      8    SAP
           SAP HANA
                 HANA data       modular, correct?
                           data modular,     correct?                                   88       Q.
                                                                                                 Q. And
                                                                                                      And then
                                                                                                            then it's
                                                                                                                    it's also
                                                                                                                          also signed
                                                                                                                                 signed by    Amy Phetkanya
                                                                                                                                           by Amy    Phetkanya who who
      99       A. Yes.
               A    Yes.                                                                99   was signing
                                                                                             was   signing on    behalf of
                                                                                                            on behalf        of Robert
                                                                                                                                Robert HalfHalf Nevada
                                                                                                                                                Nevada Staff,
                                                                                                                                                           Staff, Inc.,
                                                                                                                                                                   Inc.,
     10
     10        Q. And that's the work that you told us that you                        10
                                                                                       10    through its division Robert Half       Half Technology, correct?
     11
     11    ultimately did
           ultimately       perform along
                        did perform            with the
                                        along with   the BPC
                                                           BPC work,
                                                                 work, correct?
                                                                         correct?      11
                                                                                       11        A. Yes.
                                                                                                 A.   Yes. Yes.
                                                                                                             Yes.
     12
     12        A. Yes.
               A    Yes.                                                               12
                                                                                       12        Q.
                                                                                                 Q. And
                                                                                                      And then
                                                                                                            then finally,
                                                                                                                    finally, sir,
                                                                                                                                sir, Exhibit
                                                                                                                                      Exhibit B B to
                                                                                                                                                   to the
                                                                                                                                                      the
     13
     13        Q. And
                    And under
                          under this
                                  this work
                                        work schedule,
                                              schedule, youyou were
                                                                were going
                                                                       going           13
                                                                                       13    subcontractor
                                                                                             subcontractor services
                                                                                                               services agreement
                                                                                                                             agreement that that I've
                                                                                                                                                 I‘ve marked
                                                                                                                                                       marked to to
     14
     14    to be performing
           to be  performing it it for
                                   for Capsugel
                                        Capsugel in     Morristown, New
                                                   in Morristown,      New             14
                                                                                       14    your deposition
                                                                                             your   deposition as as Exhibit
                                                                                                                       Exhibit 4   4 is
                                                                                                                                      is an
                                                                                                                                         an agreement     between you
                                                                                                                                            agreement between          you
     15
     15    Jersey,
           Jersey, right?
                    right?                                                             15
                                                                                       15    personally and
                                                                                             personally   and Robert
                                                                                                                Robert Half         Nevada Staff,
                                                                                                                             Half Nevada       Staff, Inc.,  through
                                                                                                                                                      Inc., through
     16
     16        A. Yes.
               A    Yes.                                                               16
                                                                                       16    its
                                                                                             its division
                                                                                                 division Robert
                                                                                                           Robert Half Half Technology,
                                                                                                                               Technology, correct?
                                                                                                                                                correct?
     17
     17        Q.   And the
               Q. And     the work
                              work schedule
                                       schedule reflects
                                                 reﬂects that    your
                                                            that your                  17
                                                                                       17        A. Yes.
                                                                                                 A.   Yes.
     18
     18    hourly rate
                   rate would
                         would bebe $165
                                      $165 an   hour, correct?
                                            an hour,    correct?                       18
                                                                                       18        Q.
                                                                                                 Q. And
                                                                                                      And you
                                                                                                            you signed
                                                                                                                   signed that that document
                                                                                                                                     document in      your
                                                                                                                                                  in your
     19
     19        A. Correct.
               A    Correct.                                                           19
                                                                                       19    individual
                                                                                             individual capacity.
                                                                                                          capacity. It's  It's not
                                                                                                                               not dated,
                                                                                                                                     dated, but
                                                                                                                                             but on   the last
                                                                                                                                                  on the  last
     20
     2O        Q. And was
               Q.   And   was that
                               that indeed    the rate
                                      indeed the  rate atat which
                                                            which you
                                                                    you                20
                                                                                       20    page, correct?
                                                                                             page,   correct?
     21
     21    performed services
           performed               under this
                        services under     this contract
                                                contract forfor Capsugel?
                                                                Capsugel?              21
                                                                                       21        A. What
                                                                                                 A.   What page
                                                                                                              page is      that? Eleven?
                                                                                                                       is that?     Eleven?
     22
     22        A. Yes.
               A    Yes. Yes.
                           Yes.                                                        22
                                                                                       22        Q.
                                                                                                 Q. Yes,
                                                                                                      Yes, sir.
                                                                                                             sir.
     23
     23        Q. Did
                    Did that  rate change
                         that rate   change atat anytime    when you
                                                 anytime when      you                 23
                                                                                       23        A. Yes,
                                                                                                 A.   Yes, that's
                                                                                                            that's my my signature.
                                                                                                                             signature. Yes.Yes.
     24
     24    performed services
           performed               under the
                        services under     the contract
                                               contract forfor Capsugel?
                                                               Capsugel?               24
                                                                                       24        Q.
                                                                                                 Q. And
                                                                                                      And then
                                                                                                            then it it looks
                                                                                                                        looks like
                                                                                                                                 like again
                                                                                                                                        again Amy    Phetkanya
                                                                                                                                              Amy Phetkanya
     25
     25        A. No.
               A    No.                                                                25
                                                                                       25    signed
                                                                                             signed on   behalf of
                                                                                                      on behalf    of Robert
                                                                                                                        Robert Half       Nevada Staff,
                                                                                                                                    Half Nevada      Staff, Inc.,
                                                                                                                                                            Inc.,



                                                                                                                 88 (Pages
                                                                                                                    (Pages 26
                                                                                                                           26 to
                                                                                                                              to 29)
                                                                                                                                 29)

    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                                                                                       214-698-5199
                                                                                                                                        214—698—5199
                                                                                                                                                                  APP. 014
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 12 of 71 PageID: 883

    MARTINO
    MART INO RIVAPLATA
             RIVAPLATA                                                                                                                       5/14/2019
                                                                                                                                             5/14/2019

                                                                    Page
                                                                    Page 30
                                                                         3O                                                                        Page
                                                                                                                                                   Page 32
                                                                                                                                                        32

      11   through its division Robert Half      Half Technology, right?                 11   recall, do you think that Mr. Cormier first   ﬁrst reached out
      22        A.
                A. Yeah.
                     Yeah. Yes. Yes.                                                     22   to you and
                                                                                              to you        told you
                                                                                                       and told   you about    this opportunity
                                                                                                                      about this    opportunity atat Capsugel?
                                                                                                                                                     Capsugel?
      33        Q.   And this
                Q. And       this document,
                                   document, sir,sir, on  page two,
                                                      on page    two, and
                                                                       and it's
                                                                            it's         33       A.
                                                                                                  A. Well,     the best
                                                                                                        Well, the  best IIrecall,
                                                                                                                           recall, because   this --
                                                                                                                                   because this      this
                                                                                                                                                  -- this
      44   page two
           page    two of    the subcontractor
                         of the   subcontractor services
                                                     services agreement,
                                                                agreement, in in         44   project came through very quickly, fairly quickly. I
      55   paragraph 3B.
           paragraph       3B.                                                           55   would say
                                                                                              would    say two   weeks tops.
                                                                                                           two weeks     tops. Two     weeks. We
                                                                                                                                 Two weeks.     We only    talked
                                                                                                                                                     only talked
      66        A.
                A. B,B, okay.
                           okay.                                                         66   for
                                                                                              for maybe
                                                                                                  maybe -- -- yeah,
                                                                                                              yeah, one
                                                                                                                     one week,
                                                                                                                           week, maybe
                                                                                                                                   maybe two    weeks, ten
                                                                                                                                           two weeks,    ten days.
                                                                                                                                                              days.
      77        Q. 3B notes notes that
                                   that the
                                         the agreement
                                              agreement or     the work
                                                            or the  work                 77   Yeah, it
                                                                                              Yeah,      was very
                                                                                                      it was  very quickly.
                                                                                                                    quickly.
      88   schedule
           schedule couldcould be    terminated at
                                 be terminated      at any
                                                       any time
                                                            time byby Robert
                                                                       Robert Half
                                                                                 Half    88       Q. So you confirmed
                                                                                                                 conﬁrmed earlier after speaking        with
                                                                                                                                            speaking with
      99   Technology
           Technology with   with or    without cause
                                    or without    cause for
                                                          for no   reason or
                                                               no reason   or for
                                                                                for      99   Mr. Cormier and sending him your resume, you then
     10
     10    any    reason, correct?
           any reason,       COUCCt?                                                    10
                                                                                        1O    ultimately interviewed with who would be your
     11
     11         A.
                A- Yes,
                     Yes, that's     what it
                              that's what   it says.
                                               says.                                    11
                                                                                        11    supervisor,    Nuggehalli, correct?
                                                                                              supervisor, Nuggehalli,       correct?
     12
     12         Q.
                Q. IsIs it   your testimony
                          it your  testimony thatthat in  your initial
                                                       in your   initial                12
                                                                                        12        A.    Yes.
                                                                                                  A_ Yes.
     13
     13    conversations
           conversations with   with Barry
                                       Barry Cormier
                                               Cormier from
                                                          from Robert
                                                                  Robert Half
                                                                         Half           13
                                                                                        13        Q.
                                                                                                  Q. AndAnd you
                                                                                                             you said   you talked
                                                                                                                   said you           to him
                                                                                                                              talked to  him over the phone,
                                                                                                                                                         phone,
     14
     14    Technology that he told you that the Capsugel project                        14
                                                                                        14    correct?
     15
     15    was anticipated
           was    anticipated to  to last
                                      last six
                                           six months
                                               months or     more?
                                                          or more?                      15
                                                                                        15       A.   Yes.
                                                                                                 A. Yes.
     16
     16         A. Six months plus in IT jargon is easily a year.                       16
                                                                                        16       Q. Was
                                                                                                 Q.   Was anyone
                                                                                                           anyone else,
                                                                                                                    else, to
                                                                                                                          to your
                                                                                                                             your knowledge,
                                                                                                                                  knowledge,
     17
     17    It's like six months -- it's only because that's the way                     17
                                                                                        17    participating in that
                                                                                              participating in that interview?
                                                                                                                    interview?
     18
     18    it
           it is.
              iS- Six
                    Six months      plus can
                         months P1115     can bebe aa year
                                                      year easily.
                                                            easily. Eight,
                                                                      Eight,            18
                                                                                        18       A. I don't -- I don't recall. I only -- he said
     19
     19    eleven,
           eleven, it's
                      it's always
                            always six
                                     Six months      plus. That's
                                          months plus.      That's why    they
                                                                     why they           19
                                                                                        19    he was expecting some other to be in the call, but I
     20
     20    put the
           put       plus there.
                 the Plus    there.                                                     20
                                                                                        2O    didn't hear any other voices, so I'm assuming it was was him
     21
     21         Q.   And that's
                Q- And       that's what
                                     what Mr.
                                            Mr. Cormier
                                                  Cormier told     you?
                                                             tOId you?                  21
                                                                                        21    only.
                                                                                              only. But
                                                                                                     But it
                                                                                                         it may
                                                                                                            may be
                                                                                                                 be other  people in
                                                                                                                     other people  in the
                                                                                                                                      the call, yeah. II
                                                                                                                                          call, yeah.
     22
     22         A. Yeah.                                                                22
                                                                                        22    don't recall exactly, but I only -- because I only speak
     23
     23         Q.
                Q- Did
                     Did you you speak     with anyone
                                  speak With     anyone else     personally from
                                                           else personally     from     23
                                                                                         23   him a long time. Almost an hour technical interview.
     24
     24    Robert Half
                     Half Technology before you entered into the                         24
                                                                                        24       Q. Do
                                                                                                 Q.   Do you
                                                                                                          you recall
                                                                                                               recall if
                                                                                                                      if Mr.
                                                                                                                         Mr. Cormier
                                                                                                                             Cormier from
                                                                                                                                       from Robert    Half
                                                                                                                                             Robert Half
     25
     25    subcontractor services agreement?                                            225
                                                                                          5   participated  in that call?
                                                                                              participated in that call?


                                                                    Page
                                                                    Page 31
                                                                         31                                                                        Page
                                                                                                                                                   Page 33
                                                                                                                                                        33

      1l      A.  No.
              A. No.                                                                     1
                                                                                         1       A. He
                                                                                                 A    He might  have been,
                                                                                                         might have   been, yes.  He might
                                                                                                                            yes. He  might be.
                                                                                                                                            be. He
                                                                                                                                                He
      22      Q. Was Barry Cormier the only person from Robert                           2
                                                                                         2    didn't
                                                                                              didn‘t speak though, but, you know, you never know
       3   Half
           Half who you spoke -- strike that.                                            3    because this stuff, you can do three-way calls and don't
                                                                                                                                                 don‘t
      44             Did you ever speak to Mr. Cormier during                            44   say nothing. Yeah, I think he was aware, yeah.
      5    the time you started providing services for Capsugel?                         5       Q. But no one told you he was on the phone?
      66      A. Like when I was already working there?                                  66      A. No. No. I don't
                                                                                                 A                don‘t recall. Nuggehalli said
      77      Q.   Yes.
              Q. Yes.                                                                    7
                                                                                         7    there's
                                                                                              there's going
                                                                                                      going to
                                                                                                            to be
                                                                                                               be somebody
                                                                                                                  somebody else
                                                                                                                           else on the call,
                                                                                                                                on the call, and
                                                                                                                                             and we
                                                                                                                                                 we
      88      A.
              A. Yes.
                  Yes.                                                                   8
                                                                                         8    just start
                                                                                              just start talking
                                                                                                         talking and
                                                                                                                 and then we just
                                                                                                                     then we just dropped that.
                                                                                                                                  dropped that.
      99      Q.
              Q. Did    you speak
                   Did you          with anyone else from Robert
                             speak with                                                  99      Q. You said you talked a little over an hour?
     10
     10    Half
           Half once you started performing services for Capsugel?                      10
                                                                                        1O       A. Close to an hour. Not over an hour. Close to
                                                                                                 A
     11
     11       A. I only recall talking with Barry Cormier.                              11
                                                                                        11    an hour.
     12
     12       Q. At Robert Half?                                                        12
                                                                                        12       Q. What do you remember, sitting here today over
     13
     13       A. At Robert Half, yeah.                                                  13
                                                                                        13    two years ago, what do you remember about that call?
     14
     14       Q. Prior to performing services through Robert                            14
                                                                                        14       A. Well, what I recall perfectly was that they
                                                                                                 A
     15
     15    Half
           Half for Capsugel, had you ever previously provided                          15
                                                                                        15    were in a hurry to add another consultant because they
     16
     16    services for this client through Robert Half?                                16
                                                                                        16    had this merger with Lonza. He had tons of       work. I
                                                                                                                                            ofwork.
     17
     l7       A.  No. First
              A. No.    First time.
                              time.                                                     17
                                                                                        17    remember he said tons of  of work, and I like when people
     18
     18       Q. The subcontractor exhibits, and it's A and B                           18
                                                                                        18    say tons of
                                                                                                        of work. I remember that clearly.
     19
     19    in Exhibit 4, we can agree they reﬂect
                                            reflect they were                           19
                                                                                        19               He said you have a wonderful resume. You
     20
     2O    entered into April 3 of
                                 of 2017?                                               20
                                                                                        20    have exactly what we need now. You have HANA, BPC and
     21
     21       A. Yeah. Yes.                                                             21
                                                                                        21    it's hard to get that guy that has both skills, so I
     22
     22       Q. You said earlier that's when you started                               22
                                                                                        22    said yeah. And we talk about the HANA project in
     23
     23    working as a contractor for Capsugel?                                        23
                                                                                        23    detail. Specifically
                                                                                                       Speciﬁcally he told me about current
     24
     24       A.
              A. Yes.
                  Yes.                                                                  24
                                                                                        24    conversion which II know
                                                                                              conversion which    know very
                                                                                                                       very well.
                                                                                                                            well. He
                                                                                                                                  He asked
                                                                                                                                     asked if
                                                                                                                                           if II knew
                                                                                                                                                 lmew
     25
     25       Q. With that date in mind, when, as best you can                          25
                                                                                        25    how to implement a currency conversion. I said yes, and


                                                                                                                99 (Pages
                                                                                                                   (Pages 30
                                                                                                                          30 to
                                                                                                                             to 33)
                                                                                                                                33)

    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                                                                                   214-698-5199
                                                                                                                                    214—698—5199
                                                                                                                                                            APP. 015
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 13 of 71 PageID: 884

    MARTINO
    MART INO RIVAPLATA
             RIVAPLATA                                                                                                                                          5/14/2019
                                                                                                                                                                5/14/2019

                                                                             Page
                                                                             Page 34
                                                                                  34                                                                                   Page
                                                                                                                                                                       Page 36
                                                                                                                                                                            36

      11   II went
              went there
                      there and
                              and did
                                    did aa currency
                                           currency conversion.
                                                       conversion.                                   11       Q.
                                                                                                              Q. Did      you tell
                                                                                                                     Did you            him you
                                                                                                                                  tell him    you lived
                                                                                                                                                    lived inin Texas
                                                                                                                                                                Texas atat the
                                                                                                                                                                           the
      2
      2                  Another thing
                         Another     thing you
                                             you represent
                                                   represent BPC. BPC. We    We havehave             22   time?
                                                                                                          time?
      3
      3    aa big
              big consolidation,
                   consolidation, aa big       planning application
                                          big planning       application that          we
                                                                                 that we             33       A. Yes,
                                                                                                              A.     Yes, II told
                                                                                                                              told himhim that
                                                                                                                                            that II was   having the
                                                                                                                                                    was having      the phone
                                                                                                                                                                         phone
      44   want you
           want    you to to take
                              take aa look
                                      look atat it
                                                it and
                                                   and try
                                                         try to
                                                              to make
                                                                  make it    it faster.
                                                                                faster.              44   call
                                                                                                          call from
                                                                                                                from mymy mom's
                                                                                                                             mom‘s househouse in in Dallas.
                                                                                                                                                     Dallas.
      5    We
            We have
                 have an  an issue   with consolidations
                              issue with    consolidations and    and II want
                                                                            want you you toto        55       Q.
                                                                                                              Q. WereWere youyou working
                                                                                                                                     working for for anyone
                                                                                                                                                      anyone elseelse at
                                                                                                                                                                      at the   time
                                                                                                                                                                         the time
      66   check
            check it it out  because we
                        out because      we cannot
                                             cannot figure
                                                       ﬁgure it   it out,
                                                                     out, and       that's
                                                                              and that's             66   that
                                                                                                          that you    had this
                                                                                                                you had     this interview?
                                                                                                                                    interview?
      7
      7    why we
           why    we talk
                        talk long    because we
                               long because     we talk
                                                     talk about
                                                           about two         projects in
                                                                     two projects         in         77       A. No.
                                                                                                              A.     No.
      88   one;   BPC issues
            one; BPC                they have
                           issues they    have and
                                                 and HANA
                                                       HANA implementation
                                                                   implementation they       they    88       Q.
                                                                                                              Q. Do      you recall
                                                                                                                     Do you      recall when
                                                                                                                                          when youyou had
                                                                                                                                                        had last    worked prior
                                                                                                                                                              last worked     prior
      99   have.
            have. So So that's
                          that's why
                                  why itit took
                                           took almost
                                                  almost like
                                                            like anan hour
                                                                       hour to    to                 99   to
                                                                                                          to this
                                                                                                             this interview?
                                                                                                                    interview?
     10
     1O    talk.
            talk.                                                                                   10
                                                                                                    10        A. No,
                                                                                                              A.     No, II don't     recall. That
                                                                                                                             don't recall.             was definitely
                                                                                                                                                That was      deﬁnitely
     11
     11                  What
                          What else?
                                  else? Oh,    he ask
                                          Oh, he    ask me
                                                         me that
                                                               that ifif II have
                                                                            have                    11
                                                                                                    11    not
                                                                                                          not --
                                                                                                               -- II don't
                                                                                                                     don't recall.
                                                                                                                            recall. II diddid work
                                                                                                                                               work though,
                                                                                                                                                       though, butbut II
     12
     12    another
            another engagement,
                        engagement, and   and II told  him to
                                                 told him     to bebe honest,
                                                                       honest, yes,  yes, II        12
                                                                                                    12    don't
                                                                                                          don' -- -- oh,
                                                                                                                     oh, yeah,
                                                                                                                         yeah, yes, yes, yes,
                                                                                                                                          yes, Houston,
                                                                                                                                                 Houston, Texas.
                                                                                                                                                              Texas. IIworked
                                                                                                                                                                          worked
     13
     13    do.
            do. HeHe said
                        said it's  probably going
                              it's probably    going toto be
                                                           be sixsix months
                                                                     months plus,   plus,           13
                                                                                                    13    for
                                                                                                          for aa company
                                                                                                                  company calledcalled West
                                                                                                                                         West Link.
                                                                                                                                                  Link. That
                                                                                                                                                           That was
                                                                                                                                                                  was my     prior,
                                                                                                                                                                        my prior,
     14
     14    close   to aa year.
            close to      year. Don't     worry. A
                                   Don't worry.      A lot
                                                        lot of
                                                             of work.
                                                                  work. We'll We'll                 14
                                                                                                    14    prior, prior
                                                                                                          prior,   prior to
                                                                                                                         to Capsugel.
                                                                                                                              Capsugel. II was   was inin Houston
                                                                                                                                                           Houston for for another
                                                                                                                                                                            another
     15
     15    sign
            sign six
                  six months       plus, but
                        months plus,      but you    know how
                                               you know       how that        works.
                                                                      that works.                   15
                                                                                                    15    merger,
                                                                                                          merger, by  by the    way. There
                                                                                                                         the way.        There waswas another      merger between
                                                                                                                                                        another merger        between
     16
     16    You're going
           You're      going to to be
                                   be extended,
                                       extended, extended,
                                                    extended, and   and thatthat makes
                                                                                   makes            16
                                                                                                    16    two
                                                                                                          two chemical
                                                                                                                chemical companies,
                                                                                                                              companies, Westlake
                                                                                                                                                Westlake and       Atlanta, Georgia
                                                                                                                                                              and Atlanta,     Georgia
     17
     17    sense
            sense because
                    because they they always
                                       always extend       you. You
                                                 extend you.        You know,know, you you          17
                                                                                                    17    Pacific
                                                                                                          Paciﬁc Company,
                                                                                                                     Company, Axiall  Axiall is   the company
                                                                                                                                               is the  company name name that     was aa
                                                                                                                                                                            that was
     18
     18    start  with six
            start with          months plus
                           six months     plus project,
                                                project, and
                                                           and you you endend up  up                18
                                                                                                    18    merger
                                                                                                          merger between          Axiall and
                                                                                                                     between Axiall         and Westlake,
                                                                                                                                                  Westlake, and  and they    hired me
                                                                                                                                                                      they hired    me to
                                                                                                                                                                                        to
     19
     19    working three
           working       three years.
                                 years. SoSo that's   what II recall
                                              that's what        recall thethe most.
                                                                                  most.             19
                                                                                                    19    do
                                                                                                          do the    merger --
                                                                                                              the merger       -- to
                                                                                                                                   to do
                                                                                                                                       do the   merger of
                                                                                                                                           the merger          the two
                                                                                                                                                           of the  two systems
                                                                                                                                                                         systems so so
     20
     20                  What
                          What else?
                                  else? Try
                                          Try to
                                               to remember.
                                                   remember. He            told me
                                                                     He told       me               20
                                                                                                    20    similar
                                                                                                          similar to to Capsugel.
                                                                                                                        Capsugel. That's          probably why
                                                                                                                                         That's probably        why Capsugel      hired
                                                                                                                                                                     Capsugel hired
     21
     21    about
            about --    yeah, no,
                    -- yeah,     no, that's pretty much
                                     that's pretty   much it.  it. We
                                                                    We talktalk aa lot
                                                                                     lot            21
                                                                                                    21    me   because they
                                                                                                          me because       they saw saw this
                                                                                                                                          this guy
                                                                                                                                                guy had
                                                                                                                                                      had aa merger
                                                                                                                                                              merger and      we're
                                                                                                                                                                        and we're
     22
     22    of
            of technical
               technical stuff       between BPC
                              stuff between     BPC and       HANA and
                                                        and HANA            and thethe lands
                                                                                        lands       22
                                                                                                    22    going
                                                                                                          going to    merge. II don't
                                                                                                                   to merge.                 know. That's
                                                                                                                                      don't know.                probably why
                                                                                                                                                       That's probably       why
     23
     23    and
            and aa lot
                    lot of   work, we
                          of work,    we don't
                                          don't have
                                                 have time,
                                                         time, blah,       blah, blah.
                                                                  blah, blah,        blah.          23
                                                                                                    23    they're
                                                                                                          they're going
                                                                                                                     going toto hire
                                                                                                                                 hire meme because
                                                                                                                                             because I'veI‘ve done
                                                                                                                                                                done merger
                                                                                                                                                                      merger
     24
     24    He   just wanted
            He just    wanted somebody
                                   somebody immediately.
                                                immediately. That    That what what he he said,
                                                                                            said,   24
                                                                                                    24    systems
                                                                                                          systems integration.
                                                                                                                      integration.
     25
     25    immediately.
            immediately. He      He asked
                                     asked meme can    you start
                                                  can you     start right
                                                                      right away.
                                                                                away. II            25
                                                                                                    25        Q.
                                                                                                              Q. What's
                                                                                                                     What's youryour date
                                                                                                                                        date of   birth?
                                                                                                                                              of birth?


                                                                             Page
                                                                             Page 35
                                                                                  35                                                                                   Page
                                                                                                                                                                       Page 37
                                                                                                                                                                            37

      11   said yes, and
           said yes,  and II started
                             started immediately.
                                     immediately. That's
                                                     That's about the
                                                            about the                                11       A.
                                                                                                              A. January
                                                                                                                  January '6,
                                                                                                                            '6, '63.
                                                                                                                                '63.
      22   bulk of
                 of the talk.                                                                        22       Q. 1963?
                                                                                                                   1963?
      33              The
                      The length,   they --
                            length, they    the specification
                                         -- the  speciﬁcation of
                                                              of                                     33       A.
                                                                                                              A. Yes.
                                                                                                                  Yes.
      44   detail,
           detail, and  he was
                   and he   was very
                                 very detailed  talking about
                                      detailed talking  about the
                                                              the                                    44       Q.
                                                                                                              Q. Where
                                                                                                                  Where were
                                                                                                                          were youyou born?
                                                                                                                                        born?
      5    consolidation portion and BPC portion. That's what we                                     5        A. I was born in Peru. Then I came here a long
      66   talk
           talk about
                about the
                       the length,
                            length, magnitude
                                     magnitude and and amount
                                                        amount ofof work.
                                                                    work. He
                                                                          He                         66   time
                                                                                                           time ago.
                                                                                                                ago.
      77   said tons of
                      of work. That's it. Those three areas.                                         77       Q. When did you move to the United States?
      88       Q.
               Q. Did
                    Did you
                         you tell   Muralidhar during
                               tell Muralidhar    during this
                                                          this                                       88       A.
                                                                                                              A. '70s,
                                                                                                                  '70s, '80s,
                                                                                                                        '80s, II was
                                                                                                                                 was young.
                                                                                                                                       young.
      99   conversation that you were local and living in New York                                   99       Q. And have you been   been here since
                                                                                                                                                since then?
                                                                                                                                                       then?
     10
     1O    at
           at the time?
              the time?                                                                             10
                                                                                                    1O        A.
                                                                                                              A. Yes,
                                                                                                                  Yes, II went
                                                                                                                          went toto school   here. II went
                                                                                                                                     school here.          to SMU
                                                                                                                                                      went to SMU
     11
     11        A. No.                                                                               11
                                                                                                    11    here in Dallas.
     12
     12        Q.
               Q. SoSo if he says
                       if he  says you
                                    you said
                                          said that,
                                               that, your
                                                     your testimony
                                                           testimony is
                                                                      is                            12
                                                                                                    12        Q.
                                                                                                              Q. Is  your mom
                                                                                                                  Is your  mom from      Peru?
                                                                                                                                   from Peru?
     13
     13    he's not being
           he's not  being truthful?
                            truthful?                                                               13
                                                                                                    13        A.
                                                                                                              A. Yes.
                                                                                                                  Yes.
     14
     14        A. I state -- no, I said I -- no, I don't recall.                                    14
                                                                                                    14        Q. When did you go to SMU?
     15
     15    Like, no. No.                                                                            15
                                                                                                    15        A. I went to SMU in this 1991/1992
                                                                                                                                              1991/1992 through 1996.
                                                                                                                                                                   1996.
     16
     16        Q.
               Q. Have    you ever
                    Have you     ever lived
                                      lived in  New York?
                                             in New   York?                                         16
                                                                                                    16    Four  years.
                                                                                                           Four years.
     17
     17        A. I did.                                                                            17
                                                                                                    17        Q. Did you obtain a degree?
     18
     18        Q. When's
                    When‘s the last time you lived in New York?                                     18
                                                                                                    18        A. Yes, Bachelor of    of Science accounting finance,
                                                                                                                                                              ﬁnance,
     19
     19        A. Well, it was probably 2015, '16.    ‘16. I live for                               19
                                                                                                    19    double major and minor in finance.
                                                                                                                                          ﬁnance.
     20
     20         ﬁve years on and off. One time for two years, and
           like five                                                                                20
                                                                                                    2O        Q. Have you obtained any Master's degrees?
     21
     21    one time three years. So in total five  ﬁve years.                                       21
                                                                                                    21        A. I have the equivalent of    of Master's degrees for
     22
     22        Q.
               Q. Just
                    Just so
                         so the   record is
                             the record   is clear, your testimony
                                             clear, your  testimony                                 22
                                                                                                    22    SAP,
                                                                                                           SAP, certified  professional, in
                                                                                                                 certiﬁed professional,     in SAP,   BPC and
                                                                                                                                               SAP, BPC    and certified
                                                                                                                                                                certiﬁed
     23
     23    today is you did not tell Muralidhar during this                                         23
                                                                                                    23    professional in SAP HANA, so they say it's equivalent to
     24
     24    interview  that you
           interview that   you were
                                  were living
                                        living in  New York?
                                                in New   York?                                      24
                                                                                                    24    aa Master's.
                                                                                                             Master's.
     25
     25        A. No. No living in New York. No.                                                    25
                                                                                                    25        Q. Who did you get the equivalency of       of a Master's


                                                                                                                            10
                                                                                                                            10 (Pages
                                                                                                                               (Pages 34
                                                                                                                                      34 to
                                                                                                                                         to 37)
                                                                                                                                            37)

    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                                                                                                     214-698-5199
                                                                                                                                                      214—698—5199
                                                                                                                                                                                  APP. 016
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 14 of 71 PageID: 885

    MARTINO
    MART INO RIVAPLATA
             RIVAPLATA                                                                                                                          5/14/2019
                                                                                                                                                5/14/2019

                                                                    Page
                                                                    Page 38
                                                                         38                                                                            Page
                                                                                                                                                       Page 40
                                                                                                                                                            4O

      1    degree
           degree from?
                    from?                                                                11      A. Yeah.
                                                                                                 A. Yeah.
      22       A. SAP.
               A.    SAP.                                                                2
                                                                                         2       Q.   Now, do
                                                                                                 Q. Now,          you know,
                                                                                                              do you    know, as as you
                                                                                                                                     you sit  here today,
                                                                                                                                          sit here  today,
      33       Q.
               Q. Where
                    Where did       you train
                               did you           with SAP?
                                          train with    SAP?                             3
                                                                                         3    whether   the subcontractor       services   agreement
                                                                                              whether the subcontractor services agreement that          that I've
                                                                                                                                                               I've
      44       A. In
               A.   In their
                         their own
                               own facilities.
                                      facilities. SAP
                                                    SAP has     training
                                                           has training                  44   marked
                                                                                              marked asas Exhibit
                                                                                                          Exhibit 4     was ever
                                                                                                                     4 was          provided to
                                                                                                                              ever provided     to anyone
                                                                                                                                                    anyone at at
      5    facilities
           facilities in   Dallas, in
                       in Dallas,    in Philadelphia,
                                        Philadelphia, and  and II went
                                                                  went toto the
                                                                            the          5
                                                                                         5    Capsugel?
                                                                                              Capsugel?
      66   training
           training for    both for
                      for both    for SAP
                                      SAP HANAHANA and  and SAP
                                                             SAP BPC BPC and
                                                                           and got
                                                                                got      66      A. Yes,
                                                                                                 A.   Yes, II think
                                                                                                              think so,    yeah. Everybody
                                                                                                                       so, yeah.    Everybody knewknew that
                                                                                                                                                          that II
      77   certified   professional with
           certiﬁed professional        with them.
                                               them.                                     7
                                                                                         7    was going
                                                                                              was  going to   be there
                                                                                                          to be   there for
                                                                                                                          for six
                                                                                                                              six months     plus, yes.
                                                                                                                                   months plus,     yes.
      88       Q.
               Q. Where
                    Where did       you go
                               did you        to high
                                          go to  high school?
                                                         school?                         88      Q.
                                                                                                 Q. I'm
                                                                                                      I‘m not
                                                                                                          not asking
                                                                                                                asking you     to speculate
                                                                                                                          you to   speculate oror to
                                                                                                                                                  to guess.
                                                                                                                                                      guess.
      99       A. IIwent
               A.      went toto Saint
                                  Saint Thomas.
                                         Thomas.                                         99      A. Okay.
                                                                                                 A.   Okay.
     10
     10        Q.
               Q. Is    that in
                    Is that   in Texas?
                                  Texas?                                                10
                                                                                        1O       Q.
                                                                                                 Q. Can     you testify
                                                                                                      Can you              with certainty
                                                                                                                  testify with    certainty that   the
                                                                                                                                              that the
     11
     11        A. Yeah.
               A.   Yeah.                                                               11
                                                                                        11    subcontractor
                                                                                              subcontractor services
                                                                                                               services agreement
                                                                                                                           agreement between
                                                                                                                                         between CPM CPM and      Robert
                                                                                                                                                             and Robert
     12
     12        Q.
               Q. Is    that in
                    Is that   in Dallas?
                                  Dallas?                                               12
                                                                                        12    Half was provided
                                                                                              Half was   provided to  to someone
                                                                                                                         someone at   at Capsugel?
                                                                                                                                         Capsugel?
     13
     13        A. Dallas,
               A.              yeah. Saint
                    Dallas, yeah.       Saint Thomas,
                                                Thomas, theythey have
                                                                  have                  13
                                                                                        13       A. II think,
                                                                                                 A.             yes, to
                                                                                                        think, yes,       Nuggehalli.
                                                                                                                       to Nuggehalli.
     14
     14    actually
           actually the
                      the school
                           school ---- there's
                                       there's aa school
                                                   school inin Lima,
                                                                Lima, Peru.
                                                                         Peru.          14
                                                                                        14       Q.
                                                                                                 Q. Did
                                                                                                      Did you    personally, on
                                                                                                           you personally,       on behalf
                                                                                                                                     behalf ofof CPM,
                                                                                                                                                 CPM, ever
                                                                                                                                                         ever
     15
     15        Q.   Named Saint
               Q. Named         Saint Thomas?
                                       Thomas?                                          15
                                                                                        15    provide aa copy
                                                                                              provide    copy ofof the
                                                                                                                    the subcontractor
                                                                                                                         subcontractor services
                                                                                                                                            services agreement
                                                                                                                                                       agreement
     16
     16        A. Yeah.
               A.   Yeah.                                                               16
                                                                                        16    between your
                                                                                              between   your company
                                                                                                               company and  and Robert
                                                                                                                                  Robert Half
                                                                                                                                           Half to
                                                                                                                                                 to anyone
                                                                                                                                                     anyone at at
     17
     17        Q.
               Q. But
                    But you      went to
                           you went     to the
                                            the one
                                                one inin Texas?
                                                          Texas?                        17
                                                                                        17    Capsugel?
                                                                                              Capsugel?
     18
     18        A. Yes.
               A.   Yes.                                                                18
                                                                                        18       A. Me
                                                                                                 A.        personally, no.
                                                                                                      Me personally,       no.
     19
     19        Q.
               Q. When
                    When did       you graduate
                              did you    graduate high
                                                     high school?
                                                            school?                     19
                                                                                        19       Q.
                                                                                                 Q. And
                                                                                                      And nono one
                                                                                                                one else
                                                                                                                       else on
                                                                                                                            on behalf
                                                                                                                                 behalf of
                                                                                                                                         of CPM     would have
                                                                                                                                             CPM would        have
     20
     20        A. Seventy
               A.    Seventy something;
                                 something; '79,'79, '76.
                                                      ‘76.                              20
                                                                                        2O    done
                                                                                              done that
                                                                                                    that either,   right?
                                                                                                         either, right?
     21
     21        Q.
               Q. 19791979 oror '76?
                                '76?                                                    21
                                                                                        21       A. No.
                                                                                                 A.   No. I'm
                                                                                                            I‘m the
                                                                                                                 the only
                                                                                                                       only one.    No.
                                                                                                                             one. No.
     22
     22        A. '79
               A.    '79 II think,  yeah.
                            think, yeah.                                                22
                                                                                        22       Q.
                                                                                                 Q. SoSo if
                                                                                                          if Capsugel
                                                                                                             Capsugel did  did get
                                                                                                                               get aa copy
                                                                                                                                       copy of
                                                                                                                                             of the
                                                                                                                                                the
     23
     23        Q.   Now, you
               Q. Now,       you testified
                                   testiﬁed earlier     that it's
                                               earlier that  it's common
                                                                  common                23
                                                                                        23    subcontractor
                                                                                              subcontractor services
                                                                                                               services agreement
                                                                                                                           agreement between         Robert Half
                                                                                                                                         between Robert        Half and
                                                                                                                                                                    and
     24
     24    for
           for IT
               IT contracts,     when noting
                   contracts, when       noting the
                                                  the length
                                                        length ofof aa project,
                                                                       project,         24
                                                                                        24    CPM,
                                                                                              CPM, itit would
                                                                                                        would have      received it
                                                                                                                have received       it from
                                                                                                                                       from someone
                                                                                                                                              someone at  at Robert
                                                                                                                                                             Robert
     25
     25    to
           to have
              have aa number
                        number of  of months
                                      months or  or aa number
                                                       number of      years and
                                                                  of years   and then
                                                                                 then   25
                                                                                        25    Half,
                                                                                              Half, correct?
                                                                                                    correct?


                                                                    Page
                                                                    Page 39
                                                                         39                                                                            Page
                                                                                                                                                       Page 41
                                                                                                                                                            4l

      11   for there to be a plus sign, correct?                                         1       A. Yes.
      2        A.
               A. ItIt is very typical,
                       is very  typical, very    normal standard
                                           very normal      standard in    in            22      Q. And then with with respect
                                                                                                                       respect to the
                                                                                                                                    the Exhibit AA to the
                                                                                                                                                      the
      33   IT.
           IT.                                                                           33   subcontractor
                                                                                              subcontractor services
                                                                                                              services agreement,
                                                                                                                        agreement, diddid you  personally
                                                                                                                                          you personally
      44       Q.
               Q. Have
                    Have youyou ever
                                  ever had,
                                        had, other
                                              other than
                                                      than this
                                                             this engagement
                                                                    engagement           44   ever provide
                                                                                                   provide a copy of of Exhibit A,A, the work
                                                                                                                                         work schedule, to
      55   with Capsugel,
           with  Capsugel, aa project
                                  project that
                                           that ended
                                                 ended in in aa time
                                                                 time that
                                                                         that was
                                                                              was        5    anyone at Capsugel?
      66   shorter
           shorter than    what was
                    than what     was articulated
                                        articulated to to you
                                                           you as    the expected
                                                                  as the    expected     66      A. Me personally,
                                                                                                 A.        personally, no.
                                                                                                                        no.
      77   project length?
           project  length?                                                              77      Q. And so no  no one on behalf
                                                                                                                           behalf ofof CPM Consulting
      88       A.   Never.
               A. Never.                                                                 88   would have
                                                                                              would  have provided
                                                                                                           provided that
                                                                                                                      that to
                                                                                                                           to Capsugel,
                                                                                                                               Capsugel, correct?
                                                                                                                                           correct?
      99       Q.
               Q. This     was the
                    This was     the first
                                      ﬁrst time?
                                            time?                                        99      A. Not
                                                                                                 A.   Not that
                                                                                                           that I recall, no.
                                                                                                                          no.
     10
     10        A. First time in my life.                                                10
                                                                                        10       Q. And do you know for certain whether anyone
     11
     11        Q.
               Q. Have
                    Have youyou ever
                                  ever had
                                        had aa contract
                                               contract where
                                                            where there       was aa
                                                                      there was         11
                                                                                        11    from Robert Half
                                                                                                            Half Technology provided
                                                                                                                                 provided the Exhibit A A work
                                                                                                                                                           work
     12
     12    plus sign
           plus  sign next
                       next to
                             to the
                                 the expected
                                      expected duration
                                                  duration thatthat did
                                                                     did notnot         12
                                                                                        12    schedule to anyone at Capsugel?
     13
     13    last
           last longer
                longer than
                         than what
                               what thethe actual
                                           actual duration
                                                    duration was  was andand didn't
                                                                              didn't    13
                                                                                        13       A. Yes.
                                                                                                 A.   Yes.
     14
     14    go
           go into
               into additional
                    additional months
                                   months or or additional
                                                additional years?
                                                                years?                  14
                                                                                        14       Q. And what's      the basis
                                                                                                            what‘s the  basis for you
                                                                                                                                   you testifying with
     15
     15        A.   No. They
               A. No.      They always      been to
                                   always been     to additional
                                                       additional months.
                                                                       months.          15
                                                                                        15    certainty that that Exhibit AA was
                                                                                                                               was provided
                                                                                                                                    provided to
                                                                                                                                              to Capsugel?
     16
     16        Q.
               Q. What's
                    What's thethe expected
                                   expected duration
                                               duration on       your current
                                                            on your      current        16
                                                                                        16       A. Because Barry Cormier
                                                                                                 A.                     Corrnier told meme before,
                                                                                                                                            before, during
     17
     17    project you're
           project  you're working
                             working on? on?                                            17
                                                                                        17    and right before -- after that
                                                                                                                         that they
                                                                                                                               they knew that
                                                                                                                                           that my work
                                                                                                                                                    work
     18
     18        A.
               A. This
                    This one
                           one is
                                is eight
                                    eight month     plus, which
                                          month plus,      which is   is                18
                                                                                        18    with the
                                                                                              with the Capsugel waswas going to be be six months plus,
                                                                                                                                                   plus, and
     19
     19    definitely
           deﬁnitely another       year probably.
                        another year     probably.                                      19
                                                                                        19    he was
                                                                                                 was actually very
                                                                                                                very surprised when
                                                                                                                                 when this thing ended in
     20
     20        Q.
               Q. And
                    And thethe contract   before in
                               contract before          New York,
                                                    in New      York, whatwhat was
                                                                                was     20
                                                                                        20    two
                                                                                              two months
                                                                                                   months and-a-half.
                                                                                                            and-a—half. SoSo he
                                                                                                                              he actually  was very
                                                                                                                                 actually was   very
     21
     21    the duration there?                                                          21
                                                                                        21    surprised, very apologetic and, frankly, I don't know.
     22
     22        A. Six months plus.                                                      22
                                                                                        22    He was scared on the phone. He didn't know what was
     23
     23        Q. And the contract before with Cardone?                                 23
                                                                                        23    going on. He called me on the phone, explained to me,
     24
     24        A.
               A. Same      thing.
                    Same thing.                                                         24
                                                                                        24    Martino,
                                                                                              Martino, II don't
                                                                                                          don't know   what happened.
                                                                                                                know what     happened. They
                                                                                                                                           They know
                                                                                                                                                 know six
                                                                                                                                                        six
     25
     25        Q. Six months plus?                                                      25
                                                                                        25    months plus.


                                                                                                              11
                                                                                                              11 (Pages
                                                                                                                 (Pages 38
                                                                                                                        38 to
                                                                                                                           to 41)
                                                                                                                              41)

    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                                                                                     214-698-5199
                                                                                                                                      214—698—5199
                                                                                                                                                                APP. 017
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 15 of 71 PageID: 886

    MARTINO
    MART INO RIVAPLATA
             RIVAPLATA                                                                                                                      5/14/2019
                                                                                                                                            5/14/2019

                                                                Page
                                                                Page 42
                                                                     42                                                                           Page
                                                                                                                                                  Page 44
                                                                                                                                                       44

      11              Barry
                      Barry Cormier
                            Corrnier called me during
                                     called me during the
                                                      the                           11       A. Okay.
                                                                                             A. Okay.
      22   timeframe
           timeframe IIworked
                       worked every week to
                              every week to check
                                            check how
                                                  how II was
                                                         was doing.
                                                             doing.                 2
                                                                                    2        Q.
                                                                                             Q. That's what it
                                                                                                That's what it says though?
                                                                                                               says though?
      33   So
           So IIwas
                was doing
                      doing great   because he
                             great because    he received
                                                   received good
                                                              good feedback
                                                                     feedback       33       A. That's
                                                                                             A. That's what
                                                                                                       what it
                                                                                                            it says.
                                                                                                               says.
      44   from
           from the
                 the controller,
                      controller, Lynn
                                   Lynn Horowitz,
                                         Horowitz, from ﬁ'om Michael      Mars,
                                                              Michael Mars,         44      Q.
                                                                                             Q. It  notes that
                                                                                                 It notes   that the
                                                                                                                  the expected
                                                                                                                        expected duration
                                                                                                                                       duration of of the
                                                                                                                                                       the
      55   which is
           which      the financial
                   is the            planning analyst
                           ﬁnancial planning               manager. So
                                                  analyst manager.       So         55   assignment
                                                                                         assignment was
                                                                                                      was three
                                                                                                             three months,
                                                                                                                      months, correct?
                                                                                                                                   correct? Correct?
                                                                                                                                               Correct?
      66   Barry
           Barry Cormier     was very
                  Corrnier was    very happy
                                       happy to      begin the
                                                 to begin   the first
                                                                 ﬁrst few
                                                                       few          66      A. Yes,
                                                                                            A.   Yes, that's   what it
                                                                                                       that's what      it says,
                                                                                                                           says, three
                                                                                                                                    three months.
                                                                                                                                            months.
      77   weeks II remember.
           weeks     remember.                                                      77      Q.
                                                                                             Q. It  notes in
                                                                                                 It notes      paragraph four
                                                                                                            in paragraph               that either
                                                                                                                               four that              party
                                                                                                                                             either party
      88       Q.
               Q. SoSo the
                        the comments
                            comments from
                                        from Barry
                                                Barry Cormier
                                                         Corrnier are   what
                                                                   are what         88   may  terminate the
                                                                                         may terminate     the statement
                                                                                                                statement of   of work
                                                                                                                                    work at at any
                                                                                                                                               any time    upon ten
                                                                                                                                                     time upon  ten
      99   lead you to
           lead you   to believe
                         believe Exhibit
                                 Exhibit A A ----                                   99   days prior written
                                                                                         days prior  written notice
                                                                                                               notice to  to the
                                                                                                                             the other     party, correct?
                                                                                                                                   other party,     correct?
     10
     1O        A.   Yes.
               A. Yes.                                                             10
                                                                                   10       A. That's
                                                                                            A.   That's what
                                                                                                         what it it says.
                                                                                                                     says.
     11
     11        Q.
               Q. --   to subcontractor
                    -- to subcontractor services
                                          services agreement
                                                       agreement waswas            11
                                                                                   11       Q.
                                                                                             Q. And
                                                                                                 And the
                                                                                                       the document
                                                                                                             document at    at the
                                                                                                                                the bottom
                                                                                                                                      bottom is is signed   by
                                                                                                                                                    signed by
     12
     12    provided to
           provided    to Capsugel?
                          Capsugel?                                                12
                                                                                   12    representatives of
                                                                                         representatives    of Capsugel
                                                                                                               Capsugel and   and Robert       Half
                                                                                                                                     Robert Half
     13
     13        A. Absolutely, yes.                                                 13
                                                                                   13    International, Inc.?
     14
     14        Q.
               Q. Did
                    Did you   personally, on
                          you personally,  on behalf
                                                behalf of   your company
                                                         of your   company         14
                                                                                   14       A. That's
                                                                                            A.   That's what
                                                                                                         what it it looks
                                                                                                                     looks like,      yes.
                                                                                                                             like, yes.
     15
     15    CPM
           CPM Consulting,      provide Exhibit
                  Consulting, provide     Exhibit B   B to
                                                        to the
                                                           the subcontractor
                                                                subcontractor      15
                                                                                   15       Q.
                                                                                             Q. And
                                                                                                 And the
                                                                                                       the individual
                                                                                                             individual who who signed        the document
                                                                                                                                     signed the    document on on
     16
     16    services
           services agreement,     which is
                      agreement, which    is aa personnel
                                                personnel agreement,
                                                             agreement, to  to     16
                                                                                   16    behalf of
                                                                                         behalf of Robert     Half International,
                                                                                                    Robert Half       International, Inc.,Inc., is  Amy
                                                                                                                                                 is Amy
     17
     17    anyone
           anyone at at Capsugel?
                        Capsugel?                                                  17
                                                                                   17    Phetkanya?
                                                                                         Phetkanya?
     18
     18        A.
               A. Me     personally, no.
                    Me personally,    no.                                          18
                                                                                   18       A. Yes.
                                                                                            A.   Yes.
     19
     19        Q. So if if Capsugel got this document, it's your                   19
                                                                                   19       Q. And that's the same representative from Robert
     20
     2O    testimony
           testimony they
                        they would   have got
                             would have    got itit from
                                                    from someone
                                                           someone at at Robert
                                                                          Robert   20
                                                                                   20    Half
                                                                                         Half International
                                                                                              International whowho signed
                                                                                                                       signed the the agreement
                                                                                                                                        agreement with      you and
                                                                                                                                                       with you and
     21
     21    Half?
           Half?                                                                   21
                                                                                   21    your company,
                                                                                         your company, CPM, CPM, correct?
                                                                                                                      correct?
     22
     22        A.   Yes.
               A. Yes.                                                             22
                                                                                   22       A. That's
                                                                                            A.   That's what
                                                                                                         what it it says.
                                                                                                                     says.
     23
     23        Q.
               Q. And
                    And you
                          you believe
                               believe that probably would
                                       that probably      would have      been
                                                                  have been        23
                                                                                   23       Q.
                                                                                             Q. And
                                                                                                 And itit looks
                                                                                                          looks like     both representatives
                                                                                                                   like both     representatives from   from
     24
     24    from
           from Barry
                 Barry Cormier?
                          Corrnier?                                                24
                                                                                   24    Capsugel
                                                                                         Capsugel and
                                                                                                    and Robert
                                                                                                         Robert Half Half signed
                                                                                                                            signed thisthis document
                                                                                                                                             document on   on
     25
     25        A.
               A. Definitely    through Barry
                    Deﬁnitely through     Barry Cormier,       but Barry
                                                   Corrnier, but    Barry          25
                                                                                   25    April 3,
                                                                                         April 3, 2017,
                                                                                                  2017, correct?
                                                                                                          correct?


                                                                Page
                                                                Page 43
                                                                     43                                                                           Page
                                                                                                                                                  Page 45
                                                                                                                                                       45

      1l   Cormier,
           Corrnier, as   you know,
                       as you  know, has
                                      has other people that
                                          other people that work
                                                             work with
                                                                   with             1l      A.
                                                                                            A. Yes.
                                                                                                 Yes.
      22   him like secretaries and -- and other people. So Barry                   22      Q. And April 3, 2017 is the same date that you
       3   Cormier
           Corrnier or other people that works in Barry Cormier
                                                             Corrnier that          3    and your company, CPM Consulting, entered into
      44   was handling my contract with Capsugel, yes.                             44   agreements with Robert Half
                                                                                                                   Half that are marked as
      5                (Exhibit No. 5 marked.)                                      5    Deposition Exhibit 4, correct?
      66       Q. (By Mr. Parker) : I'm handing you Exhibit 5,                      66      A. 4/3 is the date I started working.
      77   which I will represent to you is a copy of of the statement              77      Q. And it's the date that your contracts with
      88   of
           of work between Capsugel and Robert Half   Half International,           88   Robert Half
                                                                                                 Half were signed, correct?
      99   Inc.
           Inc. Have
                 Have you
                        you seen
                             seen that
                                   that document  before, sir?
                                        document before,   sir?                     99      A.
                                                                                            A. I'm
                                                                                                 I'm not
                                                                                                      not sure. Yeah, it
                                                                                                          sure. Yeah, it is.
                                                                                                                         is. April
                                                                                                                             April 3rd,
                                                                                                                                    3rd, yes,
                                                                                                                                         yes,
     10
     1O        A. No. It's not my signature here.                                  10
                                                                                   10    start date.
     11
     11        Q. No, I know. I'm just asking you have you ever                    11
                                                                                   11       Q. Well, each one of of those agreements notes that
                                                                                                                                              that
     12
     12    seen it before?                                                         12
                                                                                   12    they're entered into as of
                                                                                                                 of April 3, 2017, don't they?
     13
     13        A. No.                                                              13
                                                                                   13       A. Yes.
     14
     14        Q. This document at the top notes that it is a                      14
                                                                                   14       Q. But it's your testimony no one ever showed you
     15
     15    statement of of work entered into as of
                                                 of March 26th ofof 2017           15
                                                                                   15    the statement of
                                                                                                        of work between Robert HalfHalf and Capsugel
     16
     16    between Capsugel and Robert Half  Half International, Inc.,             16
                                                                                   16    prior to
                                                                                         prior    today?
                                                                                               to today?
     17
     17    through
           through its
                     its division
                         division Robert
                                  Robert Half
                                          Half Technology
                                                Technology andand the
                                                                  the              17
                                                                                   l7       A.
                                                                                            A. This    paper?
                                                                                                  This paper?
     18
     18    Creative
           Creative Group,
                      Group, correct?
                               correct?                                            18
                                                                                   18       Q.
                                                                                             Q. Correct.
                                                                                                  Correct.
     19
     19        A. That's what it says, yes.                                        19
                                                                                   19       A. Exhibit 5, I have never seen this. You are
     20
     2O        Q. And this document notes that you were going to                   20
                                                                                   20    showing me this for the very first
                                                                                                                         ﬁrst time.
     21
     21    be assigned to provide services to Capsugel, correct?                   21
                                                                                   21       Q. Okay.
     22
     22        A. That's what it says, but I never -- this looks                   22
                                                                                   22               (Exhibit No. 6 marked.)
     23
     23    totally strange to me. I've never seen this document.                   23
                                                                                   23       Q. (By Mr. Parker) : Did you ever interact with
     24
     24        Q. That's fine.
                            ﬁne. I'm not asking you ifif you've                    24
                                                                                   24    a gentleman named Danny DuPont when you performed
     25
     25    seen it.                                                                25
                                                                                   25    services for Capsugel?


                                                                                                         12
                                                                                                         12 (Pages
                                                                                                            (Pages 42
                                                                                                                   42 to
                                                                                                                      to 45)
                                                                                                                         45)
    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                                                                                 214-698-5199
                                                                                                                                  214—698-5199
                                                                                                                                                            APP. 018
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 16 of 71 PageID: 887

    MARTINO
    MART INO RIVAPLATA
             RIVAPLATA                                                                                                                            5/14/2019
                                                                                                                                                  5/14/2019

                                                                      Page
                                                                      Page 46
                                                                           46                                                                            Page
                                                                                                                                                         Page 48
                                                                                                                                                              48

      11      A. Danny
              A. Danny DuPont, that's the
                       DuPont, that's the guy who received
                                          guy who received me
                                                           me                               11       A. Yeah,
                                                                                                     A. Yeah, IIthink
                                                                                                                 think so.
                                                                                                                       so. II recall
                                                                                                                              recall that,
                                                                                                                                     that, yeah.
                                                                                                                                           yeah.
      2
      2    the very first
           the very   ﬁrst day,
                             day, April     the 3rd.
                                    April the   3rd. II didn't    know who
                                                          didn't know     who hehe          22              (Exhibit
                                                                                                            (Exhibit No. No. 77 marked.)
                                                                                                                                 marked.)
      3
      3    was. He
           was.   He didn't
                       didn't introduce       himself. He
                                introduce himself.        He said
                                                               said okay,    you
                                                                      okay, you             33       Q.
                                                                                                     Q. (By
                                                                                                          (By Mr.      Parker) :: Exhibit
                                                                                                                Mr. Parker)        Exhibit 7  7 is
                                                                                                                                                is aa statement
                                                                                                                                                      statement
      44   got
           got to
               to throw     yourself in
                  throw yourself         in this
                                            this office.
                                                  ofﬁce. That      was very
                                                            That was     very               44   from
                                                                                                 from Frost
                                                                                                        Frost Bank
                                                                                                               Bank of  of CPM's
                                                                                                                           CPM‘s bank
                                                                                                                                    bank account,
                                                                                                                                            account, correct?
                                                                                                                                                        correct?
      5    harsh  though. IInever
           harsh though.          never been
                                          been treated
                                                 treated like
                                                           like that.
                                                                 that. He    just
                                                                        He just             55       A. Yes.
                                                                                                     A.   Yes.
      66   said
           said throw
                throw your
                         your bag bag inin this
                                           this office
                                                office and
                                                         and hehe left.
                                                                   leﬁ. That
                                                                          That              66       Q.
                                                                                                     Q. And
                                                                                                          And itit reflects
                                                                                                                   reﬂects that
                                                                                                                              that it
                                                                                                                                    it is
                                                                                                                                       is issued,
                                                                                                                                          issued, atat the top,
                                                                                                                                                       the top,
      7
      7    was Danny
           was  Danny DuPont.
                          DuPont.                                                           77   as
                                                                                                 as of April 28th,
                                                                                                    of April   28th, 2017,
                                                                                                                        2017, correct?
                                                                                                                               correct?
      88      Q.
               Q. Did
                    Did you
                          you interact      with him
                                 interact with     him after
                                                         aﬂer that?
                                                                that?                       88       A. Yes.
                                                                                                     A.   Yes. Yes.
                                                                                                                 Yes. Robert
                                                                                                                          Robert Half.
                                                                                                                                   Half.
      99      A. No,
              A.    No, just
                          just that
                                 that first
                                       ﬁrst day
                                             day kind
                                                   kind of
                                                         of hard
                                                             hard awakening
                                                                     awakening              99       Q.
                                                                                                     Q. That     would have
                                                                                                          That would             been the
                                                                                                                          have been      the first
                                                                                                                                              ﬁrst month
                                                                                                                                                    month you
                                                                                                                                                            you
     10
     10    there.
           there. It's
                   It's got
                        got a,    you lmow,
                              a, you    know, yeah.
                                                yeah.                                      10
                                                                                           10    performed services
                                                                                                 performed     services forfor Capsugel,
                                                                                                                               Capsugel, correct?
                                                                                                                                             correct?
     11
     11       Q.
               Q. All
                    All right.
                         right. I've     handed you
                                   I‘ve handed      you --
                                                         --                                11
                                                                                           11        A. Yes.
                                                                                                     A.   Yes.
     12
     12       A. First
              A.    First day.
                            day.                                                           12
                                                                                           12        Q.
                                                                                                     Q. AtAt the
                                                                                                              the top    under deposits
                                                                                                                   top under     deposits andand credits,   there
                                                                                                                                                  credits, there
     13
     13       Q.
               Q. -- -- Deposition
                        Deposition Exhibit
                                         Exhibit 6. 6.                                     13
                                                                                           13    are
                                                                                                 are three  payments made
                                                                                                     three payments       made to to CPM
                                                                                                                                      CPM Consulting
                                                                                                                                              Consulting by by Robert
                                                                                                                                                                Robert
     14
     14       A. Yeah.
              A.    Yeah.                                                                  14
                                                                                           14    Half,
                                                                                                 Half, correct?
                                                                                                        correct?
     15
     15       Q.
               Q. And
                    And this
                           this appears
                                  appears to to be   kind of
                                                be kind    of an
                                                               an instant
                                                                   instant                 15
                                                                                           15        A. Yes.
                                                                                                     A.   Yes.
     16
     16    message
           message chain        between Danny
                      chain between         Danny DuPont
                                                      DuPont and       your supervisor,
                                                                 and your    supervisor,   16
                                                                                           16        Q.
                                                                                                     Q. And
                                                                                                          And all    three payments
                                                                                                                all three    payments are are in  the amount
                                                                                                                                               in the  amount of of
     17
     17    Muralidhar Nuggehalli?                                                          17
                                                                                           17    $6600, correct?
     18
     18       A. Yeah.
              A.    Yeah.                                                                  18
                                                                                           18        A. Yes.
                                                                                                     A.   Yes.
     19
     19       Q.
               Q. And
                    And if     you look
                           if you    look about
                                            about 3-quarters
                                                    3-quarters down       the
                                                                   down the                19
                                                                                           19        Q.
                                                                                                     Q. Looks
                                                                                                          Looks like
                                                                                                                   like from    this document
                                                                                                                         from this    document and  and other
                                                                                                                                                         other
     20
     20    page, Mr.
           page,  Mr. Nuggehalli
                        Nuggehalli sends  sends aa message
                                                    message at  at 9:37
                                                                    9:37 a.m.
                                                                          am. inin         20
                                                                                           20    documents
                                                                                                 documents that      you were
                                                                                                               that you    were paid
                                                                                                                                  paid byby Robert
                                                                                                                                             Robert Half
                                                                                                                                                       Half on
                                                                                                                                                             on aa weekly
                                                                                                                                                                   weekly
     21
     21    which he
           which       notes here
                   he notes             that he's
                                here that    he's talked
                                                   talked with
                                                            with you
                                                                   you and    he
                                                                         and he            21
                                                                                           21    basis. Do
                                                                                                 basis.   Do you
                                                                                                             you remember
                                                                                                                    remember that?that?
     22
     22    notes
           notes here
                  here "based
                         "based in      NYC." Do
                                    in NYC."       Do you
                                                        you see
                                                             see that,
                                                                  that, sir?
                                                                         sir?              22
                                                                                           22        A. Yes.
                                                                                                     A.   Yes.
     23
     23       A. Based
              A.    Based in      NYC. Yeah,
                              in NYC.       Yeah, II don't    know because
                                                       don‘t know     because II           23
                                                                                           23        Q.
                                                                                                     Q. And
                                                                                                          And I'll   represent that
                                                                                                                I'll represent    that the   payments that
                                                                                                                                        the payments      that I've
                                                                                                                                                               I've
     24
     24    used to
           used  to live
                    live in    NYC, but
                           in NYC,       but not  based that
                                             not based     that II live there.
                                                                   live there.             24
                                                                                           24    seen,
                                                                                                 seen, they're
                                                                                                        they‘re all
                                                                                                                 all in  the same
                                                                                                                      in the  same amount;
                                                                                                                                      amount; $6,600?
                                                                                                                                                 $6,600?
     25
     25       Q.
               Q. Do     you see
                    Do you            that?
                                see that?                                                  25
                                                                                           25        A. Yeah.
                                                                                                     A.   Yeah.


                                                                      Page
                                                                      Page 47
                                                                           47                                                                            Page
                                                                                                                                                         Page 49
                                                                                                                                                              49

      11      A. Yeah, it says there, but I did not really                                  11        Q. By my math that's that's just
                                                                                                                                    just your
                                                                                                                                         your hourly rate times
                                                                                                                                                             times
      22   explain that
                    that to him that
                         to him that way.
                                     way.                                                   22    40?
                                                                                                  40?
      3       Q. I'm just confirming
                             conﬁrming it's your testimony that                             3         A. Yes.
                                                                                                      A.  Yes.
      44   you did not tell him you were based in NYC?                                      44        Q. Is that consistent with  with your
                                                                                                                                        your recollection too?
      5       A. No. I said IIused
                                 used to live in NYC. I didn't                              5         A. That
                                                                                                      A.  That is
                                                                                                                is correct.
                                                                                                                    correct.
      66   say I was based and live there. IIhave
                                                have friends there,                         66        Q.
                                                                                                      Q. You
                                                                                                          You weren't      paid directly,
                                                                                                                weren't paid      directly, at
                                                                                                                                             at any   point during
                                                                                                                                                any point    during
      77   but not based, no.                                                               77    your engagement, by
                                                                                                  your                  by Capsugel, correct?
      88      Q. You didn't say you were living there at the                                88        A. No.
                                                                                                      A.  No. They billed
                                                                                                                        billed Capsugel. No    No -- I mean, they
      99   time?                                                                            99    billed Capsugel, and
                                                                                                  billed             and then
                                                                                                                            then they
                                                                                                                                   they got
                                                                                                                                         got that
                                                                                                                                             that and
                                                                                                                                                   and how
                                                                                                                                                         how that
                                                                                                                                                               that
     10
     1O       A. No.                                                                       10
                                                                                           10     works.
                                                                                                  works.
     11
     11       Q. And then on the next page at the top                                      11
                                                                                           11         Q. So all
                                                                                                              all the
                                                                                                                  the funds
                                                                                                                       ﬁlnds that
                                                                                                                                that were   paid to
                                                                                                                                      were paid        you for
                                                                                                                                                   to you  for
     12
     12                                ﬁrst page it looks like
           continuing over from the first                                                  12
                                                                                           12     your work came
                                                                                                  your        came from       Robert Half,
                                                                                                                      from Robert       Half, correct?
                                                                                                                                              correct?
     13
     13    Muralidhar says you're available now and that you are                           13
                                                                                           13         A. From Robert
                                                                                                      A.         Robert Half       because that's
                                                                                                                            Half because     that's who
                                                                                                                                                     who contract
                                                                                                                                                           contract
     14
     14    local,
           local, and  Mr. DuPont
                  and Mr.   DuPont says
                                    says "like
                                          "like local,"
                                                local," and Muralidhar
                                                        and Muralidhar                     14
                                                                                           14     me.
                                                                                                  me. Robert
                                                                                                        Robert Half,    yes.
                                                                                                               Half, yes.
     15
     15    says "from NYC." Do you see that there, sir?                                    15
                                                                                           15         Q. Pursuant to your your contract withwith Robert
                                                                                                                                                   Robert Half,
     16
     16       A. Yes.                                                                      16
                                                                                           16     were you
                                                                                                  were  you eligible
                                                                                                            eligible toto receive
                                                                                                                           receive anyany employee      benefits as
                                                                                                                                          employee beneﬁts        as
     17
     17       Q. But you didn't tell him you were from NYC?                                17
                                                                                           17     providing services
                                                                                                  providing  services as as aa contractor?
                                                                                                                               contractor?
     18
     18       A.   No. Probably
              A. No.     Probably he
                                   he told  me mistakenly.
                                      told me   mistakenly. II said
                                                               said II                     18
                                                                                           18         A. No.
                                                                                                      A.  No.
     19
     19    used to live NYC before, but I didn't, no.                                      19
                                                                                           19         Q. And youyou didn't
                                                                                                                      didn't receive
                                                                                                                               receive any    benefits at
                                                                                                                                         any beneﬁts     at all
                                                                                                                                                            all
     20
     2O       Q. Now, during the time that you performed                                   20
                                                                                           20     from Capsugel for      providing beneﬁts
                                                                                                                    for providing      benefits asas aa contractor,
                                                                                                                                                        contractor,
     21
     21    services
           services for
                     for Capsugel,  you were
                         Capsugel, you  were paid
                                               paid by
                                                    by Robert   Half,
                                                        Robert Half,                       21
                                                                                           21     right?
                                                                                                  right?
     22
     22    correct?                                                                        22
                                                                                           22         A. No.
                                                                                                      A.  No.
     23
     23       A. Yes.                                                                      23
                                                                                           23         Q. Do you
                                                                                                              you receive
                                                                                                                    receive benefits
                                                                                                                               beneﬁts from
                                                                                                                                          from the
                                                                                                                                                 the current
                                                                                                                                                       current
     24
     24       Q. And you were paid by Robert Half   Half to CPM's
                                                            CPMs bank                      24
                                                                                           24     company you're
                                                                                                            you're providing
                                                                                                                     providing services to?
     25
     25    account,
           account, correct?
                      correct?                                                             25
                                                                                           25         A. No
                                                                                                      A.  No beneﬁts,
                                                                                                              benefits, no,no, no.
                                                                                                                                 no.



                                                                                                                 13
                                                                                                                 13 (Pages
                                                                                                                    (Pages 46
                                                                                                                           46 to
                                                                                                                              to 49)
                                                                                                                                 49)
    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                                                                                        214-698-5199
                                                                                                                                         214—698—5199
                                                                                                                                                                  APP. 019
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 17 of 71 PageID: 888

    MARTINO
    MART INO RIVAPLATA
             RIVAPLATA                                                                                                           5/14/2019
                                                                                                                                 5/14/2019

                                                               Page
                                                               Page 50
                                                                    5O                                                                 Page
                                                                                                                                       Page 52
                                                                                                                                            52

      11      Q. Do you ever receive benefits
                                           beneﬁts when you provide          11   Barry Cormier. I did not talk to -- I don't recall
      22   services as a contractor?                                         22   talking with this guy. No,
                                                                                                           No, don't recall
                                                                                                                          recall that.
                                                                                                                                  that.
      3       A. No.                                                         3        Q. You can put that aside.
      44      Q. You just get your hourly rate?                              44             (Exhibit   No. 99 marked.)
                                                                                            (Exhibit No.      marked.)
      5       A. That's the end of of it.                                    55       Q.
                                                                                      Q. (By
                                                                                          (By Mr.
                                                                                               Mr. Parker)
                                                                                                     Parker) :: I'm   handing you
                                                                                                                 I'm handing      you anan e-mail
                                                                                                                                             e—mail
      66      Q. Your engagement with Capsugel we established                66   chain  between those same two gentlemen, Muralidhar
                                                                                  chain between
      77   started
           started on April 33 of
                   on April    of 2017,
                                  2017, correct?
                                          correct?                           77   Nuggehalli and
                                                                                  Nuggehalli        Jarell Chavers
                                                                                               and Jarell  Chavers fromfrom Robert
                                                                                                                              Robert Half,
                                                                                                                                        Half, that
                                                                                                                                                that
      88      A.
              A_ Yes.                                                        88   I've marked as Exhibit 9. Please take aa look    look at    that
                                                                                                                                           at that
      99      Q.
               Q. And
                   And it
                        it ended
                           ended on
                                  on June
                                     June 30th
                                            30th of
                                                  of 2017,
                                                     2017, correct?          99   document,
                                                                                  document, sir.
                                                                                              sir.
     10
     1O       A. Yes.                                                       10
                                                                            1O        A.
                                                                                      A. Yeah.
                                                                                          Yeah. Okay.
                                                                                                   Okay.
     11
     11              (Exhibit No. 8 marked.)                                11
                                                                            11        Q. Again, this reflects     that it's an e-mail
                                                                                                        reﬂects that             e-mail chain
                                                                                                                                           chain
     12
     12        Q. (By
              Q.   (By Mr.
                       Mr. Parker)
                            Parker) :; Take
                                        Take a minute to read               12
                                                                            12    between Muralidhar Nuggehalli
                                                                                                          Nuggehalli and JarellJarell Chavers
                                                                                                                                       Chavers fromfrom
     13
     13    Exhibit 8. My only question to you at this time is have          13
                                                                            13    Robert
                                                                                  R0136“ Half,
                                                                                          Half, correct?
                                                                                                 correct?
     14
     14    you seen this document before?                                   14
                                                                            14        A.
                                                                                      A- Yes,
                                                                                          Yes, that's  what it
                                                                                                that's what  it says,
                                                                                                                says, yeah.
                                                                                                                        yeah.
     15
     15        A.  No, never
               A. No,   never seen
                               seen this.
                                      this. And
                                              And II don't know who
                                                     don't know   who       15
                                                                            15        Q.
                                                                                      Q- In
                                                                                          In the
                                                                                             the initial  message in
                                                                                                  initial message    in this
                                                                                                                         this chain
                                                                                                                              chain
     16
     16    this
           this guy
                guy Jarell
                     Jarell Chavers
                            Chavers is.is. IInever
                                              never talked
                                                    talked to
                                                            to that
                                                               that         16
                                                                            16    Mr.
                                                                                  Mr. Chavers
                                                                                       Chavers sends
                                                                                                 sends an
                                                                                                        an e-mail
                                                                                                           e—mail to    Muralidhar in
                                                                                                                     to Muralidhar           which he
                                                                                                                                         111 WhiCh   he
     17
     17    Jarell Chavers.
           Jarell Chavers.                                                  17
                                                                            17    notes that, "Martino is looking to confirmconﬁrm if     he will
                                                                                                                                      if he         be
                                                                                                                                               will be
     18
     18        Q. Is
               Q.  Is this
                      this the ﬁrst time
                           the first time you've
                                             you've seen
                                                     seen Exhibit
                                                           Exhibit 8?
                                                                    8?      18
                                                                            18    extended past this month or not regarding
                                                                                                                         regarding hishis work
                                                                                                                                            work
     19
     19        A.  Yeah, this
               A. Yeah,    this is the first
                                is the        time I've
                                        first time  I've ever
                                                         ever seen
                                                              seen          19
                                                                            19    there,"
                                                                                  there," correct?
                                                                                          correct?
     20
     20    this e-mail.
                 e—mail. I'm
                         I‘m not copied on this e-mail, so why              20
                                                                            2O        A.
                                                                                      A- II don't
                                                                                            don't know    why he
                                                                                                   know why         put that.
                                                                                                                he put    that. II never    talked
                                                                                                                                   never talked
     21
     21    would I ever know this? My name is nowhere near here.            21
                                                                            21    to him.
                                                                                  to him.
     22
     22    II know
              know nothing
                   nothing about
                             about this
                                     this e-mail.
                                           e-mail. No.
                                                     No.                    22
                                                                            22        Q. But what I read was was correct, right?
                                                                                                                               right?
     23
     23         Q. Exhibit   8 appears
               Q. Exhibit 8 appears to be to be an
                                                 an e-mail
                                                    e-mail chain
                                                            chain           23
                                                                            23        A. What we're reciting here, here, yes, Martino
                                                                                                                                 Martino is  is
     24
     24    between  your   supervisor    at Capsugel,    Muralidhar
           between your supervisor at Capsugel, Muralidhar                  24
                                                                            24    looking to confirm.
                                                                                              conﬁrm. I never talked to Jarell,  Jarell, so
                                                                                                                                          so II
     25
     25    Nuggehalli, and a gentleman named Jarell Chavers who is          25
                                                                            25    don't know how
                                                                                  don't know   how he's
                                                                                                     he's saying
                                                                                                          saying I'm
                                                                                                                   I'm looking
                                                                                                                         looking to to confirm.
                                                                                                                                       conﬁrm.


                                                               Page
                                                               Page 51
                                                                    5l                                                                 Page
                                                                                                                                       Page 53
                                                                                                                                            53

      1l   aa national
              national account
                        account executive
                                 executive for
                                           for Robert
                                               Robert Half
                                                        Half Technology,
                                                              Technology,    11       Q.
                                                                                      Q. Do
                                                                                          Do you
                                                                                               you recall
                                                                                                    recall speaking
                                                                                                           speaking toto anyone
                                                                                                                         anyone at at Robert
                                                                                                                                      Robert
      22   correct?
            correct?                                                         22   Half
                                                                                  Half around
                                                                                        around the
                                                                                                 the time
                                                                                                     time of
                                                                                                           of this
                                                                                                              this e-mail,
                                                                                                                   e—mail, which    was
                                                                                                                            which was
       3        A. I don't know really who Jarell Chavers is.                3    June 14th,
                                                                                        14th, 2017, about whether you would be extended
      44        Q. That's what the document shows who he is --               44   past that month?
      5         A. Oh, well, okay, that's what it is. Yep. Yep.              5        A. I don't recall talking with anybody. I only
      66        Q. And is it your testimony that you've never                66   talked to Barry Cormier that my contract was going to be       be
      77   personally interacted with Jarell Chavers?                        77   six months plus and mostly extended for a year.
      88        A. I really don't recall the name. I recall only             88       Q. It's
                                                                                          It‘s your testimony you didn't
                                                                                                                      didn‘t talk to anyone
      99   talking  with Barry
            talking with  Barry Cormier.
                                 Cormier.                                    99   at
                                                                                  at Robert   Half around
                                                                                     Robert Half    around June
                                                                                                            June 14th,
                                                                                                                   14th, 2017,
                                                                                                                         2017, for
                                                                                                                                 for the purpose
                                                                                                                                     the purpose
     10
     1O                                         ﬁrst page of
                Q. You see at the top on the first          of              10
                                                                            1O    for trying to determine if if your assignment was going to
     11
     11    Exhibit 8 Mr. Chavers is reaching out to Muralidhar and          11
                                                                            11    be extended or not past that month?
     12
     12    he says, "I wanted to touch base with you regarding              12
                                                                            12        A. I only recall talking to Barry Cormier.
     13
     13    Martino. I hope everything is continuing to go well              13
                                                                            13        Q. And not about if   if your contract would be  be
     14
     14    with him so far. At this point, he is set to end his             14
                                                                            14    extended past June?
     15
     15    contract with you on June 30th. Do you think he will             15
                                                                            15        A. No. I only talked to Barry Cormier about my
     16
     16    end up getting extended out past June 30th? If     If so, how    16
                                                                            16    contract being six months plus. That's it.
     17
     17    long
            long of
                  of extension
                     extension are
                                are you
                                    you thinking?
                                        thinking? If   you think
                                                    If you  think 6/30
                                                                   6/30     17
                                                                            17        Q.
                                                                                      Q. And
                                                                                          And then     you see
                                                                                                 then you  see in
                                                                                                                in response
                                                                                                                   response to   the e-mail
                                                                                                                             to the   e-mail
     18
     18    is
            is a
               a good
                 good date
                       date to
                            to end
                               end Martino's
                                   Martino's services,
                                              services, let me know
                                                        let me   know       18
                                                                            18    from
                                                                                  from Mr.
                                                                                        Mr. Chavers,     Mr. Muralidhar
                                                                                              Chavers, Mr.   Muralidhar tells
                                                                                                                           tells Mr.
                                                                                                                                  Mr. Chavers  that,
                                                                                                                                       Chavers that,
     19
     19    and I will update our system."                                   19
                                                                            19    "As discussed earlier, all the integration work is now  now
     20
     20                Did I read that correctly?                           20
                                                                            20    coming to a close and a lot of  of the work pending is being
     21
     21         A. Yeah.
                A.  Yeah.                                                   21
                                                                            21    assigned
                                                                                  assigned toto business
                                                                                                business and
                                                                                                          and Lona
                                                                                                                Lona IT
                                                                                                                      IT teams,"
                                                                                                                         teams," correct?
                                                                                                                                   correct?
     22
     22         Q. And it's your testimony you didn't have any              22
                                                                            22        A. Lonza.
     23
     23    discussions with Mr. Chavers about you providing                 23
                                                                            23        Q. You think he omitted a Z there in Lona?
     24
     24    services to Capsugel ending as of  of June 30th?                 24
                                                                            24        A. That's the company that merged with Capsugel.
     25
     25         A. The only person that I recall that I speak is            25
                                                                            25    Capsugel merged with that company Lonza.


                                                                                                 14
                                                                                                 14 (Pages
                                                                                                    (Pages 50
                                                                                                           50 to
                                                                                                              to 53)
                                                                                                                 53)
    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                                                                       214-698-5199
                                                                                                                        214—698—5199
                                                                                                                                                APP. 020
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 18 of 71 PageID: 889

    MARTINO
    MART INO RIVAPLATA
             RIVAPLATA                                                                                                          5/14/2019
                                                                                                                                5/14/2019

                                                             Page
                                                             Page 54
                                                                  54                                                                  Page
                                                                                                                                      Page 56
                                                                                                                                           56

      11      Q.
              Q. So So how
                       how diddid you
                                   you learn
                                        learn that   your services
                                                that your           were
                                                           services were        1        Q.
                                                                                         Q. Did   you contact
                                                                                              Did you contact him
                                                                                                              him by phone?
                                                                                                                  by phone?
      22   no longer going to be needed by Capsugel?                            2
                                                                                2        A. Yes.
      3       A. They just knocked the door, came to sit down                   3        Q. And what do you remember discussing with him
      44                             ﬁred.
           there and said you're fired.                                         44   in that conversation?
      5       Q. Who is they?                                                   5        A. He was shocked too. I don't know what's going
      66      A.    Nuggehalli, Muralidhar
              A. Nuggehalli,       Muralidhar and      DuPont. They
                                                  and DuPont.           just
                                                                  They just     66   on. He was like Martino, I don't know what's going
                                                                                                                                      going on.
                                                                                                                                            on.
      77   came,
           came, opened     the door,
                   opened the    door, sit
                                       sit down,
                                            down, saysay Martino,  you know
                                                          Martino, you  know    77   These  people are
                                                                                     These people  are so bad. II don't
                                                                                                       so bad.          know. I've
                                                                                                                  don't know.  I‘ve been
                                                                                                                                    been
      88   what, turn
           what,  tum in   your badge
                       in your    badge after
                                          after aa week
                                                   week back.
                                                          back. That's
                                                                 That's it.
                                                                        it.     8    talking to them, blah, blah, blah. Your contract six
      99      Q. The two gentlemen who       who you've
                                                   you've identified
                                                           identiﬁed were
                                                                      were      99   months plus. IIhave
                                                                                                     have no idea. I'm sorry. He    was very
                                                                                                                                He was   very
     10
     10    your supervise-
                supervise— -- --                                               10
                                                                               10    apologetic, and, you know, I just
                                                                                                                   just was shocked too.
     11
     11       A. Yeah, Nuggehalli
                            Nuggehalli andand DuPont.
                                                 DuPont.                       11
                                                                               11        Q. Did you have any follow-up conversations with with
     12
     12       Q. Danny DuPont?                                                 12
                                                                               12    him?
     13
     13       A.
              A. They
                    They come     here, sit
                           come here,    sit down
                                             down andand say
                                                          say Martino,
                                                              Martino,         13
                                                                               13        A. With
                                                                                         A.        Barry?
                                                                                             With Barry?
     14
     14    thank  you very
           thank you   very much,     you have
                              much, you     have two    weeks, bye.
                                                   two weeks,   bye. That's
                                                                     That's    14
                                                                               14        Q.
                                                                                         Q. Yeah.
                                                                                             Yeah.
     15
     15    the end of
                    of it. No explanation. No nothing. That's it.              15
                                                                               15        A. That was just the call that I recall right
     16
     16       Q.
              Q- This     was aa five
                    This was      ﬁve or
                                       01' ten-second     meeting?
                                           ten-second meeting?                 16
                                                                               16    now.
                                                                                     now. II called  him after
                                                                                              called him       the ten-second
                                                                                                         aﬂer the  ten-second meeting
                                                                                                                              meeting with
                                                                                                                                        with
     17
     17       A. One minute. Less than ten seconds. Fifteen                    17
                                                                               17    him. I1 immediately
                                                                                     him.    immediately called
                                                                                                           called him  aﬁer they
                                                                                                                  him after      leﬁ my
                                                                                                                            they left
     18
     18    seconds.
           seconds- Twenty
                      Twenty seconds
                                 seconds at    the most.
                                            at the  most.                      18
                                                                                18   office,
                                                                                     ofﬁce, and Barry couldn't believe it. He was more
     19
     19       Q.    And they
              Q- Alld     they t01d
                                told you
                                     you you
                                           you had
                                                 had two
                                                      two weeks?
                                                           weeks?              19
                                                                                19   shocked than me because he's making money too, right, so
     20
     2O       A.
              A. Yeah.
                    Yeah.                                                      20
                                                                                20   he's no longer going
                                                                                                     going to
                                                                                                           to make
                                                                                                              make any
                                                                                                                     any money
                                                                                                                         money because
                                                                                                                                because I'mI'm out
                                                                                                                                               out
     21
     21       Q.
              Q- Well
                    W611 --"                                                   21
                                                                                21   of here. He
                                                                                     of here.  He was
                                                                                                   was actually  very mad
                                                                                                        actually very      because he's
                                                                                                                      mad because   he's aa sales
                                                                                                                                            sales
     22
     22       A.
              A- Well, yeah,
                    Well,  yeah, hold
                                   h01d on.    No, not
                                         011- N0,   110t even
                                                         CV6“ say two
                                                              say two          22
                                                                                22   recruiter. He's a sales guy. He was pissed. I
     23
     23    weeks because that was discussed after they left.                    23
                                                                               23    remember.
                                                                                     remember.
     24
     24    Nuggehalli came back and said you can stay two weeks.               224
                                                                                 4       Q. Did
                                                                                         Q.   Did you
                                                                                                   you have any follow-up
                                                                                                       have any  follow-up conversations
                                                                                                                            conversations with
                                                                                                                                             with
     25
     25    They just tell me to go. Period.                                    225
                                                                                 5   him?
                                                                                     him?


                                                             Page
                                                             Page 55
                                                                  55                                                                  Page
                                                                                                                                      Page 57
                                                                                                                                           57

      11      Q.    And your last day ended up being June 30th,                 11       A. With Barry
                                                                                                   Barry Cormier?
                                                                                                           Cormier?
      22   right?                                                               22       Q. Yeah.
      33      A.
              A.    Yes.
                    Yes.                                                        33       A.
                                                                                         A. II didn't
                                                                                               didn't call
                                                                                                      call him,
                                                                                                           him, but
                                                                                                                but he
                                                                                                                    he called
                                                                                                                       called meme back
                                                                                                                                    back
      44       Q.   So they came to you on or about June 15th
                                                         15th or                44   trying to say he can hook me up with other projects
      5    16th?
           16th?                                                                5    because he knew that I rented an apartment, he knew that    that
      66      A.   Yes. Yes.                                                    66   I drove my car from Dallas to Morristown and I found  foun --
      77      Q. Did you tell them, Muralidhar and Danny                        77   I rented an apartment, you know, because this is six
      88   DuPont,
           DuPont, that  you were
                    that you  were surprised
                                   surprised because   you thought
                                              because you  thought you
                                                                   you          88   month   plus. So
                                                                                     month plus.   So II rented
                                                                                                         rented an
                                                                                                                an apartment
                                                                                                                   apartment forfor one year. It
                                                                                                                                    one year.  It
      99   were going to be there at least six months and probably              99   makes sense. We're on a six month
                                                                                                                     month plus
                                                                                                                             plus project,
                                                                                                                                   project, which
                                                                                                                                            which
     10
     10    longer?                                                             10
                                                                               1O    is in my mind a year easily because from Nuggehalli, he      he
     11
     11       A. Yes.                                                          11
                                                                               11    said that to me. So I went in.
     12
     12       Q. You told that to them?                                        12
                                                                               12              Normally, like IT is not -- I'm not a
     13
     13       A. Yes.                                                          13
                                                                               13    novice here. I'm not new. I've been doing this 20
     14
     14       Q. Do you recall to which one of  of those gentlemen             14
                                                                               14    years. In the IT world everybody knows the terms.
     15
     15    you specifically
                speciﬁcally said that?                                         15
                                                                               15    Everybody down to the secretary. Everybody knows
     16
     16       A. Both ofof them. IImean,
                                    mean, they knew it all along               16
                                                                               16    everybody here. It's not like I didn't know this. This
     17
     17    I was going to be six months plus. It was a shock.                  17
                                                                               17    is crap, okay. Everyone knows this this is
                                                                                                                             is six
                                                                                                                                six months   plus.
                                                                                                                                    months plus.
     18
     18    They just said sorry, blah, blah, blah, and they left.
                                                            leﬁ.               18
                                                                               18    So I moved there, and I explained everything to Barry
     19
     19    Fifteen,
           Fiﬁeen, twenty second deal. That's it.                              19
                                                                               19    Cormier.
                                                                                     Corrnier. He was very mad with this company Capsugel,
     20
     2O        Q. After they told you that your services were no               20
                                                                               2O    and I followed up and he said Martino, I want to try to   to
     21
     21    longer going to be needed, did you reach out to anyone              21
                                                                               21    ﬁnd you another project because he was mad too. So
                                                                                     find
     22
     22    at Robert Half?                                                     22
                                                                               22    anyway, I never called him.
     23
     23       A. OfOf course.                                                  23
                                                                               23        Q. He didn't call you back with any other
     24
     24       Q.
               Q. Who
                   Who did
                         did you
                             you contact?
                                 contact?                                      24
                                                                               24    projects?
                                                                                     projects?
     25
     25       A. Barry Cormier.
                          Comrier.                                             25
                                                                               25        A. He would call me back, but I didn't
                                                                                                                              didn' -- I was


                                                                                                   15
                                                                                                   15 (Pages
                                                                                                      (Pages 54
                                                                                                             54 to
                                                                                                                to 57)
                                                                                                                   57)

    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                                                                       214-698-5199
                                                                                                                        214—698—5199
                                                                                                                                              APP. 021
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 19 of 71 PageID: 890

    MARTINO
    MART INO RIVAPLATA
             RIVAPLATA                                                                                                                                    5/14/2019
                                                                                                                                                          5/14/2019

                                                                         Page
                                                                         Page 58
                                                                              58                                                                                  Page
                                                                                                                                                                  Page 60
                                                                                                                                                                       6O

      1    too shocked. I didn't want to talk to him anymore                                   11      A. But they are aware of     of my contract with Robert
      2
      2    because I was mad because here I am in New Jersey with a                            22   Half
                                                                                                    Half that is six months plus,
                                                                                                                                plus, and the fact
                                                                                                                                                 fact that they
                                                                                                                                                      that they
      3    six month project and I have a lease that I have to pay,                            3    actually
                                                                                                    actually recommended
                                                                                                             recommended me         to rent
                                                                                                                                me to  rent an
                                                                                                                                             an apartment
                                                                                                                                                 apartment inin
      4
      4    and they just throw me like a dog, like garbage. You                                44   Morristown
                                                                                                    Morristown forfor aa year,
                                                                                                                         year, that
                                                                                                                                that means
                                                                                                                                     means they     knew that
                                                                                                                                              they knew         my
                                                                                                                                                           that my
      5    know, I wouldn't want to do business with Barry Cormier
                                                              Corrnier                         5    contract was for six months plus. Why would they ever
      66   ever in my life. Even Capsugel, man. I‘ve I've been doing                           66   recommend me Martino,
                                                                                                    recommend         Martino, look for an apartment --
      77                               ﬁrst time they treat me
           this 20 years, and it's the first                                                   77      Q.   You're not
                                                                                                       Q. You're     not answering
                                                                                                                          answering my my question.
                                                                                                                                            question.
      8    like a piece of
                        of crap. I'm
                                  I‘m sorry my language, but that's                            88      A.
                                                                                                       A. What
                                                                                                            What isis the
                                                                                                                      the question?
                                                                                                                           question?
      99   the truth.                                                                          99      Q. My question is you've never   never had anyany direct
                                                                                                                                                          direct
     10
     10       Q. Did Barry
                        Barry Cormier ever e-mail you
                                                    you any                                   10
                                                                                              1O    contracts with Capsugel,
                                                                                                    contracts with   Capsugel, correct?
                                                                                                                                  correct?
     11
     11    potential opportunities?                                                           11
                                                                                              11       A.
                                                                                                       A. Me    personally, no, but
                                                                                                            Me personally,          but through Robert Half,
     12
     12       A. No,
              A.   No, II never
                          never talk
                                talk to
                                     to him.
                                        him.                                                  12
                                                                                              12    yes.
                                                                                                    yes.
     13
     13       Q.
              Q. But   he did
                   But he  did try
                               try to
                                   to contact
                                      contact you
                                              you about
                                                  about other
                                                        other                                 13
                                                                                              13       Q.
                                                                                                       Q- Well,    hold on
                                                                                                            W611, h01d        here. Let's
                                                                                                                          011 here.  Let's break
                                                                                                                                            break this
                                                                                                                                                    this down.
                                                                                                                                                         down.
     14
     14    opportunities?                                                                     14
                                                                                              14    You personally,
                                                                                                    You  personally, Martino
                                                                                                                       Martino Rivaplata,       have never
                                                                                                                                  Rivaplata, have            had any
                                                                                                                                                      never had  any
     15
     15      A. He tried to call me on the phone. He tried to                                 15
                                                                                              15    direct
                                                                                                    direct contracts  with Capsugel,
                                                                                                           contracts With    (3319511861: correct?
                                                                                                                                          correct?
     16
     16    make it up, all this crap that this happened to me.                                16
                                                                                              16       A.   Not direct,
                                                                                                       A- N0t    direct, no.
                                                                                                                          no.
     17
     17      Q. And
             Q.   And then
                        then you
                              you wouldn't     call him
                                    wouldn't call   him back?
                                                         back?                                17
                                                                                              17       Q. And your company, CPM or EPM,          EPM, hashas never had
                                                                                                                                                             never had
     18
     18      A.
             A. II --
                    __ no,
                       no, well,
                           well, II think
                                    think II did.
                                             did. II think
                                                     think II left
                                                              left                            18
                                                                                              18    any direct contracts with
                                                                                                                            with Capsugel, correct?
                                                                                                                                               correct?
     19
     19    a voicemail, but he wasn‘t
                                 wasn't there, and we never reach out                         19
                                                                                              19       A.
                                                                                                       A- Directly,
                                                                                                            Directly, no.
                                                                                                                        110- Indirectly,   yes.
                                                                                                                             Indirectly, yes.
     20
     20    again.
           again.                                                                             20
                                                                                              2O       Q. And you've never been employed by           by Capsugel,
                                                                                                                                                          Capsugel,
     21
     21       Q. Is there a reason you didn't
                                           didn‘t sue Robert Half
                                                             Half                             21
                                                                                              21    correct, directly?
                                                                                                    correct, directly?
     22
     22    and only
           and only sued
                      sued Capsugel?
                           Capsugel?                                                          22
                                                                                              22       A. Not directly, but  but indirectly, yes.
                                                                                                                                               yes.
     23
     23       A. I don't -- I don't know that answer. I don't                                 23
                                                                                              23       Q.
                                                                                                       Q- Well, you indirectly performed services
                                                                                                            Well,  you   indirectly  performed     services for
                                                                                                                                                             for
     24
     24    recall __ what
           recall --      is the
                     what is the question?
                                 question? Sorry.
                                             Sony.                                            24
                                                                                              24    them, but you were never employed by        by them,
                                                                                                                                                    them, correct?
                                                                                                                                                           correct?
     25
     25                                               ﬁle your
              Q. Is there a reason that you didn't file                                       25
                                                                                              25       A.
                                                                                                       A‘ II was
                                                                                                              was working
                                                                                                                   working for for them
                                                                                                                                   them indirectly
                                                                                                                                          indirectly through
                                                                                                                                                       through


                                                                         Page
                                                                         Page 59
                                                                              59                                                                                  Page
                                                                                                                                                                  Page 61
                                                                                                                                                                       6l

      11   lawsuit
           lawsuit against
                     against Robert
                               Robert Half
                                         Half as  as opposed
                                                      opposed to    to Capsugel?
                                                                        Capsugel?              11   Robert
                                                                                                    Robert Half because II work
                                                                                                           Half because    work with
                                                                                                                                with Capsugel
                                                                                                                                     Capsugel employees.
                                                                                                                                              employees. II
      22       A. II don't
               A.             know. II don't
                       don't know.        don't know
                                                   know the the ---- II don't
                                                                        don't                  22   produce product
                                                                                                    produce product for
                                                                                                                    for Capsugel.
                                                                                                                        Capsugel.
      33   know.
           know.                                                                               33       Q.
                                                                                                        Q. WhoWho told       you to
                                                                                                                       told you   to get
                                                                                                                                     get an
                                                                                                                                          an apartment
                                                                                                                                               apartment in       New Jersey
                                                                                                                                                              in New      Jersey
      44       Q.
               Q. Did      you think
                     Did you     think about
                                        about suing
                                                  suing Robert
                                                           Robert Half?Half?                   44   for
                                                                                                    for aa year?
                                                                                                           year?
      55       A. No.
               A.    No. Well,      you know,
                            Well, you    know, IIwas  was notnot only
                                                                    only mad      with
                                                                           mad with            55       A. This
                                                                                                        A.    This guy,
                                                                                                                      guy, gosh,
                                                                                                                             gosh, trying
                                                                                                                                    trying toto recall
                                                                                                                                                recall hishis name.
                                                                                                                                                               name.
      66   Robert
           Robert Half;
                    Half; II was
                              was mad      with Capsugel
                                    mad with       Capsugel becausebecause                     66   There's
                                                                                                    There's aa lot
                                                                                                                 lot of   this --
                                                                                                                      of this  -- I'm
                                                                                                                                  I‘m sorry,    but I've
                                                                                                                                       sorry, but    I‘ve never
                                                                                                                                                            never
      77   everybody
           everybody --     you have
                         -- you    have to
                                         to understand
                                             understand I'm     I'm not
                                                                      not aa kid
                                                                              kid around
                                                                                   around      77   worked in
                                                                                                    worked     in aa company
                                                                                                                      company thatthat has
                                                                                                                                         has so
                                                                                                                                              so much
                                                                                                                                                  much people
                                                                                                                                                           people from
                                                                                                                                                                     from India.
                                                                                                                                                                              India.
      8    the
           the block
               block here.
                        here. I've
                                I‘ve been
                                      been doing
                                             doing thisthis for
                                                              for 2020 years.
                                                                         years.                88   I'm
                                                                                                    I‘m sorry.
                                                                                                         sorry. Yokesh.
                                                                                                                   Yokesh. YokeshYokesh or     Prakash, but
                                                                                                                                           or Prakash,       but I'm   pretty
                                                                                                                                                                  I‘m pretty
      99   When
           When youyou gogo into
                             into aa contract,
                                      contract, the the recruiter
                                                         recruiter and        the
                                                                        and the                99   sure   Prakash must
                                                                                                    sure Prakash       must have
                                                                                                                              have told
                                                                                                                                     told me
                                                                                                                                           me that
                                                                                                                                                that the
                                                                                                                                                       the one
                                                                                                                                                             one that
                                                                                                                                                                   that --
                                                                                                                                                                         --
     10
     10    person know
           person   know thethe terms.
                                  terms. II don't
                                               don‘t enter
                                                       enter thethe contract
                                                                      contract if if II       10
                                                                                              10    three
                                                                                                    three Indian
                                                                                                            Indian guys
                                                                                                                      guys told
                                                                                                                             told me
                                                                                                                                   me that   because they
                                                                                                                                        that because      they live
                                                                                                                                                                 live around
                                                                                                                                                                       around
     11
     11    don't  know that.
           don't know     that. Barry
                                  Barry Cormier         knows, Capsugel
                                           Cor'mier knows,                         knows.
                                                                     Capsugel knows.          11
                                                                                              11    there.
                                                                                                    there. That
                                                                                                              That was      Prakash, Santikomar
                                                                                                                     was Prakash,       Santikomar (ph), (ph), but    Yokesh
                                                                                                                                                                but Yokesh
     12
     12    The
           The guys
                guys at at Capsugel,
                           Capsugel, they're
                                         they‘re --  -- this
                                                        this isis an
                                                                   an IT
                                                                       IT Indian
                                                                           Indian             12
                                                                                              12    was the
                                                                                                    was   the one
                                                                                                               one whowho gave
                                                                                                                             gave me
                                                                                                                                   me the
                                                                                                                                        the details.
                                                                                                                                             details. Like      he gave
                                                                                                                                                          Like he    gave me  me --
                                                                                                                                                                                 --
     13
     13    shop.
           shop. They      know what
                    They know       what they
                                           they do,do, okay.
                                                         okay. They         thought II was
                                                                   They thought         was   13
                                                                                              13    you need
                                                                                                    you   need toto go
                                                                                                                     go toto an
                                                                                                                             an area
                                                                                                                                 area in
                                                                                                                                       in Morristown
                                                                                                                                           Morristown called called Off
                                                                                                                                                                      Off TheThe
     14
     14    Indian.
           Indian. I'm     not Indian.
                     I‘m not    Indian. YouYou know,
                                                   know, to   to treat
                                                                  treat meme like
                                                                               like aa        14
                                                                                              14    Green    Morristown. He
                                                                                                    Green Morristown.            He said
                                                                                                                                     said that
                                                                                                                                           that to
                                                                                                                                                 to me
                                                                                                                                                     me in in details.
                                                                                                                                                               details. It's
                                                                                                                                                                           It's
     15
     15    dog,
           dog, I'm
                 I‘m sorry,
                      sorry, but
                               but this
                                    this is  just ridiculous.
                                          is just   ridiculous. I've         never
                                                                       I‘ve never             15
                                                                                              15    in
                                                                                                    in the
                                                                                                       the Speedwell
                                                                                                             Speedwell Avenue
                                                                                                                            Avenue IIremember.
                                                                                                                                         remember. Just    Just go
                                                                                                                                                                 go straight,
                                                                                                                                                                     straight,
     16
     16    been in
           been   in this
                     this situation
                           situation inin my
                                           my life.
                                                 life. It's
                                                         It's bad.
                                                               bad. I'm      not
                                                                        I‘m not               16
                                                                                              16    Speedwell      Avenue, and
                                                                                                    Speedwell Avenue,           and you're
                                                                                                                                     you‘re going
                                                                                                                                              going to to hit
                                                                                                                                                            hit Hanover
                                                                                                                                                                Hanover
     17
     17    mad   with Robert
           mad with                Half. I'm
                        Robert Half.       I‘m mad
                                                 mad withwith Capsugel.
                                                                 Capsugel.                    17
                                                                                              17    Street,
                                                                                                    Street, make
                                                                                                              make aa right
                                                                                                                         right and
                                                                                                                                and there's
                                                                                                                                     there's aa nice
                                                                                                                                                  nice apartment.
                                                                                                                                                         apar1ment. Go    Go
     18
     18    Everything.
           Everything. Everything.
                            Everything. It's  It‘s aa nightmare.
                                                      nightmare.                              18
                                                                                              18    get  you one.
                                                                                                    get you    one.
     19
     19        Q.
               Q. ButBut your
                           your contract
                                  contract was       with Robert
                                              was with       Robert Half,Half, wasn't
                                                                                 wasn't       19
                                                                                              19        Q.
                                                                                                        Q. He He told
                                                                                                                   told youyou the
                                                                                                                                the complex
                                                                                                                                    complex that that you
                                                                                                                                                        you should
                                                                                                                                                              should live
                                                                                                                                                                        live
     20
     20    it?
           it?                                                                                20
                                                                                              20    at?
                                                                                                    at?
     21
     21        A. Robert
               A.    Robert Half
                              Half andand Capsugel.
                                            Capsugel. II mean,  mean, II worked
                                                                            worked            21
                                                                                              21        A. Yokesh.
                                                                                                        A.    Yokesh.
     22
     22    through
           through Robert
                      Robert Half.
                                Half. Robert
                                        Robert Half Half is     just aa passthrough
                                                            is just       passthrough         22
                                                                                              22        Q.
                                                                                                        Q. You're
                                                                                                              You‘re saying
                                                                                                                         saying he    told you
                                                                                                                                  he told   you the
                                                                                                                                                  the apartment
                                                                                                                                                        apar1ment center
                                                                                                                                                                       center
     23
     23    thing.
           thing. II work
                      work for
                             for Capsugel.
                                   Capsugel.                                                  23
                                                                                              23    you should
                                                                                                    you   should live?
                                                                                                                    live?
     24
     24        Q.
               Q. ButBut you
                           you don't
                                 don't have
                                       have any any contracts
                                                       contracts to  to which
                                                                          which               24
                                                                                              24        A. This
                                                                                                        A.    This is is called
                                                                                                                         called Off
                                                                                                                                  Off The
                                                                                                                                       The Green
                                                                                                                                             Green areaarea between
                                                                                                                                                              between
     25
     25    you're aa party
           you're     party with
                             with Capsugel,
                                     Capsugel, do        you?
                                                    do you?                                   25
                                                                                              25    Speedwell      Avenue and
                                                                                                    Speedwell Avenue           and Hanover
                                                                                                                                    Hanover Street         because he
                                                                                                                                                 Street because       he said
                                                                                                                                                                            said that
                                                                                                                                                                                 that



                                                                                                                      16
                                                                                                                      16 (Pages
                                                                                                                         (Pages 58
                                                                                                                                58 to
                                                                                                                                   to 61)
                                                                                                                                      61)

    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                                                                                               214-698-5199
                                                                                                                                                214—698—5199
                                                                                                                                                                            APP. 022
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 20 of 71 PageID: 891

    MARTINO
    MART INO RIVAPLATA
             RIVAPLATA                                                                                                                     5/14/2019
                                                                                                                                           5/14/2019

                                                                    Page
                                                                    Page 62
                                                                         62                                                                      Page
                                                                                                                                                 Page 64
                                                                                                                                                      64

       11    he used to live there and something that his friends --                    1    project that he wanted to bring me in because there was
       22    I don't recall exactly. Either he lived there or his                       22   a lot of
                                                                                                   of work in this company, so this guy was worried
       3     friends live there, but he told me it's a very nice                        3    about his prize value project. So he said Martino, I
       44    apartment complex, and you can get a one-year lease                        44   want you for this project. So everybody knew Martino is
       5     there, and I did.                                                          5    going to be here awhile so help him out getting an
       66         Q.
                  Q. YouYou don't    know Yokesh's
                               don't know    Yokesh's last
                                                         last name?
                                                              name?                     66   apartment for a year. So Prakash told me you need      need to
                                                                                                                                                         to --
                                                                                                                                                            --
       77         A. Something-kumar.
                  A.     Something-kumar. Shivakumar
                                                 Shivakumar or    or Sivakumar.
                                                                     Sivakumar.         77       Q. IIneed
                                                                                                        need yes or no answers.
       88    It's
             It's aa long
                      long last
                            last name.
                                 name. Something
                                          Something Kumar.          Yokesh
                                                        Kumar. Yokesh                   8        A. Yes. Yes.
       99    Sivakumar.
             Sivakumar. He     He told  me very
                                   told me   very good
                                                   good detail,
                                                           detail, and
                                                                    and that   was
                                                                         that was       99       Q. I'm going to ask you again. Did    Did Prakash
                                                                                                                                             Prakash --
                                                                                                                                                      --
      10
      10     very nice
             very    nice because
                           because II didn't   know too
                                       didn't know    too well    the area
                                                            well the   area soso he
                                                                                 he    10
                                                                                       10        A. Yes.
      11
      11     can
             can focus
                    focus mymy search
                                 search in
                                         in apartments.
                                            apartments. And  And II did
                                                                     did actually
                                                                           actually    11
                                                                                       11        Q. Hold on. You don't know my question. question. DidDid
      12
      12     rent an
             rent    an apartment
                        apartment there.
                                     there.                                            12
                                                                                       12    Prakash tell you that you needed to get   get aa lease
                                                                                                                                              lease for
                                                                                                                                                    for one
                                                                                                                                                        one
      13
      13          Q.
                  Q. It's
                        It's your  testimony he
                             your testimony     he told
                                                   told you
                                                         you toto get
                                                                   get aa year
                                                                          year         13
                                                                                       13    year?
      14
      14     lease?
             lease?                                                                    14
                                                                                       14        A. Exactly
                                                                                                 A.  Exactly like
                                                                                                                like that,
                                                                                                                     that, no.
                                                                                                                            no.
      15
      15          A. No,No, he said that
                                       that they
                                            they only
                                                  only lease
                                                         lease one
                                                                one year
                                                                      year soso        15
                                                                                       15        Q. Okay. Did anyone from Capsugel tell you that
      16
      16     you can get easily a one-year lease   lease there.
                                                           there.                      16
                                                                                       16    your lease for your apartment
                                                                                                                    apar1ment needed to at least be one
      17
      17          Q.
                  Q. DidDid anybody
                              anybody tell
                                         tell you
                                              you to
                                                  to get
                                                      get aa one-year
                                                             one-year lease
                                                                          lease        17
                                                                                       17    year in duration?
                                                                                             year
      18
      18     from
             from Capsugel?
                      Capsugel?                                                        18
                                                                                       18        A. Yes.
                                                                                                 A.  Yes.
      19
      19          A. Prakash.
                  A.    Prakash.                                                       19
                                                                                       19        Q.
                                                                                                 Q. Okay.      Who?
                                                                                                      Okay. Who?
      20
      2O          Q. Prakash       told you?
                        Prakash told    you?                                           20
                                                                                       20        A.
                                                                                                 A. Yokesh.
                                                                                                     Yokesh.
      21
      21          A. Prakash
                  A-               too.
                        Prakash t00-                                                   21
                                                                                       21        Q.
                                                                                                 Q. SoSo Yokesh
                                                                                                          Yokesh notnot only   told you
                                                                                                                        only told   you where
                                                                                                                                        where he    thought
                                                                                                                                                 he thought
      22
      22          Q.
                  Q- Do      you remember
                        Do you    remember his his last
                                                    last name?
                                                         name?                         22
                                                                                       22    you should
                                                                                             you  should live
                                                                                                          live and
                                                                                                                and that
                                                                                                                     that that
                                                                                                                           that apartment
                                                                                                                                apartment complex     would do
                                                                                                                                            complex would     do
      23
      23          A. No.
                  A.    No.                                                            23
                                                                                       23    one-year leases, but it's your testimony that you needed
      24
      24          Q. Did anyone else from Capsugel  Capsugel tell    you to
                                                                tell you    to get
                                                                               get     24
                                                                                       24    to get
                                                                                             to get at
                                                                                                    at least
                                                                                                       least aa one-year
                                                                                                                one-year lease?
                                                                                                                           lease?
      25
      25     a one-year lease?                                                         25
                                                                                       25        A.  Yes.
                                                                                                 A. Yes.


                                                                    Page
                                                                    Page 63
                                                                         63                                                                      Page
                                                                                                                                                 Page 65
                                                                                                                                                      65

       11       A. Hold on. Michael Mars also probably told me.            me.          11       Q. Is he the
                                                                                                    Is he the only person from
                                                                                                              only person from Capsugel that told
                                                                                                                               Capsugel that told
       22   Michael   recommend me
            Michael recommend           me something
                                             something like
                                                          like that,
                                                               that, but  he told
                                                                     but he  told me
                                                                                  me    22   you that?
                                                                                             you that?
       3    another area where I think was around his area, but that                    3       A. Prakash too. Prakash.
       44   was too far from me. I typically, when I go to projects                     44      Q. I thought
                                                                                                       though -- —-
       5    outside Texas, I typically try to rent apartments that                      5       A. I said yes to that one too. It's the same.
       66   are close to the office.
                                ofﬁce. So Michael Mars' apartment he                    66   I'm trying to recall as much detail as possible, but the
       7    recommended me, it was too far so I decided that Yokesh                     77   same question is yes for both, both Yokesh and Prakash.
       88   was the best solution that recommend me Off          Off The Green          88      Q. Let me make sure the record is clear.
      99    because. It was pretty cool because it            was very
                                                           it was very close
                                                                        close           99      A.
                                                                                                A. All    right.
                                                                                                     All right.
     10
     1O     to the office,
                   ofﬁce, Capsugel office.ofﬁce. My drive time was not                 10
                                                                                       1O       Q. You're saying that Yokesh told you which
     11
     11     even like ten minutes, which is great, yeah.                               11
                                                                                       11    apartment complex he thought you should live at,
     12
     12         Q.
                Q. So    just so
                    So just    so IIunderstand
                                     understand it,    Yokesh, whose
                                                   it, Yokesh,    whose name
                                                                          name         12
                                                                                       12    correct?
                                                                                             correct?
     13
     13     you're not
            you're not certain
                         certain ofof --
                                       --                                              13
                                                                                       13       A.
                                                                                                A. Yes.
                                                                                                     Yes.
     14
     14         A. Sivakumar.                                                          14
                                                                                       14       Q. He told you that apartment complex would do
     15
     15         Q. He's the individual who told you which complex                      15
                                                                                       15    leases at least one year in duration, correct?
     16
     16     to rent at?                                                                16
                                                                                       16       A. Yes.
     17
     17         A. Yes.                                                                17
                                                                                       17       Q. HeHe also
                                                                                                          also told you that
                                                                                                               told you      you needed
                                                                                                                        that you needed to
                                                                                                                                        to get
                                                                                                                                           get aa
     18
     18         Q. And he told you that that complex would do a                        18
                                                                                       18    lease of
                                                                                                   of at least one year duration, correct?
     19
     19     one-year
            one-year lease,
                       lease, correct?
                                correct?                                               19
                                                                                       19       A.
                                                                                                A. Yes,
                                                                                                     Yes, because
                                                                                                            because he  knew that
                                                                                                                     he knew  that --
                                                                                                                                   --
     20
     2O         A. They
                A.          would rent
                    They would        rent me
                                           me aa year,
                                                  year, yes.
                                                         yes.                          20
                                                                                       2O       Q.
                                                                                                Q. Just
                                                                                                     Just yes
                                                                                                           yes or
                                                                                                                or no.
                                                                                                                   no.
     21
     21         Q.
                Q. And
                    And it's
                           it's your   testimony aa gentleman
                                your testimony                     named
                                                      gentleman named                  21
                                                                                       21       A.
                                                                                                A. Yes.
                                                                                                     Yes.
     22
     22     Prakash told you that you needed to get a one-year                         22
                                                                                       22       Q. And it's your testimony that Prakash at
     23
     23     lease, correct?                                                            23
                                                                                       23    Capsugel also told you that you needed to get a lease --
     24
     24         A. He's
                A.  He's the
                           the one
                                one that
                                      that --  he was
                                            -- he was actually
                                                        actually --
                                                                  -- he's
                                                                     he's              24
                                                                                       24       A.
                                                                                                A. Yes.
                                                                                                     Yes.
     25
     25     the one who was working this revenue pricing volume                        25
                                                                                       25       Q. -- that was at least one year duration?


                                                                                                            17
                                                                                                            17 (Pages
                                                                                                               (Pages 62
                                                                                                                      62 to
                                                                                                                         to 65)
                                                                                                                            65)
    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                                                                                 214-698-5199
                                                                                                                                  214—698—5199
                                                                                                                                                          APP. 023
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 21 of 71 PageID: 892

    MARTINO
    MART INO RIVAPLATA
             RIVAPLATA                                                                                                                       5/14/2019
                                                                                                                                             5/14/2019

                                                                    Page
                                                                    Page 66
                                                                         66                                                                        Page
                                                                                                                                                   Page 68
                                                                                                                                                        68

      11         A. Yes, sir.                                                             11   months you would have worked eight hours, correct?
      2          Q.
                 Q. Did
                      Did anyone
                            anyone else
                                      else from
                                            from Capsugel
                                                    Capsugel --   --                      22       A.
                                                                                                   A. Yes.
                                                                                                         Yes.
      3          A.   No.
                 A. No.                                                                   3        Q. And you would have been paid at your hourly
      44         Q.
                 Q. Hold
                      Hold on.
                             on. Did
                                   Did anyone
                                         anyone elseelse from
                                                           from Capsugel
                                                                  Capsugel tell tell      44   rate of
                                                                                               rate of $165,
                                                                                                        $165, correct?
                                                                                                                correct?
      55   you your
           you    your lease
                         lease needed
                               needed to      be at
                                          to be   at least
                                                      least one
                                                              one year
                                                                   year inin              5        A.
                                                                                                   A. Yes.
                                                                                                         Yes.
      66   duration?
            duration?                                                                     66       Q.
                                                                                                   Q. AndAnd you
                                                                                                               you estimate    that the
                                                                                                                    estimate that        total lost
                                                                                                                                    the total  lost wages
                                                                                                                                                    wages for
                                                                                                                                                           for
      77         A. No.
                      No.                                                                 77   those three months of    of July through September of    of 2017 is
      88         Q.
                 Q. What
                      What did    you do
                              did you   do after     your engagement
                                             after your      engagement with with         88   $84,480,
                                                                                               $84,480, correct?
                                                                                                            correct?
      99   Capsugel
            Capsugel endedended on
                                 on June
                                      J1me 30th
                                             30th of of 2017?
                                                         2017?                            99       A.
                                                                                                   A. That
                                                                                                         That is
                                                                                                               is for
                                                                                                                  for three
                                                                                                                       three months
                                                                                                                             months only,    but it
                                                                                                                                       only, but  it doesn't
                                                                                                                                                     doesn't
     10
     10          A.
                 A. What
                      What diddid II do?    Well, the
                                     do? Well,      the first
                                                          ﬁrst thing
                                                                thing II did
                                                                          did is
                                                                               is        10
                                                                                         10    consider
                                                                                               consider thethe plus.
                                                                                                               plus.
     11
     11    tried   to see
            tried to  see how
                            how I'm
                                 I'm going
                                       going toto resolve
                                                   resolve the the lease
                                                                    lease issue
                                                                           issue onon    11
                                                                                         11        Q.
                                                                                                   Q. Right,     but that's
                                                                                                         Right, but   that's for
                                                                                                                             for the
                                                                                                                                 the --
                                                                                                                                      --
     12
     12    the
            the apartment.
                 apartment. II know
                                  know II hadhad to    pay aa penalty,
                                                  to pay        penalty, and
                                                                           and II        12
                                                                                         12        A.
                                                                                                   A. Three      months.
                                                                                                         Three months.
     13
     13    went to
           went    to the
                       the office,
                            ofﬁce, and,     yeah, that
                                     and, yeah,     that there
                                                           there was
                                                                  was aa penalty
                                                                           penalty       13
                                                                                         13        Q.
                                                                                                   Q. Three
                                                                                                         Three months,     right?
                                                                                                                 months, right?
     14
     14    II had
              had to   pay. II don't
                    to pay.     don't recall    how much
                                       recall how      much II paid,
                                                                  paid, but
                                                                          but they
                                                                               they      14
                                                                                         14        A.
                                                                                                   A. Yes.
                                                                                                         Yes.
     15
     15    asked
            asked me me to   pay something
                          to pay  something to       break the
                                                 to break     the lease.
                                                                   lease. That
                                                                             That was
                                                                                   was   15
                                                                                         15        Q.
                                                                                                   Q. Did     you have
                                                                                                         Did you   have to   work holidays
                                                                                                                          to work   holidays when
                                                                                                                                               when you
                                                                                                                                                      you were
                                                                                                                                                           were at
                                                                                                                                                                at
     16
     16    the first    thing I did.
                 ﬁrst thing                                                              16
                                                                                         16    Capsugel?
     17
     17                  Second thing I did I was   was trying to    to look             17
                                                                                         17        A. Holidays? Well, can I expand on that question
     18
     18    for   new projects.
            for new    projects. AndAnd thethe third    thing II did
                                                third thing             was to
                                                                  did was     to find
                                                                                 ﬁnd     18
                                                                                         18    or you just
                                                                                               or you   just want   yes or
                                                                                                              want yes      no?
                                                                                                                         or no?
     19
     19    aa truck
               truck to   put my
                      to put  my stuff
                                    stuff and
                                          and ship
                                                 ship it   back to
                                                        it back   to Dallas.
                                                                       Dallas. II        19
                                                                                         19        Q.
                                                                                                   Q. Just
                                                                                                         Just yes
                                                                                                              yes or
                                                                                                                   or no.
                                                                                                                       no.
     20
     2O    ship
            ship all
                  all my
                       my stuff
                            stuff from
                                  from the
                                         the apartment.
                                               apartment. II ship ship mymy car
                                                                              car        20
                                                                                         2O        A.
                                                                                                   A. Yes,
                                                                                                         Yes, but
                                                                                                               but he
                                                                                                                   he didn't   pay me.
                                                                                                                        didn't pay  me.
     21
     21    because II didn't
           because        didn't want
                                 want toto drive     back. So
                                             drive back.       So II ship
                                                                      ship my
                                                                           my carcar     21
                                                                                         21        Q.
                                                                                                   Q. Is    that why
                                                                                                         Is that why youyou wrote
                                                                                                                            wrote zero
                                                                                                                                    zero for
                                                                                                                                          for July  4th,
                                                                                                                                              July 4th,
     22
     22    with aa shipment
           with      shipment company,
                                 company, you   you know,
                                                       know, my  my stuff    with one
                                                                      stuff with   one   22
                                                                                         22    2017
                                                                                               2017 ----
     23
     23    truck
            truck and
                    and mymy car   with another
                              car with    another truck,
                                                      truck, soso it  was just
                                                                   it was   just         23
                                                                                         23        A.
                                                                                                   A. Yeah,
                                                                                                         Yeah, II worked
                                                                                                                  worked eight
                                                                                                                            eight hours,   but they
                                                                                                                                   hours, but   they didn't
                                                                                                                                                      didn't
     24
     24    typical moving
                      moving out.                                                        24
                                                                                         24    pay me because they don't believe in 4th of       of July there.
     25
     25          Q.
                 Q. AsAs best   you can
                           best you   can recall,
                                            recall, approximately
                                                      approximately when   when diddid   25
                                                                                         25        Q.
                                                                                                   Q. YouYou didn't    work then
                                                                                                               didn't work    then because    your contract
                                                                                                                                   because your     contract


                                                                    Page
                                                                    Page 67
                                                                         67                                                                        Page
                                                                                                                                                   Page 69
                                                                                                                                                        69

      11   you move
           you  move back
                        back to
                             to Dallas
                                 Dallas from
                                         from NewNew Jersey?
                                                       Jersey?                            11   ended   June 30th?
                                                                                               ended June     30th?
      22      A. Probably that that month,
                                     month, in    that July
                                               in that July month.
                                                            month.                        22      A. Yeah,
                                                                                                  A.    Yeah, Memorial
                                                                                                                 Memorial Day      weekend. Yeah,
                                                                                                                             Day weekend.        Yeah, II didn't
                                                                                                                                                           didn't
      3       Q. In July?                                                                 3    work then, correct.
                                                                                               work          correct. Memorial
                                                                                                                        Memorial DayDayII did     work, but
                                                                                                                                              did work,   but II
      44      A. (Nods head.)                                                             44   didn't
                                                                                               didn't get  paid.
                                                                                                      get paid.
      5       Q. Okay.                                                                    5       Q. Who did        you submit
                                                                                                               did you   submit your
                                                                                                                                  your time     records to
                                                                                                                                          time records      when
                                                                                                                                                         to when
      66               (Exhibit No. 10 10 marked.)                                        66   you provided
                                                                                               you  provided services
                                                                                                                 services to
                                                                                                                          to Capsugel?
                                                                                                                             Capsugel?
      77      Q. (By Mr. Parker) : Exhibit 10        10 is a document                     77      A. When I provide
                                                                                                  A.               provide my
                                                                                                                            my time, I enter -- there's
                                                                                                                                                    there's a
      88   that your counsel produced to me in this case. Have you                        88   website that
                                                                                               website   that is for -- Robert Half
                                                                                                                                  Half has a website
                                                                                                                                                website where
      99   seen  this document
           seen this   document before?
                                   before?                                                99   you go
                                                                                               you  go in
                                                                                                        in and
                                                                                                            and enter  your project
                                                                                                                 enter your   project name
                                                                                                                                       name and and log
                                                                                                                                                    log in  to the
                                                                                                                                                         in to  the
     10
     lO       A. I don't recall. Maybe.
                                      Maybe. Yes.Yes. Sure.
                                                       Sure.                             10
                                                                                         10    website, and
                                                                                               website,   and the   website has
                                                                                                               the website    has all
                                                                                                                                  all the
                                                                                                                                      the months     there for
                                                                                                                                            months there    for
     11
     11       Q. Did you prepare this document?                                          11
                                                                                         11    the project,
                                                                                                   project, and    that's obviously
                                                                                                              and that's  obviously mymy six six months   plus
                                                                                                                                                 months plus
     12
     12       A. Yes, I think so. Oh, my gosh. What is this?                             12
                                                                                         12    that I needed to to log
                                                                                                                   log in my time.
                                                                                                                       in my   time. That's
                                                                                                                                       That's how
                                                                                                                                                how II enter
                                                                                                                                                       enter mymy
     13
     13    Can you explain to me what is this?                                           13
                                                                                         13    hours.
                                                                                               hours.
     14
     14       Q. I got it from your lawyer.                                              14
                                                                                         14       Q. It's aa Robert     Half website?
                                                                                                               Robert Half    website?
     15
     15       A.
              A. Well,
                     Well, yes,
                           yes, if
                                if it
                                   it came
                                      came from
                                             from me,    yes, II did.
                                                    me, yes,     did.                    15
                                                                                         15       A. It's
                                                                                                  A.    It's a
                                                                                                             a Robert   Half website.
                                                                                                               Robert Half    website.
     16
     16       Q. Well, the document reflectsreﬂects here, at least to                    16
                                                                                         16       Q. It's notnot aa Capsugel
                                                                                                                    Capsugel website?
                                                                                                                                website?
     17
     17    me,
           me, I'll
                I'll ask
                     ask you
                         you to
                             to confirm,
                                 conﬁrm, that
                                            that you
                                                  you have
                                                       have gone
                                                             gone through
                                                                     through             17
                                                                                         17       A. Not
                                                                                                  A.    Not Capsugel      website. It's
                                                                                                              Capsugel website.      It's Robert
                                                                                                                                            Robert Half.
                                                                                                                                                   Half.
     18
     18    for the remaining what you believed would    would be be three
                                                                    three                18
                                                                                         18       Q.
                                                                                                  Q. YouYou weren't
                                                                                                               weren't responsible,
                                                                                                                        responsible, during
                                                                                                                                        during the
                                                                                                                                                 the time  you
                                                                                                                                                     time you
     19
     19    months at least ofof your providing services to Capsugel                      19
                                                                                         19    provided services
                                                                                               provided    services to
                                                                                                                     to Capsugel,
                                                                                                                         Capsugel, toto report
                                                                                                                                         report your
                                                                                                                                                 your time   to
                                                                                                                                                       time to
     20
     2O    and have itemized out how much you thought you would                          20
                                                                                         20    anyone at Capsugel?
                                                                                                            Capsugel?
     21
     21    have earned during that time period; is that correct?                         21
                                                                                         21       A. Yes.
                                                                                                  A.    Yes.
     22
     22       A. Yes, ma'am.                                                             22
                                                                                         22       Q.
                                                                                                  Q. WhoWho did     you report
                                                                                                               did you           your time
                                                                                                                         report your    time to?
                                                                                                                                               to?
     23
     23       Q. And it looks like in doing that, you did it                             23
                                                                                         23       A. Muralidhar Nuggehalli.
                                                                                                  A.                   Nuggehalli.
     24
     24    for the months of of July, August and September, and you                      24
                                                                                         24       Q. How would you      you provide
                                                                                                                             provide your
                                                                                                                                       your time to himhim at
     25
     25    assumed that for each of   of the workdays during those three  three          25
                                                                                         25    Capsugel?
                                                                                               Capsugel?


                                                                                                             18
                                                                                                             18 (Pages
                                                                                                                (Pages 66
                                                                                                                       66 to
                                                                                                                          to 69)
                                                                                                                             69)

    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                                                                                   214-698-5199
                                                                                                                                    214—698—5199
                                                                                                                                                            APP. 024
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 22 of 71 PageID: 893

    MARTINO
    MART INO RIVAPLATA
             RIVAPLATA                                                                                                                              5/14/2019
                                                                                                                                                    5/14/2019

                                                                      Page
                                                                      Page 70
                                                                           7O                                                                              Page
                                                                                                                                                           Page 72
                                                                                                                                                                72

      11      A. They
              A.      have another
                 They have another website
                                   website too.
                                           too.                                            11   company
                                                                                                company approximately
                                                                                                             approximately $1,700?$1,700?
      2
      2        Q.
               Q. SoSo you    would --
                        you would     —                                                    22       A. Yes.
                                                                                                    A.   Yes. That's
                                                                                                                  That's my my rent.     Yes, that's
                                                                                                                                 rent. Yes,             right.
                                                                                                                                                that's right.
      3
      3        A. Enter
               A.  Enter twice.
                            twice.                                                         33   Yes.
                                                                                                Yes.
      44       Q.
               Q. GoGo toto both
                            both aa Robert
                                    Robert HalfHalf and
                                                      and Capsugel        website
                                                            Capsugel website               44       Q.
                                                                                                    Q. If    you'll look
                                                                                                         Ifyou‘ll     look atat interrogatory      number two,
                                                                                                                                interrogatory number          two, itit
      5    and  put your
           and put   your time?
                            time?                                                          55   reflects that
                                                                                                reﬂects          you were
                                                                                                          that you     were outout of  work at
                                                                                                                                   of work         the top
                                                                                                                                               at the   top of  page
                                                                                                                                                             of page
      66       A. That's
               A.  That's correct.
                             correct.                                                      66   three
                                                                                                three from    July 30th,
                                                                                                       from July      30th, 2017,
                                                                                                                              2017, toto July
                                                                                                                                           July 1,
                                                                                                                                                 1, 2018,
                                                                                                                                                    2018, correct?
                                                                                                                                                             correct?
      7
      7        Q.
               Q. Did
                   Did youyou generally
                               generally putput down
                                                  down eight      hours each
                                                           eight hours     each            77       A. Yes,
                                                                                                    A.   Yes, that
                                                                                                                 that isis correct.
                                                                                                                           correct.
      88   day  that you
           day that  you worked?
                           worked?                                                         88       Q.
                                                                                                    Q. Based
                                                                                                         Based on        your earlier
                                                                                                                    on your    earlier testimony,
                                                                                                                                         testimony, II just
                                                                                                                                                          just want
                                                                                                                                                                want
      99       A. Yes.
               A.  Yes.                                                                    99   to
                                                                                                to know
                                                                                                   know if    that is
                                                                                                           if that   is actually
                                                                                                                         actually accurate      based on
                                                                                                                                   accurate based        on the
                                                                                                                                                             the dates
                                                                                                                                                                  dates
     10
     10                (Exhibit   No. 11
                       (Exhibit No.    1 1 marked.)
                                            marked.)                                      10
                                                                                          10    that
                                                                                                that you
                                                                                                     you gave
                                                                                                           gave for      when you
                                                                                                                   for when      you performed
                                                                                                                                     performed services
                                                                                                                                                      services for
                                                                                                                                                                 for
     11
     11        Q.
               Q. (By     Mr. Parker)
                    (By Mr.    Parker) :: I'll
                                            I'll hand   you what
                                                 hand you      what I've
                                                                      I‘ve                11
                                                                                          11    Cardone
                                                                                                Cardone Industries?
                                                                                                            Industries?
     12
     12    marked
           marked as as Exhibit
                        Exhibit 11.11. I'll
                                        I‘ll represent
                                             represent to  to you   this is
                                                               you this   is              12
                                                                                          12        A. Yeah,
                                                                                                    A.   Yeah, that's
                                                                                                                   that's correct.
                                                                                                                            correct.
     13
     13    another
           another document
                     document II received
                                    received from       your counsel
                                                 from your      counsel in in this
                                                                              this        13
                                                                                          13        Q.
                                                                                                    Q. Because
                                                                                                         Because earlier         your testimony
                                                                                                                       earlier your    testimony was        that you
                                                                                                                                                      was that    you
     14
     14    case.
           case. This
                  This isis specifically    your and
                             speciﬁcally your      and your
                                                         your company's
                                                                 company's                14
                                                                                          14    performed services
                                                                                                performed     services for  for Cardone
                                                                                                                                Cardone beginning
                                                                                                                                             beginning in  in February
                                                                                                                                                               February or
                                                                                                                                                                         or
     15
     15    answers
           answers to to Capsugel's
                         Capsugel‘s interrogatories
                                       interrogatories which which are     written
                                                                      are written         15
                                                                                          15    March
                                                                                                March 2018,
                                                                                                         2018, andand youyou said
                                                                                                                               said you    provided them
                                                                                                                                    you provided        them through
                                                                                                                                                               through July
                                                                                                                                                                         July
     16
     16    questions that we ask you to answer under oath.                                16
                                                                                          16    or August of  of 2018. I just want to make sure I
     17
     17        A. Yeah.
               A.  Yeah.                                                                  17
                                                                                          17    understand when
                                                                                                understand     when you        worked for
                                                                                                                         you worked       for them.
                                                                                                                                              them.
     18
     18        Q.
               Q. Focus
                   Focus youryour attention
                                   attention first
                                                ﬁrst of
                                                      of all,   please,
                                                           all, please,                   18
                                                                                          18        A. II said
                                                                                                    A.      said II don't    recall the
                                                                                                                     don't recall   the exact
                                                                                                                                          exact date.
                                                                                                                                                  date. II can
                                                                                                                                                            can
     19
     19    sir,
           sir, on page two
                on page   two toto your
                                   your answers
                                          answers to  to interrogatories
                                                          interrogatories on  on          19
                                                                                          19    go  back and
                                                                                                go back    and check
                                                                                                                 check my my contract,      but this
                                                                                                                                contract, but     this is
                                                                                                                                                       is about    right
                                                                                                                                                           about right
     20
     20    number
           number one      where II asked
                     one where       asked about      the damages
                                              about the     damages that that you
                                                                              you were
                                                                                   were   20
                                                                                          20    starting
                                                                                                starting in
                                                                                                          in July.
                                                                                                              July. Yeah,
                                                                                                                       Yeah, II didn't
                                                                                                                                  didn't work
                                                                                                                                           work in in January,
                                                                                                                                                      January,
     21
     21    seeking
           seeking in   this lawsuit.
                     in this  lawsuit. DoDo youyou see
                                                     see that,
                                                           that, sir?
                                                                  sir?                    21
                                                                                          21    February.
                                                                                                February. I'm I‘m sorry.
                                                                                                                    sorry. II didn't    recall very
                                                                                                                                didn't recall    very well.
                                                                                                                                                       well. No.No.
     22
     22        A. Number
               A.  Number one  one answer?
                                    answer?                                               22
                                                                                          22        Q.
                                                                                                    Q. SoSo now
                                                                                                              now II need
                                                                                                                        need toto reconfirm
                                                                                                                                  reconﬁrm my    my timeline      then,
                                                                                                                                                      timeline then,
     23
     23        Q.
               Q. Yes.
                   Yes.                                                                   23
                                                                                          23    if
                                                                                                if you  will.
                                                                                                   you will.
     24
     24        A. Yes,
               A.  Yes, II do.
                             do.                                                          24
                                                                                          24        A. Yeah.
                                                                                                    A.   Yeah.
     25
     25        Q.
               Q. Do
                   Do youyou see   that answer
                              see that   answer is  is in
                                                       in response
                                                           response to  to my
                                                                           my             25
                                                                                          25        Q.
                                                                                                    Q. SoSo it's   your testimony
                                                                                                              it's your    testimony that      you stopped
                                                                                                                                         that you    stopped


                                                                      Page
                                                                      Page 71
                                                                           7l                                                                              Page
                                                                                                                                                           Page 73
                                                                                                                                                                73

      11   question about the damages you were seeking in this                             11   performing services for Capsugel JuneJune 30th,
                                                                                                                                          30th, 2017,
                                                                                                                                                 2017,
      22   case?                                                                           22   correct?
       3       A. Yes.                                                                     3        A. Yes.
      44       Q. You note in your answer you're seeking the                               44       Q. Then it's your testimony that you didn't
      5    remaining three months, and that‘s
                                            that's what we just looked                     5    provide services for anyone --
      66   at on the Exhibit 10?
                               10?                                                         66       A. No.
      77       A. Yeah.                                                                    77       Q. -- until July 1,
                                                                                                                     1, 2018?
      88       Q. As well as an additional six months because                              88       A. Yeah, this is the Philadelphia project, yes.
      99   you believe the plus sign after
                                         aﬁer the six months in your                       99   I didn't work for almost a year, probably
                                                                                                                                  probably close
                                                                                                                                             close to
                                                                                                                                                   to aa
     10
     1O    agreement with Robert Half Half meant that the contract would                  10
                                                                                          10    year or a year, yes. I did not work a year completely,
     11
     11    have  been at
           have been   at least
                          least aa year?
                                   year?                                                  11
                                                                                          11    yeah.
                                                                                                yeah.
     12
     12        A. Yeah.                                                                   12
                                                                                          12        Q. You didn't work as a contractor or employee?
     13
     13        Q. And it notes you're seeking attorney's fees,                            13
                                                                                          13        A. No, I didn't work at all. I tried to find
                                                                                                                                             ﬁnd
     14
     14    and as of
                   of the date these responses were prepared, they                        14
                                                                                          14                         ﬁnd. I compete with a hundred
                                                                                                project and couldn't find.
     15
     15    were roughly $19,000. Do you see that, sir?                                    15
                                                                                          15                                                         ﬁnd a
                                                                                                million people from India, so it's hard for me to find
     16
     16        A. Yes.                                                                    16
                                                                                          16    project.
     17
     17        Q. Are you paying your lawyer in this case by the                          17
                                                                                          17        Q. So this document reﬂects
                                                                                                                           reflects that
                                                                                                                                    that you
                                                                                                                                         you started
                                                                                                                                              started
     18
     18    hour?                                                                          18
                                                                                          18    performing services for Cardone July 1,  1, 2018, and it
     19
     19        A. Yes.                                                                    19
                                                                                          19    says through the present. And the present date these
     20
     2O        Q. And then it notes that you are also seeking                             20
                                                                                          2O    interrogatories were served was November 18th   18th of
                                                                                                                                                     of 2018.
     21
     21    damages for a penalty for breaking your lease. Do you                          21
                                                                                          21              So, with that understanding, what is your
     22
     22    see that?                                                                      22
                                                                                          22    best recollection now today as to when you stopped
     23
     23        A. Yes.                                                                    23
                                                                                          23    performing services for Cardone?
     24
     24        Q. Is it correct in order to get out ofof your                             24
                                                                                          24        A. July, August, September, October, probably
     25
     25    lease you say was a year in duration, you had to pay the                       25
                                                                                          25    November. November of    of 2018, yes. July -- yeah, July


                                                                                                                 19
                                                                                                                 19 (Pages
                                                                                                                    (Pages 70
                                                                                                                           70 to
                                                                                                                              to 73)
                                                                                                                                 73)

    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                                                                                         214-698-5199
                                                                                                                                          214—698—5199
                                                                                                                                                                     APP. 025
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 23 of 71 PageID: 894

    MARTINO
    MART INO RIVAPLATA
             RIVAPLATA                                                                                                                           5/14/2019
                                                                                                                                                 5/14/2019

                                                                    Page
                                                                    Page 74
                                                                         74                                                                             Page
                                                                                                                                                        Page 76
                                                                                                                                                             76
      11   because II was
           because    was there
                          there --
                                -- II was
                                      was living there in
                                          living there in                                 11       Q.
                                                                                                   Q. And
                                                                                                      And then
                                                                                                          then finally
                                                                                                               ﬁnally at
                                                                                                                       at the
                                                                                                                          the top
                                                                                                                              top of page ten
                                                                                                                                  of page ten of
                                                                                                                                              of
      2
      2    Philadelphia.
           Philadelphia. So
                         So July, August, September,
                            July, August, September, October,
                                                     October,                             2
                                                                                          2    your interrogatory
                                                                                               your interrogatory answers
                                                                                                                  answers II asked
                                                                                                                             asked describe
                                                                                                                                   describe the
                                                                                                                                            the
      3    November. Yeah, November. November/December, something                         3    relationship between
                                                                                                              between CPM CPM andand yourself,
                                                                                                                                       yourself, andand the
                                                                                                                                                        the answer
                                                                                                                                                             answer is
                                                                                                                                                                    iS
      4
      4    like
           like that.
                that.                                                                     44   that
                                                                                               that you
                                                                                                    you are
                                                                                                          are the
                                                                                                              the sole   member of
                                                                                                                   sole member      of CPM.
                                                                                                                                        CPM. That's
                                                                                                                                                 That's correct,
                                                                                                                                                         correct,
      5
      5       Q. And so
              Q. And    with that
                     so with that understanding
                                  understanding then
                                                then when
                                                     when do
                                                          do                              55   right?
                                                                                               right?
      66   you now
           you now believe
                   believe you provided services
                           you provided services for
                                                 for Corning?
                                                     Corning?                             66       A. Yeah.
                                                                                                   A.   Yeah.
      7
      7    Because you testified
           Because you testiﬁed --
                                 --                                                       77               MR.    PARKER: Want
                                                                                                           lVlR. PARKER:        Want to to take
                                                                                                                                            take aa break
                                                                                                                                                     break for
                                                                                                                                                            for
      8       A. It
              A. It was
                    was overlap.
                        overlap. Remember
                                 Remember II said
                                             said it
                                                  it was
                                                     was                                  88   about
                                                                                               about five
                                                                                                       ﬁve minutes?
                                                                                                            minutes?
      99   overlap.
           overlap. II was
                       was working two projects
                           working two projects at
                                                at the
                                                   the same
                                                       same time.
                                                            time.                         99               (Recess
                                                                                                           (Recess taken.)
                                                                                                                      taken.)
     10
     10    Corning probably started
           Coming probably  started August/September timeframe.
                                    August/September timeﬁ'ame.                          10
                                                                                         10                (Exhibit
                                                                                                           (Exhibit No.No. 12  marked.)
                                                                                                                            12 marked.)
     11
     11       Q.
              Q. That went from
                 That went      August or
                           from August or September
                                          September of
                                                    of 2018 to
                                                       2018 to                           11
                                                                                         11        Q.
                                                                                                   Q. (By
                                                                                                        (By Mr.
                                                                                                              Mr. Parker)
                                                                                                                   Parker) :2 I'm
                                                                                                                               I'm handing
                                                                                                                                    handing you,you,
     12
     12    April of
                 of 2019?                                                                12
                                                                                         12    Mr. Rivaplata, a document I've    I‘ve marked as Exhibit 12      12
     13
     13       A. Yes.
              A. Yes.                                                                    13
                                                                                         13    which is
                                                                                               which      your and
                                                                                                       is your  and CPMCPM Consulting's
                                                                                                                             Consulting‘s second
                                                                                                                                               second amended
                                                                                                                                                        amended
     14
     14       Q. And
                 And you're
                     you're sticking
                            sticking with
                                     with that you started
                                          that you         with
                                                   started with                          14
                                                                                         14    complaint
                                                                                               complaint in in this
                                                                                                               this lawsuit.
                                                                                                                     lawsuit. Okay?
                                                                                                                                Okay?
     15
     15    Newmont in
           Newmont in May
                      May of
                          of --
                             —                                                           15
                                                                                         15        A. Yeah.
                                                                                                   A.   Yeah.
     16
     16       A. Yes,
              A  Yes, that is
                           is correct. I'm sorry.
                              correct. I‘m sorry. II didn't
                                                     didn't                              16
                                                                                         16        Q.
                                                                                                   Q. If   you would
                                                                                                        Ifyou             please turn
                                                                                                                would please      turn to  the second
                                                                                                                                        to the           page.
                                                                                                                                                second page.
     17
     17    recall exactly
           recall         but this
                  exactly but this is
                                   is correct.
                                      correct. July
                                               July all the way
                                                    all the     to
                                                            way to                       17
                                                                                         17        A. Yeah.
                                                                                                   A.   Yeah.
     18
     18    November/December, and
           November/December, and II overlapped
                                     overlapped Corning with
                                                Corning with                             18
                                                                                         18        Q.
                                                                                                   Q. Paragraph
                                                                                                        Paragraph six      notes that
                                                                                                                       six notes        you are
                                                                                                                                  that you    are aa United
                                                                                                                                                     United
     19
     19    August 19th.
           August 19th. So
                        So II was
                              was running
                                  running two projects at
                                          two projects    the same
                                                       at the same                       19
                                                                                         19    States
                                                                                               States citizen;
                                                                                                       citizen; is
                                                                                                                 is that
                                                                                                                    that correct?
                                                                                                                          correct?
     20
     20    time
           time for
                for aa month
                       month or two, yeah.
                             or two, yeah.                                               20
                                                                                         20        A. Yes.
                                                                                                   A.   Yes.
     21
     21       Q. If you'll look,
              Q. Ifyou'll  look, sir,
                                 sir, at
                                      at your
                                         your answer
                                              answer to
                                                     to                                  21
                                                                                         21        Q.
                                                                                                   Q. When
                                                                                                        When did      you become
                                                                                                                did you    become aa United
                                                                                                                                        United States
                                                                                                                                                  States citizen?
                                                                                                                                                          citizen?
     22
     22    interrogatory number
                         number 12, which is
                                12, which is on page nine,
                                             on page nine, II ask
                                                              ask                        22
                                                                                         22        A. II really
                                                                                                   A.     really don't   recall, but
                                                                                                                  don't recall,  but it
                                                                                                                                      it was
                                                                                                                                         was aa long
                                                                                                                                                 long time
                                                                                                                                                       time
     23
     23    there
           the --                                                                        23
                                                                                         23    ago.
                                                                                               ago. More
                                                                                                     More than
                                                                                                             than 30    years. Thirty,
                                                                                                                    30 years.   Thirty, 4040 years
                                                                                                                                               years ago.
                                                                                                                                                      ago. I'm
                                                                                                                                                             I'm
     24
     24       A. Page nine,
              A.      nine, yeah.
                            yeah.                                                        24
                                                                                         24    sorry
                                                                                               sorry II did
                                                                                                        did not
                                                                                                             not know
                                                                                                                 know exactly.
                                                                                                                          exactly.
     25
     25       Q.
              Q. --
                 — for
                    for you to identify
                        you to identify every person who
                                        every person who you
                                                         you or
                                                             or                          25
                                                                                         25        Q.
                                                                                                   Q. And
                                                                                                        And the    next sentence
                                                                                                              the next    sentence notes     that CPM
                                                                                                                                     notes that    CPM is iS aa


                                                                    Page
                                                                    Page 75
                                                                         75                                                                             Page
                                                                                                                                                        Page 77
                                                                                                                                                             77

      11   any
           any of
                of your
                    your representatives
                          representatives have have contacted,
                                                       contacted, interviewed
                                                                     interviewed          11   Texas-based
                                                                                               Texas-based L.L.C.,
                                                                                                                L.L.C., butbut II think
                                                                                                                                  think wewe confirmed
                                                                                                                                              conﬁrmed earlierearlier
      22   or
           or for whom you
              for whom     you have
                                  have obtained      written or
                                         obtained written       or oral  regarding
                                                                    oral regarding        22   it's
                                                                                               it's actually
                                                                                                    actually aa Florida-based
                                                                                                                 Florida-based L.L.C.,
                                                                                                                                    L.L.C., correct?
                                                                                                                                              correct?
      33   the
           the case,
               case, including
                       including current
                                    current oror former
                                                  former employees
                                                             employees of  of             33        A.   Yes.
                                                                                                    A. Yes.
      44   Capsugel,
           Capsugel, and and the
                              the answer
                                   answer is is Barry
                                                Barry Cormier,
                                                         Cormier, correct?
                                                                      correct?            44        Q.
                                                                                                    Q. And
                                                                                                         And then
                                                                                                               then youyou confirmed
                                                                                                                            conﬁrmed earlier        that you
                                                                                                                                           earlier that   you are
                                                                                                                                                                are
      55       A. Barry
               A.    Barry Cormier,       yeah, is
                             Cormier, yeah,      is the
                                                     the one
                                                          one that
                                                                that II spoke
                                                                        spoke             55   the
                                                                                               the owner
                                                                                                     owner and
                                                                                                            and sole
                                                                                                                   sole owner
                                                                                                                          owner ofof CPM,
                                                                                                                                      CPM, correct?
                                                                                                                                              correct?
      66   with Capsugel,
           with  Capsugel, yes. yes.                                                      66        A.   Yes.
                                                                                                    A. Yes.
      77       Q.
               Q. Have      you spoken
                     Have you     spoken with      him since
                                            with him              you filed
                                                          since you     ﬁled this
                                                                             this         77        Q.
                                                                                                    Q. Looking
                                                                                                         Looking at      paragraph eight,
                                                                                                                      at paragraph     eight, sir,
                                                                                                                                               sir, did   you ever
                                                                                                                                                    did you     ever
      8    lawsuit?
           lawsuit?                                                                       88   tell  your supervisor,
                                                                                               tell your   supervisor, Muralidhar         Nuggehalli, that
                                                                                                                           Muralidhar Nuggehalli,                you
                                                                                                                                                           that you
      99       A. No.
               A.    No.                                                                  99   were going
                                                                                               were   going toto rent
                                                                                                                  rent anan apartment
                                                                                                                             apartment in     New Jersey
                                                                                                                                          in New     Jersey to to perform
                                                                                                                                                                  perform
     10
     10        Q.
               Q. Have      you spoken
                     Have you     spoken with
                                            with anybody
                                                   anybody from from Robert
                                                                        Robert Half
                                                                                Half     10
                                                                                         1O    contractual    work for
                                                                                               contractual work        for Capsugel?
                                                                                                                            Capsugel?
     11
     11    since  you filed
           since you    ﬁled this
                               this lawsuit?
                                     lawsuit?                                            11
                                                                                         11         A.   Yes, when
                                                                                                    A. Yes,    when IIwas was there
                                                                                                                               there atat the
                                                                                                                                          the site,   yes. Yes,
                                                                                                                                               site, yes.    Yes,
     12
     12        A. No.                                                                    12
                                                                                         12    I did.
     13
     13        Q.
               Q. Have      you spoken
                     Have you     spoken with
                                            with anyone
                                                   anyone fromfrom Capsugel
                                                                     Capsugel            13
                                                                                         13         Q.
                                                                                                    Q. Did    you tell
                                                                                                         Did you          him that
                                                                                                                     tell him  that you
                                                                                                                                      you had    rented an
                                                                                                                                            had rented     an
     14
     14    since  you filed
           since you    ﬁled this
                               this lawsuit?
                                     lawsuit?                                            14
                                                                                         14    apartment?
                                                                                               apartment?
     15
     15        A. No.
               A.    No.                                                                 15
                                                                                         15         A.   Yes.
                                                                                                    A. Yes.
     16
     16        Q. Have you spoken with anyone from Capsugel                              16
                                                                                         16         Q. And what's the basis for your belief      belief that he,he,
     17
     17    since  you stopped
           since you               working there
                        stopped working        there June
                                                       June 30th,
                                                              30th, 2017?
                                                                      2017?              17
                                                                                         17    being Muralidhar,
                                                                                               being   Muralidhar, was   was aware
                                                                                                                              aware of    the terms
                                                                                                                                       of the  terms of    your
                                                                                                                                                       of your
     18
     18        A. No.
               A.    No. Spoke,
                           Spoke, no. no.                                                18
                                                                                         18    agreement
                                                                                               agreement withwith Robert
                                                                                                                     Robert Half?
                                                                                                                              Half?
     19
     19        Q.
               Q. Have      you e-mailed
                     Have you                 with anyone
                                  e—mailed with       anyone from       there since
                                                                 from there   since      19
                                                                                         19         A.
                                                                                                    A. Oh,
                                                                                                         Oh, many,
                                                                                                              many, manymany beliefs.
                                                                                                                                beliefs. The
                                                                                                                                           The first
                                                                                                                                                 ﬁrst one
                                                                                                                                                       one is is that
                                                                                                                                                                 that
     20
     20    then?
           then?                                                                         20
                                                                                         20    he
                                                                                               he assigned
                                                                                                    assigned meme toto aa project,
                                                                                                                           project, aa BPC    project that
                                                                                                                                       BPC project       that was
                                                                                                                                                                was
     21
     21        A. II ask
               A.      ask Michael
                           Michael MarsMars forfor aa work
                                                       work reference
                                                               reference to   be
                                                                           to be         21
                                                                                         21    pretty much
                                                                                               pretty  much outside
                                                                                                               outside the the area
                                                                                                                               area that    he hired
                                                                                                                                      that he  hired meme forfor
     22
     22    placed in
           placed   in my
                        my resume,
                            resume, and      he send
                                        and he   send it it to  me. II work
                                                            to me.      work with
                                                                              with       22
                                                                                         22    because in
                                                                                               because    in the
                                                                                                             the interview      process he
                                                                                                                   interview process       he talked
                                                                                                                                              talked to to me
                                                                                                                                                            me more
                                                                                                                                                                 more
     23
     23    him
           him aa lot,
                   lot, and  he say
                        and he         Martino, no
                                  say Martino,     no problem,
                                                        problem, put put my
                                                                          my name,
                                                                              name,      23
                                                                                         23    about
                                                                                               about the
                                                                                                       the HANA        portion of
                                                                                                            HANA portion            the project,
                                                                                                                                 of the   project, but
                                                                                                                                                     but then
                                                                                                                                                          then hehe told
                                                                                                                                                                    told
     24
     24    put Michael
           put Michael MarsMars as as aa work
                                         work reference
                                                reference on       my resume.
                                                               on my    resume. That
                                                                                  That   24
                                                                                         24    me,   Martino, there's
                                                                                               me, Martino,      there's some      project II want
                                                                                                                           some project       want youyou to    work
                                                                                                                                                            to work
     25
     25    was the
           was  the only
                     only time,    just for
                           time, just     for work
                                              work references.
                                                      references.                        25
                                                                                         25    with Lynn
                                                                                               with   Lynn Horowitz,
                                                                                                             Horowitz, whichwhich is is the
                                                                                                                                        the controller,     which is
                                                                                                                                             controller, which      is



                                                                                                               20
                                                                                                               20 (Pages
                                                                                                                  (Pages 74
                                                                                                                         74 to
                                                                                                                            to 77)
                                                                                                                               77)

    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                                                                                       214-698-5199
                                                                                                                                        214—698—5199
                                                                                                                                                                 APP. 026
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 24 of 71 PageID: 895

    MARTINO
    MART INO RIVAPLATA
             RIVAPLATA                                                                                                                       5/14/2019
                                                                                                                                             5/14/2019

                                                                   Page
                                                                   Page 78
                                                                        78                                                                          Page
                                                                                                                                                    Page 80
                                                                                                                                                         8O

      11   the BPC project which I did. Then he talked to me about                      11      A. The best I recall he's
                                                                                                                       he's a contractor, an    H-1B
                                                                                                                                            an H-lB
      22   Prakash has another small project, the price revenue                         22   visa.
                                                                                             visa.
      3    project and then the HANA project. So he talked to me                        3       Q. What's the basis of    your belief
                                                                                                                       of your  belief that
                                                                                                                                       that he's
                                                                                                                                             he's aa
      44   about so many things. And also the fact that they were                       44   contractor?
      5    in the middle of
                          of the merger, and there was a lot ofof                       5       A. Because he told me.me. He told me that that
      66   reporting that needed to be done. So for me that's                           66   specifically
                                                                                             speciﬁcally because one day we werewere chatting     just like
                                                                                                                                      chatting just     like
      77   good. That's a lot ofof work there.                                          77   a normal chat on the halls, and we're
                                                                                                                               we're talking
                                                                                                                                     talking about
                                                                                                                                                about like
                                                                                                                                                        like
      88       Q. I don't think you answered my question. My                            88   he used to be a contractor as well.
                                                                                                                            well. That's what
                                                                                                                                            what hehe told
                                                                                                                                                       told
      99   question is what's the basis for your belief
                                                   belief that                          99   me that he was a contractor there.
     10
     1O    Muralidhar was aware of   of the terms of
                                                  of your and CPM's
                                                               CPMs                    10
                                                                                       1O       Q. But did he tell you
                                                                                                                     you at the time
                                                                                                                                time he    was aa
                                                                                                                                      he was
     11
     11    agreements with Robert Half?                                                11
                                                                                       11    contractor or employee?
     12
     12        A. Oh, because he told me on the phone in the                           12
                                                                                       12       A. Contractor.
                                                                                                     Contractor.
     13
     13    interview process. He told me your project's going to                       13
                                                                                       13       Q. And it's your testimony that he  he told
                                                                                                                                        told you   he
                                                                                                                                              you he
     14
     14    be six months plus, easily a year. He said that to me                       14
                                                                                       14    was on aa H-1B
                                                                                             was       H—1B visa?
                                                                                                              visa?
     15
     15                          ﬁrst interview.
           on the phone in the first                                                   15
                                                                                       15       A. Yes.
                                                                                                     Yes.
     16
     16        Q. But you don't know for certain whether he                            16
                                                                                       16       Q. Did anyone else from Capsugel tell         you they
                                                                                                                                         tell you  they
     17
     17    actually got a copy ofof your subcontractor agreement with                  17
                                                                                       17    were on an H-1B
                                                                                                          H— 1B visa?
     18
     18    Robert Half, correct?                                                       18
                                                                                       18       A. They
                                                                                                     They all
                                                                                                           all are.
                                                                                                               are.
     19
     19        A. Can you repeat the question?                                         19
                                                                                       19       Q. That's not my question. Did  Did anyone
                                                                                                                                     anyone else
                                                                                                                                               else from
                                                                                                                                                     from
     20
     2O        Q. You don't know for certain that Muralidhar                           20
                                                                                       2O    Capsugel tell you that?
     21
     21    received a copy of
                            of CPM's subcontractor services                            21
                                                                                       21       A. Yes.
                                                                                                     Yes.
     22
     22    agreement with Robert Half, correct?                                        22
                                                                                       22       Q. Who?
                                                                                                     Who?
     23
     23        A.  No, II don't.
               A. No,     don't.                                                       23
                                                                                       23       A.
                                                                                                A. Yokesh,
                                                                                                     Yokesh, Prakash,
                                                                                                               Prakash, and
                                                                                                                        and --
                                                                                                                             -- oh my goodness.
                                                                                                                                oh my   goodness.
     24
     24        Q. And you don't know for certain that anybody                          24
                                                                                       24    There's some difficult
                                                                                                            difﬁcult names, See-bomb (ph)  (ph) something.
                                                                                                                                                 something.
     25
     25    from Robert Half
                          Half received a copy of
                                                of your subcontract                    25
                                                                                       25    There's two or three more guys that told
                                                                                                                                    told me
                                                                                                                                          me that.
                                                                                                                                               that.


                                                                   Page
                                                                   Page 79
                                                                        79                                                                          Page
                                                                                                                                                    Page 81
                                                                                                                                                         8l

      11   services agreement with   with Robert Half,  Half, correct?                  11       Q.
                                                                                                 Q. SoSo it's  your testimony
                                                                                                          it's your    testimony that
                                                                                                                                    that approximately
                                                                                                                                           approximately four
                                                                                                                                                            four
      2        A.
               A. II know
                     know for  for sure   that Robert
                                    sure that     Robert Half    handed my
                                                           Half handed       my         2    to
                                                                                             to five
                                                                                                ﬁve --
                                                                                                     --
      33   six-month
           six-month long
                        long contract
                                contract toto them,
                                                them, to to everybody
                                                            everybody in  in            3        A.
                                                                                                 A. Yes.
                                                                                                      Yes.
      44   Capsugel,
           Capsugel, to to Nuggehalli
                            Nuggehalli and  and DuPont.
                                                   DuPont. ThatThat I'm
                                                                      I'm sure.
                                                                            sure.       44       Q.
                                                                                                 Q. ---- from
                                                                                                         from Capsugel
                                                                                                                 Capsugel --  --
      55       Q.
               Q. Your
                   Your testimony         today is
                            testimony today         is you
                                                        you know
                                                             know for
                                                                    for certainty
                                                                         certainty      55       A.
                                                                                                 A. Yes.
                                                                                                      Yes.
      66   that
           that someone
                someone from from Robert
                                     Robert Half       provided aa copy
                                               Half provided         copy of of your
                                                                                your    66       Q.
                                                                                                 Q. Hold
                                                                                                      Hold on.on.
      77   subcontractor
           subcontractor services
                              services agreement
                                         agreement to     to individuals
                                                             individuals at  at         77       A.
                                                                                                 A. Oh,
                                                                                                      Oh, sorry.
                                                                                                            sorry.
      88   Capsugel?
           Capsugel?                                                                    88       Q.
                                                                                                 Q. Let    me ask
                                                                                                      Let me     ask my
                                                                                                                      my question
                                                                                                                           question -- --
      99       A.
               A. Yes.
                   Yes.                                                                 99       A.
                                                                                                 A. Yeah.
                                                                                                      Yeah.
     10
     10        Q.
               Q. And
                   And the      basis for
                           the basis    for that
                                             that belief
                                                    belief is
                                                            is what?
                                                               what?                   10
                                                                                       1O        Q.
                                                                                                 Q. --   before you
                                                                                                      -- before          talk. It's
                                                                                                                   you talk.         your testimony
                                                                                                                                It's your    testimony that
                                                                                                                                                         that
     11
     11        A.
               A. Cormier
                   Cormier phonephone call
                                         call -- -- Cormier
                                                    Cormier told
                                                               told me
                                                                     me that
                                                                         that onon     11
                                                                                       11    four
                                                                                             four or
                                                                                                   or five  people from
                                                                                                      ﬁve people       from Capsugel
                                                                                                                              Capsugel told       you that
                                                                                                                                            told you  that they
                                                                                                                                                           they
     12
     12    the phone.
           the phone.                                                                  12
                                                                                       12    were on
                                                                                             were      H-1B
                                                                                                   on H-         visas?
                                                                                                            1B visas?
     13
     13        Q.
               Q. So,
                   So, forfor the  record, Cormier
                              the record,     Cormier from       Robert Half
                                                           from Robert      Half       13
                                                                                       13        A.
                                                                                                 A. Yeah,
                                                                                                      Yeah, four
                                                                                                               four sounds
                                                                                                                      sounds about      right.
                                                                                                                                about right.
     14
     14    told you --
           told yo   --                                                                14
                                                                                       14        Q.
                                                                                                 Q. And
                                                                                                      And do      you know
                                                                                                             do you     know ifif any
                                                                                                                                   any of
                                                                                                                                        of those
                                                                                                                                             those individuals
                                                                                                                                                    individuals
     15
     15        A.
               A. Yes.
                   Yes.                                                                15
                                                                                       15    were actually
                                                                                             were  actually employed
                                                                                                               employed directly
                                                                                                                             directly byby Capsugel?
                                                                                                                                              Capsugel?
     16
     16        Q.
               Q. --
                   -- that
                      that he     provided the
                             he provided       the subcontractor
                                                     subcontractor services
                                                                       services        16
                                                                                       16        A.
                                                                                                 A. They
                                                                                                      They were
                                                                                                              were notnot employed
                                                                                                                           employed directly
                                                                                                                                        directly byby Capsugel,
                                                                                                                                                       Capsugel,
     17
     17    agreement
           agreement that      you and
                         that you    and your
                                           your company
                                                   company entered
                                                                entered into    with
                                                                          into with    17
                                                                                       17    no.
                                                                                             no.
     18
     18    Robert
           Robert Half
                   Half to     representatives from
                           to representatives         from Capsugel?
                                                             Capsugel?                 18
                                                                                       18        Q.
                                                                                                 Q. SoSo the
                                                                                                          the individuals
                                                                                                                individuals whowho you       believe who
                                                                                                                                      you believe     who
     19
     19        A.
               A. Yes.
                   Yes.                                                                19
                                                                                       19    allegedly
                                                                                             allegedly told
                                                                                                         told you    they were
                                                                                                               you they     were on    H-1B visas
                                                                                                                                   on H-1B      visas were
                                                                                                                                                       were all
                                                                                                                                                             all like
                                                                                                                                                                 like
     20
     2O        Q.
               Q. Okay.
                   Okay. Now, Now, you you say
                                             say in    paragraph nine
                                                   in paragraph     nine that
                                                                           that you
                                                                                 you   20
                                                                                       20    you, contractors,
                                                                                             you,  contractors, correct?
                                                                                                                    correct?
     21
     21    believe Nuggehalli
           believe Nuggehalli is     is an
                                        an Indian
                                            Indian national.
                                                       national. IsIs that   your
                                                                      that your        21
                                                                                       21        A.
                                                                                                 A. Yes.
                                                                                                      Yes.
     22
     22    belief?
           belief?                                                                     22
                                                                                       22        Q.
                                                                                                 Q. In    paragraph 11
                                                                                                      In paragraph       11 you
                                                                                                                             you state
                                                                                                                                   state that   you were
                                                                                                                                          that you   were
     23
     23        A.
               A. It
                   It is.
                      is. HeHe isis an
                                    an Indian
                                        Indian national,       yes.
                                                   national, yes.                      23
                                                                                       23    instructed
                                                                                             instructed toto transition     your duties
                                                                                                              transition your      duties toto three
                                                                                                                                               three
     24
     24        Q.
               Q. And
                   And to  to your    knowledge was
                              your knowledge                he an
                                                       was he   an employee
                                                                    employee or   or   24
                                                                                       24    individuals
                                                                                             individuals from
                                                                                                            from India,
                                                                                                                    India, correct?
                                                                                                                            correct?
     25
     25    contractor
           contractor ofof Capsugel?
                             Capsugel?                                                 25
                                                                                       25        A.
                                                                                                 A. Yes.
                                                                                                      Yes. Yes.
                                                                                                              Yes.


                                                                                                            21
                                                                                                            21 (Pages
                                                                                                               (Pages 78
                                                                                                                      78 to
                                                                                                                         to 81)
                                                                                                                            81)

    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                                                                                   214-698-5199
                                                                                                                                    214—698—5199
                                                                                                                                                             APP. 027
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 25 of 71 PageID: 896

    MARTINO
    MART INO RIVAPLATA
             RIVAPLATA                                                                                                                                  5/14/2019
                                                                                                                                                        5/14/2019

                                                                      Page
                                                                      Page 82
                                                                           82                                                                                  Page
                                                                                                                                                               Page 84
                                                                                                                                                                    84

      11        Q.
                Q. WhoWho gavegave youyou that
                                            that instruction?
                                                  instruction?                             1    this
                                                                                                this gentleman
                                                                                                     gentleman named
                                                                                                                  named DuPont
                                                                                                                            DuPont --  -- he's not American
                                                                                                                                          he's not  American either.
                                                                                                                                                                 either.
      2         A. Nuggehalli.
                      Nuggehalli.                                                          22   He's not from India. He's He‘s from France. I don't know
      3         Q.
                Q. WasWas that
                             that inin the
                                       the meeting      that he
                                             meeting that      he told
                                                                  told you
                                                                        you that
                                                                               that        3    where he's from. So he threw me in this office. I
      44   your services
           your    services were
                               were no no longer
                                            longer going
                                                     going to    be needed
                                                              to be needed or   or was
                                                                                    was    44   don't think that's proper. I'm            ﬁrst day for God's
                                                                                                                               I‘m the first
      55   it
           it aa subsequent
                 subsequent meeting?
                                  meeting?                                                 5    sake. I drove all the way from Dallas to work for you
      66        A.
                A. No,No, that
                            that was
                                  was before.
                                         before.                                           66   and you treat me like I'm garbage or something. It           It was
                                                                                                                                                                was
      77        Q.
                Q. It    was before
                      It was   before what?
                                          what?                                            77   a hard awakening for me. But anyway, that's one.
      88        A.
                A. Before
                      Before he  he told
                                     told meme toto go.
                                                    go.                                    88              Second,
                                                                                                           Second, as as II was  working, II was
                                                                                                                            was working,        was
      99        Q.
                Q. So      before you
                      So before      you learned
                                           leamed thatthat --
                                                            -—                             99   participating in meetings like I'm   I‘m meeting like in this
     10
     10         A.
                A. Terminated.
                      Terminated.                                                         10
                                                                                          10    conference    room like
                                                                                                conference room     like this.
                                                                                                                           this. II was
                                                                                                                                    was the
                                                                                                                                          the only
                                                                                                                                               only American
                                                                                                                                                    American in   in
     11
     11         Q.
                Q. -- -- that  your services
                         that your     services weren't
                                                   weren't going
                                                              going toto be
                                                                          be              11
                                                                                          11    all India nationals here. So we were talking about      about the
                                                                                                                                                               the
     12
     12    needed,
           needed, he      had already
                       he had     already toldtold you
                                                   you toto transition
                                                             transition thethe duties
                                                                                duties    12
                                                                                          12    project, the HANA project and the BPC project. It was
     13
     13    to
           to three
               three other
                       other individuals?
                               individuals?                                               13
                                                                                          13    going   well, blah,
                                                                                                going well,   blah, blah,   blah. We
                                                                                                                    blah, blah.     We finish     working that
                                                                                                                                          ﬁnish working     that
     14
     14         A.    Yes.
                A. Yes.                                                                   14
                                                                                          14    project, and
                                                                                                project,  and they
                                                                                                               they turn
                                                                                                                    turn around
                                                                                                                           around andand look
                                                                                                                                           look at
                                                                                                                                                 at me
                                                                                                                                                    me and
                                                                                                                                                         and say
                                                                                                                                                             say
     15
     15         Q.
                Q- Did      you ask
                      Did you      35k him
                                         him at   that time
                                               at that  time why
                                                               why hehe was
                                                                         was asking
                                                                                asking    15
                                                                                          15    Martino,
                                                                                                Martino, you
                                                                                                           you can
                                                                                                                can leave
                                                                                                                     leave because
                                                                                                                             because you you don't
                                                                                                                                              don't belong
                                                                                                                                                    belong here
                                                                                                                                                             here
     16
     16    you to
           you    to do
                     do that
                          that if  you thought
                                if you    thought youyou were
                                                           were going
                                                                  going to to still  be
                                                                               Still he   16
                                                                                          16    anymore because Indian meeting. I said okay. All I did
     17
     17    working there
           working      there for
                                for nine
                                      nine more
                                             more months?
                                                    months?                               17
                                                                                          17    was stand
                                                                                                was         up and
                                                                                                      stand up       walk out.
                                                                                                                and walk     out. They
                                                                                                                                    They did    that to
                                                                                                                                           did that  to me
                                                                                                                                                         me twice.
                                                                                                                                                            twice.
     18
     18         A.
                A- NO-No.                                                                 18
                                                                                          18    They said to me like this: Martino, you can leave,      leave, this
                                                                                                                                                                this
     19
     19         Q.
                Q- AndAnd areare the
                                  the individuals
                                        individuals listed
                                                        listed in  the last
                                                                in the  Iii-St            19
                                                                                          19    is all Indians. You don't belong at this meeting. You
     20
     20    sentence
           sentence of      paragraph 11
                         0f paragraph        11 the
                                                 the three
                                                     three individuals
                                                             individuals he  he told
                                                                                 told     20
                                                                                          20    can go. This is an all-Indian meeting. You can go. He
     21
     21    you to
           you    to transition
                     transition youryour duties     to?
                                           duties t0?                                     21
                                                                                          21    mentioned Indians. I just left. leﬁ. They did that to me
     22
     22         A. Those three three there?                                               22
                                                                                          22    twice.
                                                                                                twice.
     23
     23         Q.    Yes.
                Q- Yes.                                                                   23
                                                                                          23               And then the other thing is that I
     24
     24         A.
                A- Yes,
                      Yes, they
                             they are.
                                     are. Those
                                            Those areare the
                                                          the guys
                                                               guys that    were
                                                                     that were            24
                                                                                          24    noticed there's 95 percent of   of Indian nationals working
     25
     25    in  the  meeting,
           in the meeting, yes.  yes.                                                     25
                                                                                          25    in that company and all contractors. Americans probably


                                                                      Page
                                                                      Page 83
                                                                           83                                                                                  Page
                                                                                                                                                               Page 85
                                                                                                                                                                    85

      11      Q. And do you know if           if any ofof those three                      11   me and 10  10 more, so it's 95 percent. That pretty much
      2    individuals
           individuals areare actually
                               actually directly
                                           directly employed
                                                      employed by   by Capsugel?
                                                                       Capsugel?           2    told
                                                                                                told me,
                                                                                                      me, in   my mind,
                                                                                                            in my     mind, and and II felt
                                                                                                                                          felt discrimination
                                                                                                                                                discrimination
      33      A.
              A. No.No.                                                                    3
                                                                                           3    completely.
                                                                                                completely. And   And other
                                                                                                                          other instances
                                                                                                                                    instances --    -- those   were the
                                                                                                                                                       those were    the major
                                                                                                                                                                          major
      44      Q.
              Q. It's    your belief
                    It's your    belief they're
                                         they’re all
                                                   all contractors?
                                                       contractors?                        44   instances.
                                                                                                instances. TheyThey saidsaid go      because II don't
                                                                                                                                go because            don't belong    there.
                                                                                                                                                             belong there.
      55      A.
              A. Yes.
                    Yes.                                                                   55   The   parking lot
                                                                                                The parking       lot it
                                                                                                                       it seemed
                                                                                                                           seemed like  like itit was
                                                                                                                                                   was all
                                                                                                                                                         all Indian.
                                                                                                                                                             Indian. II was
                                                                                                                                                                         was
      66      Q.
              Q. AndAnd areare any
                                 any of
                                      of those
                                          those three
                                                  three individuals
                                                         individuals folks
                                                                        folks              66   the
                                                                                                the only   American there.
                                                                                                     only American          there. ThisThis guy guy DuPont
                                                                                                                                                       DuPont -- — and
                                                                                                                                                                    and the
                                                                                                                                                                         the
      77   who told
           who  told you
                       you that
                             that they
                                   they were
                                          were onon anan H-1B
                                                          H— 1B visa?
                                                                 visa?                     7    fact
                                                                                                fact that
                                                                                                      that II saw
                                                                                                              saw information
                                                                                                                     information from     from my  my lawyer
                                                                                                                                                        lawyer spreadsheet
                                                                                                                                                                 spreadsheet
      88      A.
              A. Yokesh
                    Yokesh is   is one
                                   one of   them. The
                                         of them.     The other
                                                           other two
                                                                   two are   no,
                                                                         are no,           88   where II saw
                                                                                                where             that it's
                                                                                                           saw that      it's 95    percent Indian
                                                                                                                              95 percent         Indian nationals
                                                                                                                                                           nationals and
                                                                                                                                                                       and
      99   those
           those are
                  are --  they bid
                       -- they   bid this
                                       this --
                                            -- no,
                                               no, II don't
                                                       don't know.
                                                              know.                        99   it's
                                                                                                it's only
                                                                                                     only 55 percent
                                                                                                              percent Americans
                                                                                                                           Americans there   there including       me.
                                                                                                                                                       including me.
     10
     10       Q.
              Q. It's    your belief
                    It's your    belief that
                                         that those
                                               those three
                                                       three individuals
                                                              individuals                 10
                                                                                          10                 So
                                                                                                             So all
                                                                                                                 all those
                                                                                                                      those things,
                                                                                                                                things, little
                                                                                                                                            little details
                                                                                                                                                     details made
                                                                                                                                                               made
     11
     11    are all from India?                                                            11
                                                                                          11    me to believe I was discriminated. That's why they
     12
     12       A.
              A. Yes,
                    Yes, sir.
                           sir.                                                           12
                                                                                          12    fired
                                                                                                ﬁred me me that
                                                                                                            that day
                                                                                                                   day like
                                                                                                                          like it's
                                                                                                                                 it's nothing.
                                                                                                                                      nothing. They   They opened      the
                                                                                                                                                              opened the
     13
     13       Q.
              Q. DidDid any
                          any of    those three
                                 of those   three tell
                                                    tell you
                                                         you they're
                                                              they're from
                                                                       from               13
                                                                                          13    door,
                                                                                                door, five
                                                                                                        ﬁve seconds
                                                                                                              seconds and   and II was
                                                                                                                                     was gone.
                                                                                                                                             gone. And  And they
                                                                                                                                                              they did
                                                                                                                                                                    did not
                                                                                                                                                                        not
     14
     14    India?
           India?                                                                         14
                                                                                          14    treat
                                                                                                treat this
                                                                                                       this to
                                                                                                             to treat
                                                                                                                treat Indians,
                                                                                                                        Indians, so    so obviously
                                                                                                                                            obviously they they don't
                                                                                                                                                                 don't
     15
     15       A.
              A. Yes.
                    Yes.                                                                  15
                                                                                          15    like  my nationality.
                                                                                                like my   nationality. II had    had toto conclude
                                                                                                                                            conclude that.that. That's
                                                                                                                                                                  That's
     16
     16       Q. They all did?                                                            16
                                                                                          16    it. Those are the instances.
     17
     17       A.
              A. Yes.
                    Yes.                                                                  17
                                                                                          17         Q.
                                                                                                     Q. SoSo you
                                                                                                              you think
                                                                                                                     think youyou werewere discriminated
                                                                                                                                               discriminated against
                                                                                                                                                                   against
     18
     18       Q.
              Q. AndAnd you're
                           you're alleging
                                     alleging inin this
                                                    this lawsuit   that you
                                                         lawsuit that    you              18
                                                                                          18    for
                                                                                                for your   nationality --
                                                                                                     your nationality        --
     19
     19    personally were
           personally    were discriminated
                                 discriminated against
                                                     against byby Capsugel,
                                                                  Capsugel,               19
                                                                                          19         A. Yes.
                                                                                                     A.   Yes.
     20
     20    correct?
           correct?                                                                       20
                                                                                          2O         Q.
                                                                                                     Q. Hold
                                                                                                          Hold on.on. ForFor the      rest of
                                                                                                                                the rest     of the
                                                                                                                                                  the day
                                                                                                                                                        day let
                                                                                                                                                             let me
                                                                                                                                                                 me ask
                                                                                                                                                                     ask
     21
     21       A.
              A. Yes.
                    Yes.                                                                  21
                                                                                          21    my
                                                                                                my questions.
                                                                                                     questions.
     22
     22       Q.
              Q. AndAnd what's
                           what's thethe basis
                                          basis for
                                                 for your    belief that
                                                       your belief   that you
                                                                           you            22
                                                                                          22                 You think
                                                                                                             You    think youyou werewere discriminated
                                                                                                                                              discriminated against
                                                                                                                                                                  against
     23
     23    were discriminated
           were  discriminated against?
                                      against?                                            23
                                                                                          23    because of
                                                                                                because        your nationality
                                                                                                           of your      nationality becausebecause DannyDanny DuPont
                                                                                                                                                                 DuPont in in 2017
                                                                                                                                                                              2017
     24
     24       A.
              A. Well,
                    Well, there
                            there are    many areas
                                    are many      areas where
                                                          where II felt
                                                                    felt that
                                                                         that II          24
                                                                                          24    just put
                                                                                                just  put you
                                                                                                          you in in anan office
                                                                                                                           office andand didn't       really warmly
                                                                                                                                            didn't really     warmly greet
                                                                                                                                                                        greet
     25
     25    was discriminated
           was  discriminated against.
                                    against. TheThe very
                                                       very first
                                                             first day,  what
                                                                   day, what              25
                                                                                          25    you, correct?
                                                                                                you,   correct?


                                                                                                                  22
                                                                                                                  22 (Pages
                                                                                                                     (Pages 82
                                                                                                                            82 to
                                                                                                                               to 85)
                                                                                                                                  85)
    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                                                                                            214-698-5199
                                                                                                                                             214—698—5199
                                                                                                                                                                          APP. 028
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 26 of 71 PageID: 897

    MARTINO
    MART INO RIVAPLATA
             RIVAPLATA                                                                                                                 5/14/2019
                                                                                                                                       5/14/2019

                                                                  Page
                                                                  Page 86
                                                                       86                                                                    Page
                                                                                                                                             Page 88
                                                                                                                                                  88

      11       A. I think so, yes.                                                     11   ones, but I might recall later. I don't recall
                                                                                                                                    recall it  right
                                                                                                                                            it right
      22       Q. You also think you were treated differently                          22   now.
      3    because at least on two occasions you were in meetings                      3       Q. Who do you believe made the   the decision
                                                                                                                                     decision at at
      44   with your colleagues and they told you that you could go                    44   Capsugel to end your assignment there?
      5    ahead and leave because this was an all-Indian meeting?                     5       A. Can you repeat that?
      66       A. That's correct.                                                      66      Q. Sure. Who do you you believe at Capsugel
                                                                                                                                    Capsugel mademade thethe
      77       Q. And your testimony is you were specifically
                                                       speciﬁcally                     77   decision to end your assignment?
      88   told you did not belong in the meeting because you were                     88      A. To end, ah. I think
                                                                                                                  think -- and I telling you
                                                                                                                                           you this
                                                                                                                                                 this
      99   not Indian or you just didn't need to be in the meeting                     99   from experience. I'm a veteran on this 20      years, and
                                                                                                                                      20 years,     and II
     10
     10    any longer? What's your testimony on that?                                 10
                                                                                      10    think that decision was made by thethe Indian    people, those
                                                                                                                                   Indian people,      those
     11
     11        A. What they said is you do not need to be here                        11
                                                                                      11    Indians that I named over there;
                                                                                                                        there; Yokesh andand Muralidhar,
                                                                                                                                               Muralidhar,
     12
     12    because this is an all-Indian meeting. You don't belong                    12
                                                                                      12    and, yeah.
                                                                                                 yeah.
     13
     13    here.                                                                      13
                                                                                      13       Q. So it's your belief
                                                                                                                belief that contractors engaged
                                                                                                                                          engaged
     14
     14        Q. Who is the "they" that made that comment to                         14
                                                                                      14    by Capsugel made the decision for Capsugel to      to end   your
                                                                                                                                                  end your
     15
     15    you?                                                                       15
                                                                                      15    assignment?
     16
     16        A.
               A. You   know, there
                    You know,         was aa lot
                               there was     lot of Indian nationals
                                                 of Indian  nationals                 16
                                                                                      16       A.
                                                                                               A. Yes.
                                                                                                    Yes.
     17
     17    in that meeting, and it probably was one of  of the guys                   17
                                                                                      17       Q. You and your company CPM also      also allege
                                                                                                                                           allege in   this
                                                                                                                                                    in this
     18
     18    that worked in the infrastructure or some kind of   of the                 18
                                                                                      18    lawsuit that Capsugel interfered with your
                                                                                                                                     your contract     with
                                                                                                                                            contract with
     19
     19    IT. He used to be in charge ofof the ICT. It was a                         19
                                                                                      19    Robert Half, correct?
     20
     20    group, they handle -- they have an offshore company                        20
                                                                                      2O       A. Yes.
                                                                                                    Yes.
     21
     21    called HCL that worked for Capsugel. One of      of those guys             21
                                                                                      21       Q. And is it your contention in this
                                                                                                                                  this case    that
                                                                                                                                        case that
     22
     22    said it.                                                                   22
                                                                                      22    Capsugel interfered with
                                                                                                                 with that contract byby terminating
                                                                                                                                          terminating
     23
     23        Q. So can you identify today by name one of     of the                 23
                                                                                      23    your assignment after you had worked therethere for    just
                                                                                                                                              for just
     24
     24    individuals who told you you don't belong in this                          24
                                                                                      24    three months?
                                                                                                  months?
     25
     25    meeting, this is an all Indian meeting?                                    25
                                                                                      25       A. Yes.
                                                                                                    Yes.


                                                                  Page
                                                                  Page 87
                                                                       87                                                                    Page
                                                                                                                                             Page 89
                                                                                                                                                  89

      11       A.
               A. II didn't
                      didn't know
                              know him him byby name,
                                                 name, but
                                                         but II know
                                                                 know he     works
                                                                        he works       11       Q.
                                                                                                Q. Is   there anything
                                                                                                     Is there anything else    that you
                                                                                                                         else that   you are
                                                                                                                                           are claiming
                                                                                                                                               claiming
      2    for
           for HCL
                HCL in in the
                          the infrastructure
                               infrastructure department.
                                                  department. But  But at   that
                                                                        at that        22   in
                                                                                            in this
                                                                                               this lawsuit
                                                                                                    lawsuit that
                                                                                                             that Capsugel
                                                                                                                   Capsugel did
                                                                                                                              did toto tortiously
                                                                                                                                        tortiously
      3    meeting   Nuggehalli was
           meeting Nuggehalli               present. Yokesh
                                      was present.     Yokesh was       present.
                                                                   was present.        33   interfere  with your
                                                                                            interfere with  your contract
                                                                                                                   contract with
                                                                                                                             with Robert      Half?
                                                                                                                                    Robert Half?
      4        Q.
               Q. Were
                   Were any any other
                                  other comments
                                          comments made made to to you
                                                                   you that    you
                                                                         that you      44       A. No.
                                                                                                A.   No. Those
                                                                                                           Those two
                                                                                                                   two things.
                                                                                                                       things. No. No.
      5    believe were
           believe  were discriminatory
                            discriminatory during
                                                during the     time that
                                                          the time         you
                                                                     that you          55       Q.
                                                                                                Q. Just
                                                                                                     Just that
                                                                                                          that one
                                                                                                               one thing,   right?
                                                                                                                    thing, right?
      66   provided services
           provided     services atat Capsugel?
                                      Capsugel?                                        66       A. Yeah,
                                                                                                A.   Yeah, interference,
                                                                                                            interference, tortious
                                                                                                                            tortious interference.
                                                                                                                                        interference.
      7        A.
               A. Those
                   Those two two were
                                   were the    most discriminatory
                                           the most   discriminatory to   to me.
                                                                              me.      77       Q.   Which, for
                                                                                                Q. Which,         the record,
                                                                                                              for the           was just
                                                                                                                      record, was      just simply
                                                                                                                                            simply
      88       Q.
               Q. But
                   But I'mI'm asking
                               asking youyou were
                                              were there
                                                     there anyany other
                                                                   other ones?
                                                                          ones?        88   Capsugel
                                                                                            Capsugel ending     your assignment
                                                                                                        ending your   assignment afterafter three
                                                                                                                                             three months,
                                                                                                                                                   months,
      99       A.  No, not
               A. No,     not that
                               that II recall.
                                       recall. II mean,
                                                   mean, I'mI'm sorry.
                                                                 sorry.                99   correct?
                                                                                            correct?
     10
     10    Not that
           Not  that II recall.
                        recall.                                                       10
                                                                                      10        A. Yes.
                                                                                                A.   Yes.
     11
     11        Q.
               Q. That's
                   That's fine.
                             ﬁne. DidDid anybody
                                           anybody at  at Capsugel
                                                           Capsugel ever
                                                                       ever say
                                                                              say     11
                                                                                      11        Q.
                                                                                                Q. (By
                                                                                                     (By Mr.
                                                                                                          Mr. Parker)
                                                                                                               Parker) :: All
                                                                                                                          All right.
                                                                                                                                right. II don't
                                                                                                                                           don't have
                                                                                                                                                  have
     12
     12    anything
           anything to to you   that you
                          you that    you believed     was negative,
                                            believed was      negative, rude
                                                                          rude oror   12
                                                                                      12    any
                                                                                            any further
                                                                                                 further questions.
                                                                                                          questions. Thank
                                                                                                                       Thank youyou for    your time,
                                                                                                                                      for your   time, sir.
                                                                                                                                                       sir.
     13
     13    offensive
           offensive about
                        about the
                                the fact
                                     fact that
                                           that you
                                                you are
                                                      are from
                                                           from Peru?
                                                                   Peru?              13
                                                                                      13    Pass
                                                                                            Pass the   witness.
                                                                                                  the witness.
     14
     14        A.
               A. II don't   recall that.
                      don't recall    that.                                           14
                                                                                      14               MR.
                                                                                                       MR. CLARK:
                                                                                                             CLARK: We'llWe'll reserve
                                                                                                                                  reserve our
                                                                                                                                            our questions.
                                                                                                                                                 questions.
     15
     15        Q.
               Q. Did
                   Did anybody
                          anybody at   at Capsugel
                                          Capsugel say say anything     rude or
                                                             anything rude     or     15
                                                                                      15               MR.
                                                                                                       MR. PARKER:
                                                                                                             PARKER: All   All right.
                                                                                                                                right. Thank      you, sir.
                                                                                                                                          Thank you,   sir.
     16
     16    negative
           negative to    you or
                      to you    or something
                                   something that      you found
                                                  that you    found offensive
                                                                      offensive       16
                                                                                      16               (End
                                                                                                       (End of   proceedings, 12:14
                                                                                                              of proceedings,             p.m.)
                                                                                                                                  12:14 p.m.)
     17
     17    because of
           because   of the
                         the fact
                              fact that   you are
                                    that you    are aa United
                                                       United States
                                                                  States              17
                                                                                      17                      *****
     18
     18    citizen?
           citizen?                                                                   18
                                                                                      18
     19
     19        A.
               A. Yes.
                   Yes.                                                               19
                                                                                      19
     20
     2O        Q.
               Q. What?
                   What?                                                              20
                                                                                      20
     21
     21        A.
               A. The
                   The twotwo incidents      that they
                                incidents that     they told
                                                         told me    to leave
                                                                me to  leave          21
                                                                                      21
     22
     22    because II don't
           because      don't belong
                               belong here
                                         here because
                                               because I'm I'm American
                                                                American and  and     22
                                                                                      22
     23
     23    they're
           they're Indians.
                   Indians.                                                           23
                                                                                      23
     24
     24        Q.
               Q. Anything
                   Anything else? else?                                               24
                                                                                      24
     25
     25        A.
               A. II don't   recall. Those
                      don't recall.     Those are    the most
                                                are the   most shocking
                                                                  shocking            25
                                                                                      25


                                                                                                          23
                                                                                                          23 (Pages
                                                                                                             (Pages 86
                                                                                                                    86 to
                                                                                                                       to 89)
                                                                                                                          89)

    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                                                                              214-698-5199
                                                                                                                               214—698—5199
                                                                                                                                                     APP. 029
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 27 of 71 PageID: 898


                                                                                   5/14/2019
      MARTINO RIVAPLA'I'A

                                                                                     Page 90

         1                               CHANGES AND SIGNATURE

         2    WITNESS NAME:       MARTINO RIVAPLATA

         3    DATE OF DEPOSITION:           TUESDAY, MAY 14,       2019

         4    PAGE/LINE        CHANGE                                  REASON

         5    7/13     there'salot of work there                            Misspoken
         6    17/21    Yes, I was also supervised by Lynn Horowitz          Recalled Afterwards
         7    36/13     Wesﬂake                                              Misspoken

         8     38/18     No, lwent to Saint Thomas in Lima                   Correction
         9     40/13     Yes, to Nugehalli and Danny Dupont                   Correction
        10     62/15      Yes, he said                                        Correction

        11     66/7       No, only Yokesh and Prakash                          Correcion

        12     67/22       Yes, Sir                                            Correction

        13               LttzmisgatiCszﬁvisgsttt 332% C
        14     84/16     because It's an only-Indian meeting                   Correction
        15     87/10     I recall another instance when Yokesh               Recalled AftenNards

        16               saying that he was just a very private white kid


        17

        18

         19

         20

         21

         22

         23

         24            I, MARTINO RIVAPLATA, have read the foregoing

         25   deposition and hereby affix my signature that same is




       ELITE DEPOSITION TECHNOLOGIES                                            214-698-5199

                                                                                            APP. 030
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 28 of 71 PageID: 899


      MARTINO RIVAPLATA                                                            5/ 14/2019


                                                                                    Page 91

         1   true and correct,            except as noted above.

         2

         3
                                               \J\;;m~s::-achhs=<23‘°“’é‘Qwrj a

         4                                            MARTINO RIVAPLATA                      _

         5    STATE OF       ( ojewagﬁ            )

         6    COUNTY OF        Arum               )
         7

         8         Before me           ﬁlm Hang/W4                   on this day

         9    personally appeared MARTINO RfVAPLATA,                     known to me or

        10    proved to me under oath or through :IEXQJ                     (D £9¢&

        ll    (description of identity card or other document)                      to be

        12    the person whose name is subscribed to the foregoing

        13    instrument and acknowledged to me that they executed the

        14    same for the purposes and consideration therein
        15    expressed.

        16          Given under my hand and seal of office this the
        17      22112      day of        371%                 , 20
        18



        19
        20
                         JOHN HERSHEY
                        STX'PETSEYCZ‘igh'EDO
                                                          ,          L
                                                                      W/
                                                          NOTARY PUBLICéﬂ AND FOR
                MYCOMmgémﬁﬁéé132:2353365
                                    EM “MB-2°19           THE STATE OF Calm/‘3 1,,
        21                                                COMMISSION EXPIRES: ogéfgzﬁ
        22
        23
        24
        25



       ELITE DEPOSITION TECHNOLOGIES                                           214-698-5199

                                                                                            APP. 031
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 29 of 71 PageID: 900

    MARTINO
    MART INO RIVAPLATA
             RIVAPLATA                                                                                                              5/14/2019
                                                                                                                                    5/14/2019

                                                                     Page
                                                                     Page 90
                                                                          9O                                                               Page
                                                                                                                                           Page 92
                                                                                                                                                92
      1              CHANGES AND SIGNATURE                                      1           IN THE UNITED STATES DISTRICT COURT
                                                                                                                          COURT
      2
      2      WITNESS
             WITNESS NAME: MARTINO RIVAPLATA
                     NAME: MARTINO  RIVAPLATA                                                FOR THE NORTHERN DISTRICT OF TEXAS
                                                                                2
                                                                                2                 DALLAS DIVISION
      3      DATE
             DATE OF DEPOSITION: TUESDAY,
                  OF DEPOSITION:          MAY 14,
                                 TUESDAY, MAY 14, 2019
                                                  2019                          3
                                                                                3
      4
      4      PAGE/LINE
             PAGE/LINE CHANGE
                       CHANGE                       REASON
                                                    REASON                      4
                                                                                4
      5
      5      ________________________________________________________
                                                                                5    CPM CONSULTING, TLC    LLC and     )
                                                                                     MARTINO RIVAPLATA,               )
      66     ________________________________________________________           66                    ))

      7
      7      ________________________________________________________                     Plaintiffs,     )
                                                                                7                      )
      8      ________________________________________________________           7                     )
                                                                                     VS.                 ) CIVIL ACTION NO.
      99     ________________________________________________________           8                      ) 3:17-cv-03059-S
                                                                                                         3:17-cv—03059—S
     1o
     10      ________________________________________________________                                 ))
     11                                                                         99   CAPSUGEL US, LLC,             )
     11      ________________________________________________________
                                                                                                      ))
     12
     12      ________________________________________________________          10
                                                                               10                     )
     13
     13      ________________________________________________________                     Defendant.
                                                                                          Defendant.         ))
                                                                               11
                                                                               11
     14
     14      ________________________________________________________          12
                                                                               12

     15
     15      ________________________________________________________          13
                                                                               13              REPORTER'S CERTIFICATE TO THE
     16                                                                                          ORAL DEPOSITION OF
     16      ________________________________________________________
                                                                               14
                                                                               14                MARTINO RIVAPLATA
     17
     17      ________________________________________________________                            TUESDAY, MAY 14,
                                                                                                               14, 2019
     18
     18      ________________________________________________________          15
                                                                               15
                                                                               16
                                                                               16        I,
                                                                                         I, Terri
                                                                                            Terri Etekochay,
                                                                                                   Etekochay, Certified
                                                                                                                 Certiﬁed Shorthand
                                                                                                                              Shortt
     19
     19      ________________________________________________________          17
                                                                               17    Reporter
                                                                                     Reporter in/for
                                                                                                 in/for the
                                                                                                         the State
                                                                                                              State of
                                                                                                                     of Texas,
                                                                                                                        Texas, hereby
                                                                                                                                hereby certify:
                                                                                                                                        certify:
     20
     2o      ________________________________________________________          18
                                                                               18         That
                                                                                          That the   witness, MARTINO
                                                                                                the witness,                   RIVAPLATA, duly
                                                                                                                MARTINO RIVAPLATA,               duly
     21
     21      ________________________________________________________
                                                                               19
                                                                               19    sworn
                                                                                     sworn and
                                                                                             and that
                                                                                                   that the  transcript of
                                                                                                         the transcript   of the
                                                                                                                             the deposition
                                                                                                                                 deposition is
                                                                                                                                             is aa
                                                                               20
                                                                               20    true  record of
                                                                                     true record    of the
                                                                                                       the testimony
                                                                                                            testimony given     by the
                                                                                                                         given by      witness;
                                                                                                                                   the witness;
     22
     22      ________________________________________________________          21
                                                                               21         That
                                                                                          That the
                                                                                                the deposition
                                                                                                     deposition transcript     was duly
                                                                                                                   transcript was   duly
     23
     23      ________________________________________________________          22
                                                                               22    submitted
                                                                                     submitted on on ____ May
                                                                                                            May 31,
                                                                                                                  31, 2019
                                                                                                                       2019 _ ___ to the witness
                                                                                                                                  to the witness via
                                                                                                                                                   via
                                                           .                   23
                                                                               23    his
                                                                                     his counsel,
                                                                                          counsel, for
                                                                                                     for examination,
                                                                                                          examination, signature,
                                                                                                                          signature, and  return
                                                                                                                                      and return
     24
     24        I,
                I, MARTINO
                   MARTINO RIVAPLATA,  have read
                           RIVAPLATA, have       the foregoing
                                            read the foregomg                  24    by _ July 5, 2019 — (30 days per Federal
                                                                               24    by __ July 5, 2019 __ (30 days per Federal
     25
     25      deposition and hereby affix my signature
                                   afﬁx my  signature that
                                                      that same
                                                           same is
                                                                is             25
                                                                               25    Rules
                                                                                     Rules ofof Civil   Procedure);
                                                                                                Civil PI'OCCduI'C);


                                                                     Page
                                                                     Page 91
                                                                          91                                                               Page
                                                                                                                                           Page 93
                                                                                                                                                93
       1      true and
              true and correct,
                       correct, except
                                except as
                                       as noted
                                          noted above.
                                                above.                          11       That pursuant to
                                                                                         That pursuant  to information
                                                                                                           information given    to the
                                                                                                                          given to the
       2
       2                                                                        22   deposition
                                                                                     deposition officer
                                                                                                 ofﬁcer at
                                                                                                         at the
                                                                                                            the time
                                                                                                                time said  testimony was
                                                                                                                     said testimony    was
       3
       3                                                                        33   taken, the following
                                                                                     taken, the following includes
                                                                                                            includes all  parties of
                                                                                                                      all parties    record
                                                                                                                                  of record
                                                                                44   and
                                                                                     and the
                                                                                          the amount
                                                                                              amount of
                                                                                                      of time  used by
                                                                                                         time used   by each   party at
                                                                                                                         each party      the time
                                                                                                                                      at the time
                               ______________________________                   5    of
                                                                                     of the
                                                                                        the deposition:
                                                                                            deposition:
        44                     MARTINO RIVAPLATA
                               MARTINO RIVAPLATA                                66   APPEARING FOR
                                                                                     APPEARING       FOR THE
                                                                                                           THE PLAINTIFF(S):
                                                                                                                  PLAINTIFF(S):
        5     STATE OF _______________))                                             TIME:
                                                                                     TIME: 00:00
                                                                                             00:00
        66    COUNTY OF ______________))                                        7
                                                                                7
         7                                                                           STEVEN CLARK
        7
                                                                                88   Texas
                                                                                     Texas State
                                                                                            State Bar No. 04294800
                                                                                                  Bar No.  04294800
        88       Before me —
                 Before me _____________________ on this day
                                                 on this day                         Clark Firm
                                                                                     Clark Firm PLLC
                                                                                                 PLLC
        99    personally appeared
              personally appeared MARTINO
                                  MARTINO RIVAPLATA, known to
                                          RIVAPLATA, known to me
                                                              me or
                                                                 or             99   5445
                                                                                     5445 La
                                                                                           La Sierra
                                                                                              Sierra Drive,
                                                                                                     Drive, Suite
                                                                                                            Suite 415
                                                                                                                  415
     10
      10      proved to
              proved  to me under oath
                         me under  oath or
                                         or through
                                            through ________________                 Dallas,
                                                                                     Dallas, Texas
                                                                                             Texas 75231
                                                                                                    7523 1
     11
      11      (description of
                           of identity card
                                       card or
                                             or other
                                                other document) to be
                                                      document) to be
                                                                               10
                                                                               $2
                                                                                     Telephone:   (214) 890-4066
                                                                                     Telephone: (214) 890—4066
                                                                               11
     12
      12      the person
                  person whose
                          whose name is
                                      is subscribed
                                         subscribed to
                                                     to the
                                                        the foregoing
                                                             foregoing         12
                                                                               12    APPEARING FOR THE
                                                                                     APPEARING FOR THE DEFENDANT(S):
                                                                                                       DEFENDANT(S):
     13
      13      instrument
              instrument and
                           and acknowledged
                               acknowledged to
                                             to me
                                                me that   they executed
                                                    that they  executed the
                                                                        the          TIME:
                                                                                     THVJE; 1:48
                                                                                            1:43
     14
      14      same
              same for
                    for the purposes and
                        the purposes and consideration   therein
                                          consideration therein                13
                                                                               13
     15       expressed.                                                             TALLEY PARKER
     11 56
     16
              “pressed
                 Given under
                         under my hand
                                   hand and
                                        and seal
                                            seal of
                                                 of office  this the
                                                    ofﬁce this   the
                                                                               14
                                                                               14    iALLEY
                                                                                     Texas      P Bar
                                                                                            State B NRNo. 24065872
                                                                                     1;:ﬁintifwisall’ Co.
                                                                                     Jackson Lewis P.C.
     17
      17      ________ dayday of
                              of _________________,, 20 20_____.               15
                                                                               15    500 North Akard
     18
      18                                                                             Suite 2500
      19
     19                                                                        16
                                                                               16    Dallas,
                                                                                     Dallas, Texas
                                                                                             Texas 75201
                                                                                                    75201
                                  __________________________                         Telephone:
                                                                                     Telephone: (214)
                                                                                                  (214) 520-2400
                                                                                                        520-2400
                                  —                                            17
                                                                               17
     20
     2O                           NOTARY PUBLIC
                                  NOTARY   PUBLIC IN AND FOR
                                                  IN AND  FOR                  18
                                                                               18         II further
                                                                                             further certify
                                                                                                     certify that
                                                                                                              that II am
                                                                                                                      am neither
                                                                                                                           neither counsel
                                                                                                                                   counsel
                                  THE
                                  THE STATE
                                       STATE OF
                                             OF _____________                  19
                                                                               19    for,
                                                                                     for, related
                                                                                           related to,
                                                                                                    to, nor
                                                                                                        nor employed
                                                                                                             employed by   by any
                                                                                                                              any of
                                                                                                                                   of the parties
                                                                                                                                      the parties
     21
     21                           COMMISSION   EXPIRES: ______
                                  COMMISSION EXPIRES:                          20
                                                                               20    in
                                                                                     in the
                                                                                        the action
                                                                                              action in  which this
                                                                                                      in which         proceeding was
                                                                                                                 this proceeding     was taken,
                                                                                                                                          taken,
     22
     22                                                                        21
                                                                               21    and
                                                                                     and further
                                                                                            further that
                                                                                                    that II am
                                                                                                            am not
                                                                                                                not financially
                                                                                                                      ﬁnancially oror otherwise
                                                                                                                                      otherwise
     23                                                                        22
                                                                               22    interested
                                                                                     interested inin the
                                                                                                      the outcome
                                                                                                           outcome of  of this
                                                                                                                          this action.
                                                                                                                               action.
     23
                                                                               23
                                                                               23         Further
                                                                                           Further certification     requirements pursuant
                                                                                                    certiﬁcation requirements        pursuant to
                                                                                                                                               to
     24
     24                                                                        24
                                                                               24    Rule 203 of  of the Texas Code of    of Civil Procedure will
     25
     25                                                                        25
                                                                               25    be complied
                                                                                     be  complied withwith after
                                                                                                            aﬁer they
                                                                                                                  they have
                                                                                                                         have occurred.
                                                                                                                                occurred.



                                                                                                    24
                                                                                                    24 (Pages
                                                                                                       (Pages 90
                                                                                                              90 to
                                                                                                                 to 93)
                                                                                                                    93)
    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                                                                          214-698-5199
                                                                                                                           214-698-5199
                                                                                                                                                    APP. 032
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 30 of 71 PageID: 901

    MARTINO RIVAPLATA
    MARTINO RIVAPLATA                                                5/14/2019
                                                                     5/14/2019

                                                  Page
                                                  Page 94
                                                       94

       1      Certified
               Certiﬁed to by me
                        to by me on this the
                                 on this the 25th
                                             25th day
                                                  day‘ of

       tH
       2    May,
            May, 2019.
                 2019.                              \

       3                    7,
       4                  ____________________________
                          TERRI ETEKOCHAY,
                                  ETE CHAY, CSR, RPR
       5                  Texas CSR No. 8283, 1/31/21
                                                  1/31/21
                          Elite Deposition Technologies
                          Elite Deposition  Technologies
       6                  Firm
                          Firm Registration  No. 10110
                                Registration No.  101 10
                          400  N. St.
                          400 N.  St. Paul
                                      Paul Street
                                           Street
       7                  Suite
                          Suite 1340
                                1340
                          Dallas,
                          Dallas, Texas
                                  Texas 75201
                                         75201
       8                  214.698.5199
                          Www.EliteDeps.com
                          Www.EliteDeps.com
       9
      10
      10
      11
      11
      12
      12
      13
      13
      14
      14
      15
      15
      16
      16
      17
      17
      18
      18
      19
      19
      20
      20
      21
      21
      22
      22
      23
      24
      24
      25




                                                                25
                                                                25 (Page
                                                                   (Page 94)
                                                                         94)

    ELITE DEPOSITION
    ELITE DEPOSITION TECHNOLOGIES
                     TECHNOLOGIES                                214-698-5199
                                                                 214-698-5199
                                                                           APP. 033
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 31 of 71 PageID: 902


                  EXHIBIT B
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 32 of 71 PageID: 903

                           ***** CONFIDENTIAL *****
                           *****              *****

                                                                            Page 11

                                    CONFIDENTIAL
                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION
        - - - - - - - - - - - - - - - - -x
        CPM CONSULTING,
            CONSULTING, LLC and
        MARTINO RIVAPLATA,
                RIVAPLATA,
                           Plaintiffs,
                           Plaintiffs,
                                          CIVIL ACTION NO.
                                                        NO.
                     v.
                     v.                   3:17-cv-03059-S
                                           3:17—cv—03059—S

         CAPSUGEL US,
                  US, LLC,
                      LLC,

                                Defendant.
                                Defendant.


          - - - - - - - - - - - - - - - -x

                                        200
                                        200 Headquarters Plaza
                                        East Tower,
                                             Tower, 7th
                                                    7th Floor
                                        Morristown,
                                        Morristown, New Jersey

                                        Thursday, 6/13/2019
                                        Thursday, 6/13/2019
                                        10
                                        10 a.m.
                                           a.m.



               CONFIDENTIAL VIDEOTAPED DEPOSITION of
        MURALIDHAR N.
                   N. NUGGEHALLI,
                      NUGGEHALLI, a nonparty in the

        above-entitled
        above—entitled action,
                       action, held at the above time and

        place,
        place, taken before Viola S.
                                  S. Zborowski,
                                     Zborowski, a Shorthand

        Reporter and Notary Public of the State of New
        Jersey,
        Jersey, pursuant to the Federal Rules of Civil

        Procedure,
        Procedure, Notice and stipulations between Counsel.
                                                   Counsel.



                            *       *         *

                                    Exhibit
                                    Exhibit
                                        D
                                        1)

    DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                    (973)353-9880
                                                                           APP. 034
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 33 of 71 PageID: 904

                                                              *****
                                                              ***** CONFIDENTIAL *****
                                                                                 *****
                                                                                                                                   2
                                                                                                                                   2 (Pages
                                                                                                                                     (Pages 2
                                                                                                                                            2 to 5)
                                                                                                                                                 5)

                                                                    Page 2
                                                                         2                                                                         Page 44
   1                                                                         1
   1    APPEARANCES:                                                         1                       E  XHIBITS
                                                                                                     EXHIBITS
   2                                                                         2
   2    CLARK FIRM FILE PLLC                                                 2        NO.          DESCRIPTION                          PAGE
                                                                             3
        BY: STEVEN E. CLARK, ESQ.                                            3        P-15     Confidential
                                                                                                Conﬁdential Document Bates stamped            74
   3
   3    5445 La Sierra Drive                                                                 CPM 0305 through 0307
                                                                             4
        Suite 415                                                             4       P-16
                                                                                      P-l6     Document entitled, "Overview Actions," 79
   4
   4    Dallas, Texas 75331
                      75331                                                                  Bates stamped Capsugel       000072 through
                                                                                                               Capsuge1000072
                                                                             5
        Phone: 214-890-4066
                 214-890—4066                                                 5              74
   5
   5    Fax: 214-890—4013
              214-890-4013                                                            P-17
                                                                                      P-l7     Invoice No. 0045060, Bates stamped            83
                                                                             6
        E-mail:
        E—mail: Sclark@dfwlaborlaw.com
                 Sclark@dﬁvlaborlaw.com                                       6              Capsugel 000726 through 000782
   6
   6    Attorneys for Plaintiff,                                                      P-18               ﬁ'om Robert Half, Bates
                                                                                               Invoice from                               84
                                                                             7
        CPM Consulting, LLC and Martino Rivaplata
                                        Riwplata                              7              stamped Capsugel 000724 through 725
   7
   7                                                                                  P-19     Memo dated 7/27/17,
                                                                                                               7/27/ 17, Bates stamped       88
   8                                                                         8
   8    JACKSON LEWIS, RC.  P.C.                                              8              Capsugel 000031
                                                                                                         000031 through 033
        BY: lVlELANIE
              MELANIE UREMOVICH, ESQ.                                                 P-20     Memo dated 10/6/17,
                                                                                                               10/6/17, Bates stamped        89
   9                                                                         9
   9    500 North Akard                                                       9              Capsugel 000036 through 038
        Suite 2500                                                                    P-21
                                                                                      P-21     Document entitled, "Screenshots of   of a    92
  10                                                                         10
  1°    Dallas, Texas 75201
                      75201                                                  1°              Portion of
                                                                                                      of Capsugel 000852"
        Phone: 214-520-2400                                                           P-22     Plaintiffs' Second Amended Complaint          93
  11                                                                         11
  11    Fax: 214-520-2008                                                    11       P-23     Document entitled, "Title 8 - Aliens       97
        E-mail:  melanie.uremovich@jacksonlewis.com
        E—mail: melanie.uremovich@iacksonlewis.com                                           and Nationality, Page 362"
  12                                                                         12
  12    Attorneys for Defendant                                              12       P-24     Document entitled, "Justice News"          100
                                                                                                                                           100
  13
  13                                                                                  P-25     Defendant's Objections and Answers to 100     100
                                                                             13
        ALSO PRESENT:                                                        13              Plaintiffs' First Set of
                                                                                                                   of
  14
  14                                                                                         Interrogatories
                                                                             14
            Joshua Grossman, Videographer                                    14       P-26     Defendant's Supplemental Objections          102
                                                                                                                                            102
  15
  15                                                                                         and Responses to Plaintiff‘s
                                                                                                                  Plaintiff's First
  16                                                                         15
  16                                                                         15              Requests for Production of   of Documents
  17
  17                                                                         16
                                                                             16
                                                                             17
                                                                             17
                    **   **    **
  18
  18                                                                         18
                                                                             18
  19
  19                                                                         19
                                                                             19
  20                                                                         20
  21                                                                         21
  22                                                                         22
  23                                                                         23
  24                                                                         24
  25                                                                         25




                                                                    Page 3                                                                         Page 5
   1
   2                   I11"
                          NDDE EXX                                            1
                                                                                  1                 (Exhibit P—l
                                                                                                             P-1,, Plaintiff's First Amended
   2
       EXAMINATIONS
       EXANIINATIONS                                   PAGE
                                                                              2
   3
   3
        BY MR.
        BY  MR. CLARK:
                  CLARK:                              66                      2         Notice of
                                                                                               of Oral Deposition was received and marked for
   4
   4                EXHIBITS                                                  3
                                                                              3         .       .      .
   5
   5
       NO.
       NO.         DESCRIPTION
                   DESCRIPTION                          PA(E
                                                        PAGE                            identification.)
                                                                                        identlﬁcatlon.)
   6
   5   P-1    Plaintiff's
              Plaintilfs
       P-l Oral           First Amended Notice ofof       5                   4
                                                                              4                        ' '                      '
                  Deposition
            Oral Deposition
                                                                                                  (Exhibit
                                                                                                  (Exh1b1t P-2,
                                                                                                           P—2, Document entitled,
                                                                                                                            ent1tled,
   7   P—2 Document
              Docurunent entitled, "Professional                              5
   7
       P-2                                                 5                      5     "Professional Proﬁle,"
                                                                                                        Profile," Bates stamped Capsugel     000397
                                                                                                                                   Capsuge1000397
            Profile," Bates stamped Capsugel
   a
   8        53321;;   mfgmicapmgel
            000397 through 000403
                                                                              6
                                                                                  6     through 000403 was received and marked for
       P-3 Spreadsheet                           26                           7
   9
       P-4 E-mail
              E—mail dated 3/29/2017, Bates stamped 39
                                                                                        identification.)
                                                                                        identiﬁcation.)
                                                                              8
  10
  10
            Capsugel 000001
                        000001 through 000002                                                     THE VIDEOGRAPHER: My name is Joshua
       P-5 E-mail
              E—mail dated 3/30/17, Capsugel    000006 47
                                       Capsuge1000006                         9
            to 000009                                                                   Grossman, certified
                                                                                                     certiﬁed legal Video
                                                                                                                    video specialist in
  11
  11
       P-6 Document entitled, "Statement of    of Work 48                    10
            for Robert Half    Technology & The
                          HalfTechnology
                                                                                        association with the court reporter Viola Zborowski.
  12
  12                                                                         11
            Creative Group," Bates stamped                                              I'm the Videographer.
                                                                                                 videographer. I'm recording the deposition
            Capsugel 000039 through 000042                                   12
  13
  13
       P-7 Memo dated 3/30/17, Bates stamped CPM 51                                     of
                                                                                        of Muralidhar Nuggehalli, being taken at 220
            0072 through 76                                                  13
  14
  14
       P-8 Document entitled, "Robert Half  Half          53                            Headquarters Plaza, Morristown,
                                                                                                               Monistown, New Jersey, at the
            Technology Subcontractor Services                                14
                                                                             14
  15
  15
                                                                                        time of
                                                                                              of 9:56 a.m. in the matter of
                                                                                                                          of CPM Consulting,
            Agreement," Bates stamped Capsugel
                                                                             15
            000900 through 911  911                                                     LLC, versus Capsugel U.S.
  16
  16
       P-9 Document entitled, "Inbox -                   57                  16
            MARTINO.RIVALTA@CAPSUGEL.COM
            MARTINO.RIVALTA@CAPSUGEL COM -                                                        Will counsel please identify themselves
  17
  17
            Outlook,"
            Outloo " Bates stamped CPM -237                                  17
       P-10 Document entitled, "Screenshots of     of a      60
                                                                                        for the record beginning with plaintiff‘s
                                                                                                                         plaintiff's counsel.
  1a                                                                         18
  18
            portion of
            por1ion  of Capsugel 001028 - Part 11 of of                                           MR. CLARK: Yes, Steven Clark,
            2"
            2"                                                               19
  13
  19
       P-11
       P-ll Document entitled, "Screenshots of     of a      63                         Plaintiff's counsel.
                                                                                        Plaintiff‘s
            Portion
            Por1ion of
                     of Capsugel 001030 - Part 11 of of                      20
                                                                                                  MS. UREMOVICH: And Melanie Uremovich,
  20
  20        4"
            4"
                                                                             21
  21
  21
       P-12
       P- 12 Memo dated 6/7/2017, Bates stamped                66                       counsel for defense.
            Capsugel 000015 through 17   17                                  22
       P-13
       P—l3 Memo dated 6/15/17, Bates stamped                 67                                  THE VIDEOGRAPHER: Will the court
  22
  22
            Capsugel 000034 through 35                                       23
       P-14
       P— 14 Document entitled, "Screenshots of    of a      70
                                                                                        reporter please identify herself
                                                                                                                  herself and swear in the
  23
            Portion
            Por1ion of
                     of Capsugel 001031
                                    001031 - Part 11 of
                                                     of                      24
                                                                             24
            2"
                                                                                        witness.
            2"                                                               25
  24
  24
  25
  25




       DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                       (973) 353-9880
                                                                                                                                                   APP. 035
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 34 of 71 PageID: 905

                                              *****
                                              ***** CONFIDENTIAL *****
                                                                 *****
                                                                                                               3 (Pages
                                                                                                                 (Pages 6
                                                                                                                        6 to 9)
                                                                                                                             9)

                                                           Page 66                                                               Page 88
    1                                                                     1
          MURALIDHAR N. NUGGEHALLI, doing business at Lonza,                  with all the exhibits that was --
                                                                                                             — that was shared
    2                                                                     2
          412 Mt. Kernble
                    Kemble Avenue, Morristown,
                                         Monistown, New Jersey, 07940,        with us from the plaintiff, and we went through that
    3
                  ﬁrst been duly sworn by the Notary Public,
          having first                                                    3
                                                                              and those were some of
                                                                                                  of the things that we went
    4                                                                     4
          was examined and testiﬁed
                                 testified as follows:                        through.
    5                                                                     5
           EXAMINATION BY MR. CLARK:                                              Q. Okay. So did you read Mr. Rivaplata's
                                                                                                                     Rivaplata‘s
    6
              Q. Would you state your full      ﬁll name for the          6
                                                                              deposition transcript?
    7                                                                     7
          record, please?                                                         A. Yes, I did, um—hum.
                                                                                                   um-hum.
    8                                                                     8
              A. I'm local to New Jersey.                                         Q. Did you review any other documents?
    9                                                                     9
              Q. No, no, your full name for the record.                           A. The contract that was shared with CPM
   10                                                                    10
              A. Muralidhar Nuggehalli.                                       and --
                                                                                   — and --
                                                                                          — and Martino Rivaplata.
   11                                                                    11
              Q. All right. And you -- you reside here                            Q. Now, just so we can be clear, is that
   12                                                                    12
          in New Jersey; is that correct?                                                 Half contract with CPM?
                                                                              the Robert Half
   13                                                                    13
              A. Yes.                                                             A. With CPM, yes.
   14                                                                    14
                                                                         14
              Q. And my name is Steve Clark. I'm the                              Q. Okay. And then Capsugel actually had a
   15                                                                    15
          plaintiff's counsel in the case. I'm going to be
          plaintiffs                                                          statement of
                                                                                         of work with Robert Half
                                                                                                               Half as well?
   16                                                                    16
          taking your deposition here today. I'd like to reach                    A. That's correct.
   17                                                                    17
          an agreement with you -- with you at the beginning                      Q. Okay. Besides the depo transcript and
   18                                                                    18
          and that is if
                       if I put any questions to you that you                 the contract with CPM, were there any other documents
   19                                                                    19
          don't understand or are confusing, will you let me                  that you looked at?
   20                                                                    20
          know and I'll try to repeat or rephrase the question?                   A. All the documents we already shared with
   21                                                                    21
              A. Yes.                                                         our counsel here. All the items related to Martino's
   22                                                                    22
              Q. And for the court reporter's purpose it                      e-mails
                                                                              e—mails and all the documents --— e-mail
                                                                                                                e—mail documents
   23                                                                    23
          will be helpﬁll,
                   helpful, sometimes I talk a little slower,                 that when he was working for us.
   24
                  ﬁnish the question before you start the
          let me finish                                                  24
                                                                         24
                                                                                  Q. One of  of the things I was going to ask you
   25                                                                    25
          answer, even though you know the answer may be kind                 about, is did you during --
                                                                                                        — you were Mr. Rivaplata's


                                                           Page 77                                                               Page 99
    1                                                                     1
          of
          of obvious to you.                                                  supervisor; correct?
    2                                                                     2
              A. Yes.                                                              A. That's correct.
    3                                                                     3
              Q. All right. If    you need to take a break
                               Ifyou                                               Q. And did you, throughout the time he was
    4                                                                     4
          at any time let me know. All right?                                 employed by Capsugel at the Morristown
                                                                                                                 Monistown facility, did
    5
              A. Yes.                                                     5
                                                                              you maintain any kind of        ﬁle on him?
                                                                                                         of a file
    6
                   MS. UREMOVICH: Steve, can we put on the                6
                                                                                   A. No, there was no file  ﬁle for official
                                                                                                                     ofﬁcial
    7                                                                     7
          record we'll be doing this pursuant to the rules?                   recordkeeping. The only time -- the only
    8                                                                     8
                   (A discussion is held off
                                          off the record.)                    recordkeeping was done by Robert Half   Half which was their
    9                                                                     9
                   MS. UREMOVICH: Back on the record. I                       timekeeping system.
   10                                                                    10
          would like also like the witness to have an                              Q. Okay. So if    if you had team meetings or
   11                                                                    11
          opportunity to read and sign the deposition, please.                one-on-one
                                                                              one-on—one meetings with Mr. Rivaplata regarding his
   12                                                                    12
                   MR. CLARK: Yeah, we'll take   tak --—— we'll be            duties, did you ever make any notes or any electronic
   13                                                                    13
          taking the deposition pursuant to the Federal Rules.                memorandums in a laptop or phone device?
   14
   14                                                                    14
                                                                         14
                   MS. UREMOVICH: Agreed.                                          A. Most of   of the meetings were related to
   15                                                                    15
                   MR. CLARK: And it's being taken by                         deliverables, so we did not make any official
                                                                                                                        ofﬁcial minutes
   16                                                                    16
          notice.                                                             of
                                                                              of meetings, but ifif there was any change to our work
   17                                                                    17
              Q. And Plaintiffs
                         Plaintiff's Exhibit 11 is a copy of
                                                           of                 packages, we would send out an e-mail,
                                                                                                                   e—mail, yes.
   18                                                                    18
          the deposition notice for your deposition here today.                    Q. Okay. Let me show you what I've       I‘ve marked
   19                                                                    19
          Do you see that?                                                    as Plaintiffs
                                                                                  Plaintiff's Exhibit 2, and ask you if
                                                                                                                      if you can
   20                                                                    20
              A. Yes.                                                         identify that.
   21                                                                    21
              Q. All right. Can you tell me what you did                           A. This looks like --  — like my resume. Yes,
   22                                                                    22
          to prepare for your deposition? And again I'm not                   it looks like my resume.
   23
          asking about conversations with counsel, but                   23
                                                                                   Q. And can you put a time frame  ﬁame on -- on
   24
   24                                                                    24
                                                                         24
          otherwise, what did you do to prepare?                              the resume that we've marked as Plaintiff's
                                                                                                                    Plaintiff‘s Exhibit
   25                                                                    25
              A. We just had a preliminary discussion                         2, is that current through today or was that



        DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                        (973) 353-9880
                                                                                                                                 APP. 036
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 35 of 71 PageID: 906

                                             *****
                                             ***** CONFIDENTIAL *****
                                                                *****
                                                                                                                                      4
                                                                                                                                      4 (Pages
                                                                                                                                        (Pages 10
                                                                                                                                               10 to 13)
                                                                                                                                                     13)

                                                        Page 10
                                                             10                                                                                         Page 12
                                                                                                                                                             12
    1                                                                                 1
          submitted --                                                                                         Q. First time?




                                                                                                              OPOPO
    2                                                                                 2
              A. This looks like this was before IIgot     got                                                 A. First time.
    3                                                                                 3
          hired into Capsugel because there is no reference of     of                                          Q. Okay. And are you a US.   U.S. citizen?
    4                                                                                 4
          Capsugel experience here.                                                                            A. I am currently a U. U.S.
                                                                                                                                         S. citizen.
    5                                                                                 5
              Q. So when would you have started with                                                           Q. All right. And where are you from
    6                                                                                 6
          Capsugel?                                                                                       originally?
    7                                                                                 7
              A. 2013, February, probably the 18th.     18th. 18
                                                               18                                              A. Originally from India.
    8                                                                                 8
          February 2013.
                    20 1 3 .                                                                                   Q. Okay. And when you came --        —— when did you
    9                                                                                 9
                   THE VIDEOGRAPHER: Excuse me, counsel.                                                  come to the U.S.?
   10                                                                    10
          We need to go off  off the record for a technical issue.                                             A. Sometime in 2004, May 2004. I don't
   11                                                                    11
          10:03
          10:03 a.m.
                 am. off
                      off the record.                                                                     know the exact dates.
   12                                                                    12
                   (Discussion held off  off the record.)                                                      Q. When -- when you came in May, was it on
   13                                                                    13
                   THE VIDEOGRAPHER: 10:06,        10:06, back on the                                     a work Visa?
                                                                                                                  visa?
   14
   14                                                                    14
                                                                         14
          record.                                                                                              A. Yes, it was a H1 H1 Visa
                                                                                                                                       visa that IIwas
                                                                                                                                                   was -- came
   15                                                                    15
                   MR. CLARK: Ready to proceed? All                                                       to the United States.
   16                                                                    16
          right.                                                                                               Q. And who was that -- who issued that
   17                                                                    17
              Q. After a brief brief break, IIbelieve
                                               believe the last                                           visa -- or strike that. Let me rephrase. What
   18                                                                    18
          question related to your resume, and just to                                                    company sponsored that Visa?
                                                                                                                                     visa?
   19                                                                    19
          summarize, Plaintiff's Exhibit 2 would be the resume                                                 A. There was a company called Caritor, it
   20                                                                    20
          you would have submitted in conjunction with your                                               is now NTT Data through acquisitions, and
   21                                                                    21
          employment at Capsugel; is that correct?                                                        subsequently it was Capgemini U.S., LLC.
   22                                                                    22
              A. Yes.                                                                                          Q. And when you started work at Capsugel,
   23                                                                    23
              Q. And what is your current position with                                                   were you still on the work Visa?
                                                                                                                                       visa?
   24
   24                                                                    24
                                                                         24
          Capsugel?                                                                                            A. No, IIwaswas a green card holder at that
   25                                                                    25
              A. It is now Lonza. We have been acquired                                                   time.

                                                        Page 11
                                                             11                                                                                         Page 13
                                                                                                                                                             13
    1
          by Lonza. And I'mI‘m the head of                 ﬁnance
                                             North America finance
                                          ofNorth                                      1
                                                                                                              Q. Okay. And just for the court's benefit,
                                                                                                                                                   beneﬁt,
                                                                                     wmqmmwH




    2                                                                                  2
          and reporting applications.                                                                     what is a green card holder?
    3                                                                                  3
               Q. Okay. Did -- and who do you report to?                                                      A. A permanent resident.
    4                                                                                  4
               A. My boss is Pirmin Amherd.                                                                   Q. Okay. So that would be the next step --  —
    5                                                                                  5
               Q. Pirmin?                                                                                 step up from the work Visa;
                                                                                                                                visa; correct?
    6                                                                                  6
                     P-I-R-M-I—N, A—M-H—E—R-D.
               A. P-I-R-M-I-N,     A-M-H-E-R-D. A—M-H-E-R-D
                                                    A-M-H-E-R-D                                               A. Yes.
    7                                                                                  7
          is the last name, is the name, Amherd.                                                              Q. The way the work visaVisa works, is a
    8                                                                                  8
               Q. And what is his title?                                                                  company sponsors that visa
                                                                                                                                 Visa for you to come to the
    9                                                                                  9
               A. What's -- can you repeat that question?                                                 United States and work; is that correct?
   10                                                                     10
                                                                        N>—|>—->—|>—->—|>—|>—->—|>—|>—|




               Q. What is his title?                                                                         A. That's correct.
                                                                        ommxlmmwHo




   11                                                                     11
               A. His title is head of of global                                                             Q. And then you can obtain the green card,
   12                                                                     12
          applications.                                                                                   and then that allows you to work for anyone in the
   13                                                                     13
               Q. When you started at Capsugel, what --                                                   U.S., correct?
   14
   14                                                                     14
          what was your position?                                                                             A. That's correct.
                                                                                                             0>p>p>p>




   15
               A. I was head of     ﬁnance and reporting
                                 of finance                               15
                                                                                                              Q. Is that the primary difference --
                                                                                                                                                 —
   16                                                                     16
          applications.                                                                                       A. That's correct.
   17                                                                     17
               Q. And did you have a different boss at                                                        Q. -- to your understanding?
   18                                                                     18
          that time?                                                                                          A. That's correct.
   19                                                                     19
               A. Yes, it was Mr. Danny DuPont.                                                               Q. Then you can apply for citizenship?
   20                                                                     20
               Q. And he would have been your boss at the                                                     A. Yes.
   21                                                                     21
          time Mr. Rivaplata was retained?                                                                    Q. Which you did. Okay.
                                                                                                                                    Okay And IIbelieve
                                                                                                                                                  believe you
   22                                                                     22
               A. Yes.                                                                                    said that the company is now owned by Lonza; is that
   23                                                                     23
               Q. Okay. Let me ask, have you ever had                                                     correct?
   24
   24                                                                     24
          your deposition taken before?                                                                       A.     Yes, we are now one, Lonza.
   25                                                                     25
               A. No.                                                                                         Q. Okay. So is there a Capsugel anymore or


        DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                        (973) 353-9880
                                                                                                                                                          APP. 037
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 36 of 71 PageID: 907

                                                                         *****
                                                                         ***** CONFIDENTIAL *****
                                                                                            *****
                                                                                                                                     5 (Pages
                                                                                                                                       (Pages 14
                                                                                                                                              14 to 17)
                                                                                                                                                    17)

                                                                                     Page 14
                                                                                          14                                                            Page 16
                                                                                                                                                             16
                 1                                                                                   1
                                       is it Lonza?                                                          A. -- that number.
                 2                                                                                   2
                                            A. Capsugel as a legal entity still exists,                      Q. Right.
                 3                                                                                   3
                                       but as a corporate overall entity it doesn't
                                                                            doesn‘t exist.                   A. It does not include any of     of our vendors,
                 4                                                                                   4
                                       It is now a part of
                                                         of the Lonza umbrella.                          contractors.
                 5                                                                                   5
                                            Q. Okay. Now, we're here today in                                Q. Okay. What IIkind    kind of
                                                                                                                                           of want to get a
                 6
                                       Morristown, New Jersey, and is that where the                 6
                                                                                                                                   ﬁrst began working at
                                                                                                         handle on is when you first
                 7                                                                                   7
                                       facility is located that you worked out of?                       Capsugel, did the company utilize both employees and
                 8                                                                                   8
                                            A. Yes, our headquarters is still in                         contractors?
                 9                                                                                   9
                                       Morristown. It's 412 Mount Kemble Avenue.                             A. That's a normal practice, yes.
    10                                                                                              10
                                            Q. Okay. And how many departments are                            Q. Yeah. And do you have any idea what
    11                                                                                              11
                                       housed in Morristown?                                             percentage of
                                                                                                                     of the workforce represented contractors
    12                                                                                              12
                                            A.    I don't know the exact answer to it, but               as opposed to employees?
    13                                                                                              13
                                       all the corporate functions, including global IT,                     A. I don't have the exact number with me,
    14
    14
                                               ﬁnance, global hedge fund,
                                       global finance,                 ﬁmd, global legal, all       14
                                                                                                    14
                                                                                                         no.
    15
                                       the C-level                             ﬁnance,
                                            C—level execs -- global HR, legal, finance,             15
                                                                                                             Q. The best approximation?
    16                                                                                              16
                                       compliance. Those are some of   of the departments that I             A. If IfII were to -- I -- I don't
                                                                                                                                          don‘t know the
    17                                                                                              17
                                       know of. And all the CEOs, CFOs CMOs, all the                     answer to it, because ifif you go by revenue or you go
    18                                                                                              18
                                       C-level
                                       C—level executives.                                               by personnel, it changes, the ratio changes. I don't
    19                                                                                              19
                                            Q. And has that been pretty consistent from                  know the answer to it.
    20                                                                                              20
                                       the time you began working at Capsugel?                               Q. Okay. What if      if we just asked the
    21                                                                                              21
                                            A. Yes.                                                      question in terms of
                                                                                                                            of personnel?
    22
                                            Q. So when you first ﬁrst began working at              22
                                                                                                             A. Personnel? IIwould would say, about -- we had
    23                                                                                              23
                                       Capsugel, can you kind of  of describe what your duties           about at any given point in time -- it also depends
    24
    24                                                                                              24
                                                                                                    24
                                       and responsibilities were?                                        on the new CapEx projects that we have, about 20.
    25                                                                                              25
                                            A. IIwaswas hired to come into Capsugel to                       Q. And did those contractors come from, you

                                                                                     Page 15
                                                                                          15                                                            Page 17
                                                                                                                                                             17
                  1
                                                                 ﬁnance applications and
                                       build up the overall SAP finance                              1
                                                                                                         know, various staffing
                                                                                                                          staffmg companies?
                  2                                                                                  2
                                       reporting applications. Capsugel in itself     was
                                                                               itselfwas                     A. We had two main vendors, Headseal
                «2004001»m




                  3                                                                                  3
                                       divestments from Pfizer,
                                                          Pﬁzer, so we had to let go of of all           (phonetic) and PwC, who are preferred vendors and
                  4                                                                                  4
                                       of the Pfizer
                                       ofthe  Pﬁzer systems and build up our own systems.                most ofof the contractors came through them.
                  5                                                                                  5
                                       And that's what my main responsibility was to bring                   Q. Give me the names again.
                  6                                                                                  6
                                       up all these new systems.                                                    PWC, PricewaterhouseCoopers.
                                                                                                             A. PWC,PricewaterhouseCoopers.
                  7                                                                                  7
                                            Q. Okay. And then as far --   —— in the                          Q. Okay.
                  8                                                                                  8
                                       department that you were head -- —— you were a part of  of            A. Headseal for our network and
                  9                                                                                  9
                                       at that time was what again? I'm sorry.                           infrastructure, and then ifif capacity exceeded that or
     10                                                                                             10
                                            A. Global IT.                                                if
                                                                                                         if we didn't get any extra skill set, then we would
   NNNNNHb—‘b—‘b—‘b—‘b—‘b—‘b—‘b—‘H
     wHommqmmwHo




     11                                                                                             11
                                            Q. Global IT.                                                go to other vendors.
     12                                                                                             12
                                            A. IT stands for information technology.                         Q. And you said there were two main
     13                                                                                             13
                                            Q. Right, got you. So how big a department                   vendors. So kind of    just take me through the process
                                                                                                                             ofjust
     14                                                                                             14
                                                                                                    14
                                       at the time you began working there was global IT?                of
                                                                                                         of how contractors would be brought on board.
     15                                                                                             15
                                            A. Globally we had 33 people, and                                A. So there are two main pieces when we
     16                                                                                             16
                                       Morristown I can't really -- I don't know the exact               engage our contractors. One is for any new projects
     17                                                                                             17
                                       answer to it.                                                     that we bring on. For example, it could be a new
     18                                                                                             18
                                            Q. Okay. Of  Of the 33, how many of   of those were          project because ofof a merger or it could be a new
     19                                                                                             19
                                       actual employees?                                                 piece of
                                                                                                                of work package because of    of merger and things
     20                                                                                             20
                                            A. All ofof them.                                            like that or it could be onboarding a new site to a
     21                                                                                             21
                                            Q. Okay. When you say 33, then we're                         new system, so that's when we onboard contractors.
     22                                                                                             22
                                       talking about --                                                  And for our existing maintenance and support, we keep
     23                                                                                             23
                                            A. I'm -- I'm referring to just
                                                                        just global                      the lights on, for example, if if I get a daily ticket
     24                                                                                             24
                                                                                                    24
                                       employees only when I gave you --  ——                             or a question from an end user, we have contractors
     25
                                           Q.
                                           Q.    Right.
                                                 Right.                                             25
                                                                                                         to support that as well.



                                     DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                                                     (973) 353-9880
                                                                                                                                                         APP. 038
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 37 of 71 PageID: 908

                                            *****
                                            ***** CONFIDENTIAL *****
                                                               *****
                                                                                                                                       66 (Pages
                                                                                                                                          (Pages 18
                                                                                                                                                 18 to 21)
                                                                                                                                                       21)

                                                        Page 18
                                                             18                                                                                          Page 20
                                                                                                                                                              20
    1
              Q. And as far as bringing -- bringing the                               1
                                                                                                              A. There's no fixedﬁxed timeline.
                                                                                                                                        tirneline. SOWs are
    2                                                                                 2
          contractors on for one of
                                  of these functions through                                              very time specific.
                                                                                                                      speciﬁc. They talk about duration.
    3                                                                                 3
          these two main vendors, can you walk me through the                                             That's pretty much in the SOW that we have.
    4                                                                                 4
          process?                                                                                            Q. Are you familiar with the term
    5                                                                                 5
              A. Typically, there's a -- a master                                                         six-months plus?
    6                                                                                 6
          services agreement because they are our main vendors.                                               A. I have just seen that on the Robert Half   Half
    7                                                                                 7
          So we have to source all of of our contractors from                                             contract, but on the Capsugel side we don't use any
    8                                                                                 8
          there. But then sometimes when we have to engage                                                plus. It's very clear in terms of of months.
    9                                                                                 9
          some specific
                 speciﬁc skill sets that they don't have or they                                              Q. Excuse me?
   10                                                                   10
          don't have at the right time, they come provided to                                                 A. It's very clear in terms of   of months when
   11                                                                   11
          us at the right time, then we look at other vendors.                                            we write our SOWs.
   12                                                                   12
          But onboarding the vendor is as -- once we have the                                                 Q. Okay. Going back to the question, I --
   13                                                                   13
          MSA, we have the SOW for the specific
                                              speciﬁc piece of
                                                             of work                                      though, are you familiar with that term?
   14
   14                                                                   14
                                                                        14
          and once the SOW is signed, the purchase order is                                                   A. No.
   15                                                                   15
          issued. And then we give access to our consultants,                                                 Q. Is that an industry term?
   16                                                                   16
          to our systems. That's typically the onboarding                                                     A. I'm I‘m not.
   17                                                                   17
          process.                                                                                            Q. And was there -- were there specific speciﬁc
   18                                                                   18
              Q. So the MSA is the master service                                                         durations ofof time -- or strike that.
   19                                                                   19
          agreement?                                                                                                Were there -- were there standard
   20                                                                   20
              A. Master service agreement.                                                                durations ofof time that were utilized in the SOW or
   21                                                                   21
              Q. And then the state -- SOW or statement                                                   did they vary?
   22                                                                   22
          of
          of work would be for the particular --                                                              A. They vary based on SOW and exact work
   23                                                                   23
              A. Project.                                                                                 that is defined
                                                                                                                  deﬁned for that specific
                                                                                                                                    speciﬁc item.
   24
   24                                                                   24
                                                                        24
              Q. -- project itself? And then there would                                                      Q. Okay. So can you kind of        of give me an
   25                                                                   25
          be a PO issued?                                                                                 example? We know the SOW in this particular case, I

                                                        Page 19
                                                             19                                                                                          Page 21
                                                                                                                                                              21
    1                                                                                  1
              A. PO for specific
                            speciﬁc work packages.                                                        think, was three months --
                                                                                    wmqmmwH




    2                                                                                  2
              Q. Okay. Now if     if you had to go outside of
                                                           of                                                 A.     Three months, yes.
    3                                                                                  3
          the two primary vendors, was there a different                                                      Q.     -- as it related to the SOW between --     —
    4                                                                                  4
          process or was it basically the same?                                                               A.     Capsugel.
    5                                                                                  5
              A. We still had a vendor approved list                                                          Q.     -- Robert Half
                                                                                                                                 Half and Capsugel --
    6                                                                                  6
          which is maintained by our procurement group. And we                                                      MS. UREMOVICH: Let him ask you the
    7
                        ﬁom those preferred vendors, and those
          have to pick from                                                            7
                                                                                                                     ﬁrst.
                                                                                                          question first.
    8                                                                                  8
          vendors can source their candidates from anywhere.                                                   Q. Would -- were they done in increments of          of
    9                                                                                  9
          Typically that's how it works. And that's -- we                                                 three months or could they be as long as a year, for
   10                                                                    10
          chose Robert Halfin
                         Half in this case for Martino's                                                  example?
                                                                       NNNNNNHb—‘b—‘b—‘b—‘b—‘b—‘b—‘b—‘H
                                                                       mbwwwommqmmbwwwo




   11                                                                    11
          engagement.                                                                                          A.    The SOWs define
                                                                                                                                   deﬁne the timeline.
                                                                                                                                                tirneline.
   12                                                                    12
              Q. Okay. And had you worked with Robert                                                          Q. Right.
   13                                                                    13
          Half before?
          Half                                                                                                 A. If    the scope of
                                                                                                                     Ifthe          of the work grows, then we
   14
   14                                                                    14
              A. A lot of of other functions had, but this                                                add addendums to increase it if    if required.
   15
                   ﬁrst experience with Robert Half.
          was my first                                                   15
                                                                                                               Q. Okay. So that's -- that's kind of     of what
   16                                                                    16
              Q. And just for the record, Robert Half Half was                                            I'm trying to get at is, was there a standard initial
   17                                                                    17
          a staffing
            staffmg company?                                                                              period that was utilized and -- and then additions
   18                                                                    18
              A. It is a staffing
                           staffmg company that provides                                                  depending on whether the work justiﬁed justified it or not?
   19
          staffing        ﬁmctions, information technology,
          staffmg for all functions,                                     19
                                                                                                               A.    I don't know if if there is a standard, but
   20                                                                    20
          HR, accounting.                                                                                 it's defined
                                                                                                               deﬁned on the work packages which is more
   21                                                                    21
              Q. I'mI‘m trying to ask the question broadly                                                project specific.
                                                                                                                   speciﬁc.
   22                                                                    22
          and then if
                    if we need to kind of
                                        of narrow it down, we can                                              Q. Okay. Could -- could the SOW be as much
   23                                                                    23
          focus on that. But when outside contractors were                                                as six months?
   24
   24                                                                    24
          brought in, was there a typical period of
                                                  of time that                                                 A. If    the project requires six months, yes,
                                                                                                                     Ifthe
   25                                                                    25
          they were engaged, their services were engaged for?                                             it can be.


        DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                        (973) 353-9880
                                                                                                                                                           APP. 039
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 38 of 71 PageID: 909

                                            *****
                                            ***** CONFIDENTIAL *****
                                                               *****
                                                                                                                                  7
                                                                                                                                  7 (Pages
                                                                                                                                    (Pages 22
                                                                                                                                           22 to 25)
                                                                                                                                                 25)

                                                        Page 22
                                                             22                                                                                     Page 24
                                                                                                                                                         24
    1                                                                             1
               Q. Okay. Now, let's talk about Martino,                                                PwC offshore team.
    2                                                                             2
          specifically.
          speciﬁcally. What was the need that required his                                                Q. Okay. And so wer  were -- were there
    3                                                                             3
          services at the time?                                                                       specific
                                                                                                      speciﬁc individuals from that PWC offshore team that
    4                                                                             4
               A.    So during 2017, June, we were                                                    were involved in this project --
    5                                                                             5
          going --— we were -- we had to go through a merger, so                                          A. Yes.
    6                                                                             6
          we had to prep for that June time, June/July time                                               Q. -- that would have been working
    7                                                                             7
          frame. So we had to consolidate a few reporting                                             alongside Martino?
    8                                                                             8
          aspects and also we had to report to the new                                                    A. So we had Venugopal, V—E—N—U—G—O—P-A—L,
                                                                                                                                       V-E-N-U-G-O-P-A-L,
    9                                                                             9
          corporate identity. So we needed extra IT help at                                           and Karunankar Muppaneni, K-A-R-U-N-A-N-K-A-R.
                                                                                                                                    K—A—R—U—N—A—N—K—A—R.
   10                                                               10
          that time to make all this happen before June and                                                     K—A—R --
                                                                                                          Q. K-A-R
   11                                                               11
          July go live.                                                                                   A. -- U—N—A—N—K—A—R,
                                                                                                                  U-N-A-N-K-A-R, Karunankar. So those
   12                                                               12
               Q. And how many persons were engaged to                                                two individuals were helping us with the project on
   13                                                               13
          perform those services?                                                                     the HANA site. Make sure I did that right, please.
   14
   14                                                               14
                                                                    14
               A. For just this project, we had leveraged                                                 Q. They were HANA?
   15                                                               15
          an excellent consultant, that's Martino in this case,                                           A. Yeah.
   16                                                               16
          but we also leveraged some ofof our internal support                                            Q. Is it Hannah or HANA?
   17                                                               17
          that we already had as well.                                                                    A. It's the same, H—A—N—A.
                                                                                                                             H-A-N-A. IIcan‘t
                                                                                                                                          can't
   18                                                               18
               Q. Okay. So Martino would have been the                                                pronounce it.
   19                                                               19
          only external consultant?                                                                       Q. And then --
   20                                                               20
               A. External, yes.                                                                          A. We had Yokesh was working on our BPC
   21                                                               21
               Q. And was the main reason he was chosen is                                            system already. He was helping with the BPC.
   22                                                               22
          that he could work on more than one aspect of of the                                            Q. Okay. All these -- these were -- how
   23                                                               23
          consolidation and merger?                                                                   many of
                                                                                                            of these three were actual employees?
   24
   24                                                               24
                                                                    24
               A. We had at -- our job description asked                                                  A. None of  of them.
   25                                                               25
          for two --
                   — two systems that we wanted help with, SAP                                            Q. So they were all contractors?

                                                        Page 23                                                                                     Page 25
    1                                                                              1
                   H-A-N-A, and SAP BPC, these are our systems
          HANA, H—A—N—A,                                                                                  A. Yes.
                                                                                wmqmmwH




    2                                                                              2
          which we use for accounting and reporting. And we                                               Q. Were they all Indian contractors?
    3                                                                              3
          found a skill set that --
                                 — that could do both and                                                 A. Different Indians.
    4                                                                              4
          that's why Rob --— Martino was engaged on this                                                  Q. Different regions, bu
                                                                                                                                but -- but were they
    5                                                                              5
          contract.                                                                                   from India?
    6                                                                              6
              Q. Okay. Because he had the skill set to                                                    A. So Karunankar and Venugopal are from our
    7                                                                              7
          do both?                                                                                    PwC Bengal office
                                                                                                      PWC        ofﬁce in India, and Yokesh Sivakumar,
                                                                                                                                            Sivakunur,
    8                                                                              8
              A. Correct.                                                                             Yokesh is working in our Morristown office.oﬂice.
    9                                                                              9
              Q. The HANA and the BPC?                                                                    Q. Okay.
   10                                                                10
              A. That's correct.                                                                               MS. UREMOVICH: This may be on the
                                                                   NNNNNNHb—‘b—‘b—‘b—‘b—‘b—‘b—‘b—‘H
                                                                   mbwmwommqmmbwwwo




   11                                                                11
              Q. And just again for the beneﬁt
                                            benefit of
                                                     of those                                         record, but the deposition is going to be
   12                                                                12
          not familiar, these are accounting systems; is that                                         confidential.
                                                                                                      conﬁdential.
   13                                                                13
          correct?                                                                                             MR. CLARK: Yes. So for purposes of         of the
   14
   14                                                                14
              A. SAP BPC is an accounting system. SAP                                                 record, some of of the documents that Capsugel has
   15                                                                15
          HANA is more a reporting system.                                                            produced in this case have been designated as
   16                                                                16
              Q. Okay. And the challenge was trying to                                                confidential.
                                                                                                      conﬁdential. So counsel has agreed that for
   17                                                                17
          integrate Capsugel with Lonza for the merger; is that                                       purposes ofof the deposition, we're designating the
   18                                                                18
          correct?                                                                                    entire deposition as confidential.
                                                                                                                             conﬁdential.
   19                                                                19
              A. We were getting ready for the merger, so                                                      MS. UREMOVICH: Correct.
   20                                                                20
          we had to build more reports. We had to consolidate                                                  MR. CLARK:
                                                                                                                      CLARK So we don't have to go
   21                                                                21
          our financials,
              fmancials, that's why we brought on extra help.                                         through and segment each and every bit of     of testimony
   22                                                                22
              Q. Now, you said in addition to external,
                                                    extemal,                                          relating to discussion of  of confidential
                                                                                                                                    conﬁdential documents.
   23                                                                23
          you also utilized internal as well; is that correct?                                        The documents itself
                                                                                                                         itself that are confidential
                                                                                                                                         conﬁdential are so
   24
   24                                                                24
              A. Yes. When I say internal, our preferred                                              designated. And is it agreeable -- do we need to
   25                                                                25
          vendors were already working with us, which is the                                          identify it at the time they're offered that they've
                                                                                                                                                    theYve



        DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                        (973) 353-9880
                                                                                                                                                      APP. 040
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 39 of 71 PageID: 910

                                                 *****
                                                 ***** CONFIDENTIAL *****
                                                                    *****
                                                                                                             8 (Pages
                                                                                                               (Pages 26 to 29)
                                                                                                                            29)

                                                              Page 26                                                          Page 28
                                                                                                                                    28
    1                                                                         1
          been designated or can we rely on the fact that                         little bit --
                                                                                             — strike that.
    2                                                                         2
          they're shown to be confidential?
          they‘re               conﬁdential?                                                 There's an MT employee and just  just MT. Do
    3                                                                         3
                    MS. UREMOVICH: Let's just designate                           you see that?
    4                                                                         4
          that --
               — that -- that as you offer the exhibit it is                           A. Yes.
    5                                                                         5
          confidential
          conﬁdential but the entire -- but we have agreed                             Q. What would be the difference in the
    6                                                                         6
          that the entire deposition is marked confidential.
                                                 conﬁdential.                     designation?
    7                                                                         7
                    MR. CLARK:
                          CLARK Okay.                                                  A. So based on what I can see, for example,
    8                                                                         8
                    MS. UREMOVICH: Thank you.                                     Matthew and Martino, MT means they are physically in
    9                                                                         9
                    MR. CLARK: Let's mark this as                                 Morristown but they're not employees but external
   10                                                                        10
          Plaintiff's Exhibit 3.
          Plaintiffs                                                              contractors.
   11                                                                        11
                    (Exhibit P-3, Spreadsheet was received                             Q. Okay. And if      if we look at the agency
   12                                                                        12
          and marked for identification.)
                            identiﬁcation.)                                       column, that would identify the vendor that that
   13                                                                        13
                    MS. UREMOVICH: Thank you.                                     particular contractor came from; is that correct?
   14
   14                                                                        14
                                                                             14
              Q. I'm I‘m going to show you what has now been                           A. Yes, that looks like the vendor.
   15                                                                        15
          marked as Plaintiff's
                    Plaintiﬁ's Exhibit 3, and this is a --
                                                        —                              Q. So can you --     — looking down the list, the
   16                                                                        16
          been designated as a confidential
                                 conﬁdential document produced                    primary one is PWC which would all be offshore;
   17                                                                        17
          by Capsugel in this case to the plaintiffs. Can you                     correct?
   18                                                                        18
          identify the document?                                                       A. That's correct.
   19                                                                        19
              A. Yes.                                                                  Q. And then there is CSC, what is that?
   20                                                                        20
              Q. Just generally.                                                       A. Computer science corporation.
   21                                                                        21
              A. This seems to be our HR record.                                       Q. And those are also offshore?
   22                                                                        22
              Q. Okay. And my understanding is, and just                               A. I don't
                                                                                                don‘t directly deal with that. That
   23                                                                        23
          for your beneﬁt,
                   benefit, the original document was produced                    is another application called sales force which I am
   24
   24                                                                        24
                                                                             24
          in a smaller format, but being old and unable to read                   not an expert in.
   25                                                                        25
          the small print we had it blown up a little larger                           Q. Okay. There's also HTC global services?


                                                              Page 27
                                                                   27                                                          Page 29
    1                                                                         1
          for ease of
                    of reference. But my understanding is that                         A. Yes. So that's -- that's our -- that is
    2                                                                         2
          this was a list of
                          of the personnel at the Morristown
                                                     Monistown                    the area that on -- that supported me so that's the
    3                                                                         3
          facility that were working in the global IT                             vendor.
    4                                                                         4
          department where Martino Rivaplata and others wer        were --             Q. Okay. And that would be an on-siteon-sit --
    5                                                                         5
          were stationed?                                                              A. Correct.
    6                                                                         6
               A. Yes.                                                                 Q. -- person?
    7                                                                         7
               Q. Is that correct?                                                     A. That's on site.
    8                                                                         8
               A. So there is a mixture of    of offshore, which                       Q. And then if  if we look at the second column
    9                                                                         9
          means they're not physically on site.                                   to the right of
                                                                                               of the person's name, that's employee
   10                                                                        10
               Q. Okay.                                                           type, so there would be -- the designations would
   11                                                                        11
               A. And there's a -- physically people on                           either be contingent or regular; is that correct?
   12                                                                        12
          site, Morristown, it says MT employee, that's what                           A. That's correct.
   13                                                                        13
          Morristown employee means.                                                   Q. The regular would be actual employees?
   14
   14                                                                        14
                                                                             14
               Q. Okay. So just so IIunderstand,
                                           understand, if
                                                        if --                          A. That's correct.
   15                                                                        15
          and we‘re
               we're looking in the last column
                                            colunm on the right -- —                   Q. And the contingent would be contractors?
   16                                                                        16
                     Uh-hum.
               A. Uh—hum.                                                              A. That's correct.
   17                                                                        17
               Q. -- — where it says MT/offshore. So if     if the                     Q. And then on the -- kind of  of the middle of
                                                                                                                                     of
   18                                                                        18
          designation is offshore, they are actually not                          the page, the column org unit name, do you see that?
   19                                                                        19
          physically at Morristown?                                                    A. Yes.
   20                                                                        20
               A. Correct.                                                             Q. So there are different listings, most of of
   21                                                                        21
               Q. But if  if they're listed as MT then they                       those are Capsugel contingent workforce, Morristown.
   22                                                                        22
          are there?                                                              But there, for example, ifif we look at you, you're
   23                                                                        23
                           Morristown, physically in
               A. Yes, Monistown,                                                 listed as SAP Center ofof Excellence. What is that?
   24
   24                                                                        24
                                                                             24
          Morristown.                                                                  A. This is more an HR sub organization. I
   25                                                                        25
               Q. Sorry. As far as MT, this seems to be a                         am not very familiar with this hierarchy.


        DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                        (973) 353-9880
                                                                                                                                APP. 041
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 40 of 71 PageID: 911

                                           *****
                                           ***** CONFIDENTIAL *****
                                                              *****
                                                                                                   99 (Pages
                                                                                                      (Pages 30
                                                                                                             30 to 33)
                                                                                                                   33)

                                                     Page 30
                                                          30                                                        Page 32
                                                                                                                         32
    1                                                               1
               Q. Okay.                                                 office.
                                                                        ofﬁce.
    2                                                               2
               A. But in HR they have another level of   of                 Q. Okay. Thank you. Now, so the       th -- going
    3                                                               3
          hierarchy which I am not privy to. They've divided            back, the three internal team members that were
    4                                                               4
                                                                        working with Martino were --  —- that are shown on this
          us there.
    5                                                               5
               Q. So -- and then your boss Danny DuPont is              document were Yokesh, Venugopal Nair, and Karunankar
    6                                                               6
          listed as IT applications.                                    Muppaneni?
    7                                                               7
                     Um-hum.
               A. Um—hum                                                    A. Yes.
    8                                                               8
               Q. So SAP Center of    of Excellence would report            Q. Okay. And all them would be under your
    9                                                               9
          to IT application; is that correct?                           sup -- your direct supervision?
   10                                                              10
               A. That's correct.                                           A. That's correct.
   11                                                              11
               Q. And then there is -- above Danny there                    Q. And then Danny DuPont would have -- he
   12                                                              12
          is a Clifford Nickelson that is shown as being global         would be the overall responsible person?
   13                                                              13
          IT infrastructure.                                                A. That's correct.
   14
   14                                                              14
                     Um-hum.
               A. Um—hum                                                    Q. And did he report to someone as well?
   15                                                              15
               Q. How does that relate?                                     A.     Yes, our CIO.
   16                                                              16
               A. So they relate to everything related to                   Q. Okay.
   17                                                              17
          Microsoft Office
                      Oﬂice tools, e-mails,
                                   e—mails, office,
                                            ofﬁce, Word, Excel,             A. And his name is Ian Robertson.
   18                                                              18
          networks, that is Wi-Fi, LAN, VAN.                                Q. Ian?
   19                                                              19
               Q. Okay.                                                            Robertson.
                                                                            A. Robertson
   20                                                              20
               A. Those kinds of  of things fall into                       Q. Okay.
   21                                                              21
          infrastructure.                                                   A. He's on this list as well. Ian
   22                                                              22
               Q. And then there is one other category
                                                   categoryII           Robertson. He's --
                                                                        Robertson          — he was the global CIO.
   23                                                              23
          was going to ask you about. It's Borming
                                             Borrning Chiang and            Q. All right. Before -- before we leave
   24
   24                                                              24
          for --
              —                                                         Plaintiff's Exhibit 3, do you know whether Yokesh was
   25                                                              25
               A. Project management.                                   on a green card or H-lB?
                                                                                             H-1B?


                                                     Page 31
                                                          31                                                        Page 33
    1                                                               1
              Q. It says IT project management. So how                           MS. UREMOVICH: Objection. It calls for
    2                                                               2
          does that differ?                                             speculation. You can answer if if you can.
    3                                                               3
              A. So we have a group of    of -- a project                   A. We hired them from our vendors like
    4                                                               4
          management office.
                         ofﬁce. So they are responsible for             Robert Half. We typically don't ask for statuses as
    5                                                               5
          running projects as project managers, whether it's            long as they can render the service for us.
    6                                                               6
          giving status to the CEO or CFO on all of   of the                Q. All right. Well, for example, I mean
    7                                                               7
          portfolios of
                     of projects running in the company.                he's --
                                                                             — Yokesh is still employed so you would have
    8
              Q. Okay.                                              8
                                                                                                ﬁom 2017 when Martino worked
                                                                        had contact with him from
    9                                                               9
              A. And one correct thing, that I'm not                    there through the present time; correct?
   10                                                              10
          going by org unit name. I know what they do, so I'm               A. Yes.
   11
          going by that definition.
                         deﬁnition                                 11
                                                                            Q. So fromﬁom working with him, do -- do you,
   12
              Q. Okay. That's fine. ﬁne. So at least               12
                                                                        yourself, have any knowledge whether he is working
   13                                                              13
          according --
                     — and just --
                                 — just for the record, PX-3 is             —
                                                                        on --
   14
   14                                                              14
                                                                   14
          an HR created document?                                           A. I'm not absolutely sure, but I think
   15                                                              15
              A. Correct.                                               he's on H1.
   16                                                              16
              Q. Let me ask about one other director,                       Q. Okay. And what about Venugopal Nair?
   17                                                              17
          Tariq Jamal, it says HT strategy and PMO. What is                 A. He's not on site. So he probably
   18                                                              18
          that?                                                         doesn't need an H1.
   19
                                                    ﬁve-year
              A. Strategy is what is your next five-year           19
                                                                            Q. Okay. Because he's based in India?
   20
          plan. Strategy is all about making your next fiveﬁve     20
                                                                            A. India.
   21                                                              21
          years plan. And PMO is basically heading the Borming              Q. Okay. And what about Karunankar?
   22                                                              22
          --
          — he's Borming Chiang's boss. So he overlooks the                 A. Same as Venugopal.
   23                                                              23
          overall project of
                          of the company.                                   Q. Now, let's turn to Martino specifically.
                                                                                                             speciﬁcally.
   24
   24                                                              24
                                                                   24
              Q. Okay.                                                  I think wee talked about generally he was brought in
   25
              A. PMO stands for project management                 25
                                                                                                  ﬁmctions, both the SAP HANA
                                                                        because there were two functions,



        DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                        (973) 353-9880
                                                                                                                      APP. 042
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 41 of 71 PageID: 912

                                                                         *****
                                                                         ***** CONFIDENTIAL *****
                                                                                            *****
                                                                                                                                                                10
                                                                                                                                                                10 (Pages
                                                                                                                                                                   (Pages 34
                                                                                                                                                                          34 to 37)
                                                                                                                                                                                37)

                                                                                    Page 34
                                                                                         34                                                                                        Page 36
                  1                                                                                              1
                                        and the BPC, that you needed external contractor                                                 A.      Um-hum.
                                                                                                                                                 Um—hum.
                  2                                                                                              2
                                        assistance to work with the existing internal team;                                                Q. Okay.
                  3                                                                                              3
                                        correct?                                                                                           A. Yes.
                  4
                                             A. He was a perfect fit ﬁt -- fit
                                                                           ﬁt for our job                        4
                                                                                                                                           Q. Do you know who Barry Cormier Corrnier is?
                  5                                                                                              5
                                        description that we advertised with Robert Half.                                                   A. I don't know who that is.
                  6                                                                                              6
                                             Q. Okay. So were there -- was Robert Half    Half                                             Q. And so with Half, would there have been
                  7                                                                                              7
                                        utilized because the other principal vendors did not                                          an e-mail
                                                                                                                                          e—mail sent out, or would there have been a phone
                  8                                                                                              8
                                        have candidates or --                                                                         conversation with Jarell that -- to say that, hey, we
                  9                                                                                              9
                                             A. They did offer candidates. Either they                                                have this need?
    10                                                                                             10
                                        were not available to us at the time that we were                                                  A. The requirements are always through
    11                                                                                             11
                                        looking for.                                                                                  e-mail,
                                                                                                                                      e—mail, but we also have telephonic discussions
    12                                                                                             12
                                             Q. Okay.                                                                                 because they engage with us to understand really what
    13                                                                                             13
                                             A. And either they were not qualified
                                                                               qualiﬁed                                               they need, and those additional details that are
    14
    14                                                                                             14
                                                                                                   14
                                        for -- they didn't go through the full interview                                              missing in the job description. They reach out to us
    15                                                                                             15
                                        process with us and qualify completely.                                                       if
                                                                                                                                      if there are any doubts on that.
    16                                                                                             16
                                             Q. Okay. So in terms of   of getting that                                                     Q. Okay. And so what did you say to Jarell
    17
                                        candidate, just kind ofof walk me --
                                                                           -— how would you kind   17
                                                                                                                                                                 ﬁnd the candidate for the
                                                                                                                                      as it related to trying to find
    18                                                                                             18
                                        of
                                        of get the word out that you had a need for that                                              position initially? I'm
                                                                                                                                                           I‘m talking about the initial
    19                                                                                             19
                                        particular candidate?                                                                         discussions, before a candidate was actually
    20                                                                                             20
                                             A. So when we evaluate, when we go to these                                              identified.
                                                                                                                                      identiﬁed.
    21
                                                                   ﬁnd out that we have to
                                        integration meetings, we find                              21
                                                                                                                                           A. So we'd give them the job  job description.
    22                                                                                             22
                                        deliver something, and based on that we create small                                               Q. Okay.
    23                                                                                             23
                                        work packages, and then we write out a job                                                         A. And we typically give them the
    24
    24
                                        description on what we need based on the needs that        24
                                                                                                   24
                                                                                                                                                           ﬂames, and we ask for when we need
                                                                                                                                      engagement time frames,
    25                                                                                             25
                                        we have, and we evaluate that with our preferred                                              to onboard them. So those are some of    of the typical


                                                                                    Page 35                                                                                        Page 37
                                                                                                                                                                                        37
                   1                                                                                               1
                                        vendors to see if
                                                        if they can meet the needs. If  they
                                                                                     Ifthey                                           information shared.
                                                                                                                wmqmmwH




                   2                                                                                               2
                                        cannot meet the needs on time, then we go to our                                                  Q. Onboard would be --    ——
                «2004001»m




                   3                                                                                               3
                                        second list of preferred vendors, in this case Robert
                                                    ofpreferred                                                                           A. When the project can start.
                   4                                                                                               4
                                        Half, and we give them the job description and they                                               Q. Start the project?
                   5                                                                                               5
                                        give us the candidates to interview for and so we can                                                   Um-hum.
                                                                                                                                          A. Um—hum.
                   6                                                                                               6
                                        pick from them.
                                                   them                                                                                   Q. And do you recall what the time frame
                   7                                                                                               7
                                            Q. And do -- do you recall -- well, there                                                 was that was discussed with Jarrell?
                   8                                                                                               8
                                        was more than one candidate that was interviewed for                                              A. Three months.
                   9                                                                                               9
                                        this particular position that ultimately Martino was                                              Q. Okay. And then what is the next step
     10                                                                                              10
                                        chosen for; correct?                                                                          that Jarrell identified
                                                                                                                                                   identiﬁed Martino?
   NNNNNNHb—‘b—‘b—‘b—‘b—‘b—‘b—‘b—‘H
   mbwwwommqmmbwwwo




                                                                                                   NNNNNNHb—‘b—‘b—‘b—‘b—‘b—‘b—‘b—‘H
                                                                                                   mbwwwommqmmbwwwo




     11                                                                                              11
                                            A. Yes.                                                                                       A. They -- I don't remember how many
     12                                                                                              12
                                            Q. So -- and who -- who comprised the                                                     candidates they supplied but we did interview a few.
     13                                                                                              13
                                        interview team?                                                                                   Q. Okay.
     14                                                                                              14
                                            A. Myself
                                                  Myself and Danny DuPont.                                                                A. And Martino was selected based out of  of
     15                                                                                              15
                                            Q. And were the interviews conducted by                                                   them.
     16                                                                                              16
                                        phone?                                                                                            Q. All right. Now, as far as Martino is
     17                                                                                              17
                                            A. Yes.                                                                                   concerned, how many interviews were there?
     18                                                                                              18
                                            Q. -- or Skype or --                                                                          A. Just one.
     19                                                                                              19
                                            A. Phone.
                                                  Phone                                                                                   Q. One? Phone interview?
     20                                                                                              20
                                            Q. Okay. And with Robert Half, they were a                                                    A. Phone interview.
     21                                                                                              21
                                        secondary approved vendor, so who was the principal                                               Q. And would it have been both you and
     22                                                                                              22
                                        contact that you worked with?                                                                 Danny?
     23                                                                                              23
                                            A. Jarell Chavers was my main contact for                                                     A. Danny would have sat in sometimes for
     24                                                                                              24
                                        this engagement.                                                                              some periods.
     25                                                                                              25
                                            Q. Jarell Chavers?                                                                            Q. Okay. Was the --   —— how long was the



                                      DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                                                      (973) 353-9880
                                                                                                                                                                                    APP. 043
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 42 of 71 PageID: 913

                                                  *****
                                                  ***** CONFIDENTIAL *****
                                                                     *****
                                                                                                               11
                                                                                                               11 (Pages
                                                                                                                  (Pages 38
                                                                                                                         38 to 41)
                                                                                                                               41)

                                                              Page 38
                                                                   38                                                              Page 40
                                                                                                                                        4O
     1                                                                          1
       1     actual interview, do you recall?                                   1        Q. Danny, between you and Danny, would
     2
       2          A. I don't recall exact time frame,    ﬁ‘ame, but             2
                                                                                2    there have been a chat?
     3
       3     typically 30 minutes to 45 minutes.                                3
                                                                                3
                                                                                         A. There could have been.
                                                                                         A
     4                                                                          4
       4          Q. Okay. And just        just to be clear, you would          ‘1       Q. Okay. Do you recall seeing one?
     5
       5     have had his resume at the time of the interview;                  5
                                                                                5        A. No.
                                                                                         A
     6                                                                          6
     6       right?                                                             5         Q. In -- — in looking through the chat, it --
     7
     7            A. Yes.                                                       7
                                                                                7    it appears to me, I don't want to put words in your
     8
     8            Q. Okay. Anything else you would have had                     8
                                                                                8    mouth, but it appears to me that you were tasked with
     9
       9     about   him?
             about him?                                                         9
                                                                                9    the principal decision to -- — which candidate to
   10
   10             A. Mostly resume.                                           10
                                                                              10     chose?
   11
   11             Q. Would you have had rates or anything                     11
                                                                              11         A
                                                                                         A. That is correct. Because IIwas    was
   12
   12        yet?
             yet?                                                             12
                                                                              12     responsible for the end deliverable.
   13
   13             A. No.
                  A-                                                          13
                                                                              13
                                                                                         Q. Allright.
                                                                                                All right. Okay. So that's a fair
   14
   14             Q. Okay. Would any --            —— anyone -- or strike     14
                                                                              14     characterization.
                                                                                     characterization.
   15
   15        that. Did anyone from Robert Half        Half also participate   15
                                                                              15               There's aa reference
                                                                                               There's    reference here  sort of
                                                                                                                     here sort of towards
                                                                                                                                  towards
   16
   ::        in the interview
             in the                 process?
                     interview process?                                       16
                                                                              15     the bottom where Danny says prefer him over PwC, and
   17
   18             A. Not
                  A-     Not thatthat II recall.
                                         recall.                              17
                                                                              17     then you say he can serve both needs. That's --    —
   18
                  Q. So it        just would have been you,
                               1t Just                                        18
                                                                              18     that's
                                                                                     that's referencing   Martino; correct?
                                                                                            referencing Martino;     correct?
   19
   19        yourself, Danny, and Martino?                                    19
                                                                              19         A      That's correct.
                                                                                         A. That's     correct.
   20
   :1             A. The
                  A‘     73111:: candidate.
                                 carillldate}         d fth _ t .             20
                                                                              2"         Q. And let me --     — if
                                                                                                                if you move -- let's see.
   21
   22
   22
             th Q‘ ' Okay.
                  Q.          ay. Any    y notes
                                           no es made
                                                  ma e of
                                                        0 thee interview
                                                                In erv1ew     21
                                                                              21             ﬁve up there's a reference to based in New
                                                                                     About five
             that  you're
                at you re aware of?                       _                   22
                                                                              22     York   City, NYC?
                                                                                     York City,   NYC?
   23
   ::             A. Um, Umm, I don't recall maklng  making any notes on      23
                                                                              23         A
                                                                                         A. Yes.Yes.
   24
   25        an electronic
                 electromc format. I scribbled
                                             scr1bbled it1t on the paper,
                                                               the-paper,     24
                                                                              24          Q. And how _ how did you or when you noted
                                                                                         Q. And how -- how did you or when you noted
   25
             shared it   with my boss through chat, I believe.
                      1t w1th                                  belleve.       25
                                                                              25     that, how did _ what _ what information did you
                                                                                     that, how did -- what -- what information did you


                                                              Page 39
                                                                   39                                                              Page 41
                                                                                                                                        4l

     1
     1
                                                      Plaintiffs 4.
                       MR. CLARK: Mark this as Plaintiff's                      1
                                                                                1
                                                                                     have?
     2
     2
                                     E—mail dated 3/29/2017,
                       (Exhibit P-4, E-mail                                     2
                                                                                2
                                                                                        A.     Can you rephrase that question?
     3                                                                          3
    3        Bates stamped Capsugel 000001
                                        000001 through 000002 was              3        Q.     Yeah, it wasn't a very good question.
    4                                                                          4
    ‘1       received and marked for identification.)
                                        identiﬁcation.)                        ‘1             There's a reference to Martino from
    5                                                                          5
    5             Q. Let me hand you what's been marked as                     5     Robert Half
                                                                                             Half and then it says based in NYC.
    6                                                                          6
    6        Plaintiff's Exhibit 4. And would this be --
             Plaintiffs                                   — well,              6               Um-hum.
                                                                                          A. Um—hum
    7                                                                          7
    7        let me ask, What
                          what is Plaintiff's
                                  Plaintiﬂ's Exhibit 4?                        7          Q. So your understanding was that he was
    8                                                                          8
    8             A. It looks like a chat between me and my                    8     based in New York City?
    9
    9                                         ﬁnalization of
             boss, Mr. Danny DuPont, on finalization       of a                9
                                                                               9          A. Yes.
   10                                                                         10
   1°        candidate.                                                       1°          Q. And how did you come to that
   11                                                                         11
   11             Q. So how would the -- what format would                    11     understanding?
   N




                                                                               N




   12                                                                         12
  >—|




                                                                              >—|




             the chat be done through?                                                    A. I -- I don't know the exact source. It
   w




                                                                               w




   13                                                                         13
  >—|




                                                                              >—|




                  A. We use Skype.                                                   could be the -- the Robert Half
                                                                                                                Half or the Martino's
                                                                                                                            Martino‘s
   14                                                                         14
  >—|




                                                                              >—|




                  Q. Skype? Okay. Now, would this --        -— let me                feedback to me.
   u>




                                                                               u>
   m




                                                                               m




   15                                                                         15
  >—|




                                                                              >—|




             just put this in context. Would this have been
             just                                                                         Q. But it couldn't have come from Jarrell,
   m




                                                                               m




   16                                                                         16
  >—|




                                                                              >—|




             created post interview? Or is this kind of of --
                                                           —                         is that what you're saying?
   17                                                                         17
  >—|
   \1




                                                                              >—|
                                                                               \1




                  A. This is post interview.                                              A. Jarell who?
   18                                                                         18
  >—|




                                                                              >—|




                  Q. Okay. It wouldn't have been created                                  Q. Chavers.
   so




                                                                               so




   19                                                                         19
  >—|




                                                                              >—|




             coextensive with the interview itself; is that right?                        A. Okay.
   LO




                                                                               LO
   N




                                                                              N
   o




                                                                              o




   20                                                                         20
                  A. It -- it looks like it's post interview.                             Q. Your understanding -- your understanding
   >—|N




                                                                              >—|N




   21                                                                         21
                  Q. All right. Did -- do you know whether                           it could have been from Jarell as opposed to Martino?
   N
   N




                                                                              N
                                                                              N




   22                                                                         22
             there was any kind ofof a chat done that actually was                        A. It's been a long time. I don't
                                                                                                                       don‘t know the
   m




                                                                              m
   N




                                                                              N




   23                                                                         23
             part of
                  of the interview itself?                                           actual source, but it could have been either/or.
                                                                                                                              either/0r.
   N




                                                                              N




   24                                                                         24
                  A. Can you rephrase that question? Chat                                Q. Okay. On page 2 of      of Plaintiff's
                                                                                                                       Plaintiffs 4
    .5




                                                                               .5
   m




                                                                              m
   N




                                                                              N




   25                                                                         25
             with who?                                                               there's a reference to -- I think you ask kind of
                                                                                                                                     of in



           DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                           (973) 353-9880
                                                                                                                                     APP. 044
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 43 of 71 PageID: 914

                                           *****
                                           ***** CONFIDENTIAL *****
                                                              *****
                                                                                                   12
                                                                                                   12 (Pages
                                                                                                      (Pages 42
                                                                                                             42 to 45)
                                                                                                                   45)

                                                      Page 42
                                                           42                                                         Page 44
                                                                                                                           44
    1                                                                 1
          the middle of of the page, should I interview all of
                                                            of the            A. And it's -- there's no clarity.
    2                                                                 2
          Savantis guys. And then Danny responds, you only                    Q. I want to kind of    just move forward for
                                                                                                   ofjust
    3                                                                 3
          interview who you want. And then let me try to get              the purposes of
                                                                                        of my question. The decision was made
    4                                                                 4
          rate on RHT, that's Robert Half; right?                         to bring Martino on board, and he was onboarded, and
    5                                                                 5
               A. Half.                                                   then he began working with the internal team that
    6                                                                 6
               Q. And then you say, CenturyLink guy is not                we've already identified,
                                                                                         identiﬁed, and then --
                                                                                                              —— so he came on
    7                                                                 7
          on my preferred list. Is that one of of the other               board in April of
                                                                                          of 2017?
    8                                                                 8
          candidates?                                                         A. Yes.
    9                                                                 9
               A. Yes. So we went to all our secondary                        Q. And he worked throughout April, May, and
   10                                                                10
          vendors. Those are some of    of them.                          then he worked into June?
   11                                                                11
               Q. Okay. And then moving a little further                      A. June.
   12                                                                12
          down, your -- you had prepared a -- a reply that you                Q. And sometime in June, IIbelieve
                                                                                                               believe in
   13                                                                13
          ran by Danny,
                  Danny; is that what it was? Where you say,              mid-June he was told the project is going to be
   14
   14                                                                14
                                                                     14
          I'm
          I‘m still in the process of
                                    of interviewing people?               ending?
   15                                                                15
               A. This must have been one of     of the                       A. Um-hum.
   16                                                                16
          CenturyLink feedback, giving feedback on their                      Q. Correct?
   17                                                                17
          candidates.                                                         A. Yes.
   18                                                                18
               Q. Okay. So let me just ask it this way.                       Q. Now, having kind of    of given that overview,
   19                                                                19
          Was a decision made based on this chat with Danny to            up to the point where he was told the project was
   20                                                                20
          go ahead and move forward with Martino or was that              ending, was there any --
                                                                                                 -— do you recall having any
   21                                                                21
          still subject to getting the rate information?                  specific
                                                                          speciﬁc discussions with him that the project was
   22                                                                22
               A. At this point from a skill level, the                   only going to be three months?
   23                                                                23
          decision was made that Martino was the strong                       A. I don't remember, recollect discussing
   24
   24                                                                24
                                                                     24
          candidate, but that there's a commerce decision that            duration during the project.
   25                                                                25
          needs to be handled by Danny, because it's his budget               Q. Okay. Were you aware that he had rented

                                                      Page 43
                                                           43                                                         Page 45
                                                                                                                           45
    1
                                    ﬁnal call as well.
          so he had to make the final                                 1
                                                                          an apartment after the decision was made to bring him
    2
               Q. Okay. Were ther   there -- were there any           2   0 --
                                                                          on  __
    3                                                                 3
          other candidates still in the running, so to speak,                  A. No, I was not aware of   of that.
    4                                                                 4
          besides Martino?                                                     Q. Okay. How much contact did you have
    5                                                                 5
               A. They were top two. I don't remember the                 with Martino during the time he worked for Capsugel?
    6                                                                 6
          second person's name off off the top of
                                               of my head right                A. So we used to have regular daily
    7                                                                 7
          now.                                                            meetings to look at where our deliverables are in
    8                                                                 8
               Q. Okay. But ultimately Martino was                        terms of
                                                                                 of overall project. I was running at something
    9
          chosen?                                                     9
                                                                                ﬁve or six projects at that time so IIhave
                                                                          like five                                   have to
   10                                                                10
               A. Correct.                                                keep in touch.
   11                                                                11
               Q. In the interview with Martino, was it                        Q. You were busy.
   12                                                                12
          -- was the length ofof the project specifically
                                             speciﬁcally                       A. Yeah. IIhad had -- IIhead
                                                                                                       head team leads for
   13                                                                13
          discussed with him?                                             every stream and they would give me the status of   of
   14
   14                                                                14
                                                                     14
               A. No. Typically it's technical interviews                 those projects.
   15                                                                15
          that we have that is more on the skill base of  of                   Q. Who would have been the team lead
   16                                                                16
          what -- what the work is going to be and what we need           for --
   17                                                                17
          to do, and the work package itself, what is expected                 A. In this case Martino would have been the
   18                                                                18
          of
          of output.                                                      deliverable, responsible for that delivery packet.
   19                                                                19
               Q. Was there a point at -- at which the                    So he would have been the team lead for that stream.
   20                                                                20
          length ofof the project was ever discussed directly                  Q. Okay. And how were these team meetings
   21                                                                21
          with Martino?                                                   held? Were they in person? Or were they Skype or
   22                                                                22
               A. Typically the candidates ask what the                   some combination?
   23                                                                23
          duration is. We say we don't have that information                   A. A combination. So mostly conference
   24
   24                                                                24
                                                                     24
          or it's generally not discussed at that time.                   rooms we used, but if if people were late or they had to
   25                                                                25
               Q. Okay.                                                   do multitasking when they were on the call and do


        DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                        (973) 353-9880
                                                                                                                        APP. 045
Case
C    2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 44 of 71 PageID: 915

                                                                         *****
                                                                         ***** CONFIDENTIAL *****
                                                                                            *****
                                                                                                                                                     13 (Pages
                                                                                                                                                        (Pages 46 to 49)
                                                                                                                                                                     49)

                                                                                     Page 46
                                                                                          46                                                                            Page 48
                                                                                                                                                                             48
                   1                                                                                      1
                                        something else, they could do it on Skype as well.                                           (Exhibit P-6,
                                                                                                                                                P—6, Document entitled,
                   2                                                                                      2
                                             Q. Okay. And what was your overall                                            "Statement of of Work for Robert HalfHalf Technology & The
                «2004001»m




                   3                                                                                      3
                                        assessment of  his performance while he worked for
                                                     ofhis                                                                 Creative Group," Bates stamped Capsugel 000039
                   4                                                                                      4
                                        Capsugel?                                                                          through 000042 was received and marked for
                   5                                                                                      5
                                             A. He delivered our packages on time. So                                      identification.)
                                                                                                                           identiﬁcation.)
                   6                                                                                      6
                                        there was no performance-related issues, if  if that's                                  Q. I'm going to hand you two exhibits,
                   7                                                                                      7
                                        what you're relating to.                                                           because IIthink
                                                                                                                                       think they relate to each other, hopefully,
                   8                                                                                      8
                                             Q. So would it be fair to say that you felt                                   that I've
                                                                                                                                I‘ve marked as Plaintiﬁ's
                                                                                                                                                  Plaintiff's Exhibits 5 and 6. IfIf
                   9                                                                                      9
                                        like he performed to your expectations?                                            you could look at those and identify them, please.
     10                                                                                             10
                                             A. Yes.                                                                       What's Plaintiﬁ's
                                                                                                                                    Plaintiff's Exhibit 5?
   NNNNNNHb—‘b—‘b—‘b—‘b—‘b—‘b—‘b—‘H
   mbwmwommqmmbwwwo




     11
                                             Q. Would it be fair to say that he                     11
                                                                                                                                                               ﬁnalization of
                                                                                                                                A. This seems to be the finalization        of the
     12
                                        confirmed
                                        conﬁnned your decision that he was the right guy to         12
                                                                                                                                                                          ﬁnalization
                                                                                                                           commercial contract or the SOW, so the finalization
     13
                                        hire --
                                             —                                                      13
                                                                                                                           of                    ﬁnalization of
                                                                                                                           of the rate and the finalization    of the SOW and its
     14                                                                                             14
                                                                                                    14
                                             A. Yes.                                                                       language.
     15                                                                                             15
                                             Q. -- for the project?                                                             Q. And most of    of that is -- again I'm
                                                                                                                                                                      I‘m talking
     16                                                                                             16
                                             A. For the project.                                                           about the document in general, most of     of that is
     17                                                                                             17
                                             Q. Okay. Now, in addition to your daily                                       between Jarrell and Danny?
     18                                                                                             18
                                        meetings, would there be other types of of meetings that                                A. Danny and Brett. She's the procurement
     19                                                                                             19
                                        Martino would be involved in with the internal team?                               executive.
     20                                                                                             20
                                             A. Yes. So we used to have back-to-back
                                                                              back-to—back                                      Q. Okay. And then if      if we look at the last
     21                                                                                             21
                                        meetings, so there is a possibility they could have                                page, it's -- there's a reference to sending out the
     22                                                                                             22
                                        overlapped.                                                                        SOW; correct?
     23                                                                                             23
                                             Q. Okay. And how would those -- well,                                              A. Right.
     24                                                                                             24
                                                                                                    24
                                        strike that.                                                                            Q. And what I've   I‘ve marked as Plaintiff's
                                                                                                                                                                    Plaintiﬁ's
     25                                                                                             25
                                                 And, again, those would have to be done                                   Exhibit 6 would have been the SOW?

                                                                                     Page 47
                                                                                          47                                                                            Page 49
                                                                                                                                                                             49
                  1                                                                                         1
                                        in part through Skype, because at least two team --                                     A. Yes.
                                                                                                           \DCDQO‘U’lpwH




                  2                                                                                         2
                                            A. That's correct.                                                                  Q. This is my copy. Unfortunately is not a
                  3                                                                                         3
                                            Q. --  — two ofof the three team members were                                  particularly good one. But it -- —— it appears that it
                  4                                                                                         4
                                        offshore?                                                                          was signed by Brett on behalf
                                                                                                                                                     behalf of Capsugel?
                  5                                                                                         5
                                            A. That's right. That's whyI  why I said                                            A. Yes. She's --  —— she's the authorized
                  6                                                                                         6
                                        combination.                                                                       person to sign off
                                                                                                                                           off on the SOW from a procurement
                  7                                                                                         7
                                            Q. Okay.                                                                       perspective.
                  8                                                                                         8
                                            A. If     you're in an office,
                                                  Ifyou're          oﬂice, you turn up into                                     Q. Okay. And then signed by Amy -- I'm
                  9                                                                                         9
                                        a conference room. Otherwise it would be through                                   going to butcher it -- Amy Phetkanya on behalf
                                                                                                                                                                        behalf ofof
    10                                                                                               10
                                        Skype.                                                                             Robert Half?
                                                                                                    NNNNNNHHHHHHHHHH
                                                                                                    upHowooqnpHo




    11                                                                                               11
                                            Q. All right. Over the time that he worked                                          A. I see that, yes.
    12                                                                                               12
                                        under your supervision, were there any discussions                                      Q. Okay. Did you have any dealings with
    13                                                                                               13
                                        with him about working on additional assignments?                                  her?
    14
    14                                                                                               14
                                            A. Not that I recall. But I -- we used to                                           A. Amy, no.
    15                                                                                               15
                                        have daily discussion on the deliverables that was at                                   Q. Okay. So she just just would have been
    16                                                                                               16
                                        hand. There was nothing out of     of scope at that point                          Brett's counterpart at Half
                                                                                                                                                   Half as best you know?
    17                                                                                               17
                                        that I recall.                                                                              MS. UREMOVICH: Objection. Calls for
    18                                                                                               18
                                            Q. Okay. Were you aware that -- he did                                         speculation. You can answer if you can.
    19                                                                                               19
                                        work on other matters besides the HANA and BPC?                                         A. It looks like it.
    20                                                                                               20
                                            A. I was not aware of     of that.                                                  Q. All right. Let me reask it. She's the
    21                                                                                               21
                                            Q. Okay.                                                                       listed signatory on behalf
                                                                                                                                                behalf of Robert Half; correct?
    22                                                                                               22
                                                 MR. CLARK: Let's mark this.                                                    A. I can't answer to it without knowmg
                                                                                                                                                                    knowing
    23                                                                                               23
                                                 (Exhibit P-5, E-mail
                                                                 E—mail dated 3/30/17,                                     what their role was, but she signed, so she looks
    24
    24                                                                                               24
                                        Capsugel 000006 to 000009 was received and marked for                              like she is responsible for.
    25                                                                                               25
                                        identification.)
                                        identiﬁcation.)                                                                        Q. All right. Her title is regional VP?


                                      DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                                                      (973) 353-9880
                                                                                                                                                                          APP. 046
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 45 of 71 PageID: 916

                                            *****
                                            ***** CONFIDENTIAL *****
                                                               *****
                                                                                                     14
                                                                                                     14 (Pages
                                                                                                        (Pages 50
                                                                                                               50 to 53)
                                                                                                                     53)

                                                       Page 50
                                                            5O                                                          Page 52
                                                                                                                             52
    1                                                                   1
    1           A. Vice president.                                     1          A. Yes.
    2                                                                   2
    2           Q. Okay. And in this particular statement              2          Q. But you didn't have any direct dealings
    3                                                                  3
    3      of
           of work it says -- it's Martino and the rate is $223        3           Barry; is that correct?
                                                                             with Barry,
    4                                                                  4
    4      an hour, and the -- the estimated assignment duration       4          A. I don't recall working with Barry. It
    5                                                                  5
    5      is three months; is that correct?                           5     was only Jarrell who was our interface with Martino.
    6                                                                  6
    6           A. Yes.                                                6          Q. Okay. If      you would go to what's --
                                                                                                Ifyou                        — it's
    7
    7           Q. And then Exhibit A would just   just be the         7
                                                                       7     shown as three -- three of    ﬁve.
                                                                                                        of five.
    8                                                                  8
    8      conditions of
                       of the engagement; is that right?               8          A. I'mI‘m on it.
    9                                                                  9
    9           A. Correct.                                            9          Q. Okay. There's reference here from
   10                                                                 10
   1°           Q. Now, this -- the SOW isn't typically               1°     Martino about how to report his hours. Do you see
   11                                                                 11
   11      shared with a candidate; is that -- is that a correct      11     that?
   12                                                                 12
   12      statement?                                                 12          A. Yes.
   13                                                                 13
   13           A. Yes.                                               13          Q. So IIwantwant to digress for a second here.
   14                                                                 14
   14           Q. And to your knowledge, it was not                  14     He would have been required to submit his time to
   15                                                                 15
   15      provided to Martino, was it?                               15     Robert Half
                                                                                      Half so they could invoice Capsugel; correct?
   16                                                                 16
   16           A. I don't think so.                                  16          A. That's correct.
   17                                                                 17
   17           Q. Okay.                                              17          Q. And -- and that would be kind of     of the
   18                                                                 18
   18           A. At least Capsugel did not provide that             18     standard protocol if if an outside vendor is used?
   19                                                                 19
   19         him.
           to him                                                     19          A. Every vendor has something different,
   20                                                                 20
   2°           Q. Right. It wouldn't be part of of the               2°     but time cards are one of of the prerequisites.
   21                                                                 21
   21      standard protocol --                                       21          Q. Okay. And then -- now with -- with
   22                                                                 22
   22           A. That's correct.                                    22     regard to the actual contractor that is brought in,
   23                                                                 23
   23           Q. -- it would be provided to the staffing
                                                      stafﬁng         23     is this also a time system that the contractor is
   24                                                                 24
   24      agency which in this case was Robert Half; is that         24     required to enter his time for Capsugel?
   25                                                                 25
   25      right?                                                     25          A. Not in Capsugel. It will be in their


                                                       Page 51
                                                            51                                                          Page 53
                                                                                                                             53
    1                                                                   1
    1         A
              A.      That's right.                                     1    vendor system.
    2                                                                   2
    2                (Exhibit P-7, Memo dated 3/30/17, Bates            2         Q. Okay. So only the vendor system, there
    3                                                                   3
    3      stamped CPM 0072 through 76 was received and marked          3    wouldn't be a --
    4                                                                   4
    4          identiﬁcation.)
           for identification.)                                         4         A. Capsugel time recording, no.
    5                                                                   5
    5          Q. I'm  I‘m handing you what I've
                                               I‘ve marked as           5         Q. Okay.
    6                                                                   6
    6      Plaintiff‘s
           Plaintiff's Exhibit 7. Have you seen this document           6         A. However, we approve on their system, the
    7                                                                   7
    7      before?                                                      7    vendor system their time.
    8                                                                   8
    8          A
               A. No, IIhavehave not.                                   8         Q. Okay. So you have access to the vendor
    99                                                                  99
               Q. Okay. We talked generally about                            system?
                                                                       o




   10                                                                 10
                                                                      >—|




           onboarding. So part of   of the onboarding process would               A. Yes. So there is a workflow
                                                                                                           workﬂow triggered
   11                                                                 11
                                                                      >—|
                                                                      >—|




           be the agency would provide the information to the                and that triggers a link to me to approve the time
                                                                       N




   12                                                                 12
                                                                      >—|




           candidate about where to report and who his                       that comes from the vendor.
                                                                       w




   13                                                                 13
                                                                      >—|




           supervisor is; is that correct?                                        Q. Does that reflect
                                                                                                  reﬂect a project length on it
   14
   14                                                                 14
                                                                      >—|




               A. That's correct.                                            or do you know?
                                                                       u>
                                                                       m




   15                                                                 15
                                                                      >—|




               Q. And does Plaintiff's
                                 Plaintiffs 7 reference that                      A. I have not paid any attention to it. I
                                                                       m




   16                                                                 16
                                                                      >—|




           you are the principal contact person? I think that's              just use it to approve the lead time.
                                                                             just
   17                                                                 17
                                                                      >—|
                                                                       \1




           on page 2.                                                             Q. Okay.
   18                                                                 18
                                                                      >—|




               A. That's correct.                                                    (Exhibit P-8, Document entitled, "Robert
                                                                       so




   19                                                                 19
                                                                      >—|




               Q. And you'll --   — you'll see that                          Half Technology Subcontractor Services Agreement,"
                                                                             Half
                                                                      \o
                                                                      N
                                                                      o




   20                                                                 20
           Plaintiff's Exhibit 7 is a communication from Barry
           Plaintiff‘s                                                       Bates stamped Capsugel 000900 through 911  911 was
                                                                      >—|N




   21                                                                 21
           Cormier
           Comiier at Robert HalfHalf to Martino. Do you see that?           received and marked for identification.)
                                                                                                      identiﬁcation.)
                                                                      N
                                                                      N




   22                                                                 22
                      Um-hum, yes.
               A. Um—hum,                                                        Q. Let me hand you what I[believe
                                                                                                               believe has been
                                                                      m
                                                                      N




   23                                                                 23
               Q. But you --    — and he's listed as senior                  marked Plaintiff's
                                                                                     Plaintiﬁ's Exhibit 8 and ask you if
                                                                                                                      if you have
                                                                      N




   24
   24                                                                 24
           recruiter for Enterprise Technical Services, do you               seen that document before?
                                                                       .5
                                                                       N




   25                                                                 25
           see that?                                                             A. IIhave
                                                                                        have not seen this document.
                                                                      01




         DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                         (973) 353-9880
                                                                                                                         APP. 047
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 46 of 71 PageID: 917

                                            *****
                                            ***** CONFIDENTIAL *****
                                                               *****
                                                                                                       15 (Pages
                                                                                                          (Pages 54
                                                                                                                 54 to 57)
                                                                                                                       57)

                                                       Page 54
                                                            54                                                             Page 56
    1                                                                  1
               Q. Okay. Was this a document, though, that                   Robert Half
                                                                                    Half and CPM Consulting; correct?




                                                                                 P
    2                                                                  2
           you did review in preparation for the deposition?                    A. You're on page 1?    1?
    3                                                                  3
               A. Yes, this is the one that was shared for
              .A.                                                               Q. Yes.
    4                                                                  4
           me for the review yesterday, yes.                                    A. You are on page 900, Capsugel 900?
    5                                                                  5
               Q. Okay. But you didn't didn‘ --
                                              -— just so the                    Q. Yes. Is that correct?
    6                                                                  6
           record is clear, this was not a document provided to                 A. Yes.
    7                                                                  7
           you by Robert Half
                           Half as part of
                                         of the normal process when             Q. And then if   if we look at page 910, it's
    8                                                                  8
           Martino Rivaplata was engaged; is that correct?                  been -- the agreement has been signed by both Amy
    9                                                                  9
               A. That's correct. IIhavehave not seen this                  Phetkanya, regional manager, and then Martino; is
   10                                                                 10
           during engagement.                                               that correct?
   11                                                                 11
               Q. Okay. And for the record, Plaintiﬁ's
                                                    Plaintiff's                 A. Yes. I see that.
   12                                                                 12
           Exhibit 8 is identified
                        identiﬁed as the Robert HalfHalf                        Q. And during the time that Martino worked
   13                                                                 13
           subcontractor services agreement with various                    for Capsugel, is it fair to say that this was not a
   14
   14                                                                 14
                                                                      14
           attachments; correct?                                            document that you were -- that you were personally
   15                                                                 15
               A. It does say that, yes.                                    aware of?
   16                                                                 16
               Q. And if   if we look at the Exhibit A, work                    A. No, this was shared with me a couple of      of
   17                                                                 17
           schedule, which IIthink
                               think is Bates numbered Capsugel             days back for this preparation.
   18                                                                 18
           907, do you have that?                                               Q. All right. Do you want to take a break?
   19                                                                 19
               A. Yes.                                                          A. Sure.
   20                                                                 20
               Q. This shows the work schedule for Mr.                               MS. UREMOVICH: IIthink    think now is a good
   21                                                                 21
           Rivaplata; is that correct?                                      time. Off
                                                                                   Off the record.
   22                                                                 22
               A. Yes.                                                               THE VIDEOGRAPHER: 11:17       11:17 a.m.
                                                                                                                          am. going off
                                                                                                                                    off
   23                                                                 23
               Q. And the description of     of the work would be           the record.
   24
   24                                                                 24
           SAP HANA data modular; is that -- do you see that?                        (Discussion held offoff the record.)
   25                                                                 25
               A. I'mI‘m looking for it.                                             THE VIDEOGRAPHER: This begins DVD

                                                       Page 55                                                             Page 57
                                                                                                                                57
    1                                                                  1
               Q. Description of     work.
                                 ofwork.                                   number two. Time is 11:31
                                                                                               11:31 a.m.
                                                                                                     am. Back on the record.
   wNH




    2                                                                  2
                                                                                   MR. CLARK: Let's mark this as
               A. Yes.
    3
               Q. Okay. And moving down, expected start                3
                                                                           Plaintiﬂ‘s
                                                                           Plaintiff's Exhibit 9.
    4
           date was April 3rd, and then expected project length        4
                                                                                    (Exhibit P-9,
                                                                                              P—9, Document entitled, "Inbox
    5
           it was six months plus, do you see that?                    5
                                                                           - MARTINO.RIVALTA@CAPSUGEL.COM - Outlook," Bates
    6
               A. Yes.                                                 6
                                                                           stamped CPM -237 was received and marked for
    7
   \1




               Q. And then you're listed as the client                 7
                                                                           identification.)
                                                                           identiﬁcation.)
    8
           project manager and your contact phone number is
   so




                                                                       8
                                                                               Q. Let me hand you what I've now marked as
    9
           given?                                                      9
                                                                           Plaintiff's Exhibit 9. This is actually a CPM
                                                                           Plaintiﬂ's
   10
               A. That's correct.                                     10
                                                                      10
                                                                           document. But the main --    — well, let me ask you this,
   11
               Q. Is that correct?                                    11
                                                                      11
                                                                           can you identify Plaintiffs                  ﬁ'om
                                                                                              Plaintiff's Exhibit No. 9 from
   12
               A. Yes.                                                12
                                                                      12
                                                                           looking at it?
   13
               Q. And then there's listed the Robert Half
                                                        Half          13
                                                                      13
                                                                               A. Yes.
   14
   14
           contact is a person by the name of
                                            of Rus Neidhardt, do      14
                                                                      14
                                                                               Q. What is it?
   15
           you see that?                                              15
                                                                               A. It looks like a meeting invite to do a
   16
               A. Yes.                                                16
                                                                           knowledge transfer to our existing support team.
                                                                                                                          team
   17
               Q. Did you have any dealings with that                 17
                                                                      17
                                                                               Q. Okay. So this would have been after    alter the
   18
           person?                                                    18
                                                                      18
                                                                           --
   19
               A. I don't remember working with Rus.                  19
                                                                               A. After all the deliverables were done and
   20
               Q. Okay. Is -- is he someone that you                  20
                                                                      20
                                                                           the contract was done.
   21
           worked with on other --                                    21
                                                                      21
                                                                               Q. Okay. So I kind of        went out of
                                                                                                         ofwent      of
   22
               A. I didn't -- don't recall. Jarrell was               22
                                                                      22
                                                                           sequence. I tend to work chron -- chronologically,
   23
           our face for our contact.                                  23
                                                                      23
                                                                           but this would be an example of  of an invite for a
   24
   24
               Q. Okay. I think going back to the initial             24
                                                                      24
                                                                           meeting that would be partially Skype, I guess?
   25
           pages, subcontractor services agreement was between        25
                                                                               A. That's
                                                                                      That‘s correct.



         DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                         (973)353-9880
                                                                                                                               APP. 048
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 47 of 71 PageID: 918

                                                                          *****
                                                                          ***** CONFIDENTIAL *****
                                                                                             *****
                                                                                                                                    16 (Pages
                                                                                                                                       (Pages 58
                                                                                                                                              58 to 61)
                                                                                                                                                    61)

                                                                                      Page 58
                                                                                           58                                                          Page 60
                                                                                                                                                            60
                  1                                                                                  1
                                             Q. Okay. And you would have been one of        of           expressions, so I don't know.
                  2                                                                                  2
                                        the people invited -- actually, all the -- all the                    Q. Okay. Was it a pretty short meeting?
                  3
                                        persons are identified
                                                     identiﬁed at the top; is that correct?          3
                                                                                                              A. It was, IIwould                     ﬁve,
                                                                                                                               would say, but yeah, five,
                  4
                                             A. Yes.                                                 4
                                                                                                                ﬁve minutes max, maybe.
                                                                                                         ten -- five
                  5                                                                                  5
                                             Q. Okay. And so this particular meeting                          Q. Was it discussed at that meeting that he
                  6                                                                                  6
                                        invite of
                                               of June 27, 2017, the purpose of of this meeting          would be expected to transition the project over to
                  7                                                                                  7
                                        was to do the knowledge transfer with the end of   of the        the internal team?
                  8                                                                                  8
                                        project for Martino and the transfer ofof his work back               A. No, that was just more the
                  9                                                                                  9
                                        to the existing internal team; correct?                          communication.
    10                                                                                              10
                                             A. That's correct.                                               Q. That it's ending?
    11                                                                                              11
                                             Q. Okay. And this would have been after                          A. Yes.
    12                                                                                              12
                                        Martino would have been advised that the project was                  Q. Okay. All right. We'll come back, but
    13                                                                                              13
                                        ending?                                                          IIwant
                                                                                                           want to go -- work back up to that point here with
    14
    14                                                                                              14
                                                                                                    14
                                             A. That's correct. The work packages were                   the -- these next exhibits.
    15                                                                                              15
                                        delivered at that time.                                                    (Exhibit P-10,
                                                                                                                              P—10, Document entitled,
    16                                                                                              16
                                             Q. Okay. And again we're kind of     of working             "Screenshots of of a portion of
                                                                                                                                       of Capsugel 001028 - Part 11
    17                                                                                              17
                                        out of
                                            of sequence, but who would have been involved                of
                                                                                                          of 2" was received and marked for identification.)
                                                                                                                                                identiﬁcation.)
    18                                                                                              18
                                        in informing Martino that the project was ending,                     Q. I'm I‘m showing you what's been marked as
    19                                                                                              19
                                        that he was not -- his services were not going to                Plaintiff's
                                                                                                         Plaintiff‘s Exhibit 10,
                                                                                                                               10, and if
                                                                                                                                       if you look at the last
    20                                                                                              20
                                        need to be continued?                                            page, this -- this is a document that Capsugel
    21                                                                                              21
                                             A. We informed the main vendor, in this                     produced, and by reference these are, at least to my
    22                                                                                              22
                                        case Robert Half.                                                understanding, documents that were provided to
    23                                                                                              23
                                             Q. Okay.                                                    Capsugel by Robert Half Half through a -- a request for
    24
    24                                                                                              24
                                                                                                    24
                                             A. We also talked to the consultant, and                    discovery. And as you can tell, very --  —— very hard to
    25                                                                                              25
                                        the main responsibility in this case would be me and             read because of of the small print. So what we did with


                                                                                      Page 59                                                          Page 61
                                                                                                                                                            61
                   1                                                                                 1
                                        my boss to communicate the end dates or nearing end              the exhibit, primarily for me, so that I could ask
                mmqmmwH




                   2                                                                                 2
                                        dates to the consultant.                                         you questions and not squint completely, is I asked
                   3                                                                                 3
                                            Q. Okay. And can you put a time frame of of                  my paralegal to blow up part of   of that, which now is
                   4
                                        when --— when Martino was advised?                           4
                                                                                                              ﬁrst couple pages --
                                                                                                         the first
                   5                                                                                 5
                                            A.   Around June 14th,
                                                                 14th, 15th.
                                                                       15th.                                  A. Okay.
                   6                                                                                 6
                                            Q. And would that have been in person,                            Q. -- of    Plaintiff's Exhibit 10.
                                                                                                                       of Plaintiﬂ‘s           10. Do you
                   7                                                                                 7
                                        Skype or --
                                               or—                                                       see that?
                   8                                                                                 8
                                            A. In person, I think, generally.                                 A. Yes.
                   9                                                                                 9
                                            Q. So you and Danny?                                              Q. Okay. So it's really more so that we
     10                                                                                             10
                                            A. Danny and me.                                             can have a readable document, at least from my end,
   NNNNNNHb—‘b—‘b—‘b—‘b—‘b—‘b—‘b—‘H
   mbwwwommqmmbwwwo




     11                                                                                             11
                                            Q. And then was the internal team --   —                     to discuss what -- it looks to me, again, this is not
     12                                                                                             12
                                            A. No.                                                       a -- for purposes of
                                                                                                                            of my questions, this is not a
     13                                                                                             13
                                            Q. -- part ofof that?                                        Capsugel document, in the sense that it was generated
     14                                                                                             14
                                                                                                    14
                                            A. Generally, no.                                            by Capsugel. It's a Robert Half Half document, but it
     15                                                                                             15
                                            Q. Okay. So do you have any recollection                     does reference some discussions with you that I
     16                                                                                             16
                                        how that meeting went?                                           wanted to ask about. So if    if we look to put it into
     17                                                                                             17
                                            A. I don't remember completely, but IIthink
                                                                                     think               context, if
                                                                                                                   if we look at the bottom, the -- we see the
     18                                                                                             18
                                        he had an office.
                                                  ofﬁce. IIremember
                                                             remember we going into his                  3312017 just referencing that Monday is the start
     19                                                                                             19
                                        office
                                        ofﬁce and Danny saying that our contract has ended,              date, which would have been the April 3 date.
     20                                                                                             20
                                        thank you for all the good work.                                      A. Sure.
     21                                                                                             21
                                            Q. Okay.                                                          Q. And then if   if we turn to page 2, there is
     22                                                                                             22
                                            A. And our contract ends probably end of   of                an entry and again these --  -— these entries appear to
     23                                                                                             23
                                        June.                                                            be generated by Jarell Chavers, the jarcha02
     24                                                                                             24
                                                                                                    24
                                            Q. All right. Did he act surprised?                          reference on the left, and then you'll see some --
     25                                                                                             25
                                            A. I can't recollect the -- the --
                                                                             — the                       some dates.


                                      DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                                                      (973) 353-9880
                                                                                                                                                         APP. 049
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 48 of 71 PageID: 919

                                               *****
                                               ***** CONFIDENTIAL *****
                                                                  *****
                                                                                                          17
                                                                                                          17 (Pages
                                                                                                             (Pages 62
                                                                                                                    62 to 65)
                                                                                                                          65)

                                                           Page 62
                                                                62                                                            Page 64
                                                                                                                                   64
    1                                                                      1
                    So in April, April 4, it references a                      May 4th, and so we have a -- similar discussions
    2                                                                      2
          conversation that -- apparently between Jarell and                   between you or involving yoyou --
    3                                                                      3
          you about how things were going with Martino at that                     A. Which page are you referring to now?
    4                                                                      4
          time, and it indicates that he's completed the                           Q. This would be page 3 of    of the exhibit.
    5                                                                      5
          onboarding process, and had his initial meetings                         A. Okay.
    6                                                                      6
          to -- referencing the deliverables that he was                           Q. If    we look at the 5/22/2017 entry, do
                                                                                         Ifwe
    7                                                                      7
          expected to do; correct?                                             you see those?
    8                                                                      8
               A. Yes.                                                                  MS. UREMOVICH: Can you clarify which
    9                                                                      9
               Q. Okay. And that's an entry, similar                           one?
   10                                                                     10
          entry for April 17
                           17 as well. Do you see that?                                 MR. CLARK: Yes, the -- the one that has
   11                                                                     11
               A. Yes.                                                         more text.
   12
               Q. And then the -- let's turn to the one                   12
                                                                                        MS. UREMOVICH: The fifthth  ﬁﬁhth one down?
   13                                                                     13
          that says May 4, 2017, this is referencing a                             Q. It says, spoke with you to check in
   14
   14                                                                     14
                                                                          14
          conversation with you, and then there's an indication                regarding extra work and you said there will be extra
   15                                                                     15
          there, might have additional needs in a few weeks but                work, but it might be more on the perm side with --
   16
          won't know until after 5/16.
                                  5/ 16. Do you see that?                 16
                                                                                       ﬁnance/accounting. Do you see that?
                                                                               within finance/accounting.
   17                                                                     17
               A. Yes.                                                             A. Yes.
   18                                                                     18
               Q. Do you know what that is referring to?                           Q. And then it says he is still having
   19                                                                     19
               A. So this could have been anything that we                     conversations surrounding how they will begin
   20                                                                     20
          were working on at that time, any additional new                     sourcing for this resource and should know more next
   21                                                                     21
          requirements that were being given to us --                          week. Will follow up at that time. Do you see that?
   22                                                                     22
               Q. Okay.                                                            A. Yes.
   23                                                                     23
               A. -- but not formalized yet.                                       Q. So does that give us a little better
   24
   24                                                                     24
                                                                          24
               Q. All right. So is that kind of  of a way of
                                                          of                   insight into where the extra work might be coming
   25                                                                     25
          saying there might be additional work that would be                  from?

                                                           Page 63
                                                                63                                                            Page 65
                                                                                                                                   65
    1                                                                      1
          asked ofof --                                                            A. Yes.
    2                                                                      2
               A. Yes. We're just saying, yeah, be on a                            Q. Can you explain that then?
    3                                                                      3
          standby ifif there are new things coming.                                A. So we --  — during those times we used to
    4                                                                      4
               Q. Okay. And that's fairly typical, IItake    take              attend integration status meetings.
    5                                                                      5
          it?                                                                      Q. Okay.
    6                                                                      6
               A. Yes, because in -- in terms of       of mergers,                 A. So I think what came out of  of that was
    7                                                                      7
          the scope of of the work is pretty much undeﬁned
                                                       undefined               more and more of of actual accounting work, not IT work
    8                                                                      8
          sometimes.                                                           that came out of
                                                                                              of those requirements, and that's
    9                                                                      9
               Q. Okay. All right. Let's mark this as                          how --— accounting work, there was more work generated
   10
          Plaintiff's
          Plaintiff‘s Exhibit 11.11.                                      10
                                                                                                        ﬁnancial accounting side.
                                                                               on the accounting side, financial
   11                                                                     11
                     (Exhibit P-11,
                               P—l 1, Document entitled,                           Q. Okay. So this discussion would have
   12                                                                     12
          "Screenshots of  of a Portion ofof Capsugel 001030 - Part 11         been that there might possibly be more accounting
   13                                                                     13
          of
          of 4" was received and marked for identification.)
                                                    identiﬁcation.)            related work for Martino?
   14
   14                                                                     14
                                                                          14
               Q. I'm I‘m handing you Plaintiff's
                                          Plaintiﬁ‘s Exhibit 11.
                                                               11.                 A. Not Martino. Accounting side of    of the
   15                                                                     15
          And, again, Plaintiffs
                         Plaintiff's 11
                                      11 is the same type ofof format          work which is more non-IT type work.
   16                                                                     16
          as Plaintiff's 10.
                           10. It's -- the original document in                    Q. Okay. Well, so let me ask this, it says
   17                                                                     17
          itself
          itself is the last page of of the exhibit.                           it may --
                                                                                      — might be more on the perm side within
   18                                                                     18
               A. Okay.                                                        finance/accounting.
                                                                               fmance/accounting. What is that refen'ing
                                                                                                                  referring to?
   19
               Q. And then there have been screenshots to                 19
                                                                                                                       ﬁnance
                                                                                   A. It was probably adding more finance
   20                                                                     20
          blow up some of   of the discussions that are reﬂected
                                                           reflected           resources, accounting resources.
   21
          there, which make up the first  ﬁrst three pages. Do you        21
                                                                                   Q. Okay. All right. So this is actually
   22                                                                     22
          see that?                                                            an entry relating to bringing on some additional
   23                                                                     23
               A. Yes.                                                         people?
   24
   24                                                                     24
                                                                          24
               Q. So on -- on Plaintiﬁ's
                                     Plaintiff's 10
                                                 10 we had the                     A. Yes. That came out of   of the work. But I
   25                                                                     25
          maybe additional work reference, IIthink   think it was -- on        was not responsible for that so this is what we are



        DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                        (973) 353-9880
                                                                                                                               APP. 050
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 49 of 71 PageID: 920

                                               *****
                                               ***** CONFIDENTIAL *****
                                                                  *****
                                                                                                             18
                                                                                                             18 (Pages
                                                                                                                (Pages 66
                                                                                                                       66 to 69)
                                                                                                                             69)

                                                           Page 66
                                                                66                                                              Page 68
                                                                                                                                     68
    1                                                                        1
          trying to tell them there.                                             discussions that you had had with Danny or was this
    2                                                                        2
              Q.     All right.                                                  your -- kind of
                                                                                              of your decision or --
    3                                                                        3
                    (Exhibit P-12, Memo dated 6/7/2017,                               A. I was in charge of   of my stream in the
    4                                                                        4
          Bates stamped Capsugel       000015 through 17
                            Capsuge1000015                17 was received        integration, so it was one ofof the decisions but it
    5                                                                        5
          and marked for identification.)
                            identiﬁcation.)                                      rolls up under our CIO at that time also, so...
    6                                                                        6
              Q. Let me hand you What    what I've
                                                I‘ve marked as                        Q. Okay. I wanted to ask about Jarrell's
    7                                                                        7
          Plaintiff's Exhibit 12,
                                12, and ask you to review that                   e-mail
                                                                                 e—mail to you. We talked about kind of   of the end
    8                                                                        8
          and if
               if you can identify it?                                           result which you're -- you're responding to that, but
    9
              A. Yes.                                                        9
                                                                                 at the bottom ofof --
                                                                                                    — of      ﬁrst page he states, I
                                                                                                       of the first
   10                                                                       10
              Q. And what is Plaintiﬁ's
                                    Plaintiff's 12?
                                                12?                              know the BPC work is winding down, however, from what
   11                                                                       11
              A. This looks like an e-mail between me and                        I hear there's a lot of
                                                                                                       of work on the HANA side that
   12
                            ﬁnal end dates for this particular
          Jarell about the final                                            12
                                                                                 still needs to be completed. A   At -- was that a
   13                                                                       13
          engagement.                                                            correct statement?
   14
   14                                                                       14
              Q. Being Martino?                                                       A. Umm, I don't think that would be a
   15                                                                       15
              A. Yes, Martino, yes.                                              correct statement, because the work packages that we
   16                                                                       16
              Q. So rather than just read what it says,                          had planned between BPC and HANA, they're all closed.
   17
                                                          ﬁnd out
          basically, Jarell was reaching out to you to find                 17
                                                                                      Q. Okay.
   18                                                                       18
          from you whether you thought he would get extended                          A. So Martino delivered about six different
   19                                                                       19
          out past June 30, which was the end date under the                     views in HANA that was feeding our data into Lonza
   20                                                                       20
          statement ofof work; correct?                                          database and BPC for the consolidation, that was
   21                                                                       21
              A. Correct.                                                        completely done. So I'm not sure what the HANA side
   22                                                                       22
              Q. And were --     — and do you -- do you recall                   still needs to be completed really means in this
   23                                                                       23
          what your response was?                                                e-mail.
                                                                                 e—mail.
   24
   24                                                                       24
              A. I don't recall exact, but I think we                                 Q. Okay. Were there any phone discussions
   25                                                                       25
          said the contract is coming to an end and there's no                   or was it simply e-mail?
                                                                                                    e—mail?


                                                           Page 67
                                                                67                                                              Page 69
                                                                                                                                     69
    1                                                                        1
          IT related work for Martino at that time, something                         A. IIthink
                                                                                              think at that time I was traveling. I
    2                                                                        2
          like that.                                                             don't know if if I -- how many times I called Jarell.
    3                                                                        3
              Q. Okay.                                                           There must have been a couple of   of phone calls.
    4                                                                        4
                   (Exhibit P-13, Memo dated 6/15/17,
                                                   6/ 15/ 17, Bates                   Q. Okay. And then IIwantedwanted to ask you
    5                                                                        5
          stamped Capsugel     000034 through 35 was received and
                     Capsuge1000034                                              about the last sentence down at the bottom of  of page 1.1.
    6                                                                        6
          marked for identification.)
                        identiﬁcation.)                                          It says, in addition it sounds like he's been
    7                                                                        7
              Q. I'm I‘m going to hand you What
                                              what I've
                                                    I‘ve marked                  utilized in other departments based on what able --   -—
    8                                                                        8
          as Plaintiff's Exhibit 13
                                  13 and ask you ifif you can                    based on what he is able to bring to the table
    9                                                                        9
          identify that?                                                         regarding his skill sets. Do you see that?
   10                                                                       10
              A. Yes, this --  — this is an e-mail
                                            e—mail exchange                           A. Yes.
   11                                                                       11
          between me and Jarell about the closure and he is                           Q. Do you know what that is referring to?
   12                                                                       12
          checking on me whether I had any other extension.                           A. I can only guess. Martino had to work
   13                                                                       13
              Q. Okay. And basically the end result is                           with two different groups because that was the end
   14
   14                                                                       14
                                                                            14
          that you had -- — you indicated to Jarell that the                     results that he had to get that veriﬁed
                                                                                                                  verified with the end
   15                                                                       15
          integration work was coming to a close and the                         users. That's probably what they're referring to
   16                                                                       16
          pending work was going to be assigned to business and                  when they say multiple departments or other
   17                                                                       17
          Lonza IT teams?                                                        departments.
   18                                                                       18
              A. I meant Lonza which was our acquisition                              Q. All right. Who -- just so we have a
   19                                                                       19
          company.                                                               document for the record, the two groups would --
   20                                                                       20
              Q. Okay. So when --       — when it says business                  would have been which?
   21                                                                       21
          and Lonza IT teams, are you refen'ing
                                           referring to the internal                  A. BPC work lead he was working with,
   22                                                                       22
          group or are we talking about something else?                          Michael Mars and Lynn Horowitz.
   23                                                                       23
              A. No, our acquiring IT group, the group                                Q. Okay.
   24
   24                                                                       24
                                                                            24
          that was acquiring.                                                         A. And for HANA he was working with me and
   25                                                                       25
              Q. Okay. So was that decision a part of       of                   other groups which was validating his work output.


        DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                        (973) 353-9880
                                                                                                                                  APP. 051
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 50 of 71 PageID: 921

                                                           *****
                                                           ***** CONFIDENTIAL *****
                                                                              *****
                                                                                                                      19 (Pages
                                                                                                                         (Pages 70
                                                                                                                                70 to 73)
                                                                                                                                      73)

                                                                       Page 70
                                                                            70                                                            Page 72
                                                                                                                                               72
          1                                                                            1
                             Q. So in making the decision, you know,                       have that clarification
                                                                                                      clariﬁcation IIbelieve
                                                                                                                       believe under the mjpuser
          2                                                                            2
                        that the project was coming to a close and it didn't               and SR name.
          3                                                                            3
                        need to be extended as it related to Martino, were                           MR. CLARK: Okay. Now, you're really
          4
                        there discussions that you had with -- with MikMike --         4
                                                                                           challenging me here to read the fine ﬁne print.
          5                                                                            5
                        Michael Mars or Lynn Horowitz?                                          Q. Can you tell from looking at the last
          6                                                                            6
                             A. They represent the business side which                     page of
                                                                                                 of the exhibit who miguser was?
          7                                                                            7
                        is the accounting side of
                                                of it. I'm
                                                       I‘m not responsible                           Let me ask it this way. Again, look at
          8                                                                            8
                        for their deliverables, but as long as the system                  page 2, top entry, 6/15
                                                                                                                6/ 15 and then it's SW spoke with
          9                                                                            9
                        works, according to what they've defined
                                                             deﬁned in the                 Danny to confirm
                                                                                                      conﬁrm when Martino will be ending and he
   10                                                                                 10
                        integration, IT deliverable was mine to make a                     said he would speak with his team and get back to me
   11                                                                                 11
                        decision on.                                                       today regarding his end date. And if    if we look, oh,
   12                                                                                 12
                             Q. Okay. So you made the decision,                            kind of
                                                                                                 of mid -- mid -- slightly below mid—page,
                                                                                                                                    mid-page, I
   13                                                                                 13
                        basically, focused on the IT side?                                 think we see that entry, and if  if we look at the
   14
   14                                                                                 14
                                                                                      14
                             A. Correct.                                                   left-hand column, it appears to be Jarell Chavers,
   15                                                                                 15
                             Q. And what I'm trying to just just understand                doesn't it?
   16
                                                              ﬁlrther utilizing
                        is, was there any discussion about further                    16
                                                                                                A. Yes, it looks like that.
   17                                                                                 17
                        Martino's services on the business or the accounting                    Q.
                                                                                                Q     You see where I'm I‘m looking?
   18                                                                                 18
                        side?                                                                   A. The last page?
   19                                                                                 19
                             A.    IIwas
                                     was not aware of
                                                    of that, and IIwas
                                                                   was not                      Q. Yes.
   20                                                                                 20
                        part of
                             of that discussion.                                                A. Um-hum.
   21                                                                                 21
                             Q. Okay.                                                           Q.
                                                                                                Q     Do you see the reference on the kind
   22                                                                                 22
                                 (Exhibit P-14, Document entitled,                         of
                                                                                           of to the -- in the left column?
   23                                                                                 23
                        "Screenshot ofof a Portion of
                                                   of Capsugel 001031
                                                                  001031 -— Part 11             A. Um-hum.
                                                                                                      Um-hum
   24
   24                                                                                 24
                                                                                      24
                        of
                        of 2" was received and marked for identification.)
                                                               identiﬁcation.)                  Q. So --
   25                                                                                 25
                             Q. Let me hand you Plaintiff's
                                                      Plaintiffs Exhibit 14,
                                                                          14,                   A. Yes.
                                                                                                      Yes


                                                                       Page 71
                                                                            71                                                            Page 73
                                                                                                                                               73
           1                                                                           1
                        and this is another one ofof those blowup exhibits                      Q. So at least from this page it appears
         wmqmmwH




           2                                                                           2
                        where the last page is the actual what I call the                  miguser is Jarell Chavers?
           3                                                                           3
                        small print version.                                                         MS. UREMOVICH: Objection. If             you look
                                                                                                                                            Ifyou
           4
                             A. Okay.                                                  4
                                                                                           ﬁirther up, it's a mischaracterization of
                                                                                           further                                    of the
           5
                                            ﬁrst two pages are screenshots
                             Q. And the first                                          5
                                                                                           evidence. If   you look further up, it looks like
                                                                                                        Ifyou
           6                                                                           6
                        of
                        of --
                            ——                                                             Barry Cormier also used that miguser event, created
           7                                                                           7
                             A. Enlarged.                                                  by.
           8                                                                           8
                             Q. -- portions ofof that that are part of
                                                                    of                               MR. CLARK: Okay. All right.
           9                                                                           9
                        what I want to discuss with you here today in    In a                   Q. Well, for purposes of     of the --
                                                                                                                                    -— the entry
    10                                                                                10
                        little more readable format.                                       that we're
                                                                                                 we‘re specifically
                                                                                                       speciﬁcally discussing, it appears that
   NNNNNNHHHHHHHHHH
   mbwwwommqmmbwmwo




    11                                                                                11
                                 Looking at page 1, 1, down at the 6/12                    that communication came from Jarell Chavers, doesn't
    12                                                                                12
                        entry, that would have been a reference of  of a                   it, to you?
    13                                                                                13
                        discussion with you about his role ending June 30th;                    A. I don't know. I'm  I‘m not the owner of  of this
    14                                                                                14
                                                                                      14
                        is that correct?                                                   content.
    15                                                                                15
                             A. Who is "miguser" here?                                          Q. Okay. Well, let's look at the last
                           O>p>p>




    16                                                                                16
                             Q. I was going to ask you if     you know?
                                                            ifyou                          entry on page 2, and then if  if you need to look
    17                                                                                17
                             A. I don't know who that is.                                  on -- what I'll call the small print version on page
    18                                                                                18
                             Q. You're not aware?                                          three, does -- does the 6/15
                                                                                                                     6/ 15 entry of
                                                                                                                                  of Brett appear to
    19                                                                                19
                             A. I'm not aware of  of that.                                 reference a discussion between you and Jarell
    20                                                                                20
                             Q. Okay. If  If you look at page one and two,                 Chavers?
    21                                                                                21
                        can you tell from the context of   the entries that --
                                                        ofthe                                   A. From the dates it looks like our
    22                                                                                22
                        whether miguser would be Jarell Chavers?                           conversation, but I don't ---— I cannot confirm
                                                                                                                                     conﬁrm that
    23                                                                                23
                                 MS. UREMOVICH: I'm going to object to                     this is our exact e-mail.
                                                                                                              e—mail.
    24                                                                                24
                                                                                      24
                        the extent that since it doesn't provide the earlier                    Q. Well, as IIrecall,
                                                                                                                  recall, you don't recall
    25                                                                                25
                        callins that are on page three of  this exhibit, you
                                                        ofthis                             having any specific
                                                                                                         speciﬁc discussions with Barry Cormier



                      DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                                      (973) 353-9880
                                                                                                                                            APP. 052
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 51 of 71 PageID: 922

                                                *****
                                                ***** CONFIDENTIAL *****
                                                                   *****
                                                                                                       20
                                                                                                       20 (Pages
                                                                                                          (Pages 74
                                                                                                                 74 to 77)
                                                                                                                       77)

                                                              Page 74
                                                                   74                                                        Page 76
                                                                                                                                  76
    1                                                                    1
          yourself as it related to Martino; is that right?
          yourself                                                           that's correct. HANA with me, but the end results in
    2                                                                    2
             A.       That's correct.                                        this case Michael Mars and Lynn had to sign off
                                                                                                                         off on
    3        .Q.                                                         3
             Q.       So just from process ofof elimination,                 his work product for me to accept that as ITS
    4
          that -- if
                  if there is a conversation referenced about            4
                                                                             ﬁnished its job.
                                                                             finished
    5                                                                    5
          the winding down of   of the work and
                                             a --                                Q. Okay. With that qualification,
                                                                                                          qualiﬁcation, I
    6                                                                    6
               A. It would be with Jarell then.                              understand. They would have to sign on the BPC side
    7                                                                    7
               Q. --  — and farming it out to Lonza's IT                     for you to approve the --
    8                                                                    8
          team, that would have been between you and Jarell;                     A. To say that IT side is done.
    9                                                                    9
          correct?                                                               Q. Okay. Got you. All the -- all the work
   10                                                                   10
               A. That's correct.                                            Martino did again was on the Robert HalfHalf system that
   11                                                                   11
                     (Exhibit P-15, Confidential
                                     Conﬁdential Document                    you had access to; right?
   12                                                                   12
          Bates stamped CPM 0305 through 0307 was received and                   A. No. All the work product that he
   13                                                                   13
          marked for identification.)
                        identiﬁcation.)                                      delivered was done on Capsugel systems.
   14                                                                   14
                                                                        14
               Q. Let me show you what I've marked as                            Q. Okay.
   15                                                                   15
          Plaintiff's Exhibit 15.
          Plaintiff‘s           15. Did you get a chance to look                 A. The only thing that he used Robert Half Half
   16                                                                   16
          at that?                                                           system, from engagement was the time system where he
   17                                                                   17
               A. Yes.                                                       reported his time.
   18
               Q. And the firstﬁrst page of
                                          of Plaintiff's
                                             Plaintiff‘s 15
                                                         15             18
                                                                                 Q. All right. Poor question on my part.
   19                                                                   19
          is -- well, let me reask it this way. What I really                You had access to his time system; correct?
   20                                                                   20
          want to have you focus on is the second page, second                   A. I wouldn't say access to the time
   21                                                                   21
          and third page of of the exhibit. And, again, you're               system. I would just get a workﬂow
                                                                                                          workflow that here's the
   22                                                                   22
          not specifically
               speciﬁcally copied on these e-mails, but we had               time and when I log in it would take me into their
   23                                                                   23
          talked a minute ago about the business side and you                approval system.
   24                                                                   24
                                                                        24
          identified
          identiﬁed both Michael Mars and Lynn Horowitz, and                     Q. All right. You had access to the system
   25                                                                   25
          these appear to be e-mail
                                 e—mail communications with them;            to be able to go in, see the time and then --


                                                              Page 75
                                                                   75                                                        Page 77
                                                                                                                                  77
    1                                                                    1
          is that correct?                                                        A. Approve or reject.
    2                                                                    2
               A. Yes.                                                            Q. -- approve or reject it?
    3                                                                    3
               Q. And, also, with Yokesh Sivakumar?                               A. Right.
    4                                                                    4
               A. Yes.                                                            Q. Do you recall any instances where you
    5                                                                    5
               Q. Have I said that right --                                  rejected
                                                                             rej ecte any of
                                                                                           of his time?
    6                                                                    6
               A. Yes.                                                            A. I think there were a couple of   of times
    7                                                                    7
               Q. -- or close enough?                                        because IIthink
                                                                                        think he had overtime on that, and in
    8                                                                    8
               A. You said that right.                                       principle they had to get overtime pre—approved
                                                                                                                   pre-approved
    9                                                                    9
               Q. Okay. Thank you. These were -- the                         before they put it on time.
   10                                                                   10
          subject of
                   of these communications were on changes with                   Q. Okay. Were there any instances that you
   11                                                                   11
          the BPC server reports; right?                                     recall where you rejected his time as it related to
   12                                                                   12
               A. Yes.                                                       the quality of
                                                                                          of his work as opposed to overtime?
   13                                                                   13
               Q. And there's one other person identified
                                                     identiﬁed                    A. No.
   14
   14                                                                   14
                                                                        14
          here. IIwanted
                   wanted to see ifif you could tell me who that                  Q. And then would you, in order to approve
   15                                                                   15
          individual is. If  you look down at the bottom of
                          Ifyou                             of               his time entries for processing a payment, would you
   16                                                                   16
          page 2 there's a cc'd
                            cc‘d to Karen Polanco?                           have to consult with Michael Mars or his group on the
   17                                                                   17
               A. Yes.                                                       BPC side?
   18                                                                   18
               Q. Do you know who she is?                                             MS. UREMOVICH: Objection. Calls for
   19                                                                   19
               A. She was part of   of Lynn's organization                   speculation. You can answer if   if you can.
   20
                          ﬁnance.
          which is from finance.                                        20
                                                                                  A. The time was just more for us to track
   21                                                                   21
               Q. Okay. So just to kind of   of recap,                       what he's working on -- ——
   22                                                                   22
          Martino's project would have involved working with                      Q. Right.
   23                                                                   23
          your team on the HANA side and then with Michael                        A. -- in terms of of duration, but the work
   24
   24                                                                   24
                                                                        24
          Mars' group on the BPC side?                                       products -- the user is being Michael Mars and Lynn
   25                                                                   25
               A. I would like to rephrase that. Yes,                        had to sign off
                                                                                          off saying that the work product is



        DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                        (973) 353-9880
                                                                                                                             APP. 053
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 52 of 71 PageID: 923

                                               *****
                                               ***** CONFIDENTIAL *****
                                                                  *****
                                                                                                            21
                                                                                                            21 (Pages
                                                                                                               (Pages 78
                                                                                                                      78 to 81)
                                                                                                                            81)

                                                          Page 78
                                                               78                                                                Page 80
                                                                                                                                      8O
     1                                                                      1
     1      complete.                                                       1         Q. Yeah. That the work would have been
     2                                                                      2
     2           Q. Okay. So let's start over. So on                        2     transitioned to; correct?
     3                                                                      3
     3      the -- IIwant
                     want to focus on the BP side --    —— BPC side.        3         A. Yes.
     4                                                                      4
     ‘1          A. Um-hum.                                                 4         Q. Now, on these three individuals they
                                                                            5
     5
     5           Q. Either Michael Mars or Lynn Horowitz                    5     were all -- well, two of
                                                                                                        of the three were offshore and
                                                                            6
     6
     5      would have to sign off           —- on Martino's work as it
                                     off on --                              5     then I believe Yokesh was the one that was at --—— at
                                                                            7
     7
     7      related to that side of  of the business work that he             7   the facility; correct?
                                                                            8
     8
     8
            performed?                                                        8       A. That's correct.
                                                                            9
     9
     9           A. For the IT deliverable to be complete,                    9       Q.
                                                                                      Q-     And
                                                                                             And have
                                                                                                   have any
                                                                                                          any of   them been
                                                                                                               ofthem     been made
                                                                                                                                 made
                                                                          10
   10
   10       yes.                                                          1'1     employees?
                                                                          11
   11
   11            Q, Yeah, okay. And so how would you know
                 Q.                                                       11          A. No. Our contracts with our vendors
                                                                          12
   12
   12       he signed   off, was
            he signed off,          that just
                             was that    just kind  Ofmarked
                                               kind of marked in in the
                                                                    the   12      prohibit them from hiring until the termination of       of
                                                                          13
   13
   13       system   or
            system or --__                                                13      their contracts.
                                                                          14
   14
   1‘1           A. Yes. So if     if you see that server, ifif the       14          Q.
                                                                                      Q- Okay.
                                                                                             Okay. So  So the
                                                                                                          the MSA
                                                                                                               MSA itself
                                                                                                                      itselfhashas aa
                                                                          15
   15
   15       report is good, they accept it and that e-maile—mail is       15      prohibition concern?
                                                                                  prohibition   concern?
                                                                          16
   16
   15       taken as an acceptance of     of their work product           1:          A. Yes.
                                                                                      A-     Yes.
                                                                          17
   17
   17       acceptance.
            acceptance.                                                   18        _ Q. Some -- some MSAs allows a company to
                                                                          18
   18
   18            Q. Okay.
                 Q.     Okay. DidDid he    __ do
                                       he --  do you
                                                 you recall
                                                     recall having
                                                            having        19      hire when the engagement ends; right?
                                                                                  h1re                                     nght?
                                                                          19
   19
   19       any discussions --  —— I'm just going to call it with         20          A.     Umm
                                                                                      A‘ Umm "       --                      _              .
                                                                          20
   20
   2°       anyone on the Mars group about Martino's performance          21          Q.
                                                                                      Q“? Have
                                                                                             Have youyou ever
                                                                                                          ever worked
                                                                                                                worked Wlthwith that
                                                                                                                                 that scenario
                                                                                                                                      scenarlo
                                                                          21
   21
   21       or work product?                                              22      or not?
                                                                                  or not.                        .
                                                                          22
   22
   22            A. No.
                 A.             don‘t recall
                       No. II don't            discussing
                                       recall discussing                  23          A. I have not.  not.- Not in
                                                                                                                 1n Capsugel.
                                                                          23
   23
   23
            performance w1th
                              -
                            with other groups.                            24
                                                                                      Q. Okay. So if      1f we look't at
                                                                                  this is relatin to __ I . t           __
                                                                                                                           the second   page,
                                                                                                                                    ankar?
                                                                          24
   24
   2‘1           Q. Okay. And -- and the BPC side was                     25
                                                                                  this is relatingg to -- I jus
                                                                                                            just can't
                                                                                                                 can
                                                                                                                        -- Karunankar?   '
                                                                          25
   25
   25       integrated under the IT umbrella; is that right?
                                                                                      A. Karunankar.
                                                                                      A‘ Karunankar.


                                                          Page 79
                                                               79                                                                Page 81
                                                                                                                                      8l
     1                                                                      1
     1          A. So everything is related to business.                    1         Q. Yeah, sorry. So he actually was
     2                                                                      2
     2      So there's an IT component and a -- and a business              2     separated in July of of 2018 and it says end of
                                                                                                                                of
     3                                                                      3
     5      component. So IT delivers the product, but at the               5     temporary contract. Is thattha --
     4                                                                      4
     ‘1     end of
                 of the day the ownership is with the business to           ‘1        A. Yes, that's around the time when
     5                                                                      5
     5      sign off
                 off on the work products we delivered. It means            5     Karunankar had left leﬁ our team.
                                                                                                               team
     6                                                                      6
     6      I accepted this report, it's correct, I can use this.           6         Q. So can you tell from looking at the
     7                                                                      7
     7          Q. Okay. Got you. That's helpful.helpﬁil. Thank             7     document itself, whether -- what the original length
     8                                                                      8
     8      you.                                                            8     of
                                                                                  of his project was? IImean
                                                                                                           mean -- it shows he had a
     99                                                                     99
                     (Exhibit P-16,
                               P—l 6, Document entitled,                          start date of
                                                                                             of 8/12/2016, so... and then I see a
   o




                                                                           o




   10                                                                     10
  >—|




                                                                          >—|




            "Overview Actions," Bates stamped Capsugel 000072                     reference to an end date of  of 3/26/2018.
   11                                                                     11
  >—|
  >—|




                                                                          >—|
                                                                          >—|




            through 74 was received and marked for                                         MS. UREMOVICH: Objection. That
   N




                                                                           N




   12                                                                     12
  >—|




                                                                          >—|




            identification.)
            identiﬁcation.)                                                       mischaracterizes the evidence.
   w




                                                                           w




   13                                                                     13
  >—|




                                                                          >—|




                Q. All right. Let me hand you what I've    I‘ve                       Q. If    -- if
                                                                                             If--    you see the last entry, does
                                                                                                  ifyou
   14                                                                     14
  >—|




                                                                          >—|




            marked as Plaintiff's
                        Plaintiﬁ's Exhibit 16.
                                           16. Can you identify                        reflect a start date of
                                                                                  that reﬂect                of --
   u>




                                                                           u>
   m




                                                                           m




   15                                                                     15
  >—|




                                                                          >—|




            that?                                                                     A. Karunankar.
   m




                                                                           m




   16                                                                     16
  >—|




                                                                          >—|




                A. This looks like our HR system records in                           Q. -- for him of   of 8/12/2016?
                                                                                                            8/ 12/2016?
   17                                                                     17
  >—|
   \1




                                                                          >—|
                                                                           \1




            our SAP system.
                      system                                                          A. That sounds about right. That's August
   18                                                                     18
  >—|




                                                                          >—|




                Q. And, specifically,
                             speciﬁcally, 16
                                          16 shows the HR                         when he w was --
   so




                                                                           so




   19                                                                     19
  >—|




                                                                          >—|




            records for the -- what we previously identified
                                                     identiﬁed as                     Q. And then it shows in the next column end
   L0




                                                                           L0
   N




                                                                          N
   o




                                                                          o




   20                                                                     20
            the internal
                intemal team ofof three?                                          date 3/26/2018; is that right?
   >—|N




                                                                          >—|N




   21                                                                     21
                A. I'mI‘m sorry, can you repeat that question?                        A. Yes, it says 3/26/2018.
   N
   N




                                                                          N
                                                                          N




   22                                                                     22
                Q. Yeah. These -- these are HR records                                Q. And do you know what the reference to UR
    N




                                                                           N




   23                                                                     23
            relating to the internal team of
                                           of three that would
   on




                                                                          on




                                                                                  means?
   N




                                                                          N




   24                                                                     24
            have been --                                                              A. I don't.
    .5




                                                                           .5
    N




                                                                           N




   25                                                                     25
                A. The contingent employees.                                          Q. Do you have any knowledge or
   01




                                                                          01




          DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                          (973) 353-9880
                                                                                                                                  APP. 054
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 53 of 71 PageID: 924

                                            *****
                                            ***** CONFIDENTIAL *****
                                                               *****
                                                                                                     22
                                                                                                     22 (Pages
                                                                                                        (Pages 82
                                                                                                               82 to 85)
                                                                                                                     85)

                                                       Page 82
                                                            82                                                          Page 84
                                                                                                                             84
     1                                                                 1
    1       understanding of    what the entry above that is
                             ofwhat                                   1         A. No, I don't know on top of    of my head at
     2                                                                 2
    2       referencing?                                              2     this point.
    3                                                                 3
    3          . A. No. This -- this would be from the HR             3         Q. Do -- would it have been in the same
    4                                                                 4
    4       records. So I'm not qualified
                                  qualiﬁed to understand the keys     4     range or less?
    5                                                                 5
    5       here.                                                     5         A. Offshore would be lesser.
    6                                                                 6
    6            Q. Okay. From your own knowledge of         of       6         Q. Less than 93.50?
    7                                                                 7
    7       working with him, do you know what his original           7         A. Yes.
    8                                                                 8
    8       project length was?                                       8         Q. Okay.
    9                                                                 9
    9            A. PWC, he comes from PWC, Venugopal and             9               (Exhibit P-18,
                                                                                               P—l 8, Invoice from Robert Half,
   10                                                                10
   1°       Karunankar are -- represents PwC. Our original           1°     Bates stamped Capsugel 000724 through 725 was
   11
   11       contract with PwC          ﬁve years. So they can
                            PWC is for five                          11
                                                                     11     received and marked for identification.)
                                                                                                        identiﬁcation.)
   12                                                                12
   12       keep them for whenever they want. It's not our           12         Q. Let me show you what's been marked as
   13                                                                13
   13       decision to make.                                        13     Plaintiff's Exhibit 18.
                                                                            Plaintiffs          18. Can you identify that?
   14
   14                               ﬁve-year agreement?
                 Q. Oh, so it's a five-year                          14
                                                                     14         A. This looks like a Robert Half Half invoice to
   15                                                                15
   15            A. Running agreement, yeah.                         15     Capsugel for Martino's services.
   16                                                                16
   16            Q. So with respect to -- again, I'm sorry,          16         Q. Okay. And that shows his rate of     of 223 an
   17                                                                17
   17       Karunankar, do you know why his -- his agreement         17     hour?
   18
   18       ended short of   ﬁve years?
                          of five                                    18
                                                                     18         A. Yes.
   19                                                                19
   19            A. In their world they keep moving to other         19         Q. So it would be fair to say that his -- —
   20                                                                20
   2°       projects. It's not that he was terminated or             2°     his services, Capsugel was paying a much higher rate
   21                                                                21
   21       anything. As far as I know he moved on to another        21     than either PwC
                                                                                         PWC offshore
                                                                                               olfshore or with respect to Yokesh?
   22                                                                22
   22       project within PWC.                                      22         A. Yes.
   23                                                                23
   23            Q. Okay. Going back to Plaintiff's
                                              Plaintiffs 3, if
                                                            if       23         Q. From HTC; correct?
   24                                                                24
   24       we take out the permanent employees, is it fair to       24         A. Yes.
   25                                                                25
   25       say that most of
                           of the persons listed as contractors on   25         Q. So was part of   of the business decision in


                                                       Page 83
                                                            83                                                          Page 85
                                                                                                                             85
     1                                                                 1
     1      Plaintiff's Exhibit 3 are PwC offshore
                                             oﬁ'shore workers?         1    ending his services related to the cost?
     2                                                                 2
     2           A. Yes.                                               2        A. No, it was the work package mainly.
     3                                                                 3
     3           Q. And would all of    of those had been from         3        Q. Okay. And when you say mainly the work
     4                                                                 4
     4      India?                                                     4    package, what do you mean?
     5                                                                 5
     5           A. Yes.                                               5        A. The end of    of all his deliverables, they --
     6                                                                 6
     6           Q. Okay.                                              6    he had delivered what we had asked him to, and that
     7                                                                 7
     7                (Exhibit P-17,
                               P-l 7, Invoice No. 0045060,             7    was the end of of the work package.
     8                                                                 8
     8      Bates stamped Capsugel 000726 through 000782 was           8        Q. Okay. But as far as the transition of     of
     99                                                                99
            received and marked for identification.)
                                        identiﬁcation.)                     his work over to the internal team on a going-forward
   o




                                                                       o




   10                                                                10
  >—|




                 Q. Can you identify Plaintiff's
                                          Plaintiffs Exhibit 17?
                                                                     ,_.




                                                               17?          basis, that would be those three individuals all of  of
   11                                                                11
  >—|
  >—|




                 A. Yes. That's the invoice. Generally I
                                                                     ,_.
                                                                     ,_.




                                                                            which would have worked at lower rates than him, than
   N




                                                                       N




   12                                                                12
  >—|




            don't
            don‘t get to see that, but that goes to the
                                                                     ,_.




                                                                            Martino; correct?
   w




                                                                       w




   13                                                                13
  >—|




            accounting department from HTC which represents                          MS. UREMOVICH: Objection. It
                                                                     ,_.




   14                                                                14
  >—|




            Yokesh to our -- Capsugel.
                                                                     ,_.




                                                                            mischaracterizes the evidence.
   as




                                                                      as
   m




   15
                                         ﬁrst page is the invoice    15
  >—|




                 Q. Okay. And the first                                              MR. CLARK: Allright.
                                                                     ,_.




                                                                                                        All right.
                                                                      Ln
   m




                                                                       m




   16                                                                16
  >—|




            and then the rest of
                               of the exhibit IIbelieve
                                                 believe is time
                                                                     ,_.




                                                                                Q. Would it be fair to say that when the
   17                                                                17
  >—|
   \1




            records for the --
                                                                     ,_.
                                                                       \l




                                                                            decision was made that his work was completed, that
                                                                       m




   18                                                                18
  >—|




                                                                     ,_.




                 A. Yes.                                                    as far as the transition work over to the internal
   so




   19                                                                19
  >—|




                 Q. -- underlying invoice; is that correct?
                                                                     ,_.




                                                                            team, the three individuals we‘ve
                                                                                                            we've discussed, that
                                                                      u:
  \o
   N




                                                                     N
   o




                                                                     o




   20                                                                20
                 A. Yes.                                                    would have been at much lower rates than what the
   >—|N




                                                                     ,_.N




   21                                                                21
                 Q. And this -- the unit price is 93.50, is                 company was paying for Martino's services; correct?
   N
   N




                                                                     N
                                                                     N




   22                                                                22
            that referring to his rate?                                              MS. UREMOVICH: Same objection. You can
   m
   N




                                                                       N




   23                                                                23
                 A. Yes.                                                    answer, ifif you can.
                                                                     L»
    N




                                                                      N




   24                                                                24
                 Q. Okay. Do you know what the rates were                       A. The answer is not about transitioning
   as




                                                                     as
    N




                                                                      N




   25                                                                25
            for the PWC
                    PwC workers that are reflected
                                             reﬂected on PX—3?
                                                           PX-3?            the work, it's about when the promise delivered.
   01




                                                                     Ln




          DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                          (973) 353-9880
                                                                                                                          APP. 055
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 54 of 71 PageID: 925

                                                               *****
                                                               ***** CONFIDENTIAL *****
                                                                                  *****
                                                                                                                          23 (Pages
                                                                                                                             (Pages 86
                                                                                                                                    86 to 89)
                                                                                                                                          89)

                                                                           Page 86
                                                                                86                                                            Page 88
                                                                                                                                                   88
         1                                                                                 1
                            It's not in the project mode anymore. It's keep the                          (Exhibit P-19, Memo dated 7/27/17, Bates
         2                                                                                 2
                            lights on, which means II-- -- IIdon't
                                                              don't get the same call          stamped Capsugel 000031
                                                                                                                     000031 through 033 was received and
         3                                                                                 3
                            to create a new report. I just have to support it                  marked for identification.)
                                                                                                             identiﬁcation.)
         4                                                                                 4
                            and the report doesn't run. That's why it goes to                       Q. Can you identify Plaintiff's
                                                                                                                              Plaintiff‘s Exhibit 19?
                                                                                                                                                  19?
         5                                                                                 5
                            the support teams which are much lower priced.                               MS. UREMOVICH: Objection to the extent
         6                                                                                 6
                                 Q. Okay. And were -- was that a decision                      it calls for speculation. You can identify it, if if
         7                                                                                 7
                            made within Capsugel or was that a Lonza decision or               you can.
         8                                                                                 8
                            a combination?                                                          A. This is the e-mail
                                                                                                                      e—mail IIreceived
                                                                                                                                received from you,
         9                                                                                 9
                                 A. That's a Capsugel --     —— original Capsugel              Steve, about the pending case that we are talking
   10                                                                                     10
                            decision, support and projects are two different                   about.
   11                                                                                     11
                            categories in IT.
                                            II.                                                     Q. Okay. This was a demand letter --
   12                                                                                     12
                                 Q. Sorry. I confused those.                                        A. Yes.
   13                                                                                     13
                                 A. That's okay.                                                    Q. -- — that you received from my office?
                                                                                                                                           ofﬁce?
   14
   14                                                                                     14
                                                                                          14
                                 Q. So this would be a Capsugel based                               A. Yeah, I don't know the exact legal term.
   15                                                                                     15
                            decision?                                                          Yes, that's what it is.
   16                                                                                     16
                                 A. Decision, yes.                                                  Q. Okay. IImean,mean, so -- and for purposes of of
   17                                                                                     17
                                 Q. It would not -- was not influenced
                                                                   inﬂuenced by                identification,
                                                                                               identiﬁcation, the actual letter is the second and
   18                                                                                     18
                            the Lonza merger?                                                  third page ofof the exhibit; is that correct?
   19                                                                                     19
                                 A. No.                                                             A. Yes, that's correct.
   20
                                 Q. Okay. Perfect. Let me ask it this way,                20
                                                                                                    Q. And the firstﬁrst page at the bottom is the
   21                                                                                     21
                            maybe I can save you from a few documents.                         actual e-mail
                                                                                                       e—mail transmittal from me to you; correct?
   22                                                                                     22
   22                                 Once the decision was made that the IT    II        22        A. That's correct.
   23                                                                                     23
   23                       related part of
                                          of the project had ended and Martino's          23        Q. So it's fair to say you did receive it?
   24                                                                                     24
   2“                       services were not needed anymore, part of     of the ending   2“        A. I did.
   25                                                                                     25
   25                       of
                            of that process would be returning his badge and              25        Q. And then you generated an e-mail   e—mail to


                                                                           Page 87
                                                                                87                                                            Page 89
                                                                                                                                                   89
           1                                                                               1
                            laptop?                                                        1   Danny?
          \DCDQO‘U’lpwH




           2                                                                               2
                                A. Yes, on the last day of      the work.
                                                             ofthe                                 A. Yeah, I followed the protocol there. So
           3                                                                               3
                                Q. Okay. And so requests were made to                          I have to report it to my boss, and I think it comes
           4                                                                               4
                            Martino to do that, do you recall?                                 --
                                                                                               — and then he does his protocols.
           5                                                                               5
                                A. Yes. I think --  —— I believe there                             Q. All right. Now, did you have any
           6                                                                               6
                            was --
                                 —— at the end of
                                               of the day we --—— we asked him to              discussions with Danny about the demand letter that
           7                                                                               7
                            leave behind the laptop and the badge, yes.                        was not --— not --
                                                                                                                — not including lawyers?
           8                                                                               8
                                Q. Okay. So there wasn't any issue in                              A. Yes, we did. When this came, this was
           9
                            terms of  ﬁnalizing any of
                                   of finalizing     of that --
                                                             -—                            9
                                                                                               forwarded to him and then he had a discussion, then
    10                                                                                    10
                                A. Can Ca --                                                   he asked what this is about. So we just went through
   NNNNNNHHHHHHHHHH
    awNHoxoooqnpHo




    11                                                                                    11
                                Q. -- to your recollection?                                    this, the details again.
    12                                                                                    12
                                A. Can you repeat that question?                                   Q. Okay.
    13                                                                                    13
                                Q. You don't recall there being any                                A. And then his next steps were he followed
    14                                                                                    14
                                                                                          14
                            problems or issues related to him returning
                                                                  returnin --
                                                                            ——                 the protocol and he took it to our legal department.
    15                                                                                    15
                                A.     Mart -- in Martino's case, I was not                        Q. Okay.
    16                                                                                    16
                            there on his last working day.                                              (Exhibit P-20,
                                                                                                                  P—20, Memo dated 10/6/17,
                                                                                                                                        10/6/17, Bates
    17                                                                                    17
                                Q. Okay.                                                       stamped Capsugel 000036 through 038 was received and
    18                                                                                    18
                                A. He apparently took the laptop tto --   —- with              marked for identification.)
                                                                                                            identiﬁcation.)
    19
                                                                            ﬁ‘ont
                            him, he didn't give it to the help desk or the front          19
                                                                                                   Q. Let me hand you Plaintiff's Exhibit 20
    20                                                                                    20
                            office
                            oﬂice there. He took it home and then he had to                    and ask you ifif you can identify that?
    21                                                                                    21
                            mail it in, the package into us. That was the                          A. Yes.
    22                                                                                    22
                            exception.                                                             Q. And what is Plaintiff's
                                                                                                                        Plaintiff‘s 20?
    23                                                                                    23
                                Q. And it was done?                                                A. This is an e-mail
                                                                                                                     e—mail exchange between
    24                                                                                    24
                                                                                          24
                                A. Yes.                                                        myself and Jarell about the document that you sent
                                                                                               myself
    25                                                                                    25
                                Q. Okay. I saved you three exhibits.                           and we were exchanging information on how Robert Half   Half



                          DEPOLINK
                          DEPOL INK COURT REPORTING
                                          REPORT ING &
                                                     & LITIGATION SERVICES (973)353-9880
                                                                           (973) 353-9880
                                                                                                                                               APP. 056
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 55 of 71 PageID: 926

                                           *****
                                           ***** CONFIDENTIAL *****
                                                              *****
                                                                                                                 24
                                                                                                                 24 (Pages
                                                                                                                    (Pages 90
                                                                                                                           90 to 93)
                                                                                                                                 93)

                                                      Page 90
                                                           90                                                                       Page 92
                                                                                                                                         92
    1                                                                       1
          was handling that matter as well.                                                       (Exhibit P-21,
                                                                                                           P—21, Document entitled,
    2                                                                       2
               Q. All right. So to put it -- put this in                                "Screenshots ofof a Portion of
                                                                                                                     of Capsugel 000852" was
    3                                                                       3
          the proper context, you reached out to Jarell in                              received and marked for identification.)
                                                                                                                    identiﬁcation.)
    4                                                                       4
          October ofof 2017 about whether there were any updates                             Q. Let me show you what I've    I‘ve marked as
    5                                                                       5
          on --                                                                         Plaintiff's
                                                                                        Plaintiff‘s Exhibit 21. Have you seen this before?
    6                                                                       6
               A. Yes. So one of   of the things that we did                                 A. No.
    7                                                                       7
          after
          alter going into our legal department was --                                       Q. Okay. Were there -- strike that. To
    8                                                                       8
                    MS. UREMOVICH: Objection to the extent                              your knowledge, were there ever any discussions with
    9                                                                       9
          it calls for privileged information. Don't disclose                           Robert Half
                                                                                                 Half about them not using Martino in the
   10
          anything that you spoke with your legal team about,        10
                                                                                                                  ﬁled litigation against
                                                                                        future because he had filed
   11                                                                11
          just answer --                                                                Capsugel?
   12                                                                12
                    MR. CLARK: No --                                                         A. No, not that I'm I‘m aware.
   13                                                                13
                    MS. UREMOVICH: -- about what, these                                      Q. Or what IIwould
                                                                                                              would call a request ofof
   14
   14                                                                14
                                                                     14
          documents --                                                                  blackballing him?
   15                                                                15
                    MR. CLARK: Right.                                                        A. No.
   16
                    MS. UREMOVICH: -- and these e-mails.             16
                                                                                                                            ﬁrst page is
                                                                                             Q. In 21, on -- again, the first
   17                                                                17
               Q. But you can testify about actions that                                a -- just a blowup, if
                                                                                                             if you will, from one of
                                                                                                                                    of the
   18                                                                18
          you took. So that's to the extent that includes                               entries on the second page, in the comment section it
   19
          actions that you took.                                     19
                                                                                        says: Do not use for any type of              ﬁled a
                                                                                                                          of role. He filed
   20                                                                20
               A. To reach out to the vendor, yes.                                      lawsuit against one ofof our clients because the client
   21                                                                21
               Q. Yes. So let me ask it this way. Do you                                ended his engagement three months early. Do you see
   22                                                                22
          know whether you shared with the vendor a copy of   of                        that?
   23                                                                23
          the
          th -- my demand letter which is Plaintiﬁ's
                                              Plaintiff's 19?
                                                          19?                                A. Yes.
   24
   24                                                                24
                                                                     24
               A. I don't recall doing it myself.                                            Q. Do you recall on -- having any
   25                                                                25
               Q. Okay.                                                                 conversations with Jarell on that subject?

                                                      Page 91
                                                           91                                                                       Page 93
                                                                                                                                         93
    1                                                                        1
              A. But I don't know the -- the subsequent                                      A. No.
                                                                           wmqmmwH




    2                                                                        2
          steps that happened.                                                               Q. Not the blackball issue, but the --   — the
    3                                                                        3
              Q. All right. Were there any -- besides                                   client ending his engagement three months early?
    4                                                                        4
          the e-mail
              e—mail communication that's reﬂected
                                            reflected in PX—20
                                                         PX-20                               A. No.
    5                                                                        5
          were there any phone conversations between you and                                      (Exhibit P-22, Plaintiffs'
                                                                                                                 Plaintiﬁ's' Second
    6                                                                        6
          Jarell in this time frame about an update on the                              Amended Complaint was received and marked for
    7                                                                        7
          situation with Martino?                                                       identification.)
                                                                                         identiﬁcation.)
    8                                                                        8
              A. Yes. We did connect a few times, almost ahnost                                   MS. UREMOVICH: Thank you.
    9                                                                        9
          the same statement that we talked about, see if if there                           Q. Let me hand you what I've marked as
   10                                                                 10
          were any updates and what they were doing about it as                         Plaintiff's Exhibit 22. Have you seen Plaintiff's
                                                                                                                                  Plaintiffs
                                                                     NNNNNNHHHHHHHHHH
                                                                     mbwmwommqmmbwwwo




   11                                                                 11
          well.                                                                         Exhibit 22 before?
   12                                                                 12
              Q. Okay. Were there any communications                                         A. Yes, yesterday we were talking about it.
   13                                                                 13
          about the difference -- or were -- did you -- strike                               Q. All right. And Plaintiff's
                                                                                                                   Plaintiﬁ's 22 is the
   14
   14                                                                 14
          that. Start over.                                                             second amended complaint with the, what I'll call the
   15                                                                 15
                    In those conversations, did you become                              lawsuit against Capsugel. Now, I'm   I‘m not asking you
   16                                                                 16
          aware through Jarell that the signed subcontract                              whether or not you agree with the contentions, but I
   17                                                                 17
          agreement with -- between Half
                                       Half and Martino and CPM                         just want to ask, do you understand what the
                                                                                        just
   18                                                                 18
          was for a different project claim than the statement                          contentions are in the lawsuit?
   19                                                                 19
          of
          of work?                                                                           A. Yes.
   20                                                                 20
              A. No, not that I recall discussing that.                                      Q. And the contentions are -- there are two
   21                                                                 21
              Q. Did that ever come up in discussions                                   claims. Is it your understanding there are two
   22                                                                 22
          with Jarell?                                                                  claims in the lawsuit, one, discrimination based on
   23                                                                 23
              A. Not until we saw the discovery notes                                   the New -- New Jersey law against discrimination or
   24
   24                                                                 24
          that our contract terms were different.                                       what's referenced as LAD on -- on page three?
   25                                                                 25
              Q. Okay.                                                                      A. Yes.



        DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                        (973) 353-9880
                                                                                                                                     APP. 057
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 56 of 71 PageID: 927

                                                                           *****
                                                                           ***** CONFIDENTIAL *****
                                                                                              *****
                                                                                                                                                                    25 (Pages
                                                                                                                                                                       (Pages 94
                                                                                                                                                                              94 to 97)
                                                                                                                                                                                    97)

                                                                                      Page 94
                                                                                           94                                                                                          Page 96
                                                                                                                                                                                            96
                   1                                                                                                 1
                                               Q. And then a tortious interference for                                                    want to ask you is kind ofof in this time frame between
                   2                                                                                                 2
                                          contract claim which is Count 2 that's referenced on                                            the initial meeting and your last communications with
                   3                                                                                                 3
                                          page 5?                                                                                         Martino before you received my demand letter. Were
                   4                                                                                                 4
                                               A. Yes.                                                                                    there ever any discussions that you had with Martino
                   5                                                                                                 5
                                               Q. To kind of  of recap, mid-June is --
                                                                                    —— we've                                              at all about the difference between the statement of   of
                   6                                                                                                 6
                                          talked about the meeting with Martino where you and                                             work length ofof three months and his agreement with
                   7                                                                                                 7
                                          Danny -- short meeting -- told him his services                                                 Robert Half
                                                                                                                                                  Half being six months plus?
                   8                                                                                                 8
                                          weren't going to be needed; right?                                                                   A. I don't think we discussed that at all.
                   9                                                                                                 9
                                               A. Yes.                                                                                    IIbelieve
                                                                                                                                            believe we parted well. In fact, tha
                                                                                                                                                                               that -- we were
    10                                                                                                10
                                               Q. And then -- then there was a -- at that                                                 surprised to receive the letter.
    11                                                                                                11
                                          time was he told his end date would be June 30 or was                                                Q. Okay. So your -- you have no
    12                                                                                                12
                                          that a follow-up discussion?                                                                    recollection of
                                                                                                                                                        of discussing --
    13                                                                                                13
                                               A. I think he was told it was the end of of                                                     A. Contract duration.
    14
    14                                                                                                14
                                                                                                      14
                                          the month, not exactly the date maybe.                                                               Q. -- duration?
    15                                                                                                15
                                               Q. Okay. And in that meeting, was he told                                                       A. No.
    16                                                                                                16
                                          that he -- in the remaining two weeks, basically,                                                    Q. Okay. On Plaintiff's 22, if    if you would
    17                                                                                                17
                                          that he was to transition his work over to the                                                  look at page four, paragraph 19,19, you'll see there's a
    18
                                          internal team?                                              18
                                                                                                                                                            ﬁrst sentence of
                                                                                                                                          reference in the first           of 19
                                                                                                                                                                               19 --
                                                                                                                                                                                   —— again I'm
    19                                                                                                19
                                               A. I think that came subsequently in terms                                                 not asking you to agree or disagree, --  —- there's a
    20                                                                                                20
                                          of
                                          of transition plan.                                                                             reference to the Immigration Reform and Control Act
    21                                                                                                21
                                               Q. Okay. And that's that Skype --                                                          or IRCA, 8 U.S.C., Section 1324b.
                                                                                                                                                                         1324b. Do you see that?
    22                                                                                                22
                                               A. Meeting at ITS, yes.                                                                         A. Yes.
    23                                                                                                23
                                               Q. Was on the 27th?                                                                             Q. All right. Is that a statute that you
    24
    24                                                                                                24
                                                                                                      24
                                               A. IIthought
                                                      thought it was the 17th.
                                                                          17th. Yeah, the                                                 have any familiarity with?
    25                                                                                                25
                                          meeting itself, yes.                                                                                 A. No.

                                                                                      Page 95
                                                                                           95                                                                                          Page 97
                                                                                                                                                                                            97
                    1                                                                                                 1
                                              Q. I think we had the meeting invite.                                                                 MR. CLARK: Let's mark this one as well.
                 \ocoxlmmwH




                                                                                                                   wmqmmwH




                    2                                                                                                 2
                                              A.    Yes, the 27th.                                                                                  (Exhibit P-23, Document entitled, "Title
                    3                                                                                                 3
                                              Q. I think it was the 27th, but you're                                                      8 -— Aliens and Nationality, Page 362," was received
                    4                                                                                                 4
                                          welcome to look.
                                                       look We've gone through a lot of  of paper.                                        and marked for identification.)
                                                                                                                                                            identiﬁcation.)
                    5                                                                                                 5
                                                   MS. UREMOVICH: Exhibit 9.                                                                   Q. Let me hand you what I've now marked as
                    6                                                                                                 6
                                                   THE WITNESS: 9?                                                                        Exhibits 23 and 24. And let me tell you for
                    7                                                                                                 7
                                                   MS. UREMOVICH: Yeah.                                                                   identification
                                                                                                                                          identiﬁcation purposes, 23 is a copy of of the 8
                    8                                                                                                 8
                                                   THE WITNESS: Here it is.                                                               U.S.C., Section 1324b.
                                                                                                                                                             1324b.
                    9                                                                                                 9
                                              A. Yes, the 27th, yes.
                                              A                                                                                                     And then PX-24
                                                                                                                                                               PX—24 is a copy of
                                                                                                                                                                                of a release
      10                                                                                                10
                                              Q. The 27th?                                                                                from the Department of  of Justice April 3, 2017,
   NNNNNNI—‘b—‘b—‘b—‘b—‘b—‘b—‘b—‘b—‘H
   mbwwwommqmmbwwwo




                                                                                                     NNNNNNI—‘b—‘b—‘b—‘b—‘b—‘b—‘b—‘b—‘H
                                                                                                     mbwmwommqmmbwwwo




      11                                                                                                11
                                              A. (Witness nods head.)
                                              A                                                                                           cautioning employers seeking H-1B visas not to
      12                                                                                                12
                                              Q. And then from what IIunderstand,
                                                                             understand, you                                              discriminate against US.
                                                                                                                                                                 U.S. workers. Do you see that?
      13                                                                                                13
                                          weren't there on his last day, you were --
                                          weren‘t                                                                                              A. Yes.
      14                                                                                                14
                                              A. I believe I missed his last day.                                                              Q. Now, you're not a lawyer, so I'm not
      15                                                                                                15
                                              Q. Okay. So let me kind of     of take it                                                   going to hold you to that, but do you -- before this
      16                                                                                                16
                                          up --
                                             — but you were involved -- those -- those were                                               lawsuit began, did you have any familiarity either
      17                                                                                                17
                                          part of
                                               of the three exhibits I didn't mark, but you                                               with 1324b
                                                                                                                                                 1324b or the Justice Department press release?
      18                                                                                                18
                                          were involved in follow-up discussions with Martino                                                       MS. UREMOVICH: Objection to the extent
      19                                                                                                19
                                          about returning the badge and the laptop, which                                                 that it's been asked and answered. You can answer if if
      20                                                                                                20
                                          would have -- would have been, I can show them to                                               you can.
      21                                                                                                21
                                          you, would it be --                                                                                  A.    Not -- not the technical details, but,
      22                                                                                                22
                                              A. That's correct.                                                                          yes, we were aware in general principles of  of what
      23                                                                                                23
                                              Q. -- in July?                                                                              those meant.
      24                                                                                                24
                                              A. Yes.                                                                                          Q. Okay. So you were generally aware of      of
      25                                                                                                25
                                              Q. So what IIwantwant to try to ask -- what I                                               these --— sorry. All right. Back on the record.



                                        DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                                                        (973) 353-9880
                                                                                                                                                                                         APP. 058
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 57 of 71 PageID: 928

                                             *****
                                             ***** CONFIDENTIAL *****
                                                                *****
                                                                                                                                    26 (Pages
                                                                                                                                       (Pages 98
                                                                                                                                              98 to 101)
                                                                                                                                                    101)

                                                         Page 98
                                                              98                                                                                       Page 100
                                                                                                                                                            100
    1                                                                                   1
          After the -- after the buzzing. Okay. Let's put                                                            (Discussion held off     the record.)
                                                                                                                                          offthe




                                                                                     wmqmmwH
    2                                                                                   2
          aside the issues involving Martino which was the                                                           THE VIDEOGRAPHER: Stand by. This
    3                                                                                   3
          litigation that we're in here today. What I'm  I‘m trying                                         begins DVD number three. The time is 12:59     12:59 p.m.
    4                                                                                   4
          to really ask is, before the issues emerged in the                                                Back on the record.
    5
                                       ﬁled through his company
          lawsuit that Martino has filed                                                5
                                                                                                                     MR. CLARK: If      If the reporter will mark
                                                                                        6
    6
          and himself
                himself against Capsugel, was -- was there a                                                the next exhibit here.
                                                                                        7
    7
          general awareness related to the prohibitions in                                                           (Exhibit P-24,
                                                                                                                                 P—24, Document entitled,
                                                                                        8
    8
          1324b
          1324b and the press release issued by the Justice                                                 "Justice News," was received and marked for
                                                                                        9
    9
          Department?                                                                                       identification.)
                                                                                                            identiﬁcation.)
                                                                          10
                                                                                                                     (Exhibit P-25,
                                                                                                                                 P—25, Defendant's Objections




                                                                       NNNNNNI—‘b—‘b—‘b—‘b—‘b—‘b—‘b—‘b—‘H
                                                                       mbwwwommqmmbwmwo
   10
                    MS. UREMOVICH: Objection. Calls for
                                                                          11
   11
          speculation. You can answer if     if you can.                                                    and Answers to Plaintiffs'
                                                                                                                                Plaintiﬁs' First Set of
                                                                                                                                                     of
                                                                          12
   12
               Q. I'm I‘m just asking as it relates to you?                                                 Interrogatories was received and marked for
                                                                          13
   13
               A. A general awareness was there, yes.                                                       identification.)
                                                                                                            identiﬁcation.)
                                                                          14
   14
   14
               Q. And what was your general awareness as                                                         Q. Let me show you what has been marked as
                                                                          15
   15
          it relates to the -- to the statute and the Justice                                               Plaintiff's Exhibit 25. And for identification
                                                                                                            Plaintiﬁ's                          identiﬁcation
                                                                          16
   16
          Department rules? Again, I'm   I‘m not holding you to the                                         purposes, this is Capsugel's objections and answers
   17
          standard ofof a lawyer.
                                                                          17
                                                                                                                           ﬁrst set of
                                                                                                            to plaintiff's first    of interrogatories. Do you
                                                                          18
   18
               A. I think -- yeah, the general rules was                                                    see that?
                                                                          19
   19
          not to discriminate, as you said. We don't don‘t                                                       A. Yes.
                                                                          20
   20
          discriminate whether it's anybody --                                                                   Q. My primary -- let me just ask it -- ask
   21
               Q. All right.
                                                                          21
                                                                                                               ﬁom this standpoint. Would you have been
                                                                                                            it from
                                                                          22
   22
               A. -- not just based on work status. But I
                                                                                                            involved in providing any of   of the information as far
                                                                          23
   23
          think the preface was for US. U.S. citizens and --— versus
                                                                                                            as the answers to interrogatories?
                                                                          24
   24
   24                                                                                                            A. Some of    of the e-mail
                                                                                                                                      e—mail backups that was
          H-1B employees.
          H—lB                                                            25
   25                                                                                                       related to, yes.
               Q. Okay.

                                                         Page 99
                                                              99                                                                                       Page 101
                                                                                                                                                            101
    1                                                                                 1
                  MS. UREMOVICH: Do you want to take a                                                           Q. Okay. What IIwantedwanted to get
    2                                                                                 2
          quick break?                                                                                      clarification
                                                                                                            clariﬁcation on --
                                                                                                                             — I think this is correct, but if
                                                                                                                                                            if
    3                                                                                 3
                  MR. CLARK: Actually let me ask one                                                        you'll look at Interrogatory No. 14.
                                                                                                                                               14.
    4                                                                                 4
          follow-up question and then we can take a break and I                                                  A. Page?
    5                                                                                 5
          can look through these and see if
                                         if there is --
                                                     —                                                               MS. UREMOVICH: Can you provide the page
    6                                                                                 6
                    MS. UREMOVICH: Anythin Anything --                                                      number?
    7                                                                                 7
                    MR. CLARK: -- anything I can kind of   of                                                        MR. CLARK: Page 10.     10.
    8                                                                                 8
          whittle down. Because I think I'm
          Whittle                           I‘m pretty close.                                                        MS. UREMOVICH: Thank you.
    9                                                                                 9
                    MS. UREMOVICH: Okay, yeah.                                                                   Q. Interrogatory 14  14 was asking about during
   10                                                                  10
               Q. Is it fair to say that you do not                                                         the Martino's interview process, what comments did
   11                                                                  11
          believe that Capsugel has violated Section 1324b?
                                                         1324b?                                             you or Danny DuPont make in his presence concerning
   12                                                                  12
                    MS. UREMOVICH: Objection to the extent                                                  the expected length ofof time of
                                                                                                                                          of work at the project.
   13                                                                  13
          it calls for a legal conclusion. You can answer, if if                                            And the answer is during the interview process you
   14
   14                                                                  14
                                                                       14
          you can.                                                                                          and Danny expressed the assignment was expected to
   15                                                                  15
               A. I personally don't believe we have                                                        last three months as evidenced by the statement of  of
   16                                                                  16
          violated anything. This was a -- — a fairly simple                                                work. That answer really relates to what was
   17                                                                  17
          case. We finished
                       frnished the work that was allocated to                                              discussed with Robert Half; correct?
   18                                                                  18
          somebody and the work was done and that's pretty much                                                  A. Yes.
   19                                                                  19
          how we saw it.                                                                                         Q. That -- — based on your earlier testimony,
   20                                                                  20
                    MR. CLARK: Okay. Why don't we take                                                      I just wanted to confirm
                                                                                                                              conﬁrm that as it relates to a
   21                                                                  21
          that break.                                                                                       specific
                                                                                                            speciﬁc interview that you had with Martino, the
   22                                                                  22
                    MS. UREMOVICH: Let's take that break.                                                   length or duration ofof the contract was not a topic of
                                                                                                                                                                 of
   23                                                                  23
          Off
          Off the record.                                                                                   discussion?
   24
   24                                                                  24
                                                                       24
                    THE VIDEOGRAPHER: 12:50             p.m. off
                                                 12:50 pm.   off the                                             A. That's correct.
   25                                                                  25
          record.
          record                                                                                                 Q. Okay.



        DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                        (973) 353-9880
                                                                                                                                                          APP. 059
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 58 of 71 PageID: 929

                                                                             *****
                                                                             ***** CONFIDENTIAL *****
                                                                                                *****
                                                                                                                                                                    27
                                                                                                                                                                    27 (Pages
                                                                                                                                                                       (Pages 102
                                                                                                                                                                              102 to 105)
                                                                                                                                                                                     105)

                                                                                       Page 102
                                                                                            102                                                                                           Page 104
                                                                                                                                                                                               104
                   1                                                                                                   1
                                                    (Exhibit P-26, Defendant's Supplemental                                                  mixture ofof on site and offshore resources. That's
                   2                                                                                                   2
                                          Objections and Responses to Plaintiff's First                                                      the norm in these days in terms of  of operating mode.
                   3                                                                                                   3
                                          Requests for Production of    of Documents was received and                                        And we have differences again there between projects
                   4                                                                                                   4
                                          marked for identification.)
                                                       identiﬁcation.)                                                                       which is essentially new building versus support,
                   5                                                                                                   5
                                              Q. Let me hand you what's been marked as                                                       support mean keeping the lights on, day-to-day
                                                                                                                                                                                      day-to—day
                   6                                                                                                   6
                                          Plaintiff's Exhibit 26, and again for identification
                                                                                    identiﬁcation                                            activities.
                   7                                                                                                   7
                                          purposes, this is defendant's supplemental objections                                                   Q. Right.
                   8
                                          and responses to plaintiffs      ﬁrst request for
                                                               plaintiff's first                                       8
                                                                                                                                                  A. As you would have seen in most places
                   9                                                                                                   9
                                          production ofof documents. Do you see that?                                                        the preferred choice ofof -- has always been offshore
    10                                                                                                  10
                                              A. Yes.                                                                                        for support activities.
    11                                                                                                  11
                                              Q. And if    if you would go to page 7. Request                                                     Q. Okay. Is it fair to say at least from
    12                                                                                                  12
                                          for production number 9. Please produce your notes                                                 what's been depicted on Plaintiff's
                                                                                                                                                                         Plaintiﬁ's Exhibit 3, that
    13                                                                                                  13
                                          from any meetings with Rivaplata and/or Barry Cormier                                              from a staffing
                                                                                                                                                      staﬁing standpoint, the number of  of actual
    14
    14                                                                                                  14
                                                                                                        14
                                          or other Robert Half
                                                             Half personnel concerning Rivaplata.                                            employees is relatively small when compared to
    15                                                                                                  15
                                          The answer is after conducting a diligence search                                                  else -- either offshore or outside contractors?
    16                                                                                                  16
                                          defendant has not located any documents that are                                                             MS. UREMOVICH: Objection to the extent
    17                                                                                                  17
                                          responsive to this request.                                                                        it calls for speculation. You can answer if   if you can.
    18
                                                    Are --
                                                        — do you have any electronic or                 18
                                                                                                                                                  A. So we're a private equity firm.ﬁrm. So they
    19                                                                                                  19
                                          written notes that would be responsive to this                                                     had basically the operating model, keep the
    20                                                                                                  20
                                          request?                                                                                           employees, you know, in terms of    of how lean we are as
    21                                                                                                  21
                                              A. I think we have probably produced all                                                       an organization. That's -- that was always how
    22                                                                                                  22
                                          the e-mails
                                              e—mails which are considered additional copies of   of                                         Capsugel operated.
    23                                                                                                  23
                                          exchange of of information.                                                                                  MS. UREMOVICH: Speak up just       just a little
    24
    24                                                                                                  24
                                                                                                        24
                                              Q. These are really asking about notes.                                                        bit.
    25                                                                                                  25
                                              A. Minutes of     of meeting, meeting notes.                                                        A. It was just an operating model of     of


                                                                                       Page 103
                                                                                            103                                                                                           Page 105
                                                                                                                                                                                               105
                    1                                                                                                    1
                                               Q. Meeting notes or meetings (sic) of    of                                                   Capsugel and the -- and the parent at that time.
                 \cmqmmwH




                                                                                                                      \cmqmmwH




                    2                                                                                                    2
                                          discussions, whether they were recorded, you know,                                                      Q. Okay. And that was basically determined
                    3
                                          handwritten or electrically, are there any such notes                          3
                                                                                                                                             when Capsugel spun off      ﬁom --
                                                                                                                                                                     off from  ——
                    4                                                                                                    4
                                          that you're aware of?                                                                                   A. From Pfizer.
                                                                                                                                                              Pﬁzer.
                    5                                                                                                    5
                                               A. No, there is no other physical notes                                                            Q. -- from Pfizer.
                                                                                                                                                                Pﬁzer. So, really, it was to
                    6                                                                                                    6
                                          other than the digital that we've already supplied.                                                keep it lean on the employee overhead side and then
                    7                                                                                                    7
                                               Q. Okay. I just wanted to confirmconﬁrm that for                                              utilize out -- outside contractor services to
                    8                                                                                                    8
                                          record purposes. Thank you.                                                                        complete the work?
                    9
                                                    All right. To kind of   ﬁnish up here I
                                                                         of finish                                       9
                                                                                                                                                  A. Correct.
      10                                                                                                   10
                                          want to go to Plaintiff's
                                                          Plaintiﬁ's 3. And I'm going to limit                                                    Q. Projects?
   NNNNNNI—‘b—‘b—‘b—‘b—‘b—‘b—‘b—‘b—‘H
   mbwmwommqmmbwmwo




                                                                                                        NNNNNNI—‘b—‘b—‘b—‘b—‘b—‘b—‘b—‘b—‘H
                                                                                                        mbwwwommqmmbwwwo




      11                                                                                                   11
                                          my question really to the time frame where you                                                          A. Yes.
      12                                                                                                   12
                                          assumed your role, I guess, as business systems                                                         Q. Be more accurate, complete the project?
      13                                                                                                   13
                                          analysis manager 2, is the title, do you see that?                                                      A. Projects.
      14
                                               A. Yes.                                                     14
                                                                                                                                                  Q. And obviously from  ﬁom a cost standpoint
      15                                                                                                   15
                                               Q. Anyway, the time frame where you assumed                                                   it's
                                                                                                                                             it‘s cheaper to use offshore
                                                                                                                                                                  oﬁ’shore labor?
      16                                                                                                   16
                                          that role moving forward, as it relates to the IT                                                           MS. UREMOVICH: Objection. It calls for
      17                                                                                                   17
                                          part of
                                               of the business practice, can you explain                                                     speculation.
      18                                                                                                   18
                                          what --— from a business practice perspective, why                                                      A. Yes.
      19                                                                                                   19
                                          Capsugel uses a combination of    of employees and                                                      Q. Okay.
      20                                                                                                   20
                                          contractors to do the IT work?                                                                              MR. CLARK: Thank you for your time and
      21                                                                                                   21
                                                    MS. UREMOVICH: Objection to the extent                                                   patience. I'll pass the witness.
      22                                                                                                   22
                                          it calls for speculation. You can answer, if if you                                                         MS. UREMOVICH: We'll reserve our
      23                                                                                                   23
                                          can.                                                                                               questions until the time ofof trial. And again the
      24                                                                                                   24
                                               A. I think it's -- it's a standard IT, you                                                    witness has the opportunity to read and sign and I
      25                                                                                                   25
                                          know, practice in any company that it has a right                                                  think we're good to go.



                                        DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                                                        (973) 353-9880
                                                                                                                                                                                             APP. 060
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 59 of 71 PageID: 930

                                                    *****
                                                    ***** CONFIDENTIAL *****
                                                                       *****
                                                                                                                 28
                                                                                                                 28 (Pages
                                                                                                                    (Pages 106
                                                                                                                           106 to 108)
                                                                                                                                  108)

                                                           Page 106
                                                                106                                                               Page 108
                                                                                                                                       108
     1                                                                        1
                         MR.  CLARK: Thank
                         hﬂK(XJUU§             you very much.
                                         TmmkyGIWﬂynnwh                                     ERRATA SHEET
    mmqmmwH

                                                                              2
     2                                                                             CASE NAME: CPM Consulting vs. Capsugel
                 Appreciate your patience.                                         DATE OF DEPOSITION: 6/13/19
                                                                              3
     3
                    .    THE VIDEOGRAPI-IER:
                              VIDEOGRAPHER: This concludes the                     WITNESS' NAME: MURALIDHAR N. NUG(EHALLI
                                                                                                                     NUGGEHALLI
     4
                                                                                   PAGE/LINE(S)/ CHANGE
                                                                                   PAGE/LINE(S)/   CHANGE        REASON
                 deposition.
                 dqmﬁﬁon The     time is 1:10 p.m. Going
                             TheﬁnmislﬂOpJn              off the
                                                   Gdngoﬁﬂw                   4
                                                                                   7           /
                                                                                   ____/_______/_________________/_________




                                                                                      \




                                                                                                                 \\
                                                                                   ____/_______/_________________/_________




                                                                                      \
     5
                 record.
                 Rmmd.                                                        5
                                                                                   ____/_______/_________________/_________




                                                                                      \



                                                                                             \




                                                                                                                 \
     6
                         (Whereupon the deposition concluded at                    ____/_______/_________________/_________




                                                                                      \



                                                                                             \




                                                                                                                 \
                                                                              6
                                                                                   ____/_______/_________________/_________




                                                                                      \



                                                                                             \




                                                                                                                 \
     7
                 1:10 p.m.)
                 k10pmn)                                                           ____/_______/_________________/_________




                                                                                      \



                                                                                             \




                                                                                                                 \
     8                                                                        7
                                                                                   ____/_______/_________________/_________




                                                                                      \



                                                                                             \




                                                                                                                 \
                                                                                   ____/_______/_________________/_________




                                                                                      \



                                                                                             \




                                                                                                                 \
     9
                                                                              8
                                                                                   ____/_______/_________________/_________




                                                                                      \



                                                                                             \




                                                                                                                 \
   o




   10
  >—|




                                                                                   ____/_______/_________________/_________




                                                                                      \



                                                                                             \




                                                                                                                 \
                                                                              9
                                                                                   ____/_______/_________________/_________




                                                                                      \



                                                                                             \




                                                                                                                 \
                            ____________________________                           ____/_______/_________________/_________




                                                                                      \



                                                                                             \




                                                                                                                 \
   11                                                                       10
                            MURALIDHAR N. NUGGEHALLI                        10
                                                                                   ____/_______/_________________/_________




                                                                                      \



                                                                                             \




                                                                                                                 \
                                                                                   ____/_______/_________________/_________




                                                                                      \



                                                                                             \




                                                                                                                 \
   12                                                                       11
                                                                            11
                                                                                   ____/_______/_________________/_________




                                                                                      \



                                                                                             \




                                                                                                                 \
                 Subscribed and sworn to                                           ____/_______/_________________/_________




                                                                                      \



                                                                                             \




                                                                                                                 \
                                                                            12
                                                                            12
                                                                                   ____/_______/_________________/_________




                                                                                      \



                                                                                             \




                                                                                                                 \
   13
                 before me this ____ day                                           ____/_______/_________________/_________




                                                                                      \



                                                                                             \




                                                                                                                 \
                                                                            13
                 of
                 of ______________,, 2019.                                  13     ____/_______/_________________/_________
                                                                                   7;          j                 j
   14
   14                                                                       14
                                                                                   ____/_______/_________________/_________
                                                                                   7
                                                                            14
                                                                                       /       /                 /
                                                                                   ____/_______/_________________/_________
                 ________________________                                              /       /                 /
                                                                                   ____/_______/_________________/_________
                                                                            15
                                                                            15                 /                 /
                                                                                   ____/_______/_________________/_________
                                                                                   7/
   15                         -
                   Notary Public
                          Publlc                                                       /       /                 /
                                                                                   ____/_______/_________________/_________
   16
   16                                                                       16
                                                                            16
                                                                                       /       /                 /
                                                                                   ____/_______/_________________/_________
                                                                            17
                                                                            1 'l

   17
   17
                                                                                          ________________________
   18
   18                                                                       18
                                                                            18
                                                                                            MURALIDHAR N. NUGGEHALLI
                                                                            19
                                                                            13

   19
   19                                                                              SUBSCRIBED AND SWORN T0  TO
   20
   20                                                                       2°
                                                                            20
                                                                                   BEFORE ME
                                                                                   BEFORE  ME THIS______DAY
                                                                                               THIS       DAY
                                                                                   OF
                                                                                   OF_______________,,2019.
                                                                                                      2019.
   21
   2I                                                                       21
                                                                            21
                                                                                   _______________________
   22
   22                                                                                 NOTARY PUBLIC
                                                                                               PUBLIC
                                                                            22
                                                                            22

   23
   23                                                                              MY COMMISSION
                                                                                   MY COMMISSION EXPIRES__________________
                                                                                                 EXPIRES
                                                                            23
                                                                            23
   24
   24                                                                       24
                                                                            24

   25
   25                                                                       25
                                                                            25




                                                           Page 107
                                                                107
    1
    1                        CERTIFICATE
    2

    3
                     I, VIOLA S. ZBOROWSKI, a Notary Public and
    4
                Certified
                Certiﬁed Shorthand Reporter of   of the State of
                                                              of New
    5
                Jersey, License No. 30X100103000, do hereby certify
    6
                that prior to the commencement of   of the examination,
    7
                MURALIDHAR N. NUGGEHALLI was duly sworn by me to
    8
                testify the truth, the whole truth and nothing but
    9
                the truth.
   10
                     I DO FURTHER CERTIFY that the foregoing is a
   11
                true and accurate transcript ofof the testimony as
   12
                taken stenographically by and before me at the time,
   13
                place and on the date hereinbefore set forth.
   14
                     I DO FURTHER CERTIFY that I am neither a
   15
                relative nor employee nor attorney nor counsel of  of any
   16
                of
                of the parties to this action, and that I am neither
   17
                a relative nor employee of of such attorney or counsel,
   18
                                    ﬁnancially interested in the
                and that I am not financially
   19
                action.
   20

   21

   22
                __________________
   23
                Notary Public of
                              of the State of
                                           of New Jersey
   24
                My Commission expires October 2, 2021
                                                 2021
   25
                Dated: 6/14/19


              DEPOLINK COURT REPORTING && LITIGATION SERVICES (973)353-9880
                                                              (973) 353-9880
                                                                                                                                   APP. 061
               EXHIBIT C
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 60 of 71 PageID: 931
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 61 of 71 PageID: 932




      EXHIBIT
      WIT:
      DATE: 5 -1                                                        AGREEMENT NO.
      Terri Etekochay, CSR, RPR

                                               ROBERT HALF TECHNOLOGY
                                          SUBCONTRACTOR SERVICES AGREEMENT

               This Robert Half Technology Subcontractor Services Agreement (this "Agreement") is entered
      into as of April 3, 2017, by and between CPM Consultling LCC ("Subcontractor") and Robert Half
      Nevada Staff, Inc., through its division Robert Half Technology ("Robert Half Technology").

      1.         SERVICES

               a•        From time to time, on an as needed basis, Subcontractor agrees to provide its
      staff ("Personnel") to provide information technology services (the "Services"), as are described in a
      mutually agreed to and signed Work Schedule, in the form attached hereto as Exhibit A (the "Work
      Schedule"). Unless Robert Half Technology expressly agrees to Subcontractor's use of contractors in
      writing, Subcontractor shall only assign employees and shall not assign independent contractors (e.g.,
      1099s or other subcontractors) as Personnel. Subcontractor shall provide the Services directly to the
      client and/or clients of Robert Half Technology ("Client"). Subcontractor, in Subcontractor's sole
      discretion, shall determine the means and manner of performing the Services.

              b.        Subcontractor is not authorized (i) to perform Services outside of the scope of the Work
      Schedule, (ii) to sign contracts or statements (including SEC documents), (iii) to make management •
      decisions, (iv) to sign, endorse, wire, transport or otherwise convey cash, securities, checks, or any
      negotiable instruments or valuables, (v) to operate machinery (other than office machines) or automotive
      equipment or (vi) to make decision for any major acquisition, purchase or policy decision relating to
      Client's business.

              c.      Robert Half Technology and Client shall provide no training, tools, equipment•or other
      materials to Subcontractor.

             d.      At any time, Robert Half Technology may arrange for other subcontractors or Robert
      Half Technology's own employees to provide the same or similar services to Client.

      2.         COMPENSATION

              a.       Subcontractor shall be paid weekly, only for hours actually worked, at an hourly rate as
      indicated on the Work Schedule, without reduction for income tax withholdings or other employee
      deductions. No amount will be deducted or withheld from Subcontractor's compensation for state, local
      or federal taxes. Subcontractor and Personnel shall receive no other compensation or benefits for services
      provided hereunder. In order to be paid, Subcontractor must submit a time card signed by an authorized
      representative of Client to Robert Half Technology each week in accordance with such procedures as may
      be established by Robert Half Technology from time to time.

             b.      All expenses incident to SubcontractOr's performance of the Services under this
      Agreement shall be borne by Subcontractor, unless approved in advance in writing by Robert Half
      Technology.


      Robert Half Nevada Staff, Inc. Confidential
        2016, All Rights Reserved                                 1                                        11/2016
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 62 of 71 PageID: 933




             c.     Notwithstanding any other provision of this Agreement, should Subcontractor: fail to
      make prompt payment of wages or fees to Personnel performing services hereunder, Robert Half
      Technology, may at its election, contract directly with Personnel for the performance of the Services.

              d.        In no event shall Subcontractor or Personnel be entitled to participate in any employee
      benefit programs or fringe benefits which may be offered by Client Robert Half Technology, or their
      respective affiliates.

             e.        Subcontractor shall not, and shall cause Personnel to not, disclose Subcontractor's or
      Personnel's rate of pay to any third party, including without limitation, any Client, customer or co-worker.
      Any such disclosure may result in Subcontractor's and/or Personnel's immediate termination.

      3.         RELATIONSHIP/TERM/GUARANTEE

               a.      Subcontractor and Personnel shall function under this Agreement solely as independent
      contractors performing services for Robert Half Technology and/or Client, and not as employees, agents,
      representatives, partners or joint venturers of Robert Half Technology and/or Client,or their respective
      affiliates.

               b.      Subcontractor acknowledges and agrees that this Agreement and/or any Work Schedule
      may be terminated at any time by Robert Half Technology with or without cause for no reason or any
      reason, and that nothing in this Agreement or otherwise shall confer upon Subcontractor or Personnel any
      right to provide Services to Robert Half Technology or any Client or restrict the right of Robert Half
      Technology to terminate this Agreement at any time.

              c.      If for any reason Client or Robert Half Technology is dissatisfied with Personnel,
      Subcontractor will remove such person or persons immediately and, if requested by Robert Half
      Technology, provide a replacement or replacements as soon as practicable. If Client notifies Robert Half
      Technology of its dissatisfaction prior to the conclusion of such person's or persons' third day of work,
      Subcontractor will not charge Robert Half Technology for the first 24 hours worked by such person or
      persons. If Robert Half Technology is required to credit or pay Client for the Services, Robert Half
      Technology may seek repayment from Subcontractor or withhold the guarantee payment from
      Subcontractor's fee.

      4.         CONFIDENTIAL LNFORIVIATIO N/INTELLECTUAL PROPERTY

               a.      Subcontractor acknowledges, that in the course of Subcontractor's provision of Services,
      Subcontractor and Personnel may be 'provided with, create or have access to, Confidential Information
      belonging to Robert Half Technology, Client or other parties. Confidential Information includes any and
      all information which any party may consider proprietary or otherwise wish to keep confidential,
      including, but not limited to, business plans, marketing strategies, customer lists, computer programs,
      schematics, source code, object code, cost or profit figures and projections, credit information, current,
      future or proposed products or services, plans and technology, business forecasts, financial records,
      accounting records, litigation documents and procurement requirements, and technical information
      included in or on tracings, flowcharts, software program code, drawings, field notes, calculations,
      specifications and engineering data. Subcontractor agrees, and shall cause Personnel, to hold in strict
      confidence all Confidential Information which Subcontractor or Personnel uses or to which Subcontractor
      Robert Half Nevada Staff, Inc, Confidential
      0 2016, All Rights Reserved                                 2                                         11/2016
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 63 of 71 PageID: 934




      or Personnel gain access during the course of performance hereunder, and Subcontractor shall not use,
      reproduce, publish, disclose or otherwise make known to any person or entity any Confidential
      Information, except to the extent required in the performance of Subcontractor's and Personnel's of the
      Services.

               b.       Subcontractor agrees not to disclose, indirectly or directly, to Robert Half Technology or
      any Client any information or data the disclosure of which would constitute a violation of any obligation
      to, or infringe the rights of, any third party.

               c.       Subcontractor agrees that all intellectual property; including, but not limited to, any
      inventions, works of authorship, copyrights or other intellectual property (e.g., all writings, artwork,
      graphics, ideas, market research, strategies, source code and documentation) ("Intellectual Property
      Rights"), conceived, developed, originated, fixed or reduced to practice by Subcontractor and Personnel
      during Subcontractor's and Personnel's provision of Services shall be the sole and complete property of
      Client, whether as a work made for hire or otherwise. Subcontractor hereby assigns and conveys
      Subcontractor's and Personnel's entire right, title and interest to any and all Intellectual Property Rights to
      Client or to its customer, as the case may be. Subcontractor and Personnel agree to execute all
      applications or registrations for the Intellectual Property Rights and any other instruments deemed
      necessary or helpful for Client to secure and enforce its rights. Subcontractor shall make no charge or
      claim for additional compensation or any other consideration for signing such documents or providing
      such assistance. Subcontractor shall, immediately upon creation, and without prior request, disclose to
      Client all such Intellectual Property Rights.

              d.       Upon the termination or completion of Services to any Client, Subcontractor agrees
      immediately to return, all information, data and any other materials supplied by or obtained from Client in
      the course of Subcontractor's and Personnel's Services, along with all copies thereof in Subcontractor's
      and Personnel's possession and control. If Subcontractor or any of Subcontractor's Personnel fail to
      return any of Client's information, data or other materials, Robert Half Technology may withhold all or a
      portion of the Subcontractor's fee until satisfactory evidence of the-return of such information, data or
      materials is provided to Robert Half Technology,

               e.       Subcontractor acknowledges and agrees that the disclosure of any Confidential
      Information or any other violation of the terms of this Section 4 would cause immediate and irreparable
      injury, loss and damage to Robert Half Technology, Client and/or its customers and that an adequate
      remedy at law for such injury, loss and damage does not exist, and that in the event of such disclosure or
      threatened disclosure, Robert Half Technology, Client and/or its Customers shall be entitled to institute
      and prosecute proceedings in a court of competent jurisdiction to obtain temporary and/or permanent
      injunctive relief to enforce a provision of this Agreement, without the necessity of proof of actual damage
      or loss or the posting of a bond.

      5.         LIMITATION ON EMPLOYMENT WITH CLIENTS

               Subcontractor agrees, and shall cause Personnel to agree, as a condition of this Agreement and
      the assignment of Subcontractor and Personnel to Client that Subcontractor and Personnel will not solicit
      or accept an offer of employment with, or otherwise directly or indirectly provide, on a full-time, part-
      time or temporary basis, information technology services to Client or its affiliates until the expiration:of

      Robert Half Nevada Staff, Inc. Confidential
                                                                                                               11/2016
        2016, All Rights Reserved
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 64 of 71 PageID: 935




      twelve months after termination of this Agreement without payment to Robert Half Technology of a
      finder's fee in the amount of $25,000 per assignment. Subcontractor shall, and shall cause Personnel to,
      immediately notify Robert Half Technology if Client or any of its affiliates solicits Subcontractor and/or
      Personnel.

      6.         REPRESENTATIONS AND WARRANTIES OF SUBCONTRACTOR

               a.       Subcontractor represents and warrants that Personnel are the employees or contractors of
      Subcontractor, and Personnel are not, and shall not be deemed to be, employees of Robert Half
      Technology or Client. Subcontractor represents and warrants that it shall be solely responsible to pay,
      when due, salaries, wages (including but not limited to any overtime and/or double time as required under
      applicable law) and other forms of compensation or reimbursement and all applicable federal, state and
      local withholding taxes and unemployment taxes, as well as social security, state disability insurance and
      all other payroll charges payable to, or on behalf of, Personnel. On or before commencement of Services,
      Subcontractor shall deliver to Robert Half Technology an original Personnel Agreement ("Personnel
      Agreement") executed by all Personnel named'in each Work Schedule in the form of Exhibit B attached
      to this Agreement.

               b.       Subcontractor represents and warrants that it is a corporation or limited liability company
      duly incorporated/organized, validly existing and in good standing under the laws of its state of
      incorporation/organization and in every state where required. If Subcontractor is not a corporation or
      limited liability company (e.g., Subcontractor is either a partnership or a sole proprietorship),
      Subcontractor represents and warrants that it has been an independent business providing information
      technology services for two years or more.

              c.      Subcontractor shall maintain the following policies of insurance covering Subcontractor
      and Personnel at all times while performing Services and for one year thereafter:

                            i.         Workers' Compensation and Employers' Liability Insurance as prescribed by law,

                         ii.    Commercial General Liability (Bodily Injury and Property Damage) Insurance,
                 in an amount not less than $1,000,000 per occurrence,

                                 Professional Liability or Errors and Omissions Insurance covering all Services ,
                 provided or contemplated hereby, in an amount not less than $1,000,000 per claim, and

                            iv.        A Fidelity Bond in an amount not less than $1,000,000.

      The foregoing insurance shall provide (a) that it may not be terminated without 30 business days' prior
      written notice to Robert Half Technology, (b) that Client, Robert Half Technology and their respective
      directors, officers, shareholders, employees and affiliates are additional insureds, (c) that it is primary
      coverage with respect to all insureds and (d) a waiver of subrogation against Client, Robert Half
      Technology, and their respective directors, officers, shareholders, employees and affiliates. Subcontractor
      has provided or will, prior to commencement of any Seryices, provide to Robert Half Technology
      certificates of insurance and other documentary evidence as to the representations set forth in this Section
      6, including certificates of incorporation.


      Robert Half Nevada Staff, Inc. Confidential
      © 2016, All Rights Reserved                                       4                                      11/2016
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 65 of 71 PageID: 936




              d.      Subcontractor certifies that it is fully in compliance, if applicable, with Executive Order
      11246, The Rehabilitation Act of 1973, as amended, and the Vietnam.Era Veterans Readjustment
      Assistance Act of 1974. Subcontractor further certifies that it has maintained records sufficient to
      document its compliance with these requirements.

              e.       Both parties agree to comply with all applicable equal employment opportunity laws,
      including Title VII of the 1964 Civil Rights Act, the Civil Rights Act of 1991, the Americans with
      Disabilities Act, and, if applicable, the affirmative action requirements of Executive Order 11246, the
      Rehabilitation Act of 1973, as amended, and the Vietnam Era Veterans Readjustment Assistance Act of
      1974, as amended.

              f.       Subcontractor represents and warrants that all Services shall be of the highest
      professional standards, quality and workmanship and shall be provided using Subcontractor's and
      Personnel's independent skill and judgment in the means and manner that are most suitable to perform the
      work contemplated hereunder. While on the site of Client's business, Subcontractor shall, and shall cause
      Personnel to, abide by Client's applicable rules and regulations at all times.

                g.      Subcontractor represents and warrants that all information provided by Subcontractor and
      Personnel to Robert Half Technology or Client or upon which Robert Half Technology or Client has
      relied, including, but not limited to, resumes, interviews and references, is and will be complete, true and
      correct in all respects.

              h.      Subcontractor shall fully comply, and shall cause Personnel to fully comply, with the
      employment eligibility verification and other provisions of the Immigration Reform and Control Act of
      1986 and regulations promulgated thereunder, as such may be amended from time to time, and
      Subcontractor shall not provide to Robert Half Technology any Personnel if Subcontractor knows, or has
      any reason to believe, that such Personnel is not authorized to perform the Services required under the
      applicable Work Schedule in the United States.

               i.      Subcontractor represents and warrants that Subcontractor's and Personnel's execution and
      delivery of this Agreement and the performance of its duties hereunder do not, and will not, breach or
      conflict with any obligation of Subcontractor and Personnel to a previous employer, client or other party
      or any obligation to keep confidential any infonnation acquired by Subcontractor and Personnel prior to
      the date hereof.

             j.       Subcontractor represents and warrants that all-Personnel have agreed in.writing that
      Subcontractor either employs or contracts with the Personnel. Within one (1) day written request from
      Robert Half Technology, Subcontractor must provide written evidence that the Personnel agreed to be
      employed or to contract with Subcontractor. If Subcontractor cannot provide such evidence, Robert Half
      Technology may hire or engage the Personnel directly.

      7.         INDEMNITY

              a.     Subcontractor is solely and entirely responsible and liable for the Services and Robert
      Half Technology shall have no liability whatsoever for the Services. Subcontractor shall indemnify,
      defend and hold Client, Robert Half Technology and their respective directors, officers, shareholders,
      employees and affiliates, harmless from and against, any and all liabilities, losses, damages, settlements,
      Robert Half Nevada Staff, Inc, Confidential
      in 2016, All Rights Reserved                                5                                         11/2016
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 66 of 71 PageID: 937




      claims, costs and expenses, including, but not limited to, reasonable attorneys' fees, and any and all
      actions, suits, proceedings, demands, penalties, assessments or judgments, cost and expenses
      (collectively, "Losses"), arising out of or related to (i) the provision of Services by Subcontractor or
      Personnel or the breach of this Agreement, or (ii) the failure of Subcontractor to perform obligations
      under this Agreement, including but not limited to its obligation to pay all wages and compensation to
      Personnel,

              b.      Subcontractor agrees that Robert Half Technology will not be responsible for any losses,
      damages, expenses or claims arising from any personal injury, thefts or other property damage sustained
      in connection with the transportation or handling of cash or negotiable instruments by Subcontractor and
      Personnel. Subcontractor assumes the risk for all such activities.



      8.         NON-SOLICITATION

               a.      Except as provided by this Agreement, Robert Half Technology shall not directly solicit
      for hire or employment, on a full-time, part-time or temporary basis, any employees who have been
      assigned to a Client, until six months after the commencement of the employee's assignment with Robert
      Half Technology. Notwithstanding the foregoing, Subcontractor acknowledges that Robert Half
      Technology is a personnel services firm specializing in the placement of individuals on a permanent,
      temporary, and contract consulting basis: The restrictions on solicitation of employment or hiring
      contained in this Section 8 shall not apply to solicitations or hiring by employees of Robert Half
      Technology who had no contact with Subcontractor's employees in conjunction with the Services and
      who were not specifically instructed to solicit such Subcontractor employee, by name, by an employee of
      Robert Half Technology who did have such contact. At the end of the six month period, Robert Half
      Technology can solicit, hire or engage such Personnel directly without payment of any fee or additional
      compensation to Subcontractor and Subcontractor shall release such Personnel from any restrictive
      covenants that would prevent said Personnel from working for or with Robert Half Technology.

      b.       During the term of this Agreement and for six months thereafter, Subcontractor shall not solicit
      for hire of offer employment to, on a full-time; part-time or temporary basis, any employees or former
      employees of Client, Robert Half Technology and their respective affiliates.

      9.         MISCELLANEOUS

              a.     The obligations contained in Section 4 and 5 of this Agreement shall be binding upon
      Subcontractor and Subcontractor's Personnel. Subcontractor will 'advise its Personnel of the terms of this
      Agreement and will obtain the written agreement of Personnel in the form of agreement attached hereto as
      Exhibit B.

               b.      This Agreement constitutes the entire agreement between the parties with respect to the
      matters contained herein and supersedes any and all prior and contemporaneous agreements, negotiations,
      correspondence, undertakings and communications of the parties, oral or written, with respect to the
      subject matter hereof. If any provision of this Agreement is held to be invalid or unenforceable, such
      invalidity or unenforceability shall not affect or impair the validity or enforceability of the remaining
      provisions of this Agreement.
      Robert Half Nevada Staff, Inc. Confidential
      © 2016, All Rights Reserved                                 6                                         11/2016
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 67 of 71 PageID: 938




                c.     tubcontrector•may not, without the express written pemiission of gobert•Ilalf'
         TechnologyiaSsiga, sikaontraet Work, delegate br•pledge any rights or obligationSlieremder;

                  d.        No,atnendment or modification of this Agfcetnent shall beYalid unless evidenced by a
         written.instrument.executed bythe'parties hereto. No waiver•by Robert Half WechnOlo4/ of:any
          prevision (flr eendliion'ofthis.Agreement shill be. deemed.a waiver,of any similar or•-dissimilar provision
         -Or condition at•tlio,Same time or any prior or subsequentlime•

                  e.    This Agreeptentphall be governed by alo cOriatnted :In :accordance with the taws of the.
         State of Delaware, without regard to its conflict of laws prOyiaionl. •

         IN WITNESS.WHEREOF, the pairtiet hereto•have caused this Agreemeiitto beexeonted as of-the:date
         first written above;

          Subcontractor                                    .RebertHalf Nevada•Staff,        IhYough its diVisiori •
                 •                                          Robert Half Teclinology
          CAM conSultin ILO    a
         tdcpora..itp Name,

          B                                                           By:
                                                                        Si
          Marti»o•Rivaplata                                           Amy Phetkanya
          PribteetgetibO                                              Printed Name
                      p,4k kAc..)
                                                                       Regional Manager
          Title                                                        Title
          20,376.7450
          Federal ID Nuinber




          Robert Nall tipyatta.Stalf, Ihn copild cmt191
          IS 2010, Atl•Rlghti fieservtd               •                                                           11/101'6
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 68 of 71 PageID: 939




                                                                         A.
                                                               wox    MAMMA

         This W4m:k•Sqhexiple. is issued pilpu.ent to the Robert Half TeehtiOlogy SubconiTaclop:Servicc.S.Agreelneat
         dated as of April '3, 2017. by and between.CPM Consulting LLC ("Subcontractor) and Rtiberaialf
         Nevada,Staff: Ioc;through its,diy%sign RdbertBalt         hholOgy ("Robert Half TeOlmOlOgy;'),
                        De4cliplibn of Work; SAP HANA Data•Modeler

                        Client Nem e::Capsugel

                        WWI< Location: Morristown, NJ

                        PersotinelName; Martino Rivaplata

                        Hourly Pay 'Rote: ,S16V,I-It.

                        Expecteatertfltate: April 3, 2017

                        Expected Project Length: 6 Montha

                        Ghent Project Manage-rand PliOne Number: MUralidliarNuggehalli 862-345,0779

                        R:olsert'13alf Teelmolow Contact and Phone Number: Russ Kelcih*dt/ 702-369-3625 X 29606,

                        Tra'vel Arre:rSzep.eoto and Other gxpenks: 8ubj0t to pribrAppovel of Client •
                        N/A


         Accepted*;
         Subcontractor                                               Robert flalf Nevada-Staff; Inc:;:tIrrougti its division
                                                                     Rob it Half Technology
         CPM Considting'LLO

         COrporate:Name•
                                      eV's ‘?„„:i•L-A-47-‹ •                 By:
                                                                               Si

              1ylartino Rivaploto•                                           Amy Phetkanya
              PrintedNatte                                                   Printed Name
                                   \'`‘'
                                                                              Regional Manager
              Title                                                           Title




                                                                                                                               ;112015
                           evaL3       n     rid   np   a
          R     F   t




          o 2.016; All Right,Reierved
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 69 of 71 PageID: 940


                                                                                                                       r.




                                                     EXHIBIT B
                                               PERSONNEL AGREEMENT

      This Personnel Agreement (this "Agreement") is entered into as of April 3 2017 by and between Martino
      Rivanlata ("Consultant") and Robert Half Nevada Staff, Inc., through its division Robert Half Technology
      ("Robert Half Technology").

      I.       SUBCONTRACTOR AGREEMENT CONSULTING SERVICES

              a.      Consultant is an employee or potential 'employee of CPM Consulting LLC
      ("Subcontractor"). Subcontractor has agreed to provide certain services (the "Services"), including the
      services of Consultant, to client and/or clients of Robert Half Technology ("Client') pursuant to the
      Robert Half Technology Subcontractor Services Agreement dated as of April 3 , 2017 (the "Subcontractor
      Agreement"), and Consultant has been informed of the scope and nature of such Services and agrees to
      this Agreement in consideration for being considered to perform some or all of such Services.

              b.       Consultant represents and warrants that the performance of Consultant's Services for
      Client under the Subcontractor Agreement do not, and will not, breach or conflict with any obligation of
      Consultant to a previous employer, client or other party or any obligation to keep confidential' any
      information acquired by Consultant prior to the date hereof. Consultant further agrees not to make use of
      any third party intellectual property, proprietary information, ideas or material in connection with
      Subcontractor's engagement with Robert Half Technology.

               c.      Consultant understands and agrees that he or she is solely the employee of Subcontractor,
      and Consultant shall not, in any event, be deemed to be an employee of Client, Robert Half Technology
      or their respective affiliates or be entitled to participate in any employee benefit programs or Binge
      benefits which may be offered by Client, Robert Half Technology and their respective affiliates.

               d.      Consultant agrees to not disclose Consultant's rate of pay to any third party, including,
      but not limited to, any Client, customer or co-worker. Any such disclosure'may result in Consultant's
      immediate termination.

              e.       Consultant represents and warrants that all information provided by Consultant to
      Subcontractor, Robert Half Technology and/or Client, including, but not limited to, resumes, interviews
      and references, is complete, true and correct in all respects.

      2.       CONFIDENTIAL INFORMATION/INTELLECTUAL PROPERTY

               a.      Consultant acknowledges that in the course of Subcontractor's engagement by Robert
      Half Technology, Consultant may be provided with, or have access to, Confidential Information
      belonging to Robert Half Technology, Client or other parties. "Confidential Information" means any and
      all information which any party may consider proprietary or otherwise wish to keep confidential,
      including, but not limited to, business plans, marketing strategies, customer lists, computer programs,
      schematics, source code, object code, cost or profit figures and projections, credit information, current,
      future or proposed products or services, plans and technology, business forecasts, financial records,
      accounting records, litigation documents and procurement requirements and technical information
      included in, or on, tracings, flow charts, software program code, drawings, field notes, calculations,



      RobertHaffilevadaStiftInc.Confldentiil
      © 2016, All Rights Reserved                                  9                                         11/2016
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 70 of 71 PageID: 941




      specifications and engineering data, Consultant agrees to hold in strict confidence all Confidential
      Information which Consultant uses or to which Consultant gains access during or in connection with the
      performance of Services, and Consultant shall not use, reproduce, publish, disclose or otherwise make
      known to any person or entity any Confidential Information, except to the extent required in the
      performance of Consultant's Services.

               b.       Contractor agrees that all intellectual property, including, but not limited to, any
      inventions, works of authorship, copyrights or other intellectual property (e.g., all writings, artwork,
      graphics, ideas, market research, strategies, source code and documentation) ("Intellectual Property
      Rights"), conceived, developed, originated, fixed or reduced to practice by Contractor during Contractor's
      provision of Services shall be the sole and complete property of Client, whether as a work made for hire
      or otherwise. Consultant hereby assigns and conveys Consultant's entire right, title and interest to any
      and all Intellectual Property Rights to Client or to its customer, as the case may be. Consultant agrees to
      execute all applications or registrations for the Intellectual Property Rights and any other instruments
      deemed necessary or helpful for Client or its customer to secure and enforce its rights. Consultant shall
      make no charge or claim for additional compensation or any other consideration for signing such
      documents or providing such assistance. Consultant shall, immediately and without prior request,
      disclose to Client all such Intellectual Property Rights.

               c.     Upon the termination of Consultant's assignment to any Client, Consultant agrees
      immediately to return to Client all information, data and any other materials supplied by, obtained from or
      created for Client in the performance of the Services, along with all copies thereof in Consultant's
      possession and/or control.

              d.       Consultant acknowledges and agrees that the disclosure of any Confidential Information
      or any other violation of the terms of this Section 2 would cause immediate and irreparable injury, loss
      and damage to Robert Half Technology, Client and/or its customers and their respective affiliates and that
      an adequate remedy at law for such injury, loss and damage does not exist, arid that in the event of such
      disclosure or threatened disclosure, Robert Half Technology, Client and/or its customers shall be entitled
      to obtain a temporary and/or permanent injunctive relief to enforce a provision of this Agreement, without
      the necessity of proof of actual damage or loss or the posting of a bond.

              e.     The provisions of this Section 2 shall be binding upon Consultant and Consultant's heirs,
      executors, administrators, successors and assigns, and that Section 2 shall survive the termination of this
      Agreement for any reason.

      3.         LIMITATION ON EMPLOYMENT WITH CLIENTS

               Except as provided by this Agreement, or as may be consented to by Robert Half Technology in
      writing, Consultant agrees, as a condition of the assignment of Consultant to Client, that Consultant will
      not solicit or accept an offer of employment with, directly or indirectly, on a full-time, part-time or
      temporary basis, or otherwise provide information technology services to Client or its affiliates until
      expiration of twelve months after termination of Consultant's assignment with Client. Consultant shall
      immediately notify Robert Half Technology if Client or any its affiliates solicits Consultant with an offer
      of employment.




      Robert Half Nevada Staff, Inc. Confidential
      © 2016, All Rights Reserved                                10                                         11/2016
Case 2:19-cv-16579-JMV-JBC Document 87 Filed 02/18/20 Page 71 of 71 PageID: 942



                                                                                       • '..? •   '     ar41.-rt.1'




                  iv4sogp.:4NEovs, •
                 a: •     This Agreement cpn.titutes*.thetatifevp-oommr(baytecn the.parties with reSpeet to. the.
        'subject Matter hereof and supersedes any prior and contemporaneous agreements; negotiations,
         correspondence, undertakings and communications, of Me parties, oral or written, with respect•to the
         subjeet matter hereof. If any provision of this Agreement isherdsto 'be invalid or unenforceable, such
         invalidity unefiforceabilfty shall not affect or impair theNalidify ei:enfoideability oftWretnaintlig
         provialons of this Agreement.

         •        b.      Oon.,guitipt may not withoutthe express written•perrnitsion of Robert lialtTechilology
         assign, subcontract work orpledge any rights or 'obligations hererder.,. No amendment Or modification
         Of this Agreerfient shall he valid: unless evidenced by a written instrument ekecute'd b> the           hereto,
         No waiver 'by Robert Platt Technology of any provision or condition. of this .Agreement.shall_ be deemed a.
         waiver of any sitijilar or dissincilar provision or condition at the'serne time:or. any prior or'subsequent


                  o.     This Agreement Shall be. governed by. and construed in accordance with•the laws of the •
         State of.DelaW-are, without regard to its-conflict of laWS prOVIsions.

                  IN WITNESS WBEREQP, the parties•herelo have causal this Agreement to be laxccutd.p.ciifthe
         date first written•above.

         Consultant                                         Robert Half Nevadri.Staft.Inc„ through its diVision
                                                            Robert RalfTedlinblogy



                                                                    By:
                                                                      Si
          .tvIartine Alva/Slate
            liritettNatt6                                           Amy Phetkanya
                                                                    Printed Naine
          Title                                                     Regional Manager
                                                                    Title




          RobertHalf Ne*Ia'Stak Flic.Fopflde,ntitl
                                                                       11                                             11/2016
          15 201-6, All•RIghts 4eierved
